20-11411-mg         Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                             Pg 1 of 173



PAUL HASTINGS LLP
Pedro A. Jimenez
Andres C. Mena
Douglass Barron
200 Park Avenue
New York, NY 10166
(212) 318-6000 (Tel)
(212) 319-4090 (Fax)

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                              Chapter 15

ENJOY S.A.1                                                         Case No. 20-11411 (MG)

                 Debtor in a Foreign Proceeding.



         NOTICE OF SUPPLEMENTAL EXHIBIT TO RECOGNITION MOTION

         Patricio Jamarne Banduc (the “Foreign Representative”),2 the duly authorized and

appointed foreign representative of Enjoy S.A., (the “Foreign Debtor”), the above-captioned

Foreign Debtor that is subject to an insolvency proceeding pending in the 8th Civil Court of

Santiago in Santiago, Chile (the “Chilean Court”), by and through his undersigned counsel, filed

yesterday, August 17, 2020, the Foreign Representative’s Motion for Order Granting Relief

Pursuant to 11 U.S.C. § 105(a), 1145, 1507(a), 1521(a), and 1525(a) (I) Recognizing and

Enforcing the Reorganization Agreement and Confirmation Order and (II) Granting Related

Relief (the “Motion”) [Docket No. 28], in which the Foreign Representative indicated that a copy

of the final Reorganization Agreement (the “Approved Reorganization Agreement”), as filed


1
    The Foreign Debtor’s Chilean tax identification number is 96.970.380-7. The location of the Foreign Debtor’s
    executive office is Av. Presidente Riesco 5711, 15th Floor, Borough of Las Condes, Santiago, Chile, Postal
    Code 7561114.
2
    Unless otherwise indicated herein, capitalized terms shall have the meaning ascribed to them in the Motion.
20-11411-mg         Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                             Pg 2 of 173



with the Chilean Court and approved on August 14, 2020, along with a certified translation

thereof, would be filed with this Court once the translation became available. A copy of the

Approved Reorganization Agreement, along with a certified translation thereof, as referenced in

the Motion, is attached hereto as Exhibit A, and a redline comparing the Approved

Reorganization Agreement to the version of the Reorganization Agreement filed with the Motion

is attached hereto as Exhibit B. In addition, Annex 1 to the Approved Reorganization

Agreement, consisting of a bilingual term sheet regarding the terms of the exchange of the Old

International Bonds for the New International Bonds (as such terms are defined in the Motion) is

attached hereto as Exhibit C.3


Dated: August 18, 2020
       New York, New York

                                                    PAUL HASTINGS LLP

                                                    /s/ Pedro A. Jimenez
                                                    Pedro A. Jimenez
                                                    Andres C. Mena
                                                    Douglass Barron
                                                    200 Park Avenue
                                                    New York, NY 10166
                                                    Telephone: (212) 318-6000
                                                    Facsimile: (212) 319-4090
                                                    pedrojimenez@paulhastings.com

                                                    Counsel to the Foreign Representative




3
    The Approved Reorganization Agreement includes several other annexes relating to the treatment of local
    Chilean claims and the Foreign Debtor’s new financing facilities (including an opportunity for creditors of the
    Foreign Debtor to participate in such new facilities). The Foreign Representative is not seeking recognition of
    those portions of the Approved Reorganization Agreement.

                                                        2
20-11411-mg   Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27   Main Document
                                   Pg 3 of 173



                                   Exhibit A

                       Approved Reorganization Agreement
20-11411-mg   Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27   Main Document
                                   Pg 4 of 173
20-11411-mg            Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                                Pg 5 of 173



                                  JUDICIAL REORGANIZATION AGREEMENT
                                                       ENJOY S.A.


       I. BACKGROUND INFORMATION ON THE PETITIONING DEBTOR COMPANY

1.- Corporate name:                             ENJOY S.A.
2.- R.U.T.:                                     96.970.380-7.
3.- Domicile:                                   Avenida Presidente Riesco N° 5.711, piso 15, comuna de Las Condes,
                                                Metropolitan Region.
4.- Organization:                               Organized pursuant to a public instrument dated October 23, 2001. On
                                                June 9, 2009, the Company was registered with the Securities Registry
                                                of the Chilean Financial Market Commission (Comisión para el
                                                Mercado Financiero) (CMF) under No. 1033.


 II.    CREDITORS ENROLLED IN THE REORGANIZATION AGREEMENT.


         For purposes of this Judicial Reorganization Agreement, creditors (hereinafter, indiscriminately, the
“Creditors”) shall be considered all holders of direct loans against ENJOY S.A. (hereinafter, indiscriminately,
“Enjoy,” the “Debtor Company” or the “Company”), which originated prior to the Reorganization Resolution,
pursuant to Article 66 of Law 20,720. Loans originating after the Reorganization Resolution shall be repaid in
accordance with the agreed-upon terms and tenors.


         Pursuant to Article 61 of the aforementioned bankruptcy law, this Judicial Reorganization Agreement
(hereinafter, indiscriminately, “Reorganization Agreement,” “Agreement” or the “Proposal”) contains a
restructuring and repayment proposal for secured creditors, which corresponds to International Bondholders (as said
term is defined further below), a restructuring and payment proposal for unsecured creditors, excluding creditors that
are related companies belonging to the Enjoy S.A. group of companies (hereinafter the “Unsecured Creditors”), a
special repayment proposal for bank creditors (hereinafter the “Bank Creditors”) and a special repayment proposal
for unsecured creditors participating as suppliers to Enjoy of goods and services (hereinafter the “Suppliers”) as
these terms are defined in the following chapters.


         Pursuant to Article 63 of Law No. 20,720, loans held by related companies belonging to the group of Enjoy
S.A. subsidiary companies will be subject to postponed repayment, until expiration of this Reorganization
Agreement. Nevertheless, all payments may be made to related companies that correspond to Enjoy’s normal
operational activities with its subsidiaries.




                                                                                                                    2
20-11411-mg              Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                                  Pg 6 of 173


III. DEVELOPMENT OF THE PURPOSE OF THE AGREEMENT.

           The Reorganization Agreement shall have the following purpose and content:


           1.- The effective and total continuation of the ongoing commercial activities of ENJOY S.A., as from the
date of presentation of this Proposal, with a view to fulfilling payment conditions consistent with projected cash
flows, recovering the Company’s operating levels and providing for the payment of its obligations.


           2.- The granting of new conditions for the repayment of all loans enrolled in the Reorganization Agreement
under the conditions set forth in this instrument;


           3.- A reduction in the Company’s debt level, through conversion of at least 70% of the unsecured debt
consisting of bonds convertible to Enjoy shares, with a strong incentive for conversion.


           4.- Obtaining fresh funds for the Company totaling approximately $50,000,000,000 (fifty billion Chilean
pesos), 1 through the granting of loans to be prepaid through the issuance of a bond convertible to shares of Enjoy,
with a strong incentive for conversion.


IV. PROPOSED PAYMENT OF PRINCIPAL AND INTEREST TO SECURED CREDITORS.




1
    Hereinafter, all references to figures in pesos refer to Chilean pesos.

                                                                                                                   3
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                               Pg 7 of 173


                  Guaranteed creditors are holders of debt issued under the instrument referred to as the “Indenture,”
dated May 16, 2017, supplemented by the instrument known as “Supplemental Indenture No. 1” dated May 30,
2017, entered into between the Company, as issuer, its guarantor subsidiaries (“Guarantors”) and Citibank N.A. as
International Bondholders Representative or Trustee 2 (hereinafter the “Indenture”), concerning the guaranteed
bonds maturing in 2022 (10.50% Senior Secured Notes due to 2022) placed by the Company in the international
markets under US Securities and Exchange Commission Rule 144A and Regulation S and the US Securities Act of
1933 (hereinafter the “International Bonds,” with their holders or final beneficiaries being the “International
Bondholders” 3)


                  As explained further below, under the Agreement the International Bonds will be extended and,
subject to the Renegotiation Conditions (as this term is defined further below), renegotiated without intent to
substitute, with said renegotiation reflected in a new Indenture, new bonds, and the guarantee documents needed in
order to extend, ratify and reserve the International Bonds’ current guarantees to the extended and restructured debt
(hereinafter, the “New Indenture” and the “New International Bonds” and, together, the “New Instruments”).


         1.- Extension.


         The due dates of the loans under this Chapter IV will be extended for a maximum of 90 days after the date
of the Deliberative Meeting [Junta Deliberative] of Creditors, convened to hear and decide on the Proposal
(hereinafter the “Deliberative Meeting”), unless it becomes certain prior to said deadline that the Renegotiation
Conditions (as this term is defined further below) will not be fulfilled, in which case the extension period will expire
on the day that said conditions failed (the “Extension of the International Bonds”), unless the Creditors
Commission resolves to maintain the Extension of the International Bonds as provided for in Chapter XV of this
Agreement.


         Until such time as the Renegotiation Conditions are met, the International Bonds shall remain current in
accordance with their original terms (including interest accrued after the request for reorganization); non-compliance
events and rights and actions existing under the Indenture due to existing non-compliance events shall not be
waived; and current real and personal guarantees of the International Bonds (hereinafter the “Guarantees” shall
remain in full force and effect. So long as the International Bonds Extension is current, the above is without
prejudice to International Bondholders’ committing not to individually or collectively file any enforcement
proceeding whatsoever, as long as the Renegotiation Conditions are pending.


         2.- Renegotiation Conditions.



2
  Pursuant to the document titled “Agreement of Resignation, Appointment and Acceptance” dated July 9, 2020
entered into between the Company, UMB BANK, N.A. and CITIBANK, N.A., UMB BANK, N.A. was appointed as
“Trustee” for purposes of the Indenture.
3
  After the exchange of the International Bonds for the New International Bonds, “International Bondholders” will
mean the holders of the New International Bonds.

                                                                                                                      4
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
                                               Pg 8 of 173


        The International Bonds shall be renegotiated by means of their exchange for the New International Bonds,
in the event of fulfillment of the following contingent and supplementary conditions, as established to the benefit of
the International Bondholders (the “Renegotiation Conditions”):


        (i) That this Reorganization Agreement is understood as approved and begins to apply pursuant to Art. 89
         of Law No. 20,720;


        (ii) That the New York Southern District Bankruptcy Court (New York State, United States of America)
         recognizes the Agreement in the Chapter 15 proceeding the Company is filing with said court by reason of
         its Reorganization Proceeding, Case No. 20-11411 (MG);


        (iii) That the promissory notes to which Section 7 below refers, and the documents for the reserve and
         ratification of guarantees to which Chapter XVIII below refers, are granted simultaneously, in both cases
         to the satisfaction of the International Bonds’ Trustee;

        (iv) That collection expenses, fees and reimbursements owed to the Trustee under the Indenture have been
         paid to its satisfaction, including the Trustee’s advisors fees, applicable under the rules of the Indenture;


        (v) That the other terms of the Financing Condition (as this term is defined further below in Chapter VIII
         of this Agreement) and the release of the funds from the Bridge Loan to the Company have been met.


         Having certified the fulfillment of the Renegotiation Conditions by the Bankruptcy Administrator [Interventor
Concursal] or, absent the latter, by the Creditors Commission with the favorable vote of four of its members, the loans
shall be renegotiated in the form set forth in Number 3 below.


         In the event that the Bankruptcy Administrator determines that the Renegotiation Conditions have failed
due to expiration of the International Bonds Extension without the latter’s having been verified, or because it has
become certain before expiration of the term of the Extension that none of the events comprising them will occur:


        (i) International Bondholders may exercise all their rights under the Indenture to obtain payment of their
        receivables, with no restrictions whatsoever and without being subject to this Agreement;


        (ii) non-fulfillment of the Renegotiation Conditions or expiration of the term without their verification shall
        be a Bankruptcy Law Event of Default under the Indenture; and


        (iii) International Bondholders may judicially enforce and collect their loans individually under the rules of




                                                                                                                         5
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                               Pg 9 of 173


         the Indenture, with all their real or personal guarantees and in any jurisdiction, without need to obtain a
         declaration of breach of this Agreement and without its serving as defense for that enforcement.


         To remove all doubt, in all aspects not modified by this Reorganization Agreement, the obligations
contained in the Indenture and in the International Bonds are ratified, and therefore all International Bondholder
rights under said agreement shall be maintained, as well as all real and personal guarantees established in the
Indenture, the International Bonds and their related documents. Nothing in this Agreement may be interpreted as
restricting or impeding the International Bondholders from exercising their rights and actions under the Indenture in
the face of a breach of the Debtor Company’s obligations under said agreement, as it is understood that all those
rights and actions are expressly reserved.


         All the above is without prejudice to the Creditors Commission’s resolving to extend the Extension of the
International Bonds in the event that the Renegotiation Conditions fail as set forth in Chapter XV below. As long as
the International Bond Extension is current, International Bondholders undertake to not individually or jointly take
any enforcement action whatsoever against Enjoy and its Guarantors (as this term is defined further below).


         3.- Renegotiation of the International Bonds:


         Having satisfied Renegotiation Conditions within the deadline for the International Bonds Extension, the
International Bonds shall be renegotiated in the form indicated below, exchanging the current debt instruments for
the New International Bonds, on the understanding that, for all legal purposes, the International Bonds’
renegotiation date shall be the date of the Deliberative Meeting.


         Having completed the exchange of the International Bonds for the New International Bonds, the Company
will have to obtain CUSIP and ISIN numbers for the New international Bonds (separately for the Senior New
International Bonds and the Junior New International Bond, as these terms are defined below).


         The total principal value of the New International Bonds shall be equivalent to the sum of: (i) USD 195
million (equivalent to the total principal owed under the International Bonds); and (ii) total interest under the
International Bonds (including Defaulted Interest and Post-Petition Interest, as these terms are defined in the
Indenture), accrued and not paid as of the date of the Deliberative Meeting.


         The New International Bonds shall be divided into two tranches, the “Senior New International Bond” and
the “Junior New International Bond,” which shall be identical in all aspects, except the following: (i) the Senior
New International Bonds shall have priority to be redeemed early in the event of mandatory early redemption as a
result of sale of the assets backing the New International Bonds, pursuant to Appendix No. 1 of this Agreement,




                                                                                                                   6
20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
                                              Pg 10 of 173


which is understood as forming part of the same for all legal purposes; and (ii) in the event the Company enters into
liquidation, the Senior New International Bonds shall have the right to comprehensive payment (both outstanding
principal and interest accrued and not paid) before any payment is made to the Junior New International Bonds, all
as described in Appendix No. 1 of this Agreement.


         Senior New International Bonds shall be issued and delivered, in exchange for the International Bonds, to
International Bondholders who issue Financing Commitments (as this term is defined further below) for an amount
greater than or equal to the prorated New Financing corresponding to the respective International Bondholder in
accordance with that bondholder’s proportion of principal of the International Bonds (the “International
Bondholder Financing Minimum Amount”), and undertake the respective disbursement (directly or through the
option assignee) from the Bridge Loan (as this term is defined further below) in an amount effectively assigned
thereto; all the above is in accordance with Chapter VIII of this Agreement.


         For their part, Junior New International Bonds will be issued to International Bondholders that (i) do not
participate in the New Financing up to at least the International Bondholder Financing Minimum Amount, or who
(ii) do not undertake the respective disbursement of the Bridge Loan up to at least the amount assigned in the Bridge
Loan under the terms described in Chapter VIII.


         The International Bondholder Financing Minimum Amount shall be calculated in pesos in accordance with
the following formula:

International Bondholder j Financing
                                                International Bondholder j Principal
          Minimum Amount                  =                                              x    (10,000,000,000)
                                                (Total International Bond Principal)
               (pesos)

         To this end, “International Bondholder j Principal” shall mean the unpaid balance of principal of the
International Bonds of the respective International Bondholder (face value). For its part, “Total International Bond
Principal” shall mean the total balance of unpaid principal of the International Bonds (face value), i.e., USD 195
million (one hundred ninety-five million US dollars) as of the date of the Deliberative Meeting.

         The equivalent in US dollars of the International Bondholder Financing Minimum Amount shall be
calculated by using the Observed Dollar published in the Diario Oficial [Official Daily Gazette] on the date of the
Deliberative Meeting. Attached as Appendix No. 3 to this Proposal are examples of calculations of the International
Bondholder Financing Minimum Amount, solely for purposes of facilitating its understanding and application.

         The New International Bonds shall be issued by the Company and be governed by the New Indenture. The
New International Bonds and New Indenture shall be identical in all aspects to the current International Bonds and
Indenture (including the fact of being subject to the laws of the State of New York of the United States of America),
with the sole exception of those changes that will be incorporated into the New Indenture and the New International




                                                                                                                   7
20-11411-mg              Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
                                               Pg 11 of 173


Bonds as noted in Appendix No. 1 of this Agreement. The initial Trustee, paying agent and Registrar and Transfer
Agent for the New Indenture shall be UMB BANK, N.A. It is confirmed that the terms contained in the Appendix
No. 1 are those that must be reflected in the New Indenture.

         The New International Bonds will be issued as one or more global amounts registered in the name of Cede
& Co. as Holder of Record, and as nominee of The Depository Trust Company, in the same way as the International
Bonds were issued.


         Additionally, all Guarantees and Security Documents established in the Indenture and in the International
Bonds will be maintained, to be reflected in the New Instruments, in accordance with the terms set forth in Chapter
XVIII of this Agreement.


         4.- New term for repayment of the loans:


         The Debtor Company must pay the entire principal balance of the renegotiated loans in a single installment
(bullet), on August 14, 2027. The above is without prejudice to any redemptions that may occur in accordance with
the New Indenture.
         5.- Interest:

         a.- Interest accrued up to the date of the Deliberative Meeting:

         All loans applied to this Chapter IV shall be set as of the date of the Deliberative Meeting, in accordance
with the outstanding balance of principal and interest accrued and not paid to date. Contractual interest and any that
might have accrued during the delinquency period, up to the date of holding of the Deliberative Meeting, shall be
calculated in accordance with the rate originally agreed upon (including Defaulted Interest and Post-Petition Interest,
as these terms are defined in the Indenture), excluding the payment of any penalty interest, fines and collection
expenses, which shall be expressly forgiven, if they exist. Interest accrued up to the date of the Deliberative Meeting
shall be capitalized on said date, as shown in the amortization table of Part d. below.


         Any collection expenses, fees and reimbursements that may be owed under the Indenture to the
Bondholders’ Representative (Trustee), Paying Agent, Registrar and Transfer Agent or Guarantee Agent must be
paid as set forth in the Indenture, including any advisory and attorney expenses applicable under the rules of the
Indenture and those necessary for purposes of recording the guarantees in accordance with the new conditions set
forth in the Agreement, which shall also be assumed by the Debtor Company.


         In the event that stamp and recording taxes – if applicable – are to be owed for this reason, they shall be
assumed solely by the Debtor Company, and must be paid in timely fashion at the request of any Creditor.


         b.- Calculation of the interest rate:




                                                                                                                     8
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                               Pg 12 of 173


         Interest shall be calculated and paid on all loans described in this Chapter IV, applying an annual interest
rate, subject to the increments detailed below:


         i.    6.0% annual basis 30/360 days the first year of approval of this Reorganization Agreement.
         ii.   7.0% annual basis 30/360 days the second year of approval of this Reorganization Agreement.
         iii. 7.5% annual basis 30/360 days the third year of approval of this Reorganization Agreement.
         iv. 8.0% annual basis 30/360 days the fourth year of approval of this Reorganization Agreement.
         v.    8.5% annual basis 30/360 days the fifth year of approval of this Reorganization Agreement.
         vi. 9.0% annual basis 30/360 days the sixth year of approval of this Reorganization Agreement.
         vii. 9.5% annual basis 30/360 days the seventh year of approval of this Reorganization Agreement.


         This interest shall accrue as from the date the Deliberative Meeting is held.

         c.- Interest payment schedule:

         Interest shall be paid in accordance with the following payment schedule:

               i.- First Period: For the period running from the Deliberative Meeting to the fourth quarter after said
               date, i.e., between August 15, 2020 and August 14, 2021, interest shall accrue to be capitalized
               quarterly, i.e., on November 14, 2020, February 14, 2021, May 14, 2021 and August 14, 2021.

               ii.- Second Period: For the period running between the fifth and sixth quarters after the Deliberative
               Meeting, i.e., between August 15, 2021 and February 14, 2022, interest shall accrue, 50% of which shall
               be paid and the remaining 50% capitalized quarterly, i.e., on November 14, 2021 and February 14, 2022.

               iii.- Third Period: For the period running from the seventh quarter after the Deliberative Meeting and
               henceforth, i.e., from February 15, 2022, interest shall be paid quarterly, at the end of each three-
               month period.

         Within five business days after each of the indicated interest payment dates, the Company shall provide to
the Trustee and the New International Bondholders a report showing the amount of interest capitalized on said dates.




                                                                                                                    9
20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
                                              Pg 13 of 173


        Interest not to be capitalized in accordance with Roman numerals ii or iii above shall be due and must be
paid on the respective payment date, as indicated in the amortization schedule in Section d.- below.

        d.- Principal and interest amortization schedule:

         Secured Loan (USD)

Installment      Maturity               Unpaid          Interest      Capitalized       Amortization    Installment
                                        balance         (100%)           interest        of principal       amount
                    8/14/2020       210,505,263                0                0                   0             0
          1        11/14/2020       213,662,841       3,157,579        3,157,579                    0             0
          2         2/14/2021       216,867,784       3,204,943        3,204,943                    0             0
          3         5/14/2021       220,120,801       3,253,017        3,253,017                    0             0
          4         8/14/2021       223,422,613       3,301,812        3,301,812                    0             0
          5        11/14/2021       225,377,561       3,909,896        1,954,948                    0     1,954,948
          6         2/14/2022       227,349,614       3,944,107        1,972,054                    0     1,972,054
          7         5/14/2022       227,349,614       3,978,618                 0                   0     3,978,618
          8         8/14/2022       227,349,614       3,978,618                 0                   0     3,978,618
          9        11/14/2022       227,349,614       4,262,805                 0                   0     4,262,805
         10         2/14/2023       227,349,614       4,262,805                 0                   0     4,262,805
         11         5/14/2023       227,349,614       4,262,805                 0                   0     4,262,805
         12         8/14/2023       227,349,614       4,262,805                 0                   0     4,262,805
         13        11/14/2023       227,349,614       4,546,992                 0                   0     4,546,992
         14         2/14/2024       227,349,614       4,546,992                 0                   0     4,546,992
         15         5/14/2024       227,349,614       4,546,992                 0                   0     4,546,992
         16         8/14/2024       227,349,614       4,546,992                 0                   0     4,546,992
         17        11/14/2024       227,349,614       4,831,179                 0                   0     4,831,179
         18         2/14/2025       227,349,614       4,831,179                 0                   0     4,831,179
         19         5/14/2025       227,349,614       4,831,179                 0                   0     4,831,179
         20         8/14/2025       227,349,614       4,831,179                 0                   0     4,831,179
         21        11/14/2025       227,349,614       5,115,366                 0                   0     5,115,366
         22         2/14/2026       227,349,614       5,115,366                 0                   0     5,115,366
         23         5/14/2026       227,349,614       5,115,366                 0                   0     5,115,366
         24         8/14/2026       227,349,614       5,115,366                 0                   0     5,115,366
         25        11/14/2026       227,349,614       5,399,553                 0                   0     5,399,553
         26         2/14/2027       227,349,614       5,399,553                 0                   0     5,399,553
         27         5/14/2027       227,349,614       5,399,553                 0                   0     5,399,553
         28         8/14/2027                 0       5,399,553                 0        227,349,614    232,749,168


        6.- Participation in the New Financing:

        International Bondholders, subject to any restrictions that might apply to each of them in any relevant
jurisdiction, shall have the preferential option to grant new financing to Enjoy (hereinafter the “New Financing”),
pursuant to the terms described in Chapter VIII below, for a minimum amount totaling $10,000,000,000.- (ten
billion pesos), subject to an exchange rate adjustment indicated further below in this Agreement.

         7.- Promissory Notes.

        Having fulfilled the Renegotiation Conditions, on the same date and provided that the renegotiation of the
International Bonds and their exchange for the New International Bonds is realized, the Debtor Company will
deliver promissory notes signed by Enjoy with the same maturity as the New International Bonds and for the total




                                                                                                                   10
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                               Pg 14 of 173


         amount owed under the New Indenture, to the satisfaction of the International Bondholders’ Trustee.

V. PROPOSED PAYMENT OF PRINCIPAL AND INTEREST TO UNSECURED CREDITORS

         1.- Extension.


         The loans of Unsecured Creditors shall be restructured, subject to the Rescheduling Conditions (as this term
is defined below), under the conditions set forth in this Chapter V (hereinafter the “Unsecured Rescheduling”),
with the exception of those Unsecured Creditors who are Bank Creditors or Suppliers and who opt for the
restructuring stipulated for them in Chapter VI and Chapter VII of this Agreement, respectively (hereinafter the
“Unsecured Loans”).


         The maturity of Unsecured Loans under this Chapter V shall be extended for a maximum of 90 days as
from the date the Deliberative Meeting is held (hereinafter, the “Extension of the Unsecured Loans”), unless it
becomes certain before that date that the Rescheduling Conditions will not be verified, during the term of which the
Extension of the Unsecured Loans will expire on the date that said conditions failed, unless the Creditors
Commission resolves to maintain the Extension of the Unsecured Loans as provided for in Chapter XV of this
Agreement. So long as the Extension of the Unsecured Loans remains current, the Unsecured Creditors subject to
this Chapter V undertake to not individually or collectively file any enforcement proceeding whatsoever, to the
extent that the Renegotiation Conditions remain pending.


         The Unsecured Rescheduling shall be subject to fulfillment of the following contingent conditions: (i) that
this Reorganization Agreement is understood as approved and enters into force, in accordance with the provisions of
Art. 89 of Law No. 20,720; (ii) that the other terms of the Financing Conditions are fulfilled; and (iii) that the Bridge
Loan funds are released to the Company, hereinafter referred to together as the “Rescheduling Conditions,” are
fulfilled. Having satisfied the Rescheduling Conditions, it shall be assumed, for all due purposes, that the date of the
Unsecured Rescheduling shall be the date of the Deliberative Meeting.


         Until such time as the Rescheduling Conditions are fulfilled, the Unsecured Loans shall remain current in
accordance with their original terms (including interest accrued after the reorganization request).


         Once the Rescheduling Conditions have been met, their fulfillment shall be certified by the Bankruptcy
Administrator or, in the latter’s absence, by the Creditors Commission with the favorable vote of four of its
members, and the Unsecured Loans shall be set as if they had been rescheduled on the date of the Deliberative
Meeting, consistent with the outstanding balance of principal and interest accrued up to that date. Contractual
interest and that which had accrued during the delinquency period – i.e., up to the date of holding of the Deliberative
Meeting – will be calculated in accordance with the rate originally agreed to therein, excluding the payment of any
penalty interest, fines and collection expenses, which shall be expressly forgiven. Interest accrued up to the date of
the        Deliberative         Meeting          shall        be         capitalized        on         said         date.



                                                                                                                     11
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                               Pg 15 of 173


In the event that stamp and recording taxes – if any – are to be paid for this item, they shall be assumed solely by the
Debtor Company, and must be paid in a timely fashion at the petition of any Creditor.


         As of the date the Deliberative Meeting is held, Unsecured Loans, including those to Bank Creditors and
excluding Suppliers, represent a total of $189,860,711,276 (one hundred eighty-nine billion, eight hundred sixty
million, seven hundred eleven thousand, two hundred seventy-six pesos) on the date of the aforementioned Meeting.




         2.- Rescheduling of Unsecured Loans and Mandatory Prepayment.

         Once the Rescheduling conditions are fulfilled, the provisions of this Section 2 and thereafter of this
Chapter V shall apply.

         The Debtor Company must pay the entire principal of the rescheduled Unsecured Loans, in a single
installment (bullet) within 7 years and one month from the date of the Deliberative Meeting. The above is without
prejudice to the mandatory prepayment of these loans as regulated in this Chapter V.

         As from the day after the date of the Deliberative Meeting, the rescheduled Unsecured Loans shall accrue
interest during the periods and in accordance with the rate originally agreed to for them, to be capitalized on the
maturity date of the rescheduled Unsecured Loans or on the Prepayment Date (as this term is defined below), as the
case may be.

         All rescheduled Unsecured Loans shall be required to be prepared (for both the Debtor Company and the
respective Unsecured Creditor) at no prepayment cost, and assuming their par value on the Prepayment Date, i.e.,
the unpaid balance of principal and interest accrued and not capitalized up to the Prepayment Date, which shall be
capitalized on said date (hereinafter the “Prepayment Amount”) as follows: (a) 80% of the Prepayment Amount
(hereinafter the “Convertible Prepayment Amount) shall be prepaid through delivery of (i) the bonds convertible to
shares of Enjoy to which numerals 3.a.- and 3.b.- below refer, and (ii) the money received for the subscription of the
aforementioned convertible bonds during their Preferential Offer Period (as this term is defined below) by
shareholders of the Debtor Company (hereinafter the “Shareholders”), as detailed in Chapter X below; and (b) the
remaining 20% of the Prepayment Amount shall be prepaid through the delivery of Fixed Income Bond B to which
numeral 3.c below refers. Section 4 below of this Chapter V details how this prepayment shall be made.

         The rescheduled Unsecured Loans that, before rescheduling, were denominated in Unidades de Fomento
[Chilean Incentive Units], will be updated according to the change in the Unidad de Fomento from the date of the
Deliberative Meeting to their due dates or up to the Prepayment Date, as applicable.

         As from the date of the Deliberative Meeting, the obligations to do and not do as contained in Chapter XIII
of this Agreement shall apply solely and exclusively to the rescheduled Unsecured Loans, and the default events




                                                                                                                    12
20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
                                              Pg 16 of 173


considered in the debt instruments containing the rescheduled Unsecured Loans, if applicable, shall not be valid.

         To facilitate the recording in the Securities Registry of the changes in rescheduled Unsecured Loans that
are publicly offered securities, which will be applicable thereto under this Agreement, the Debtor Company,
together with the Administrator and the Bondholders Representative, if applicable, will be expressly entitled to sign
all instruments, agreements and documents, whether public or private, that are necessary, appropriate or requested
by a competent authority to afford confirmation of the terms of this Agreement in these instruments, including the
execution of new issuances of securities that may be necessary in order to facilitate modification of the rescheduled
Unsecured Loans, and the Extension of the Unsecured Loans, if applicable. The Debtor Company will also be
expressly authorized to deliver instructions and information to Depósito Central de Valores S.A., Depósito de
Valores (hereinafter “DCV”), that may be necessary for facilitating the rescheduled Unsecured Loans, their
extension and execution of their prepayment, as described in Section 4 of this Chapter V.



         3.- New issuance of bonds for mandatory prepayment of the Rescheduled Unsecured Loans:


        To undertake the mandatory prepayment of the entire Prepayment Amount, the Debtor Company
unconditionally and irrevocably assumes the obligation to issue bonds convertible to shares of Enjoy and fixed-
income bonds and to record them with the Securities Registry maintained by the Financial Market Commission
(“hereinafter the “CMF”), with the following characteristics:


       a.- Convertible A-1 Bond:


        As noted above, Unsecured Creditors are required to be prepaid the Convertible Prepayment Amount,
        through: (i) the delivery of bonds convertible to Enjoy A-1 shares (“Convertible A-1 Bond”) not placed
        during the Preferential Offer Period, in an amount equivalent to that needed to prepay the Convertible
        Prepayment Amount, assuming for these purposes the par value of the Convertible A-1 Bond, which in no
        case may be for amounts less than or under conditions more advantageous than those offered to
        Shareholders during the Preferential Offer Period; and (ii) in the event of the existence of a balance in the
        Convertible Prepayment Amount pending prepayment after applying the amount indicated in number (i)
        above, with the proceeds from the subscription and payment of the Convertible A-1 Bonds that would have
        been acquired during their Preferential Offer Period by the Shareholders (as described in Chapter X
        below), until the Convertible Prepayment Amount is realized.


        The Convertible A-1 Bond will be payable in a single installment 99 years (bullet) after the date of the
        Deliberative Meeting, and will accrue interest at a nominal peso rate equal to zero. The other terms and
        conditions of the Convertible A-1 Bond will be attached as Appendix No. 2 to this Proposal, on the
        understanding that said Appendix No. 2 forms part of the Proposal for all legal purposes.




                                                                                                                    13
20-11411-mg          Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                           Main Document
                                            Pg 17 of 173


     The exchange rate for converting the Convertible A-1 Bond shall be 66.67 (sixty-six point six seven) new
     common shares of Enjoy for every $1,000 (one thousand pesos) of principal owed on the Convertible
     Prepayment Amount. In the event that this calculation results in a fraction of a share, it shall be rounded to
     the nearest whole number and, if the fraction is 0.5, it shall be rounded to the next highest whole number, and should
     there be a difference, it shall be paid in cash by the Debtor Company, assuming the sum of $15 as the price per share.
     Should there exist fractions of Convertible A-1 Bonds as a result of the difference between the Convertible Prepayment
     Amount and the cutoff amount for the Convertible A-1 Bond, the difference shall be paid in cash by the Debtor
     Company. These payments shall be made by the Company on the Prepayment Date and the conversion date,
     respectively.


     The option for conversion of the Convertible A-1 Bonds into Company shares must be exercised within 60
     banking days from the Prepayment Date. Convertible A-1 Bondholders may exercise the option to convert
     the Convertible A-1 Bond to shares of Enjoy at any time during the validity of the aforementioned
     conversion period, by written communication sent to Enjoy expressing therein their intent to exercise the
     conversion option, under the terms and in accordance with the communication form to be described in the
     Convertible A-1 Bonds issuance agreement.


     Since the Convertible A-1 Bonds must be offered preferentially to Shareholders in accordance with Law
     No. 18,046 on Corporations, the mechanisms for doing so shall be regulated in Chapter X.


    b.- Convertible A-2 Bond:


     As an incentive for participating in the New Financing, once the Reorganization Agreement is approved,
     those Unsecured Creditors who participated in the New Financing and effected the disbursement of the
     respective Bridge Loan (directly or through their option assignee) shall be entitled to receive in payment of
     a “portion” of their Convertible Prepayment Amount, with said portion to be determined according to their
     Prorated Share (as this term is defined further below), through: (i) the delivery of bonds convertible to A-2
     Enjoy shares (“Convertible A-2 Bond”) not placed during the Preferential Option Period, in an amount
     equivalent to that which is necessary to prepay the aforementioned “portion” of their Convertible Prepayment
     Amount, assuming for these purposes the par value of the Convertible A-2 Bond, which under no
     circumstances may be less than or under conditions more advantageous than those offered [to?] Shareholders
     during the Preferential Offer Period; and (ii) should there exist a balance in the aforementioned “portion” of
     the Convertible Prepayment Amount pending prepayment after applying the amount indicated in number (i)
     above, with the proceeds from the subscription and payment of the Convertible A-2 Bonds that had been
     acquired during the Preferential Offer Period by Shareholders (as described in Chapter X below), until
     completing the aforementioned “portion” of the Convertible Prepayment Amount.

     The “portion” of the Convertible Prepayment Amount that each Unsecured Creditor shall be entitled to be




                                                                                                                       14
20-11411-mg          Doc 31         Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                                Pg 18 of 173


        paid with Convertible A-2 Bonds (or with the proceeds of their placement during their preferential offer)
        shall be equal to their prorated share in the Bridge Loan (hereinafter, the “Prorated Share”), multiplied by
        a factor equal to 0.80. Should there exist fractions of Convertible A-2 Bonds, the difference will be paid in
        cash by the Debtor Company.

        The Prorated Share shall be calculated as the quotient between (i) the amount effectively disbursed by the
        respective Unsecured Creditor (“unsecured creditor i”) in the Bridge Loan, over (ii) the proportion
        represented by its receivable among total Unsecured Loans, excluding Suppliers, on the date of the
        Deliberative Meeting, multiplied by $40,000,000,000, in accordance with the following formula:


                                         (Total effectively disbursed by unsecured creditor i in the Bridge Loan)
Prorated Share of unsecured
                                =         (Receivable of unsecured creditor i)
creditor i                                                                          * (40,000,000,000)
                                        (Unsecured Loans excluding Suppliers)

        where Unsecured Loans (excluding Suppliers) as of the date of the Deliberative Meeting total
        approximately $189,860,711,276 (one hundred eighty-nine billion, eight hundred sixty million, seven
        hundred eleven thousand, two hundred seventy-six pesos). Attached as Appendix No. 3 to this Proposal are
        examples of the calculation of the “portion” of the Convertible Prepayment Amount that could be paid in
        Convertible A-2 Bonds, for the sole purpose of facilitating understanding and implementation.

        The terms and conditions of the Convertible A-2 Bond shall be identical to the terms and conditions of the
        Convertible A-1 Bond, which are considered expressly reproduced herein, with the sole exception of the
        exchange rate for shares of Enjoy, which in the case of the Convertible A-2 Bond shall be 198.02 (one
        hundred ninety-eight point zero two) new common shares of Enjoy for each $1,000.- (one thousand pesos)
        of principal owed from Convertible Prepayment Amount. The other terms and conditions of the Convertible
        A-2 Bond are attached as Appendix No. 2 to this Proposal, on the understanding that said Appendix No. 2
        forms part of the Proposal for all legal purposes.


        In the event that the results of this calculation yield a fraction of shares, it shall be rounded to the nearest
        whole number and, if the fraction is 0.5, it shall be rounded to the next highest whole number, and should
        there be a difference, it will be paid in cash by the Debtor Company, considering the sum of $5.05 as the
        price per share. Should there be fractions of Convertible A-2 Bonds as a result of the difference between the
        Convertible Prepayment Amount to be prepaid with Convertible A-2 Bonds, and the cutoff amount of the
        Convertible A-2 Bond, the difference shall be paid in cash by the Debtor Company. These payments shall be
        made by the Debtor Company on the Prepayment Date and conversion date, respectively.

        If, pursuant to the calculations noted above, the “portion” of an Unsecured Creditor’s Convertible
        Prepayment Amount does not yield as a result the receipt of 100% of its Convertible Prepayment Amount
        in A-2 Convertible B, the difference shall be paid through the delivery of Convertible A-1 Bonds. Should
        fractions of Convertible A-1 Bonds exist, the difference shall be paid in cash by the Debtor Company.




                                                                                                                    15
20-11411-mg         Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
                                           Pg 19 of 173


     Since Convertible A-2 Bonds must be offered preferentially to Shareholders in accordance with Law No.
     18,046 on Corporations, the mechanism for this is regulated in Chapter X.


     With regard to Unsecured Loans in custody through an exchange broker or an entity legally authorized to
     hold securities in its own name on behalf of third parties (hereinafter the “Custodian”), solely for purposes
     of undertaking calculation of the Prorated Share, this shall be calculated by assuming as “unsecured
     creditor i” each person individually on behalf of whom the respective Custodian is holding the respective
     receivable (hereinafter the “Final Instruments”) participating in the New Financing, depending on how that
     is reported by the Custodian in accordance with the terms noted in Chapter VIII of this Agreement.


    c.- Fixed Income Bond B (Tranche B):


     The amortization of 20.0% of the total Prepayment Amount (whether or not they had participated in the
     New Financing) (hereinafter the “Fixed Income Prepayment Amount B”) shall be required to be prepaid
     through delivery of a fixed income bond to be issued for an amount equivalent to at least the Fixed Income
     Prepayment Amount B (hereinafter the “Fixed Income B Bond”), payable within 10 years as from the date
     of the Deliberative Meeting. If fractions of Fixed Income B Bonds exist as a result of the difference
     between the Fixed Income Prepayment Amount B and the cutoff amount of the Fixed Income B Bond , the
     difference shall be paid in cash by the Debtor Company to the respective Unsecured Creditor on the
     Prepayment Date.

     Fixed Income B Bond shall have the following features.

     i.- Currency:

     Fixed Income B Bond shall be issued in Chilean pesos.

      ii.- Amortization of principal:

      The dates of payment of interest and amortizations of principal of the Fixed Income B Bond, as well as the
       amounts to be paid in each case, are as shown in the Amortization Table indicated in Part c.iv.- below.

       iii.- Interest:

       Interest shall be calculated and paid by applying an annual effective nominal interest rate, which will
       gradually increase as described below:

          •    1.5% annual effective rate, base 360 days and semi-annual periods equal to 180 days, the first two
               years and six months after the date the Deliberative Meeting is held. This interest shall accrue




                                                                                                                  16
20-11411-mg                Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                           Main Document
                                                     Pg 20 of 173


                       and be capitalized semi-annually, all in accordance with the amortization table indicated in Part
                       c.iv.- below.

                   •   6.5% annual effective rate, base 360 days and semi-annual periods equal to 180 days, from the end of
                       the sixth semi-annual period after the date the Deliberative Meeting is held, and henceforth. This
                       interest shall accrue and be paid semi-annually, all in accordance with the amortization table provided
                       below in Part c.iv.-.

            iv.- Amortization table for Fixed Income Bond B 4:
            Fixed Income Bond B (CLP millions)

    Installment        Maturity           Unpaid Principal           Interest
        (100%)           Capitalized       Amortization of            Value
                            interest             principal
     installment
                          8/14/2020                   100
              1           2/14/2021                   101                  1                  1                    0               0
              2           8/14/2021                   102                  1                  1                    0               0
              3           2/14/2022                   102                  1                  1                    0               0
              4           8/14/2022                   103                  1                  1                    0               0
              5           2/14/2023                   104                  1                  1                    0               0
              6           8/14/2023                   104                  3                  0                    0               3
              7           2/14/2024                   104                  3                  0                    0               3
              8           8/14/2024                   104                  3                  0                    0               3
              9           2/14/2025                   104                  3                  0                    0               3
             10           8/14/2025                   104                  3                  0                    0               3
             11           2/14/2026                   101                  3                  0                    3               6
             12           8/14/2026                    99                  3                  0                    3               6
             13           2/14/2027                    93                  3                  0                    5               8
             14           8/14/2027                    88                  3                  0                    5               8
             15           2/14/2028                    80                  3                  0                    8              11
             16           8/14/2028                    73                  3                  0                    8              10
             17           2/14/2029                    60                  2                  0                   13              15
             18           8/14/2029                    47                  2                  0                   13              15

            v.- Early Redemption:


            As from the date the New International Bonds are repaid in their entirety, the Debtor Company may redeem the
            Fixed Income B Bonds in advance, in whole or in part, at the equivalent of the amount of outstanding principal to
            be prepaid on the date set for the redemption, plus interest accrued and not paid during the period between the
            day after the due date of the final installment of paid interest and the date set for the redemption (at par).

            vi.- Financial Covenant:

            In addition to the obligations to do and not do as indicated in Chapter XIII of this Judicial Reorganization
            Agreement, in the Fixed Income B Bond the Debtor Company shall undertake to maintain a Net Financial Debt /
            EBITDA ratio not to exceed: (a) 6.5x measured and calculated on the consolidated financial statements of Enjoy


4
 This amortization table is illustrated on a base 100, while the final amounts to be considered will depend on the number
of Bank Creditors who exercise the Unsecured Loans option.

                                                                                                                             17
20-11411-mg           Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
                                              Pg 21 of 173


        reported quarterly to the CMF (the “Financial Statements”) as of March 31, 2024, and up to the Financial
        Statements of December 31, 2025; (b) 6.0 times measured and calculated on the Financial Statements as of
        March 31, 2026 and up to the Financial Statements of December 2026; (c) 5.5x measured and calculated on
        the Financial Statements as of March 31, 2027 and up to the Financial Statements of December 31, 2027;
        (d) 5.0x measured and calculated on the Financial Statements as of March 31, 2028 and up to the Financial
        Statements of December 31, 2028; and (e) 4.5 times measured and calculated on the Financial Statements
        as of March 31, 2029 and henceforth.

        The Net Financial Debt / EBITDA ratio shall not be measured on the Financial Statements prior to March
        31, 2024.

        For these purposes:
                 a.   Net Financial Debt: shall correspond to: /i/ The sum of the items posted under “Other current
                      financial liabilities,” “Other non-current financial liabilities,” “Current leasing liabilities” and
                      “Non-current leasing liabilities,” less /ii/ the item posted as “Cash and cash equivalents;” all
                      the above are from the Enjoy Consolidated Statement of Financial Position, which forms an
                      integral part of the Financial Statements.
                 b.   EBITDA: corresponds to the results of the following items from the Income Statement by
                      Function of the Financial Statements: /i/ Revenue from ordinary activities; less /ii/ Cost of
                      sales; less /iii/ Administrative expenses; plus /iv/ Annual depreciation; plus /v/ Annual
                      amortization.

        vii.- Other terms and conditions:


        Other terms and conditions applicable to the Fixed Income B Bonds are added as Appendix No. 4 to this
        Proposal, on the understanding that said Appendix shall form part of the Proposal for all legal purposes.


        4.- Mandatory Prepayment of the Rescheduled Unsecured Loans:


        The procedure that shall apply for purposes of undertaking mandatory prepayment of the Prepayment
Amount of the rescheduled Unsecured Loans shall be the following:


        a.- Prepayment Date:


        Within 15 banking days after expiration of the Preferential Offer Period, the Debtor Company must
        undertake to make mandatory prepayment of the rescheduled Unsecured Loans (hereinafter the
        “Prepayment Date”). To this end, Enjoy must grant a prepayment notice to the Unsecured Creditors, by
        reporting an essential Event as least five Banking Days prior to the Prepayment Date.


        b.- Receivables that are unrealized public debt offering instruments:



                                                                                                                      18
20-11411-mg          Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                               Pg 22 of 173


        Rescheduled Unsecured Loans that correspond to public debt offering instruments shall be prepaid on the
        Prepayment Date by means of electronic funds transfers, in the case of cash payments, and through delivery
        of the respective Convertible A-1 and/or A-2 Bonds, as applicable, and the Fixed Income B Bond, through
        DCV by means of their transfer and/or deposit to the accounts that the respective Unsecured Creditors have
        registered with DCV, subject to instruction from the Debtor Company and information to the
        Administrator.


        Further, on the Prepayment Date, the Debtor Company shall send an instruction to DCV in order for the
        latter to leave as invalid the positions corresponding to the unrealized debt instruments that had been the
        object of the prepayment.


        c.- Other Receivables:


        In the case of receivables other than those indicated in Part 5.b above and those public debt offering
        instruments that are released, Unsecured Creditors must direct themselves on the Prepayment Date to the
        offices of Enjoy, located at calle Rosario Norte No. 555, piso 10, commune of las Condes, Santiago, during
        business hours, to monitor the information and instruments that attest to their capacity as Unsecured
        Creditors. On that occasion, Enjoy shall prepay those corresponding cash amounts through immediately
        available funds, to the bank accounts reported by the respective Unsecured Creditors to Enjoy, at least two
        banking days before the Prepayment Date, while instructing the DCV to make the transfer and/or deposit of
        the Convertible A-1 and/or A-2 Bonds, as applicable, and the Fixed Income B Bond that also corresponds
        to said creditors, into the accounts that the respective Unsecured Creditors have registered with DCV and
        reported to Enjoy at least two banking days before the Prepayment Date, and the respective Unsecured
        Creditors must sign a document acknowledging complete prepayment of their rescheduled Unsecured Loan.


VI. PROPOSED PAYMENT OF PRINCIPAL AND INTEREST TO BANK CREDITORS (TRANCHE C).


         Pursuant to Article 64 of Law No. 20,720, more favorable conditions are proposed for Bank Creditors who
commit to granting to the Debtor Company, or to one or more of its subsidiaries, to be agreed to with the Debtor
Company, one or more revolving lines of credit within a maximum of 15 banking days after the date of entry into force
of the Agreement, with the following features:


        1.- Term: 3 years after the date of holding of the Deliberative Meeting.
        2.- Interest rate: consistent with the market.
        3.- Amount: the equivalent of at least 40% of its corresponding loan against the Debtor Company, allocated
        to this Reorganization Agreement.
        4.- Other conditions: those typical in the market for these types of transactions.




                                                                                                                  19
20-11411-mg            Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
                                                Pg 23 of 173


         Bank Creditors that opt for this Chapter VI of the Agreement must grant their binding commitment to open
the aforementioned lines to the Administrator within five banking days after the date of the Deliberative Meeting.


         The most favorable condition offered consists of the prepayment, at no prepayment costs, of 100% of
outstanding principal and accrued interest from the respective Bank Creditor’s loans through issuance of a fixed
income bond totaling said amount, for the purposes of which the Debtor Company proposes assuming the obligation
to issue a fixed income bond with the characteristics described in this Chapter VI and to record it with the
Securities Registry maintained by the CMF (hereinafter “Fixed Income Bond C”), payable within 12 years after
approval of this Reorganization Agreement. Should there exist fractions of Fixed Income C Bonds as a result of the
difference between the amount of the loan of a Bank Creditor, and the cutoff amount of the Fixed Income C Bond,
the difference shall be paid in cash by the Debtor Company. These loans, prior to delivery of the Fixed Income C
Bonds, shall be extended and shall capitalize interest in the form stipulated in numerals 1.- and 2.- of Chapter V,
where applicable.

         The Bank Creditors’ loans shall be prepaid within 15 banking days after the date of acquisition of
registration of the Fixed Income C Bonds with the CMF’s Securities Registry. To this end, Enjoy must issue a
prepayment notice to the Bank Creditors, by declaring an Essential Event at least five banking days before its
prepayment date. Prepayment shall be made through the DCV by means of transfer and/or deposit to the accounts
the respective Bank Creditors have registered with the DCV, subject to instructions of the Debtor Company and
information to the Administrator.

         Bank Creditors who do not conform to the provisions of this Chapter VI shall be governed by the
provisions of Chapter V above.

         These Bank Creditors represent six creditors, totaling $19,629,732,671 (nineteen billion, six hundred
twenty-nine million, seven hundred thirty-two thousand, six hundred seventy-one pesos), and are detailed in Annex
No. 6 of this Agreement.

        The Fixed Income C Bond shall have the following features.
        i.- Currency:

        The Fixed Income C Bond shall be issued in Chilean pesos.

          ii.- Amortization of principal:

          Payment of the Fixed Income C Bond shall be made in a single installment after 12 years after the date of
           the Deliberative Meeting, in accordance with the Amortization Table provided in Part iv.- below.


          iii.- Interest:




                                                                                                                     20
20-11411-mg           Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
                                                Pg 24 of 173


          Interest shall be calculated and paid by applying an annual effective nominal interest rate, which will
          gradually increase as described below:

              •   1.5% annual effective rate, base 360 days and semi-annual periods equal to 180 days, the first five
                  semi-annual periods after the date of the Deliberative Meeting. This interest shall accrue and be paid
                  semi-annually, all in accordance with the amortization table provided below.

              •   2.0% annual effective rate, base 360 days and semi-annual periods equal to 180 days, from the sixth
                  semi-annual period to the twelfth semi-annual period, both inclusive, after the date of the
                  Deliberative Meeting. This interest shall accrue and be paid semi-annually, all in accordance with the
                  amortization table provided below.

              •   3.0% annual effective rate, base 360 days and semi-annual periods equal to 180 days, from the
                  thirteenth semi-annual period to the eighteenth semi-annual period, both inclusive, after the date of
                  the Deliberative Meeting. This interest shall accrue and be paid semi-annually, all in accordance with
                  the amortization table provided below.

              •   4.0% annual effective rate, base 360 days and semi-annual periods equal to 180 days, from the
                  nineteenth semi-annual period to the twenty-fourth semi-annual period, both inclusive, after the
                  date of the Deliberative Meeting. This interest shall accrue and be paid semi-annually, all in accordance
                  with the amortization table provided below.

         iv.- Amortization table for Fixed Income Bond C 5:
Installment           Maturity               Unpaid        Interest     Capitalized     Amortization of              Value
                                            principal      (100%)          interest          principal      of installment
                             8/14/2020          100.0
          1                  2/14/2021          100.0           0.8              0.0                  0.0              0.8
          2                  8/14/2021          100.0           0.8              0.0                  0.0              0.8
          3                  2/14/2022          100.0           0.8              0.0                  0.0              0.8
          4                  8/14/2022          100.0           0.8              0.0                  0.0              0.8
          5                  2/14/2023          100.0           0.8              0.0                  0.0              0.8
          6                  8/14/2023          101.0           1.0              1.0                  0.0              0.0
          7                  2/14/2024          102.0           1.0              1.0                  0.0              0.0
          8                  8/14/2024          103.0           1.0              1.0                  0.0              0.0
          9                  2/14/2025          104.1           1.0              1.0                  0.0              0.0
         10                  8/14/2025          105.1           1.0              1.0                  0.0              0.0
         11                  2/14/2026          106.2           1.1              1.1                  0.0              0.0
         12                  8/14/2026          107.2           1.1              1.1                  0.0              0.0
         13                  2/14/2027          108.8           1.6              1.6                  0.0              0.0
         14                  8/14/2027          110.5           1.6              1.6                  0.0              0.0
         15                  2/14/2028          112.1           1.7              1.7                  0.0              0.0
         16                  8/14/2028          113.8           1.7              1.7                  0.0              0.0
         17                  2/14/2029          115.5           1.7              1.7                  0.0              0.0
         18                  8/14/2029          117.2           1.7              1.7                  0.0              0.0
         19                  2/14/2030          119.6           2.3              2.3                  0.0              0.0
         20                  8/14/2030          122.0           2.4              2.4                  0.0              0.0




5
 This amortization table is illustrated on a base 100, while the final amounts to be considered will depend on the number
of Bank Creditors who exercise the Unsecured Loans option.

                                                                                                                       21
20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
                                              Pg 25 of 173




         21                2/14/2031           124.4          2.4               2.4                 0.0               0.0
         22                8/14/2031           126.9          2.5               2.5                 0.0               0.0
         23                2/14/2032           129.4          2.5               2.5                 0.0               0.0
         24                8/14/2032             0.0          2.6               0.0               129.4             132.0


        v.- Early Redemption:


        As from the date the New International Bonds are repaid in their entirety, the Debtor Company may redeem
        the Fixed Income C Bonds early, in whole or in part, at the equivalent of the total outstanding principal to
        be prepaid on the date set for the redemption, plus interest accrued and not paid during the period between
        the day after the due date of the final installment of paid interest and the date set for the redemption (at par).

        v.- Other terms and conditions: Other terms and conditions applicable to the Fixed Income C Bonds shall
        be attached as Appendix No. 4 to this Proposal before the date of the Deliberative Meeting, on the
        understanding that said Appendix shall form part of the Proposal for all due purposes.

VII. PROPOSED PAYMENT OF PRINCIPAL TO SUPPLIER CREDITORS

        Pursuant to Article 64 of Law 20,720, more favorable conditions are proposed for some of the unsecured
creditors. The more favorable condition proposed consists in paying 100% of the principal of the loans originating
from invoices or receipts issued by Suppliers under the same terms, which must be paid within 12 months as from
approval of this Judicial Reorganization Agreement.

        These Suppliers represent 18 creditors, totaling $381,718,815.- (three hundred eighty-one million, seven
hundred eighteen thousand, eight hundred fifteen pesos) and are detailed in Appendix No. 6 of this Agreement.

VIII. NEW FINANCING (TRANCHE D).


        The International Bondholders and Unsecured Creditors shall have the preferential option of granting New
Financing to Enjoy totaling approximately $50,000,000,000 (fifty billion pesos) (hereinafter, the International
Bondholders and Unsecured Creditors participating in the New Financing shall be referred to jointly as the “New
Financers”).


        The New Financing shall be documented in a single, non-revolving loan opening agreement to be entered
into between Enjoy and the New Financers under terms substantially similar to those attached as Appendix No. 5 of
this Agreement, which is understood as forming a part thereof for all legal purposes (the “Bridge Loan”), which
shall be required to be prepaid (for both the Debtor Company and the respective New Financer) at no prepayment
cost, and assuming as the amount to be prepaid the outstanding balance of principal plus interest accrued and to be
capitalized on the Prepayment Date (hereinafter the “New Financing Prepayment Amount”), through the delivery




                                                                                                                      22
20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
                                              Pg 26 of 173


of (i) bonds convertible to Enjoy shares (“Convertible D Bond”) not placed during the Preferential Offer Period, in
an amount equivalent to that which is necessary to prepay the New Financing Prepayment Amount, assuming for
these purposes the par value of the Convertible D Bond, which under no circumstances may be for amounts less than
or under conditions more advantageous than those offered to Shareholders during the Preferential Offer Period; and
(ii) in the event there exists a balance of the New Financing Prepayment Amount pending prepayment after applying
the amount indicated in number (i) above, with the proceeds from the subscription and payment of the Convertible D
Bonds that had been acquired during their Preferential Offer Period by the Shareholders (as described in Chapter X
below), until completing the New Financing Prepayment Amount; all the above shall be prorated for the New
Financers’ Share in the New Financing.


        1.- Bridge Loan.


        a.- With a view to participating in the New Financing, the New Financers will sign a non-revolving loan opening
        agreement, under identical terms and conditions maturing at 18 months, the disbursements of which shall be
        documented by signing promissory notes to the order of each respective New Financer. The disbursement shall
        take place on the third banking day after the signing date of the Bridge Loan, or on the banking day after which
        the Financing Condition (as this term is defined below) has been fulfilled, if fulfilled after entering into the
        Bridge Loan, at which time the respective promissory note authorized by a Notary shall be issued.

        Loans granted under the Bridge Loan shall accrue annual interest of 5.7% (base 360 days and semi-annual
        periods equal to 180 days), unless said rate exceeds the current maximum contractual rate applicable to
        loans with these characteristics current on the signing date of the Bridge Loan, in which case said
        contractual maximum rate shall apply.

        It shall be required for the Bridge Loan to be prepaid for the debtor and creditor on the Prepayment Date,
        with no prepayment costs, through the issuance of Convertible D Bonds not placed during the Preferential
        Option Period, the characteristics of which are noted in Numeral 3 of this Chapter VIII, and in the event of
        a difference, with the proceeds from the subscription and paying of the Convertible D Bonds that had been
        acquired during its Preferential Offer Period by the Shareholders, as indicated below.

        b.- The opportunity to participate in the Bridge Loan shall be offered preferentially to the groups and in the
        proportions specified below (hereinafter the “Groups”):


             i.- To International Bondholders: up to $10,000,000,000.- (ten billion pesos) (hereinafter, “Group A”)
             or its equivalent in US dollars, according to the Observed Dollar Exchange rate published by the
             Central Bank of Chile on the date the Deliberative Meeting is held.


             ii.- To Unsecured Creditors: up to $40,000,000,000.- (forty billion pesos) (hereinafter, “Group B”).




                                                                                                                    23
20-11411-mg       Doc 31          Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                              Pg 27 of 173


     c.- Those interested in participating in the New Financing must express this in writing to the Bankruptcy
     Administrator, through a financing commitment (hereinafter the “Financing Commitment”), the results and total
     amounts of which must be subsequently reported by the Bankruptcy Administrator. With regard to International
     Bondholders, they must express their interest by sending a written communication to the International
     Bondholders Representative. Additionally, International Bondholders may express their commitment directly to
     the Bankruptcy Administrator, through a Financing Commitment. The International Bondholders Representative
     shall send to the Bankruptcy Administrator any Financing Commitments it might receive from International
     Bondholders. With regard to receivables held in custody through a Custodian, their Final Holders interested in
     participating in the New Financing must express this to their respective Custodian, who shall send to the
     Bankruptcy Administrator a written communication identifying Final Holders interested in participating in the
     New Financing while attaching custody certificates to identify the receivables of the aforementioned Final
     Holders. Additionally, Final Holders interested in participating in the New Financing must so state in writing to
     the Bankruptcy Administrator through a Financing Commitment, which they may deliver to the Bankruptcy
     Administrator either directly or through their respective Custodian.


         i.- Financing Commitments received within a specified Group shall be allocated to the value of the
         share in the New Financing offered to the corresponding Group, prorated in accordance with the share
         in the liabilities of the respective Group held by all group creditors who have expressed interest, until
         the allocation to each participating creditor within the Group of 100% of what would correspond to
         each creditor in accordance with their prorating, or their commitment offer, whichever is less. If a
         share of the New Financing remains after the above allocation, it shall be distributed among the
         creditors of the respective Group that delivered Financing Commitments above their prorating for the
         respective Group’s liabilities, prorated for these excess commitment offers. If the Financing
         Commitments received within a specific Group exceed the share in the New Financing offered to the
         Corresponding Group, said excess shall be allocated to cover shortfalls in the other Group, if any,
         prorated (among all those considering only the excess) until depletion of the total of $50,000,000,000
         (fifty billion pesos).

         ii.- In the event it is not possible to obtain Financing Commitments in an initial round for an amount
         equivalent to 100% of the New Financing, successive rounds may be held among interested parties
         who submitted Financing Commitments in previous rounds, which shall be allocated, prorated for the
         new request until the amount of the shortfall is depleted.

         iii.- If, despite having been offered in the form indicated in Parts i.- and ii.- above, a portion of the New
         Financing remains without having received Financing Commitments, the Company may offer said




                                                                                                                  24
20-11411-mg      Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                           Pg 28 of 173


         remainder of the New Financing to third parties under terms no more favorable than those offered to
         these three Groups.

         iv.- Rounds and offerings of New Financing that follow the first must be concluded within a maximum
         of 10 banking days.


     d.- Notwithstanding the above, and prior to the Deliberative Meeting, those convened to participate in the
     New Financing may state in advance their intent to participate therein, through a binding note to be sent to
     the Bankruptcy Auditor (Veedor Concursal), in order for the latter to acknowledge this at the respective
     meeting. At the respective Deliberative Meeting, a record may be left of the commitments received in
     advance, and the creditors may appear who expressed them, to repeat said commitment, which under no
     circumstances shall affect the validity or enforceability of the written commitment delivered to the
     Bankruptcy Auditor.

     e.- Minimum Amount of Financing Commitments:

         i.- In the event that, after completing the rounds and offerings of New Financing described in Part c.
         above, the Financing Commitments do not exceed $25,000,000,000 (twenty-five billion pesos)
         (“Minimum Financing Amount”), the Financing Condition (as this term is defined below) shall be
         understood as unfulfilled and, as a consequence, a cause for breach of the Reorganization Agreement
         shall occur and Enjoy must immediately request its own voluntary liquidation.

         ii.- In the event that, after completing the New Financing rounds and offers as described in Part c.
         above, Financing Commitments are greater than or equal to $25,000,000,000 (twenty-five billion
         pesos) but less than $45,000,000,000 (forty-five billion pesos), the New Financers who delivered the
         Financing Commitments to the Company are not required to maintain said commitments, and may
         inform the Company and the Administrator of their withdrawal, maintenance or increase within two
         business days after the notice issued by the administrator to the New Financers with the final results of
         the New Financing rounds and offers. Those New Financers who indicate nothing within said period
         shall be understood as maintaining their respective Financing Commitment. After fulfilling the
         withdrawal period for the Financing Commitments, the Company and the Administrator shall calculate
         the total amount of Financing Commitments net of those withdrawn (the “Net Financing
         Commitments”). If Net Financing Commitments do not exceed the Minimum Financing Amount, the
         Financing Condition will be understood as unfulfilled and, consequently, a default event under the
         Reorganization Agreement shall occur and Enjoy must immediately request its own voluntary
         liquidation. If the Net Financing Commitments are greater than or equal to $25,000,000,000 (twenty-
         five billion pesos) but less than $45,000,000,000 (forty-five billion pesos), the Financing Condition




                                                                                                                 25
20-11411-mg      Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                          Pg 29 of 173


         shall be understood as fulfilled in this aspect, unless the Creditors Commission resolves otherwise by
         vote of four of its members, in which case the Reorganization Agreement shall be understood as not
         fulfilled and Enjoy must immediately request its own voluntary liquidation.


         iii.- In the event that the Financing Commitments meet or exceed $45,000,000,000 (forty-five billion
         pesos), the Financing Condition shall be considered as fulfilled in that respect.


         iv.- For purposes of calculating the amounts set forth in this letter e.-, the amounts committed by New
         Financers who are International Bondholders shall be assumed in their peso-equivalent, using the
         Observed Dollar exchange rate published by the Central Bank of Chile applicable on the day the
         Deliberative Meeting is held, without prejudice to the amount at which the currencies received from
         them are effectively liquidated on the date of the respective disbursement.


     f.- Once the periods for receiving the Financing Commitments have lapsed, as noted in letter c.- above, the
     New Financers must sign the non-revolving loan opening agreement and other New Financing documents
     by the second banking day after the date the Administrator reports each New Financer’s share in the Bridge
     Loan. For purposes of entering into the non-revolving credit line agreement, the New Financers shall
     authorize the Administrator to sign the aforementioned agreement in their name and behalf, upon
     exercising their option to grant the New Financing. The terms defined in the process of allocating each
     New Financer’s share in the Bridge Loan and entering and disbursing them shall be reported by the Auditor
     and/or Administrator, as applicable.


     g.- Funds disbursed by each New Financer shall be kept on deposit with the withholding agents to be
     designated in the Bridge Loan (hereinafter the “Withholding Agents”), until their release and delivery to
     Enjoy in accordance with the Bridge Loan’s provisions.


     h.- If, by the second banking day after the Bridge Loan disbursement date, one or more New Financers fails
     to fulfill their Financing Commitment and consequently an amount has not been delivered to the
     Withholding Agents equivalent to those they permitted to give in fulfillment of the condition set forth in
     Letter h of the Financing Condition, the Debtor Company must so advise the Administrator and the
     Creditors Commission in order for the latter to determine whether the amount effectively disbursed is
     sufficient as to trigger the release of funds to the Company by the Withholding Agents. If the Creditors
     Commission, by vote of four of its members, fails to accept the amount effectively disbursed, the
     Company, within 10 banking days after the date of the Creditors Commission’s resolution, must propose
     new alternative financing to supplement the missing amount, under the same terms as the Bridge Loan. If
     the Creditors Commission accepts the Company’s proposal, it shall undertake release of the funds to the
     Company by the Withholding Agents. Otherwise, the disbursed amounts shall be considered sufficient,




                                                                                                             26
20-11411-mg       Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                           Pg 30 of 173


     unless the Creditors Commission resolves otherwise by vote of four of its members, and the disbursed
     amounts shall be returned by the Withholding Agents to the respective New Financer.


     i.- The Debtor Company shall pay each New Financer (to the extent the respective disbursement is actually
     made under the Bridge Loan) a commitment fee totaling 2% of the total amount actually disbursed by the
     respective New Financer under the Bridge Loan, to be deducted from their total disbursement when the
     latter becomes due.


     j.- Funds disbursed under the Bridge Loan shall be allocated to repaying obligations incurred during the course
     of the regular business activities of the Debtor Company and its subsidiaries, in accordance with the conditions
     and restrictions applying thereto under this Agreement. In this regard, the Debtor Company must submit to
     the Creditors Commission a Plan for the Use of Funds for general approval, with the Debtor Company
     retaining the allocation and specific responsibility for its implementation, the fulfillment of which shall be
     supervised by the Administrator.


     k.- The Unsecured Creditors’ receivables and the loans against Enjoy that arise after the date of the
     Deliberative Meeting (with the exception of the International Bonds and the New International Bonds,
     which are preferential, the “Lease Agreement with Purchase Option” entered into between Enjoy and
     Banco Security, pursuant to a public instrument dated October 5, 2016, Directory No. 21,180-2016 issued
     through the Santiago Notary office of Mr. Eduardo Diez Morello, and the guarantee vouchers referenced in
     Chapter XII below), shall be understood as subordinate to the Bridge Loan and the Convertible D Bonds,
     until the end of the Conversion Period, i.e., day 540 after the Bridge Loan disbursement date. Loans against
     Enjoy that arise after the date of the Deliberative Meeting, excepting those already noted, as well as loans
     with respect to non-financial providers generated during the ordinary course of Enjoy’s business must
     expressly contain this subordination in its instruments. Without prejudice to the subordination specified
     above with respect to the Unsecured Creditors, Unsecured Creditors who participate in the Bridge Loan
     authorize the Administrator to confirm and ratify the aforementioned subordination agreements on their
     behalf, by public instrument.


     l.- The option to grant the New Financing may be assigned by the respective creditor, in whole or in part, to
     which end it shall so note in the communication expressing its Financing Commitment, which must also be
     signed by the respective assignee.


     m.- The assignment of a loan under the Bridge Loan by a creditor subject to this Agreement shall not in any
     way alter or affect the rights and preferences corresponding to said assigning creditor in that capacity,
     pursuant to this Agreement, for its participation in granting the New Financing.


     2.- Financing Condition.



                                                                                                                 27
20-11411-mg       Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                           Pg 31 of 173


     The obligation to undertake disbursements under the Bridge Loan shall be subject to fulfillment, within a
     maximum of 90 calendar days from the date of the Deliberative Meeting, of the following contingent and
     supplementary conditions (the “Financing Condition”):


     a.- That Enjoy have the relevant corporate authorizations to subscribe, disburse and fulfill the Bridge Loan;

     b.- Approval by part of the Shareholders at an extraordinary shareholders meeting of Enjoy for a capital
     increase, through the issuance of shares and of bonds convertible to shares of Enjoy, in an amount sufficient as
     to back the issuance of the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds, the
     shares to be allocated to the Option and the Support Shares (as these terms are defined in Chapter X), and
     amendments of the corporate bylaws that might be needed for these purposes;

     c.- Acquisition of the commitment of at least 60% of current Shareholders, to waive their preferential option
     rights to subscribe the Convertible A-1 Bond and Convertible A-2 Bond, under the terms stipulated in the
     Support Agreement.

     d.- Acquisition of the commitment of at least 60% of current Shareholders to waive 90.88% of their
     preferential option rights to subscribe the Convertible D Bond, under the terms stipulated in the Support
     Agreement;

     e.- Acquisition of a commitment of at least 60% of current Shareholders to not sell their shares in the
     Company under the terms stipulated in the Support Agreement.

     f.- That this Reorganization Agreement be understood as approved and begin to apply pursuant to Art. 89
     of Law No. 20,720;

     g.- That the Administrator certify that, except for the disbursement of the Bridge Loan, the conditions have
     been fulfilled for the release in favor of the Debtor Company of time deposits totaling $9,300,000,000
     currently held in guarantee by the banks issuing the guarantee vouchers to which Chapter XII of this
     Agreement refers, as opposed to the condition for the effective disbursement of at least $25,000,000,000 of
     the New Financing;

     h.- (i) That the Debtor Company receive Financing Commitments totaling at least the Minimum Financing
     Amount and (ii) that the Creditors Commission not declare a violation of the Financing Condition in the
     event that Financing Commitments are less than $45,000,000,000 (forty-five billion pesos), as noted in
     Letter e, Part ii of Numeral 1 above; and




                                                                                                                 28
20-11411-mg            Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                               Pg 32 of 173


         i.- That the New York Southern District Bankruptcy Court (New York State, United States of America)
         recognizes the Agreement in the so-called Chapter 15 proceeding the Company is filing with said court by
         reason of its Reorganization Proceeding, Case No. 20-11411 (MG), as described in Appendix 1.

         3.- Convertible D Bond.

         a.- Enjoy unconditionally and irrevocably undertakes to issue the Convertible D Bond, which shall have an
issuance amount equal to $65,000,000,000 (sixty-five billion pesos). Should fractions of Convertible D Bonds exist as a
result of the difference between a New Financer’s New Financing Prepayment Amount and the Convertible D Bonds
cutoff amount, this difference shall be paid in cash by the Debtor Company to the respective New Financers, prorated for
their share in the New Financing, on the Prepayment Date.

         b.- Since Convertible D Bonds must preferentially be offered to Shareholders in accordance with Law No. 18,046
on Corporations, the mechanism for doing so shall be regulated in Chapter X.

         c.- The Convertible D Bond shall have the following features:

         i.- Currency:

         The Convertible D Bond shall be issued in Chilean pesos.

         ii.- Principal amortization:

         The Convertible D Bond shall be repaid through a single installment within 99 years of the date of the
         Deliberative Meeting approving the Proposal (bullet).


         iii.- Interest:

         Interest shall be calculated and capitalized by applying an annual effective nominal rate (base 360 days and
         semi-annual periods equal to 180 days) up to the date of conversion to shares, which shall be reduced
         gradually as described below:

              •    5.7% for the period starting on the Prepayment Date of the Bridge Loan and ending 540 days after
                   the date of disbursement of the Bridge Loan.

              •    0.0% nominal annual effective rate from day 541 after the date of disbursement of the Bridge
                   Loan.


         iv.- Conversion Period:

         The Convertible D Bond may only be converted to shares of Enjoy during a period starting on the
         Prepayment Date, and ending 540 days after the date of disbursement of the Bridge Loan. At any time




                                                                                                                    29
20-11411-mg       Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
                                            Pg 33 of 173


     during the lifetime of the aforementioned conversion period, Convertible D Bondholders may exercise the
     option to convert the Convertible D Bond to shares of Enjoy, subject to written communication sent to
     Enjoy expressing therein their intent to exercise the conversion option, under the terms and in accordance
     with the communication form to be described in the agreement for the issuance of the Convertible D
     Bonds.

     v.- Conversion Rate:

     The Convertible D Bond will have a conversion rate of 266.67 (two hundred sixty-six point six seven) new
     shares of Enjoy for each $1,000.- (one thousand pesos) of current principal and accrued interest up to the
     latest date of interest capitalization prior to the conversion date.

     In the event that the results of this calculation yield a fraction of shares, it shall be rounded to the nearest
     whole number and, if the fraction is 0.5, it shall be rounded to the next whole number, and if there is a
     difference, this difference shall be paid in cash by the Debtor Company, assuming as share price the sum of
     $3.75, to be paid by the Debtor Company on the conversion date.

     vi.- Preference:


     The Convertible D Bond shall be considered preferential for the payment of principal and interest and in
     the event of bankruptcy settlement with respect to Unsecured Creditors (with the exception of the
     International Bonds and the New International Bonds, which are preferential, the “Lease Agreement with
     Purchase Option” entered into between Enjoy and Banco Security, pursuant to a public instrument dated
     October 5, 2016, Directory No. 21,180-2016, issued through the Notary Office of Mr. Eduardo Diez
     Morello, and the guarantee vouchers discussed in Chapter XII below) and loans against Enjoy that arise
     after the date of the Deliberative Meeting (with the exception of loans expressly agreed to by means of this
     Judicial Reorganization Agreement), which loans, therefore, shall be understood as being subordinate to the
     Convertible D Bond, until the end of the Conversion Period, i.e., day 540 after the Bridge Loan
     disbursement date. Loans against Enjoy that arise after the date of the Deliberative Meeting, excepting
     those already noted, must expressly contain this subordination in their instruments. Without prejudice to the
     subordination set forth in this Agreement with respect to all Unsecured Creditors, those Unsecured
     Creditors that participate in the Bridge Loan authorize the Administrator to confirm and ratify the
     aforementioned subordination agreements on their behalf, by public instrument,.


     vii.- Use of funds:


     Funds from the Convertible D Bond shall be used exclusively for prepaying the Bridge Loan, and in the
     event of a remainder after paying the above, said funds shall be allocated to repaying the obligations
     corresponding to the normal operations of the Debtor Company and its subsidiaries.




                                                                                                                 30
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                               Pg 34 of 173


         viii.- Other terms and conditions


         Other terms and conditions of the Convertible D Bond are attached as Appendix No. 2 to this Proposal, on
         the understanding that said Appendix shall form part of the Proposal for all legal purposes.


         4.- Prepayment of the Bridge Loan


         Prepayment of the Bridge Loan to the New Financers shall be made on the Prepayment Date, to which end
         Enjoy must grant a prepayment notice to the New Financers, by declaring an Essential Event at least five
         banking days before the Prepayment Date, and on said date Enjoy shall prepay the corresponding amounts
         in cash through immediately available funds, to the bank accounts reported by the respective New
         Financers to Enjoy at least two banking days before the Prepayment Date, and for delivery of the
         Convertible D Bonds, by delivering the same through the DCV, by means of their transfer and/or deposit to
         the accounts that the respective New Financers have registered with the DCV or the account that their
         respective Custodian has registered with the DCV, and reported to Enjoy at least two banking days before
         the Prepayment Date. For these purposes, the New Financers must deliver to Enjoy on that same date the
         promissory notes delivered to them under the Bridge Loan, with confirmation of payment of the same.


IX. OPTION FOR SUBSCRIPTION OF SHARES BY CURRENT SHAREHOLDERS.


             Pursuant to this Reorganization Agreement, and subject to the corresponding statutory approvals,
Shareholders shall be granted a preferential option, simultaneously with the opening of the Preferential Offer Period,
to subscribe 9,389,919,856 new Company payment shares (hereinafter the “Option”), which may be paid within a
term of 24 months after the date of the Deliberative Meeting approving the Proposal, at a subscription price of $5.42
per share (yielding a rate of 2.00 new shares for each current share).


             To apply the Option, Enjoy shall grant, in the same capital increase as supports the issuance of the
Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds, the issuance of shares for payment of the
Option. The Option on these new payment shares shall be offered preferentially to Shareholders with right to
subscribe them (those registered with the Enjoy Shareholders Registry as of midnight on the fifth business day prior
to the start date of the Preferential Offer Period), at a subscription price of $5.42 (five point four two pesos) per
share, who may exercise the Option by subscribing the shares during the Preferential Option Period, by paying the
subscription price within 24 months after the date of the Deliberative Meeting. The outstanding balances of
subscribed shares not paid-in shall be adjusted in the same proportion as the value of the Chilean Unidad de
Fomento varies in accordance with the law. At the extraordinary shareholders meeting convened to approve the
aforementioned capital increase, it shall be proposed that shareholders authorize the Board to not persevere in




                                                                                                                  31
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                               Pg 35 of 173


collecting on subscribed shares that have not been paid-in within the aforementioned period, and to amend the
bylaws to state that subscribed shares with value not totally paid-in (considered individually) shall not be entitled to
vote so long as they remain unpaid.


         The preferential subscription offering of the shares covered by the Option shall be undertaken in
accordance with the terms set forth in Chapter X below.


X.   LEGAL STRUCTURE FOR THE FINANCING AND CONVERSION PROCESSES.

         1.- Prior to the Deliberative Meeting, the Debtor Company may supplement the legal structure for
implementation of the loan renegotiation as agreed to in this Accord and, specifically, for implementation of the
New Financing, mandatory prepayment of the unsecured loans with Convertible A-1 Bonds and Convertible A-2
Bonds and Fixed Income B Bond, repayment of the Bridge Loan with Convertible D Bonds, etc.

         2.- Without prejudice to the entry into force of this Agreement, the Bankruptcy Administrator shall convene
the Creditors Commission, together with the Debtor Company and the technical advisors assisting them, to adopt the
necessary agreements for appropriate implementation of the various steps considered in the Reorganization
Agreement if necessary, with full powers. Said meeting of the Creditors Committee must be held no later than the
fifth business day after the date of holding of the Deliberative Meeting.


         3.- Notwithstanding the above, following are the general guidelines proposed for some of the steps
considered in this Proposal.


         a.- All bonds convertible to shares issued by the Company must be offered preferentially to Shareholders in
         accordance with Law No. 18,046 on Corporations (hereinafter the “Preferential Offer Period”). If no
         Shareholder exercises their preferential option during the Preferential Offer Period, the Company shall
         allocate the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds that are necessary to
         be delivered in prepayment of the Convertible Prepayment Amount and the New Financing Prepayment
         Amount, as set forth in this Reorganization Agreement. If shareholders exercise their aforementioned
         preferential subscription option, the procedure shall be as follows:


                  i.- Convertible A-1 Bonds not placed during the Preferential Offer Period shall be allocated in a
                  quantity of bonds equivalent to what is needed to prepay the Convertible Prepayment Amount of
                  the rescheduled Unsecured Loans entitled to receive Convertible A-1 Bonds in payment, prorated.


                  ii.- Should there exist a balance in the Convertible Prepayment Amount after applying the amounts
                  indicated in number i.- above, the net proceeds the Company obtains for the subscription and
                  payment of the Convertible A-1 Bonds during the Preferential Offer Period shall be allocated for




                                                                                                                    32
20-11411-mg      Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
                                           Pg 36 of 173


              paying off the balance of the Convertible Prepayment Amount of the rescheduled Unsecured
              Loans with right to receive Convertible A-1 Bonds in payment, prorated.


              iii.- Convertible A-2 Bonds not placed during the Preferential Offer Period shall be allocated in a
              quantity of bonds equivalent to what is needed to prepay the Convertible Prepayment Amount of
              the rescheduled Unsecured Loans entitled to receive Convertible A-2 Bonds in payment, prorated.


              iv.- Should there exist a balance in the Convertible Prepayment Amount right to receive
              Convertible A-2 Bonds in payment after applying the amounts indicated in Number iii.- above, the
              net proceeds the Company obtains for the subscription and payment of the Convertible A-2 Bonds
              during the Preferential Offer Period shall be allocated for paying off the balance of the Convertible
              Prepayment Amount with right to receive Convertible A-2 Bonds in payment, prorated.


              v.- Convertible D Bonds not placed during the Preferential Offer Period shall be allocated in a
              quantity of bonds equivalent to what is needed to prepay the New Financing Prepayment Amount,
              prorated.


              vi.- Should there exist a balance in the New Financing Prepayment Amount right to receive
              Convertible D Bonds in payment after applying the amounts noted in Number v.- above, the net
              proceeds the Company obtains for subscription and payment of the Convertible D Bonds during
              the Preferential Offer Period shall be allocated to paying off the balance of the New Financing
              Prepayment Amount, prorated.


              vii.- In the three cases set forth above, the Company may issue Convertible A-1 Bonds,
              Convertible A-2 Bonds and Convertible D Bonds, as applicable, for an amount greater than
              requested to cover the payment set forth in this Reorganization Agreement.


     b.- The Preferential Offer Period for the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D
     Bonds and for shares to exercise the Option shall be realized simultaneously (at the same time). The
     Preferential Offer Period for the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds
     and for shares to exercise the Option must be initiated within [15] business days after the deadline for
     recording these issuances in the CMF’s Securities Registry.


     c.- With a view to facilitating the feasibility of the agreements contained in this Reorganization Proposal:


              i.- The companies Entretenciones Consolidadas SpA, Inversiones e Inmobiliaria Almonacid
              Limitada and Inversiones Cumbres Limitada, which represent 60.52% of the Enjoy shareholder
              capital, shall sign a support agreement with Enjoy (hereinafter the “Support Agreement”) pursuant



                                                                                                                33
20-11411-mg      Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                          Pg 37 of 173


              to which: (i) they undertake to assist and participate with all their shares in the extraordinary
              shareholders meeting addressing Part e below, approving there at the issuance of the Convertible
              A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds, the capital increase noted in the
              aforementioned Letter e, the changes of bylaws necessary for these purposes, and other matters
              necessary for implementation of the Proposal in the context of the Enjoy Judicial Reorganization
              Agreement; (ii) they promise to waive their preferential subscription rights to subscribe the
              Convertible A-1 Bonds and Convertible A-2 Bonds and waive 90.88% of their rights to
              preferentially subscribe the Convertible D Bonds, when said rights arise, under the terms
              stipulated in the Support Agreement; and (iii) they undertake not to transfer their shares, in
              accordance with the terms set forth in the Support Agreement. The Support Agreement must be
              entered into and delivered to the Auditor in advance of the date of the Deliberative Meeting, in
              order for the Auditor to address the Support Agreement at the aforementioned Meeting; and

              ii.- Company Creditors must express and send to the Auditor, before the date of the Deliberative
              Meeting, their commitment to participate in the New Financing subject to the terms and conditions
              of this Reorganization Agreement, in the amount of $25,000,000,000 (twenty-five billion pesos).


     d.- The Financing Commitments must be formalized through a standardized binding document, the format
     of which shall be sent to each creditor by the Auditor, prior to the Deliberative Meeting, which must be
     delivered by the respective creditor to the Bankruptcy Administrator in its first round, by August 20, 2020
     at 5:00 p.m. The procedure for formalizing this commitment shall be reported by the Auditor prior to the
     Deliberative Meeting, which in any case must be consistent with the procedure described in Letter c),
     Number 1, Chapter VIII of this Agreement.


     e.- Within 60 calendar days after the date of entry into force of the Reorganization Agreement, an
     Extraordinary Shareholders Meeting must be held, to which the following will be submitted for Shareholder
     consideration:


              i.- A single capital increase, through the issuance of new shares, to allow fulfillment of the
              following:


                  •   Issuance of the necessary shares to support the Convertible A-1 Bonds, Convertible A-2
                      Bonds and Convertible D Bonds;


                  •   Issuance of shares needed to be able to grant the Option to Shareholders; and


                  •   Issuance of payment shares for up to an additional $10,000,000,000.- (ten billion pesos),
                      as a mechanism to protect against cash flow needs, the conditions of which (including




                                                                                                              34
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                               Pg 38 of 173


                           their placement price) may be set by the board within the legal deadlines (hereinafter the
                           “Reserve Shares”), a part of which may be allocated to compensation plans for workers
                           of the Company and its subsidiaries, in accordance with the terms set by the Board
                           (hereinafter the “Stock Option”).


                  ii.- Issuance of the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds
                  identified previously in this Reorganization Agreement.


                  iii.- Any other matters that may be necessary to submit for consideration of the Shareholders at the
                  aforementioned Meeting, for correct implementation of this Agreement.



     4.- In all cases, the number of shares into which the Convertible A-1 Bonds, Convertible A-2 Bonds and
Convertible D Bonds may be converted pursuant to this Agreement were set in order to fulfill the condition that
current Company shareholders not reduce their equity stake in Enjoy to a percentage less than 10% after converting
all the aforementioned bonds. However, this minimum of 10% falls exclusively within the context of the Judicial
Reorganization of Enjoy, and therefore is not applicable in the event that Enjoy, after completing the
Reorganization, requires new capital, in which case the shareholders and their dilutions (if applicable) shall be
subject to the specific conditions of said new capital increase or financing.


XI. ADMINISTRATION.


         The administration of Enjoy shall be exercised by the current entities that have established its bylaws,
during the term of this Agreement.

         Without prejudice to the above, and as set forth in Article 69 of Law No. 20,720, it is proposed that the
creditors at the Deliberative Meeting appoint a Bankruptcy Administrator with the authority indicated below and for
the term set forth in the aforementioned provision. The latter’s fees shall be set by the Creditors Commission, which
shall be regulated below, together with the Debtor Company.

XII. RENEWAL OF GUARANTEE VOUCHERS (BOLETAS DE GARANTIAS).


         1.- With a view to guaranteeing to the Superintendency of Gambling Casinos fulfillment of the technical
offer; construction and development [of] the plans in timely and appropriate fashion at the Coquimbo, Viña del Mar,
Puerto Varas and Pucón casinos; and finally, complete fulfillment of the economic offer contained in the tender
proceedings carried out by the regulatory authority, in 2018 the banks Banco BTG Pactual Chile, Banco
Internacional and Banco Security issued Guarantee Vouchers for approximately UF 4,800,000.0 (four million, eight
hundred thousand Unidades de Fomento) in favor of Casino de la Bahía S.A., Casino del Mar S.A., Casino de Lago




                                                                                                                  35
20-11411-mg             Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                                Pg 39 of 173


S.A. and Casino de Puerto Varas S.A. Part of said Guarantee Vouchers are secured by insurance policies issued by
CESCE Chile Aseguradora S.A.

         2.- All guarantee vouchers – which are not secured by the security policies referenced above – and the
obligations under said policies are, in turn, guaranteed (i) by the endorsement, joint and several surety and joint and
several co-debt of Enjoy; (ii) by a mortgage on a property owned by an Enjoy S.A. subsidiary located in the city of
Castro; (iii) by time deposits pledged in guarantee, totaling approximately $32,000,000,000 (thirty-two billion
pesos), taken by Enjoy S.A. in favor of the Banks, which securities are in the possession of Banco BTG Pactual
Chile, as the agent bank for the bank syndicate and as guarantee agent.


         3.- On July 14, 2020, the Administration and issuers of the aforementioned guarantee vouchers entered into
new agreements for renewal of the aforementioned vouchers and policies, and agreed to the conditions for the
release of the aforementioned security deposits, subject to the meeting of certain milestones, including the granting
and subsequent recording of a mortgage on certain properties owned by an Enjoy subsidiary located in the commune
of Rinconada de Los Andes, corresponding to fourteen lots (together the “Rinconada Property”).


         4.- Release of the security deposits is subject to fulfillment of the following conditions:


         a.- For the release of $5,200,000,000 (five billion, two hundred million pesos): When all the following
         conditions are found to be met: (i) Authorizations have been obtained from Enjoy creditors pursuant to
         Article 74, Section Two of Law No. 20,720, and with regard to local bondholders and, in addition, the latter
         have approved all the matters stipulated in Letters c) and d) of the convocation of the bondholders meeting,
         the first notice of which was published June 27, 2020, to be held July 13 at 12 noon; (ii) all parties have
         signed the mortgage agreement and restrictions on the Rinconada Property in favor of Banco BTG Pactual
         Chile, as guarantee agent, together with all the Loan Documentation, as this term is defined below to the
         satisfaction of the financers; and (iii) complete payment of the premium or premiums corresponding to the
         guarantee insurance policy. These conditions have already been met, and therefore these deposits were
         released on July 14;


         b.- For the release of $18,600,000,000 (eighteen billion, six hundred million pesos)


                  i.-       $9,300,000,000 (nine billion, three hundred million pesos) will be released when the
                  following three conditions together are met:


                  •     When the Court certifies that the Debtor Company’s Judicial Reorganization Agreement is
                        approved pursuant to Article 89 of Law No. 20,720 and that it may be fulfilled and begin to
                        apply in accordance with Part Four of said article.




                                                                                                                   36
20-11411-mg   Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
                                        Pg 40 of 173


          •   That said Judicial Reorganization Agreement incorporates and agrees to the following
              matters: (a) Complete restructuring of the Enjoy international bond; and (b) Capitalization of
              at least 70% of the unsecured loans verified in the reorganization procedure, with a minimum
              of $115,000,000,000 (one hundred fifteen billion pesos); and c) That the text of the approved
              Reorganization Agreement includes statements aimed at confirming and expressly ratifying
              (c.i) all loans granted; (c.ii) the restructuring of liabilities; and (c.iii) transactions between the
              banks, Banco BTG Pactual Chile, Banco Internacional and Banco Security, BTG Pactual
              Chile S.A. Administradora General de Fondos and their administered funds, including but not
              limited to BTG Pactual Deuda Privada Fondo de Inversión [Private Debt Investment Fund] and
              its respective subsidiaries and other related parties, with Enjoy and its subsidiary companies,
              in the two years prior to the start of the Judicial Reorganization Procedure, leaving
              confirmation in the text of the agreement of the withdrawal and final waiver by the creditors
              of all judicial or other types of actions seeking to dispute or question the efficacy and/or
              enforceability of the acts and agreements executed or entered into to which Points (c.1), (c.ii)
              and (c.iii) above refer, and the conditions noted in letter c) above, that have not been subject
              to dispute.


              In fulfillment of the above terms and conditions, by means of this Agreement, the matters to
              which Points (c.1), (c.ii) and (c.iii) above refer are expressly confirmed and ratified. Further,
              by means of this Agreement, the Creditors confirm the withdrawal and final abandonment of
              any judicial or other type of action that might seek to dispute or question the efficacy and/or
              enforceability of the instruments and agreements executed or entered into to which Points
              (c.1), (c.ii) and (c.iii) above refer.


          •   For purposes of the above, and without prejudice to the fact that the Bondholders Meeting
              held July 13 of this year approved and ratified the validation of the aforementioned deals,
              among other matters, the creditors present at this Deliberative Meeting expressly confirm and
              ratify (i) all grants of loans; (ii) the restructuring of liabilities; and (iii) arrangements entered
              into or executed between the banks, Banco BTG Pactual Chile, Banco Internacional and
              Banco Security, BTG Pactual Chile S.A. Administradora General de Fondos, and their
              administrated funds, including but not limited to BTG Pactual Deuda Privada Fondo de
              Inversión and their respective subsidiaries and other related parties, with Enjoy and its
              subsidiary companies, in the two years before the start of the Judicial Reorganization
              Procedure, and have stated that they expressly waive the exercise of any judicial or other type
              of action seeking to dispute or question the efficacy and/or enforceability of the acts and
              agreements executed or entered into to which Points (i), (ii) and (iii) above refer, or request
              their revocation.




                                                                                                                37
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
                                               Pg 41 of 173


             •    The effective disbursement of at least $25,000,000,000 (twenty-five billion pesos) under the New
                  Financing granted to Enjoy, by one or more creditors, effectively incorporating said amount into
                  the company’s coffers.


             ii.- $9,300,000,000 (nine billion, three hundred million pesos) will be released when the above
             conditions, together, have been met and the specific mortgage and restrictions set on the Rinconada
             Property have been legally recorded in favor of the Agent Bank, as creditor and guarantee agent, in the
             respective Real Estate Registry.


    c.- For the release of $8,300,000,000 (eight billion, three hundred million [pesos]): Having fulfilled each
    and every one condition, together, mentioned previously in Parts a.- and b.- above, the procedure shall be: (a)
    The release of $4,150,000,000 (four billion, one hundred fifty million pesos), against the effective incorporation
    into Enjoy’s coffers of at least another $10,000,000,000 (ten billion pesos) in addition to the $25,000,000,000
    (twenty-five billion pesos) referenced previously; (b) The release of $4,150,000,000 (four billion, one hundred
    fifty million pesos) against the effective incorporation into Enjoy’s coffers of at least another $5,000,000,000
    (five billion pesos) in addition to the $25,000,000,000 (twenty-five billion pesos) and $10,000,000,000 (ten
    billion pesos) mentioned above.


    d.- For the release of the mortgage and restrictions on the Rinconada Property: This may only be released as of
    month 18 after the date of issuance of the respective guarantee vouchers and/or policies, subject to certain conditions
    noted in the respective financing documents signed on the occasion of the issuance of the new guarantee vouchers,
    including that the decision approving the Judicial Reorganization Agreement be final and enforceable.


XIII.    OBLIGATIONS TO DO AND NOT DO.

         As set forth in Chapter IV, the obligations to do and to not do shall be maintained vis-à-vis the
International Bondholders as contained in the Indenture – with the changes described in Appendix No. 1 with
respect to the New International Bonds. In turn, the following obligations to do and not do shall be established
exclusively vis-à-vis the rest of the Creditors enrolled in this Agreement:


         1.- Obligations to Do.

         a.- To carry out or cause to carry out all necessary measures to preserve and maintain in full force and
         effect its corporate existence and validity, without altering its corporate form, including its status as
         publicly traded, limited-liability corporation, registered with the Securities Registry maintained for these
         purposes by the CMF and, in addition, including but not limited to, its dissolution or transformation,
         without incurring legal grounds for dissolution; as well as to preserve and maintain all rights, properties,
         licenses, trademarks, permits, exemptions, easements, concessions or patents that may be necessary for the




                                                                                                                       38
20-11411-mg       Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
                                            Pg 42 of 173


     normal functioning of the Debtor Company and the development of its business operations; and to maintain
     all its relevant assets in good state of repair consistent with their natural use and wear and tear.

     b.- To pay all taxes and other applicable tax obligations as well as those of a labor-related origin or other
     preferential payments in accordance with current law, except those that may be disputed in good faith and
     in accordance with the appropriate legal procedures.

     c.- To fulfill in all aspects the laws, regulations and provisions and applicable orders, specifically including,
     without restriction, the timely payment of all taxes, contributions, encumbrances and tax charges of any
     other kind affecting the Debtor Party or its assets, and to fulfill any tax, labor, social security and
     environmental obligations that may apply thereto in a timely fashion, as applicable, except those with
     respect to which the appropriate legal appeals have been filed in good faith.

     d.- To provide the Bankruptcy Administrator with all additional financial and/or accounting information
     that might be requested thereby.


     e.- To ensure that, at all times, its obligations under this Reorganization Agreement have at least the same
     prevalence and payment priority under the law as its remaining payment obligations, current or future, to
     other creditors of the same class, in accordance with the law. The above is without prejudice to the
     preferences set forth in this Reorganization Agreement.

     f.- To complete, sign, execute and enter into any instruments and agreements to afford complete fulfillment
     of the Reorganization Agreement, as required of it by the Bankruptcy Administrator.

     2.- Obligations to Not Do.

     a.- Grant loans or credits or any type of financing to third parties, excluding subsidiaries, except in the case
     of financing within the Issuer’s ordinary course of business, which must at all times and under all
     circumstances be carried out under market conditions.

     b.- Enter into transactions with Related Parties, without fulfillment of the provisions of Title XVI of the
     Chilean Corporations Act [Ley de Sociedades Anónimas]. For all due purposes, “transactions with related
     parties” shall be understood as those defined as such in Article One Hundred Forty-Six of the Corporations
     Act, or that which may modify or replace it in the future.

     c.- As of the date of the Deliberative Meeting approving the Proposal, to establish itself as endorser,
     guarantor, joint and several co-debtor or to commit its equity to fulfill third-party obligations, unless said
     third parties are subsidiaries of the Issuer.




                                                                                                                  39
20-11411-mg            Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
                                                Pg 43 of 173




XIV. APPROVAL AND VALIDITY OF THE AGREEMENT.


         1.- Pursuant to Art. 89 of Law 20,720, this Agreement shall be understood as approved and shall enter into
force provided that:


         a.- Upon expiration of the period for disputing it, without its having been disputed, the competent court so
         declares it at its own behest or at the petition of any interested party of the Auditor.

         b.- If it has been disputed and the disputes are dismissed, provided that the resolution dismissing the dispute
         or disputes is enforceable and the Agreement is declared approved.

         c.- If it had been disputed and the disputes were filed by creditors of a specified class or category,
         representing less than 30% of the liabilities with right to vote in their respective class or category and the
         court so states.

         2.- The Reorganization Agreement shall be valid until the last of the following dates: (i) (a) the expiration
date of the conversion period of the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bond or (b)
the date when all Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds have been converted,
whichever occurs first, in the event that this latter event occurs before expiration of the aforementioned conversion
period, and (ii) the date of occurrence of the exchange of the International Bonds for the New International Bonds.


XV. CREDITORS COMMISSION.

         1.- To oversee fulfillment of the stipulations of the Judicial Reorganization Agreement and the actions of
the Company’s Administrative Entities, a Creditors Commission is appointed (non-remunerated, except as noted
further below), consisting of five acting members and their respective alternates (one for each acting member of the
Creditors Commission), who shall exercise their duties so long as this Agreement remains in force. The Creditors
Commission shall consist of two representatives of the International Bondholders, two representatives of the
domestic bondholders and a fifth member, not a creditor nor a creditor representative, and its respective alternate,
who shall be elected by the remaining members of the Creditors Commission at its first session, at which
remuneration may also be set. Each creditor mentioned above shall be entitled to remove their representative from
the Creditors Commission and appoint a replacement. The four acting members and alternates of the Creditors
Commission who shall be creditor representatives shall be elected at the Creditors Meeting, respectively, by the
International Bondholders (two acting members and two alternates) and domestic bondholders (two acting members
and two alternate members). It is set forth that neither a renegotiation of International Bondholders nor a
rescheduling of Unsecured Creditors shall involve a change or update in the members of the Creditors Commission.


         2.- Members of the Creditors Commission shall be required to maintain absolute secrecy over all
information that is confidential by nature of its content and must refrain from disclosing it to any person or entity. To



                                                                                                                     40
20-11411-mg          Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                               Pg 44 of 173


         this end, they must sign a Confidentiality Agreement containing the obligation set forth above.


         3.- The Enjoy S.A. Board of Directors has committed to adopting measures that, within the framework of
the provisions of the Chilean Corporations Act [Ley sobre Sociedades Anónimas], allow it three (3) representatives
on the Creditors Commission consisting of representatives of Enjoy’s international and local bondholders, for them
to be invited to Board sessions to discuss matters corresponding to the implementation and fulfillment of the
Reorganization Agreement, in order to afford adequate coordination between matters submitted for the knowledge
and approval of the Board of Directors, on the one hand, and fulfillment of the Reorganization Agreement and the
powers of the Creditors Commission, on the other. For purposes of the above, members of the Creditors Commission
must grant in advance a confidentiality agreement providing for due confidentiality of the Company’s information
on the part of those who might access it.


         4.- The Commission shall set its form [of] functioning and determine the frequency of its meetings. There
shall be acting and alternate members. Nevertheless, the management of the Debtor Company or the Bankruptcy
Administrator, as the case may be, may request that the Creditors Commission meet to hear and decide upon specific
matters. To this end, a certified letter shall be sent to the domicile of the legal representative of the respective
members of the Creditors Commission or to their email addresses (registered at the first organizational session of
this Commission), at least seven banking days in advance, requesting a meeting and noting the topics to be consulted
or discussed. The resulting convocations must have at least two business day’s difference between the first and
second convocations. If, at the latter’s request, the Creditor’s Commission does not meet, having issued the two
consecutive convocations, the corresponding authorizations shall be requested of the competent Court.


        5.- As to quorums for sessions and majorities to approve resolutions, the Creditors Commission shall meet
with the participation of a simple majority of its members (at least three) and resolutions shall be adopted by simple
majority of its members attending the respective session (at least two), except with regard to the Renegotiation
Conditions, Rescheduling Conditions and/or Financing Condition or the matters noted in Numbers 7.g and 7.j below,
for which a quorum of attendance of at least 4 (four) of its members and a majority of at least four of those in
attendance shall be required to approve resolutions.


         6.- The Creditors Commission shall appoint a Chair thereof, which shall have the following powers:


        a.- To convene the Commission members to meet, at the request of any Commission Member, the
        Bankruptcy Administrator or the Debtor Company.

         b.- To convene the Creditors Meeting in all cases that the Commission deems necessary or appropriate.




                                                                                                                  41
20-11411-mg       Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                           Pg 45 of 173


     c.- To communicate to the Debtor Company the decisions adopted by the Creditors Commission.

     7.- The Creditors Commission shall have the following powers:

     a.- To remove and replace the Administrator and request from it such information and actions as it deems
     relevant.

     b.- To set the fees of the Administrator with regard to its administration activities as such. Said fees must be
     adapted to current market remuneration, in accordance with the complexity and responsibility of the
     position and the Company’s payment capacity.

     c.- To hear the background information provided by the Administrator, in particular the account of its
     management, the frequency of which shall be determined by the Commission.


     d.- To provide the authorizations set forth in this Reorganization Agreement.


     e.- To replace the Chair and/or Vice Chair of the Creditors Commission.


     f.- To request the Debtor Company, through the Administrator’s intermediation, for information on the
     regular course of business and its operations, plans and programs.


     g.- Pursuant to Part Two, Art. 83 of Law 20,720, the Creditors Commission may amend all or part of the
     contents of the Reorganization Agreement, except with respect to the capacity of creditor, its class or
     category, differences between creditors of the same class or category, the amount of their loans and their
     preference. It is set forth that any modification to the rights of the International Bondholders under the
     Indenture or the New Indenture shall require the modification of said agreement, as applicable, with the
     prior consent of the Company and of the International Bondholders under the rules of the Indenture or the
     New Indenture.


     h.- To authorize Enjoy, on an extraordinary basis, to not fulfill a specific obligation to do and/or to not do
     under this Reorganization Agreement.


     i.- In representation of the creditors, to justifiably waive fulfillment of any of the conditions established to
     its benefit in the Agreement (subject to the respective quorum set in this Agreement), or to approve its
     fulfillment in a form other than that originally agreed to or to temporarily suspend its application.


     j.- In the event that the Renegotiation Conditions stipulated in Chapter IV, or the Financing Conditions
     contained in Chapter VIII of this Reorganization Agreement are not fulfilled, the Creditors Commission shall
     analyze and identify a mechanism that permits implementing renegotiation of the International Bonds in




                                                                                                                 42
20-11411-mg            Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
                                                 Pg 46 of 173


         accordance with the terms stipulated in the aforementioned Chapter IV or, as the case may be, shall approve the
         appropriate formula for obtaining temporary financing, with the ability to agree with the Debtor Company on the
         terms and other conditions of this financing. These matters must be approved by at last four members of the
         Commission, who shall also set the terms for fulfilling execution of the instruments and agreements necessary for
         implementing and developing the aforementioned Creditor actions.


         k.- To approve the Plan for the Use of Funds from the New Financing in general, with the Debtor Company to
         retain the allocation and specific responsibility for its implementation, the fulfillment of which will be supervised
         by the Administrator.


         l.- Such other powers as this Agreement grants thereto.


         m.- To attend Enjoy board of director sessions pursuant to No. 3 of this Chapter XV.


XVI. BANKRUPTCY ADMINISTRATOR.

         1.- Without prejudice to the formation of a Creditors Commission, and as set forth in Article 69 of Law 20,720, it
is proposed that the Deliberative Creditors Meeting appoint an Administrator (hereinafter the ‘Bankruptcy Administrator”
or ‘Administrator”), who shall exercise their duties so long as this Agreement remains in force, and shall have the powers
set forth in the aforementioned article and those stipulated below.


         2.- This appointment must fall to a current auditor from the List of Auditors registered with the Chilean
Insolvency and Recovery Superintendency (Superintendencia de Insolvencia y Reemprendimiento).


         3.- Without prejudice to the powers corresponding thereto under Article 294 of the Chilean Civil Procedures Code
[Código de Procedimiento Civil], it is proposed that the appointed Bankruptcy Administrator have the following powers:


         a.- Have access to the offices and facilities of the Debtor Company to request all the latter’s accounting, financial
         and commercial information, in order to verify or monitor due fulfillment of the obligations assumed in this
         Reorganization Agreement.


         b.- Inform the Creditors Commission of any background information or transaction executed by the Debtor
         Company that might affect normal servicing of the debt assigned to this Agreement.


         c.- Regularly (at least monthly) inform the Creditors Commission of the revenue and expenses of the Debtor
         Company, and in particular its operational efficiency and expenses and its payment of suppliers.


         d.- Draw up minutes of the Commission’s meetings.


         e.- Approve all payments made for debt service.




                                                                                                                          43
20-11411-mg              Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
                                                 Pg 47 of 173


          f.- Undertake confirmation as to the balance of the loans assigned to this Reorganization Agreement and
          determine the priority of the payments.


          g.- Authorize the Debtor Company to grant personal or real guarantees to secure own and/or third-party
          obligations, in cases other than those already permitted under this Agreement, when linked to the Company’s
          operations.


          h.- Fulfill and execute all powers and obligations set forth in this Reorganization Agreement and those assigned
          thereto by the Creditors Commission.


          i.- Regularly (at least monthly) inform the Creditors Commission as to the use of the funds originating from the
          Bridge Loan.


          j.- Such other powers as are granted thereto in this Reorganization Agreement.


XVII. NON-COMPLIANCE.


          1.- Pursuant to Articles 98 and thereafter of Law 20,720, any creditor to which this Agreement is applied may
request a declaration of non-compliance, in the event of failure to comply with the stipulations of this Agreement, and/or
in the event that the poor condition of the Debtor Company’s businesses has been aggravated in such a way as to cause
said creditors fear of loss.


          2.- It shall be an express cause for violation of the Reorganization Agreement, if the Financing Commitments do
not exceed $25,000,000,000 (twenty-five billion pesos). Should said violation occur, Enjoy must immediately request its
own voluntary liquidation.


          3.- The following events shall be express causes for violation of the Reorganization Agreement (and a
“Bankruptcy Law Event of Default” under the New Indenture): (i) that the extraordinary shareholders meeting for capital
increase is not held [as] indicated in Chapter X above within 60 days after the date of the Deliberative Meeting; (ii) that at
the aforementioned extraordinary shareholders meeting not all proposed matters are approved; (iii) that Enjoy does not
sign each bond issuance agreement within 90 days after the date of the Deliberative Meeting; (iv) that Enjoy does not
request that the CMF record the respective bonds on the Securities Registry within 120 days after the date of the
Deliberative Meeting; (v) that Enjoy does not obtain from the CMF the recording of the respective bonds in the Securities
Registry within one year after the date of the Deliberative Meeting; (vi) that Enjoy does not initiate the Preferential Offer
Period within 30 business days after the deadline for effecting the recording in the CMF Securities Registry of the
issuances of convertible bonds and shares; and (vii) that Enjoy does not undertake prepayments of the respective bonds on
the dates set in this Agreement. Should any of the above events transpire, Enjoy must immediately request its own
voluntary liquidation.




                                                                                                                          44
20-11411-mg           Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                                Pg 48 of 173


         4.- Moreover, the Creditors may also individually exercise any actions conferred thereon by the law to obtain
complete repayment of their loans, all within the framework of this Reorganization Agreement, except in the case of the
shares of the International Bondholders under the Indenture, which shall be freely exercised without being subject to this
Agreement as explained in Chapters IV and XVIII.


XVIII. GUARANTEES.


       Enjoy’s obligations under the Indenture and the International Bonds are ratified, and therefore all real and
personal guarantees established in these documents are maintained, ratified and reserved, in all their parts, to guarantee
payment of the Indenture obligations, including but not limited to during the Extension of the International Bonds.
Further, said real and personal Guarantees shall guarantee all Enjoy’s obligations under the New Instruments, and
the documents that may be required under Chilean and Uruguayan law for the due reserve, ratification and
maintenance of the same must be granted, or for the creation of new guarantees in accordance with terms
substantially identical to the current ones.


       By means of this instrument, or rather, through a Public Instrument of Declaration (hereinafter the
“Declaration Instrument”), forwarded to the 8th Civil Court of Santiago, in Case C-6,689-2020, before holding the
Deliberative Meeting, Enjoy Gestión Limitada., Inversiones Enjoy SpA, Inversiones Inmobiliarias Enjoy SpA.,
Enjoy Consultora S.A., Inversiones Andes Entretención Limitada., Inmobiliaria Proyecto Integral Coquimbo SpA,
Operaciones Integrales Coquimbo Limitada, Inmobiliaria Kuden SpA, Campos del Norte S.A., Enjoy Caribe SpA,
Inmobiliaria Proyecto Integral Castro SpA, Slots S.A., Masterline S.A., Kuden S.A., Operaciones Turísticas S.A.,
Operaciones Integrales Isla Grande S.A., Rantrur S.A., Casino de Iquique S.A., Casino de la Bahía S.A., Casino del
Mar S.A., Casino del Lago S.A., Casino de Puerto Varas S.A., Yojne S.A. and Baluma S.A. (hereinafter jointly the
“Guarantors”), represented by the legal representatives Messrs. Esteban Rigo-Righi Baillie, RUT No. 13.454.480-5
and Rodrigo Larraín Kaplan, RUT No. 10.973.139-0, appear and expressly represent that they are acceding to
Enjoy’s obligations under the Indenture, this Agreement and the New Instruments, and expressly represent that the
pledges, mortgages, trusts and joint and several co-debts established thereby as set forth in the terms noted in the
Indenture, as applicable, shall also be extended to the obligations of the Debtor Company under the Indenture, this
Agreement and the New Instruments, as set forth in this Agreement.

       Additionally, by means of this instrument or through the Declaration Instrument, Inmobiliaria Proyecto
Integral Coquimbo SpA and Inmobiliaria Kuden SpA, represented by their legal representatives Messrs. Esteban
Rigo-Righi Baillie and Rodrigo Larraín, appear and represent that they will expressly accede to Enjoy’s new
obligations under the Indenture, this Agreement and the New Instruments herein agreed to. Further, pursuant to
Article 1,642 of the Chilean Civil Code [Código Civil], Inmobiliaria Proyecto Integral Coquimbo SpA, Inmobiliaria
Kuden SpA and the Debtor Company, all of them represented by the legal representatives Messrs. Esteban Rigo-
Righi Baillie and Rodrigo Larraín Kaplan, and the International Bondholders expressly agree to the reserve of the
mortgages established by Inmobiliaria Coquimbo SpA and Inmobiliaria Kuden SpA, to the benefit of the
International Bondholders.




                                                                                                                      45
20-11411-mg            Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
                                                 Pg 49 of 173


       To remove all doubt, real and personal guarantees covering Enjoy’s obligations under the Indenture and the
International Bonds, reserved and ratified by means of this instrument or through the Declaration Instrument, are
extended and accede to the total payment of Enjoy’s debt to the International Bondholders, under either this
Agreement, the current International Bonds, the Indenture and its Security Documents, or the New Indenture and
New International Bonds in the event that the exchange provided for in Chapter IV is carried out, extending in all
cases to the successive extensions, renegotiations or substitutions of said loans, as expressly accepted by the
appearing guarantors.


         The Guarantors, represented in the form set forth above, undertake to sign all instruments, agreements and
documents that may be necessary or appropriate for the implementation of this Reorganization Agreement, including
on or before the exchange of the International Bonds by the new Instruments and as a condition for said exchange,
the granting of public instruments of reserve and ratification of the Guarantees, and the granting of the corresponding
corporate authorizations, to the satisfaction of the International Bonds Trustee.


         In the event that the International Bonds Trustee believes that, for any of the Guarantees, it is more beneficial for
the International Bondholders to be granted new guarantee agreements applying to those same assets, moveable or real, in
place of the ratification and reserve of existing ones, the Guarantors shall sign all instruments, agreements and documents
that may be necessary or appropriate for the implementation of those new guarantees, under terms substantially identical to
those of the current Guarantees, and the exchange condition shall be understood as fulfilled upon granting the new
guarantees to the satisfaction of the International Bonds Trustee.


XIX. FORMAL RECORDING REQUIREMENTS AND OTHER STIPULATIONS.


         1. As set forth in Article 90 of Law 20,720, a copy of the minutes of the Creditors Meeting declaring a vote
in favor of the Agreement and its complete text, and a copy of the court resolution approving it and its execution
certificate, may be authorized by a certifying officer or be notarized by a notary public. Without prejudice to the
above, the Debtor Company shall be required to sign the new instruments documenting the terms of this Agreement.

         2.- This Reorganization Agreement, duly approved, shall have the effect of immediately terminating all
pending judgments or of preventing the filing of legal actions of various kinds, whether civil, commercial or other,
including but not limited to judgments of notification of collection of invoices, judgments of notification of protest
of check, complaints for fraudulent passing of checks and/or enforcement judgments of any kind, which have been
filed against the Debtor Company or its joint and several co-debtors, endorsers or guarantors, by the creditors to
whom this Reorganization Agreement applies pursuant to Article 66 of Law 20,720.

         3.- To this end, an authorized copy of the resolution approved by the Reorganization Agreement shall serve
as timely and sufficient official notice to request the corresponding Court to call for termination of the judgment and




                                                                                                                          46
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                               Pg 50 of 173


the lifting of attachments, precautionary measures and any encumbrances of various kinds. All the above is without
prejudice to the direct instruction sent electronically for this purpose by the Court convened to hear this Proposal,
requesting termination of the procedures and the respective lifting.


         The Agreement now starting to apply shall have the same effect as indicated in the preceding paragraphs
notwithstanding any disputes by creditors representing fewer than 30% of the liabilities with right to vote in their
respective class or category, as provided for in Part Four, Article 89 of Law 20,720. For purposes of determining the
percentage stipulated above, a certification must be executed by the Secretary of this Court.


         4.- The creditors of the Debtor Company that have published their delinquent receivables in the respective
registries maintained by various institutions, whether public or private, such as DICOM EQUIFAX, the Boletín
Comercial published by the Chile Chamber of Commerce, the delinquency registry of the Financial Market
Commission, and in general any existing registry of delinquencies in our country, hereby authorize the Debtor
Company to request the elimination of all records of delinquencies and in general any publication related to this
purpose, with regard to receivables prior to the Reorganization Resolution and those subsequent thereto concerning
previously assumed loans.

         Further, the creditors hereby undertake to not request new publications with respect to the loans forming
part of this Reorganization Agreement, so long as the Debtor Company is current with fulfillment of its obligations
under this Agreement.


         The background information specified in the first number of this Chapter shall serve as timely and
sufficient official notice for purposes of requesting elimination of the publications referenced previously.


         5. The creditors and the Debtor Company set forth that after fulfillment of the Financing Condition, the
restriction set forth in Article 67 of Law No. 20,720 shall not apply, without prejudice to the contractual restriction
on effecting capital reductions under the New Indenture.


XX.    REPRESENTATIONS AND ASSURANCES                            ON     THE      DATE      OF     THIS     JUDICIAL
      REORGANIZATION AGREEMENT.

         The Debtor Company, duly represented in the form stipulated in the body of this instrument, on this date,
represents and assures the following to each Creditor of this Judicial Reorganization Agreement:


         1.- That it is a corporation duly organized and current under the laws of Chile and that both the entering
into of this Judicial Reorganization Agreement, and the fulfillment and execution of all the obligations contained
therein fall within the legal and corporate powers that have been approved by its competent administrative entities;
and that the parties appearing in this Judicial Reorganization Agreement on its behalf have sufficient power and




                                                                                                                   47
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                               Pg 51 of 173


         authority as to enter into this Reorganization Agreement and to fulfill the obligations assumed therein.


         2.- That entering into this Judicial Reorganization Agreement does not require the approval or authorization
of any additional government or judicial authority whatsoever, nor of third parties, except those already obtained
and that remain current, and that it has no information or knowledge that entering into and fulfilling this Judicial
Reorganization Agreement violates or contravenes current laws, regulations or resolutions, nor its respective bylaws.
The above is without prejudice to any approvals and/or authorizations and/or procedures that may be required by
reason of implementation of this Agreement, pursuant to /i/ the bylaws of Enjoy; /ii/ Law 18,046 on Corporations
and its Regulation; /iii/ Law 18,045 on the Securities Market and related regulations decreed by the Financial
Market Commission; /iv/ DL [Decree-Law] 211 setting the regulations for the protection of Free Trade; /v/ Law No.
19,995 establishing the general bases for the authorization, functioning and monitoring of gambling casinos; /vi/
regulations issued by the Chilean Superintendency of Gambling Casinos; and /vii/ the applicable regulations and
laws in Uruguay and Argentina.


         3.- That this instrument constitutes legal, valid, necessary, enforceable, mandatory and sufficient
documentation for its collection, and in any collection action involving the obligations under this Judicial
Reorganization Agreement, it will recognize this instrument as sufficient for their collection.


         4.- No waiver of any provision of this Judicial Reorganization Agreement, nor the consent for the Debtor
Company to act differently therefrom, shall have any effect whatsoever unless granted in writing and signed by
the Creditors Commission in this Judicial Reorganization Agreement, and in said case that waiver or consent shall
have effect only in the specific case and for the specific purpose for which it has been granted. In all cases, any
changes to this Judicial Reorganization Agreement must adhere to and comply, in all applicable aspects, with the
stipulations contained in this instrument.


         5.- The provisions of this Judicial Reorganization Agreement shall be mandatory for and extended to the
benefit of the Parties and their respective legal successors and assigns.


         6.- The names signed by the Parties for the various stipulations of this Reorganization Agreement have
been established solely for reference and ease of reading, without affecting the meaning or scope of the entire
clause which might differ from said name.


XXI. DOMICILE AND COMPETENT JURISDICTION.


         The special domicile of the Agreement shall be the city of Santiago, and therefore the decision as to any
difficulty that might arise in any of the classes or categories of this Agreement shall be submitted to the competency




                                                                                                                    48
20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                              Pg 52 of 173


        of its ordinary courts, without excluding the possibility that the International Bondholders might resort for
fulfillment of the Indenture to the corresponding jurisdictions under this agreement.




                                                                                                                 49
20-11411-mg   Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27   Main Document
                                   Pg 53 of 173
20-11411-mg         Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                           Pg 54 of 173




                         ACUERDO DE REORGANIZACIÓN JUDICIAL
                                               ENJOY S.A.




 I.   ANTECEDENTES DE LA EMPRESA DEUDORA PROPONENTE.


 1.- Razón social                           : ENJOY S.A.
 2.- R.U.T.                                 : 96.970.380-7.
 3.- Domicilio                             : Avenida Presidente Riesco N° 5.711, piso 15, comuna de
                                           Las Condes, Región Metropolitana.
 4.- Constitución                          : Constituida mediante escritura pública de fecha 23 de
                                           octubre de 2001. Con fecha 9 de junio del año 2009 la
                                           Sociedad fue inscrita en el Registro de Valores, de la
                                           Comisión para el Mercado Financiero (CMF) bajo el N°
                                           1033.




 II. ACREEDORES AFECTOS AL ACUERDO DE REORGANIZACIÓN.


         Para los efectos del presente Acuerdo de Reorganización Judicial, se consideran acreedores
 (en adelante, indistintamente, los “Acreedores”) todos los titulares de créditos directos en contra de
 ENJOY S.A. (en adelante, indistintamente, “Enjoy”, la “Empresa Deudora” o la “Compañía”),
 cuyo origen sea anterior a la Resolución de Reorganización, conforme lo dispone el artículo 66 de
 la Ley Nº 20.720. Los créditos que se originen con posterioridad a la Resolución de Reorganización se
 pagarán en los términos y plazos convenidos.


         De conformidad a lo dispuesto en el artículo 61 de la citada ley concursal, este Acuerdo de
 Reorganización Judicial (en adelante, indistintamente, “Acuerdo de Reorganización”, “Acuerdo” o la
 “Propuesta”), contiene una propuesta de reestructuración y pago para los acreedores garantizados, que
 corresponden a los Tenedores de Bonos Internacionales (según dicho término se define más adelante),
 una propuesta de reestructuración y pago para los acreedores valistas, excluyendo a los acreedores que
 son sociedades relacionadas que pertenecen al grupo de empresas de Enjoy S.A. (en adelante, los
 “Acreedores Valistas”), una propuesta de pago especial para los acreedores valistas bancarios (en
 adelante los “Acreedores Bancarios”) y una propuesta de pago especial para los acreedores valistas
 que forman parte de los proveedores de bienes y servicios de Enjoy (en adelante, los “Proveedores”) en
 los términos que se indican en los capítulos siguientes.


         De acuerdo a lo previsto en el artículo 63 de la Ley Nº 20.720, los créditos que posean las
 empresas relacionadas que pertenecen al grupo de empresas filiales de Enjoy S.A., quedarán
 pospuestos en su pago, hasta que termine la vigencia del presente Acuerdo de Reorganización. No
 obstante lo anterior, se podrán realizar todos los pagos a las empresas relacionadas que correspondan al
 normal desarrollo operacional que realiza Enjoy con sus filiales.




                                                                                                       2
20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
                                               Pg 55 of 173


 III. DESARROLLO DEL OBJETO DEL ACUERDO.


            El Acuerdo de Reorganización tendrá el siguiente objeto y contenido:


            1.- La continuación efectiva y total del giro de las actividades comerciales de ENJOY S.A., a
 contar de la fecha de presentación de esta Propuesta, con el objeto de dar cumplimiento a una
 modalidad de pagos acorde a sus flujos proyectados, recuperando el nivel operacional de la Compañía
 y la disposición para el pago de sus obligaciones.


            2.- El otorgamiento de nuevas condiciones para el pago de la totalidad de los créditos afectos al
 Acuerdo de Reorganización, bajo las modalidades que se indican en el presente instrumento;


            3.- Una reducción del nivel de endeudamiento de la Compañía, mediante la conversión de, al
 menos, un 70% de la deuda valista en bonos convertibles en acciones de Enjoy, con un fuerte incentivo
 a la conversión.


            4.- La obtención de recursos frescos para la Compañía por un monto de, aproximadamente,
 $50.000.000.000.- (cincuenta mil millones de pesos)1, mediante el otorgamiento de créditos que serán
 prepagados con la emisión de un bono convertible en acciones de Enjoy, con un fuerte incentivo a la
 conversión.


 IV. PROPUESTA DE PAGO                         DE CAPITAL E               INTERESES         A ACREEDORES
      GARANTIZADOS.




 1
     En adelante, todas las referencias de cifras en pesos, se refieren a pesos chilenos.


                                                                                                           3
20-11411-mg      Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                         Pg 56 of 173


         Los acreedores garantizados son los tenedores de la deuda emitida bajo el instrumento
 denominado “Indenture”, de fecha 16 de mayo de 2017, complementado por el instrumento
 denominado “Supplemental Indenture No. 1” de fecha 30 de mayo de 2017, celebrado entre la
 Compañía, como emisor, sus filiales garantes (“Garantes”) y Citibank N.A. como Representante de
 los Tenedores de Bonos Internacionales o Trustee2 (en adelante, el “Indenture”), relativo a los bonos
 garantizados con vencimiento al año 2022 (10,50% Senior Secured Notes due to 2022) que fueron
 colocados por la Compañía en los mercados internacionales al amparo de la Norma 144A y la
 Regulación S de la “Securities and Exchange Commission” (Comisión de Mercados y Valores) y de
 la “Securities Act of 1933” (Ley de Valores del año 1933) de los Estados Unidos de América (en
 adelante, los “Bonos Internacionales” y los tenedores de los mismos o sus beneficiarios finales los
 “Tenedores de Bonos Internacionales”3).


         Según se explica más adelante, en virtud del Acuerdo los Bonos Internacionales serán
 prorrogados y, sujeto a las Condiciones de Repactación (según este término se define más adelante),
 repactados sin ánimo de novar, reflejándose dicha repactación en un nuevo Indenture, en nuevos
 bonos, y en los documentos de garantía necesarios para extender, ratificar y reservar las actuales
 garantías de los Bonos Internacionales a la deuda prorrogada y restructurada (en adelante, el
 “Nuevo Indenture” y los “Nuevos Bonos Internacionales” y, en su conjunto los “Nuevos
 Instrumentos”).


         1.- Prórroga.


         El vencimiento de los créditos afectos a este Capítulo IV se prorrogará por un plazo
 máximo de 90 días contado desde la fecha en que se celebre la Junta Deliberativa de Acreedores
 llamada a conocer y pronunciarse sobre la Propuesta (en adelante la “Junta Deliberativa”), salvo
 que con anterioridad a dicho plazo máximo llegue a ser cierto que las Condiciones de Repactación
 (según este término se define más adelante) no se verificarán, en cuyo caso el plazo de la prórroga
 vencerá el día en que hayan fallado dichas condiciones (la “Prórroga de los Bonos
 Internacionales”), a menos que la Comisión de Acreedores resuelva mantener la Prórroga de los
 Bonos Internacionales según lo dispuesto en el Capítulo XV de este Acuerdo.


         Mientras no se cumplan las Condiciones de Repactación, los Bonos Internacionales se
 mantendrán vigentes de acuerdo a sus términos originales (incluyendo los intereses devengados
 después de la solicitud de reorganización), los eventos de incumplimiento y los derechos y acciones
 existentes bajo el Indenture por eventos de incumplimiento existentes no serán renunciados; y las
 actuales garantías reales y personales de los Bonos Internacionales (en adelante las “Garantías”) se
 mantendrán plenamente vigentes. Lo anterior es sin perjuicio que, mientras se encuentre vigente la
 Prórroga de los Bonos Internacionales, los Tenedores de Bonos Internacionales se comprometen a
 no ejecutar individual ni colectivamente procedimiento de ejecución alguno, en la medida que se
 encuentre pendiente la Condiciones de Repactación.



 2
   Conforme al documento denominado “Agreement of Resignation, Appointment and Acceptance” de fecha 9
 de julio de 2020 celebrado entre la Compañía, UMB BANK, N.A. y CITIBANK, N.A., UMB BANK, N.A.
 fue designado como “Trustee” para efectos del Indenture.
 3
    Después del intercambio de los Bonos Internacionales por los Nuevos Bonos Internacionales, los
 “Tenedores de Bonos Internacionales” significará los tenedores de los Nuevos Bonos Internacionales.


                                                                                                    4
20-11411-mg       Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                         Pg 57 of 173


         2.- Condiciones de Repactación.


         Los Bonos Internacionales serán repactados mediante su intercambio por los Nuevos Bonos
 Internacionales, en el evento de cumplirse las siguientes condiciones suspensivas y copulativas,
 establecidas en beneficio de los Tenedores de Bonos Internacionales (las “Condiciones de
 Repactación”):


     (i) Que el presente Acuerdo de Reorganización se entienda aprobado y entre a regir, de
     conformidad a lo previsto en el art. 89 de la Ley Nº 20.720;


     (ii) Que el Tribunal de Quiebras del Distrito Sur de Nueva York (del estado Nueva York de los
     Estados Unidos de América) reconozca el Acuerdo en el procedimiento denominado Chapter
     15 que la Compañía está tramitando en dicho tribunal con motivo de su Procedimiento de
     Reorganización, Caso N° 20-11411 (MG);


     (iii) Que se otorguen simultáneamente los pagarés a que se hace referencia en la sección 7
     siguiente y los documentos de reserva y ratificación de garantías a que hace referencia el
     Capítulo XVIII siguiente, en ambos casos a satisfacción del Trustee de los Bonos
     Internacionales;


     (iv) Que se hayan pagado a satisfacción del Trustee los gastos de cobranza, comisiones y
     reembolsos que se le deban bajo el Indenture, incluyendo honorarios de asesores del Trustee
     que procedan bajo las reglas del Indenture;


     (v) Que se cumplan los demás términos de la Condición de Financiamiento (según este término
     se define más adelante en el Capítulo VIII de este Acuerdo) y liberación de los fondos del
     Crédito Puente a la Compañía.


         Certificado el cumplimiento de las Condiciones de Repactación por el Interventor
 Concursal o, en su defecto, por la Comisión de Acreedores con el voto favorable de cuatro de sus
 miembros, los créditos se repactarán en la forma dispuesta en el número 3 siguiente.


         En el evento que el Interventor Concursal determine fallidas las Condiciones de
 Repactación por haber vencido la Prórroga de los Bonos Internacionales sin que éstas se verificaren,
 o bien, por haber llegado a ser cierto antes del vencimiento del plazo de la Prórroga que no ocurrirá
 alguno de los hechos que las constituyen:


     (i) los Tenedores de Bonos Internacionales podrán ejercer todos sus derechos bajo el Indenture
     para obtener el pago de sus acreencias, sin limitación alguna y sin sujeción a este Acuerdo;


     (ii) el incumplimiento de las Condiciones de Repactación o el vencimiento del plazo sin que
     éstas se verifiquen, será un Bankruptcy Law Event of Default bajo el Indenture; y


     (iii) los Tenedores de Bonos Internacionales podrán ejecutar y cobrar judicialmente sus
     créditos en forma individual conforme a las reglas del Indenture, con todas sus garantías reales


                                                                                                    5
20-11411-mg       Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                          Pg 58 of 173


      o personales y en cualquier jurisdicción, sin necesidad de obtener una declaración de
      incumplimiento de este Acuerdo y sin que el mismo sirva de defensa a esa ejecución.


         Para ausencia de duda, en todo lo no modificado por el presente Acuerdo de
 Reorganización, se ratifican las obligaciones contenidas en el Indenture y en los Bonos
 Internacionales, y por lo tanto se mantendrán todos los derechos de los Tenedores de Bonos
 Internacionales bajo dicho contrato, y todas las garantías reales y personales establecidas en el
 Indenture, los Bonos Internacionales y sus documentos conexos. Nada en este Acuerdo podrá
 interpretarse en el sentido de impedir u obstaculizar que los Tenedores de Bonos Internacionales
 ejerzan sus derechos y acciones bajo el Indenture frente a un incumplimiento de las obligaciones de
 la Empresa Deudora bajo dicho contrato, entendiéndose todos esos derechos y acciones
 expresamente reservados.


         Todo lo anterior, es sin perjuicio que la Comisión de Acreedores resuelva extender la
 Prórroga de los Bonos Internacionales en caso que fallen las Condiciones de Repactación según lo
 señalado en el Capítulo XV siguiente. Mientras se encuentre vigente la Prórroga de los Bonos
 Internacionales, los Tenedores de Bonos Internacionales se comprometen a no ejecutar individual ni
 colectivamente procedimiento de ejecución alguno en contra de Enjoy y sus Garantes (según este
 término se define más adelante).


         3.- Repactación de los Bonos Internacionales:


         Cumplidas las Condiciones de Repactación dentro del plazo de la Prórroga de los Bonos
 Internacionales, los Bonos Internacionales se repactarán en la forma indicada a continuación,
 intercambiándose los actuales títulos de deuda por los Nuevos Bonos Internacionales,
 entendiéndose, para todos los efectos legales, que la fecha de la repactación de los Bonos
 Internacionales será la fecha de la Junta Deliberativa.


         Efectuado el intercambio de los Bonos Internacionales por los Nuevos Bonos
 Internacionales, la Compañía deberá obtener números CUSIP y ISIN para los Nuevos Bonos
 Internacionales (separadamente para el Nuevo Bonos Internacional Senior y para el Nuevo Bono
 Internacional Junior, según estos términos se definen más adelante).


         El monto total de capital de los Nuevos Bonos Internacionales será el equivalente a la suma
 de: (i) UDS$195 millones (equivalente al monto total del capital adeudado bajo los Bonos
 Internacionales); y (ii) el monto total de los intereses bajo los Bonos Internacionales (incluyendo los
 Defaulted Interest y los Post-Petition Interest según estos términos se definen en el Indenture)
 devengados y no pagados a la fecha de la Junta Deliberativa.


         Los Nuevos Bonos Internacionales se dividirán en dos tramos, identificados como el
 “Nuevo Bono Internacional Senior” y el “Nuevo Bono Internacional Junior”, los que serán
 idénticos en todos los aspectos, excepto por lo siguiente: (i) los Nuevos Bonos Internacionales
 Senior tendrán prioridad para ser rescatados anticipadamente en caso de rescate anticipado
 obligatorio producto de la venta de los activos que garantizan los Nuevo Bonos Internacionales en
 los términos que se indican en el Anexo Nº1 de este Acuerdo, el que se entiende formar parte del


                                                                                                      6
20-11411-mg       Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                         Pg 59 of 173


 mismo para todos los efectos legales; y (ii) en caso que la Compañía entre en liquidación, los
 Nuevos Bonos Internacionales Senior tendrán derecho de optar por pagarse íntegramente (tanto su
 capital adeudado como los intereses devengados y no pagados) antes de que se efectúe cualquier
 pago a los Nuevos Bonos Internacionales Junior, todo lo anterior, en los términos que se describen
 en el Anexo Nº1 de este Acuerdo.


         Los Nuevos Bonos Internacionales Senior serán emitidos y entregados, en intercambio por
 los Bonos Internacionales, a los Tenedores de Bonos Internacionales que entreguen Compromisos
 de Financiamiento (según este término se define más adelante) por un monto igual o mayor a la
 prorrata del Nuevo Financiamiento que corresponda al respectivo Tenedor de Bonos Internacionales
 según su participación en el capital de los Bonos Internacionales (el “Monto Mínimo de
 Financiamiento Tenedores de Bonos Internacionales”), y efectúen el respectivo desembolso
 (directamente o a través de su cesionario de la opción) del Crédito Puente (según este término se
 define más adelante) por el monto que efectivamente se le asigne; todo lo anterior, conforme al
 Capítulo VIII de este Acuerdo.


         Por su parte, los Nuevos Bonos Internacionales Junior serán entregados a los Tenedores de
 Bonos Internacionales que (i) no participen del Nuevo Financiamiento por, al menos, el Monto
 Mínimo de Financiamiento Tenedores de Bonos Internacionales o (ii) no efectúen el respectivo
 desembolso del Crédito Puente por, al menos, el monto asignado en el Crédito Puente en los
 términos descritos en al Capítulo VIII.


         El Monto Mínimo de Financiamiento Tenedores de Bonos Internacionales se calculará en
 Pesos de acuerdo a la siguiente fórmula:


   Monto Mínimo Financiamiento           (Capital Tenedor Bono Internacional j)
   Tenedor Bono Internacional j =                                                    x    (10.000.000.000)
             (pesos)                        (Total capital Bonos Internacionales)



         Para estos efectos “Capital Tenedor Bono Internacional j” significará el saldo insoluto de
 capital de los Bonos Internacionales del respectivo Tenedor de Bonos Internacionales (face value).
 Por su parte, “Total capital Bonos Internacionales” significará el saldo total de capital insoluto de
 los Bonos Internacionales (face value), esto es, USD$195 millones (ciento noventa y cinco millones
 de dólares de los Estados Unidos de América) a la fecha de la Junta Deliberativa.


         El equivalente en dólares de los Estados Unidos de América del Monto Mínimo de
 Financiamiento Tenedores de Bonos Internacionales se calculará utilizando el Dólar Observado
 publicado en el Diario Oficial en la fecha de la Junta Deliberativa. Se adjunta como Anexo Nº3 a
 esta Propuesta ejemplos del cálculo del Monto Mínimo de Financiamiento Tenedores de Bonos
 Internacionales, con el único objeto de facilitar su compresión y operatoria.


         Los Nuevos Bonos Internacionales serán emitidos por la Compañía y se regirán por el
 Nuevo Indenture. Los Nuevos Bonos Internacionales y el Nuevo Indenture serán idénticos en todos
 sus aspectos a los actuales Bonos Internacionales e Indenture (incluido el hecho de estar sujetos a
 las leyes del Estado de Nueva York de los Estados Unidos de América), con la única excepción de


                                                                                                      7
20-11411-mg        Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                            Pg 60 of 173


 aquellos cambios que serán incorporados al Nuevo Indenture y a los Nuevos Bonos Internacionales
 en los términos que se indican en el Anexo Nº1 de este Acuerdo. El Trustee inicial, agente pagador
 (Paying Agent) y agente de registro y transferencia (Registrar and Transfer Agent) del Nuevo
 Indenture será UMB BANK, N.A. Se deja constancia que los términos contenidos en el Anexo N°1
 son los que deberán reflejarse en el Nuevo Indenture.


         Los Nuevos Bonos Internacionales serán emitidos como uno o más valores globales
 registrados a nombre de Cede & Co. como Tenedor de Registro, y como nominee del The
 Depository Trust Company, de la misma forma que fueron emitidos los Bonos Internacionales.


         Adicionalmente, se mantendrán todas las Garantías y Security Documents establecidas en el
 Indenture y en los Bonos Internacionales, las que serán reflejadas en los Nuevos Instrumentos, en
 los términos que se indican en el Capítulo XVIII de este Acuerdo.


         4.- Nuevo plazo para el pago de los créditos:


         La Empresa Deudora deberá pagar la totalidad del capital de los créditos repactados en una
 sola cuota (bullet), el día 14 de agosto de 2027. Lo anterior, es sin perjuicio de los rescates que puedan
 ocurrir de conformidad al Nuevo Indenture.


         5.- Intereses:


         a.- Intereses devengados hasta la fecha de la Junta Deliberativa:


         Todos los créditos afectos a este Capítulo IV quedarán fijados al día de la Junta Deliberativa,
 según el saldo insoluto de capital e intereses devengados y no pagados hasta esa fecha. Los intereses
 convencionales y aquellos que se hubiesen devengado durante el período moratorio hasta la fecha en
 que se celebre la Junta Deliberativa -, se calcularán de conformidad a la tasa originalmente pactada
 (incluyendo Defaulted Interest y los Post-Petition Interest según estos términos se definen en el
 Indenture), excluyendo el pago de los intereses penales, multas y gastos de cobranza, los cuales de
 existir, serán expresamente condonados. Los intereses devengados hasta el día de la Junta Deliberativa
 se capitalizarán en dicha fecha, según se indica en la tabla de desarrollo del literal d. siguiente.


         Todos los gastos de cobranza, comisiones y reembolsos que se deban bajo el Indenture al
 Representante de los Tenedores de Bonos (Trustee), el Agente Pagador, al Agente de Registros y
 Transferencias, o el Agente de Garantías deberán pagarse en la forma establecida en el Indenture,
 incluyendo los gastos de asesores y abogados que procedan bajo las reglas del Indenture y aquellos
 necesarios para efectos de regularizar las Garantías conforme las nuevas modalidades convenidas en el
 Acuerdo, que también serán de cargo de la Empresa Deudora.


         En caso de que por este concepto se debieran pagar impuestos de timbres y estampillas -si
 procediere-, estos serán de cargo exclusivo de la Empresa Deudora, y deberán ser pagados
 oportunamente a petición de cualquier Acreedor.


         b.- Determinación de la tasa de interés:


                                                                                                         8
20-11411-mg       Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                          Pg 61 of 173




         Los intereses serán determinados y pagados sobre el total de los créditos descritos en este
 Capítulo IV, aplicando una tasa de interés anual, con la progresión que se detalla a continuación:


              i. 6,0% anual base 30/360 días el primer año de aprobado el presente Acuerdo de
              Reorganización.
              ii. 7,0% anual base 30/360 días el segundo año de aprobado el presente Acuerdo de
              Reorganización.
              iii. 7,5% anual base 30/360 días el tercer año de aprobado el presente Acuerdo de
              Reorganización.
              iv. 8,0% anual base 30/360 días el cuarto año de aprobado el presente Acuerdo de
              Reorganización.
              v. 8,5% anual base 30/360 días el quinto año de aprobado el presente Acuerdo de
              Reorganización.
              vi. 9,0% anual base 30/360 días el sexto año de aprobado el presente Acuerdo de
              Reorganización.
              vii. 9,5% anual base 30/360 días el séptimo año de aprobado el presente Acuerdo de
              Reorganización.


         Estos intereses se devengarán a partir de la fecha en que se celebre la Junta Deliberativa.


         c.- Calendario de pago de intereses:


         Los intereses se pagarán mediante el siguiente calendario de pago:


              i.- Primer Período: Aquel comprendido entre la Junta Deliberativa y el cuarto trimestre
              contado desde dicha fecha, es decir entre los días 15 de agosto de 2020 y 14 de agosto de
              2021, se devengarán intereses que serán capitalizados trimestralmente, es decir, los días 14
              de noviembre de 2020, 14 de febrero de 2021, 14 de mayo de 2021 y 14 de agosto de
              2021.


              ii.- Segundo Período: Aquel comprendido entre el quinto y sexto trimestre desde la Junta
              Deliberativa es decir entre los días 15 de agosto de 2021 y 14 de febrero de 2022, se
              devengarán intereses que serán pagados en un 50% y capitalizados en el 50% restante,
              trimestralmente, es decir, los días 14 de noviembre de 2021 y 14 de febrero de 2022.


              iii.- Tercer Período: Aquel comprendido entre el séptimo trimestre desde la Junta
              Deliberativa en adelante, es decir desde el día 15 de febrero de 2022, se pagarán intereses
              trimestralmente, al final de cada periodo de tres meses.


         Dentro de los cinco días hábiles siguientes a cada una de las fechas de pago de intereses
 señaladas, la Compañía proporcionará al Trustee y a los Tenedores de Nuevos Bonos Internacionales,
 un informe que muestre el monto de los intereses capitalizados en dichas fechas.




                                                                                                        9
20-11411-mg        Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                           Pg 62 of 173


          Los intereses que no se deban capitalizar de conformidad con los románicos ii o iii anteriores,
 se harán exigibles y deberán pagarse en la respectiva fecha de pago, según se indica en la tabla de
 desarrollo de la sección d.- siguiente.


          d.- Tabla de desarrollo de capital e intereses:


          Crédito garantizado (USD)

                                 Capital       Interés           Interés   Amortización            Valor
 Cuota     Vencimiento          insoluto       (100%)       capitalizado         capital           cuota
            14-08-2020       210.505.263             0                 0               0               0
      1     14-11-2020       213.662.841     3.157.579        3.157.579                0               0
      2     14-02-2021       216.867.784     3.204.943        3.204.943                0               0
      3     14-05-2021       220.120.801     3.253.017        3.253.017                0               0
      4     14-08-2021       223.422.613     3.301.812        3.301.812                0               0
      5     14-11-2021       225.377.561     3.909.896        1.954.948                0       1.954.948
      6     14-02-2022       227.349.614     3.944.107        1.972.054                0       1.972.054
      7     14-05-2022       227.349.614     3.978.618                 0               0       3.978.618
      8     14-08-2022       227.349.614     3.978.618                 0               0       3.978.618
      9     14-11-2022       227.349.614     4.262.805                 0               0       4.262.805
     10     14-02-2023       227.349.614     4.262.805                 0               0       4.262.805
     11     14-05-2023       227.349.614     4.262.805                 0               0       4.262.805
     12     14-08-2023       227.349.614     4.262.805                 0               0       4.262.805
     13     14-11-2023       227.349.614     4.546.992                 0               0       4.546.992
     14     14-02-2024       227.349.614     4.546.992                 0               0       4.546.992
     15     14-05-2024       227.349.614     4.546.992                 0               0       4.546.992
     16     14-08-2024       227.349.614     4.546.992                 0               0       4.546.992
     17     14-11-2024       227.349.614     4.831.179                 0               0       4.831.179
     18     14-02-2025       227.349.614     4.831.179                 0               0       4.831.179
     19     14-05-2025       227.349.614     4.831.179                 0               0       4.831.179
     20     14-08-2025       227.349.614     4.831.179                 0               0       4.831.179
     21     14-11-2025       227.349.614     5.115.366                 0               0       5.115.366
     22     14-02-2026       227.349.614     5.115.366                 0               0       5.115.366
     23     14-05-2026       227.349.614     5.115.366                 0               0       5.115.366
     24     14-08-2026       227.349.614     5.115.366                 0               0       5.115.366
     25     14-11-2026       227.349.614     5.399.553                 0               0       5.399.553
     26     14-02-2027       227.349.614     5.399.553                 0               0       5.399.553
     27     14-05-2027       227.349.614     5.399.553                 0               0       5.399.553
     28     14-08-2027                 0     5.399.553                 0    227.349.614      232.749.168



          6.- Participación en el Nuevo Financiamiento:


          Los Tenedores de Bonos Internacionales, sujeto a las restricciones que pudieran
 eventualmente ser aplicables a cada uno de ellos en cualquier jurisdicción relevante, tendrán la
 opción preferente de otorgar un nuevo financiamiento a Enjoy (en adelante, el “Nuevo
 Financiamiento”), en los términos que se describen en el Capítulo VIII siguiente, por un monto
 ascendente a $10.000.000.000.- (diez mil millones de pesos), sujeto a un ajuste por tipo de cambio que
 se indica más adelante en este Acuerdo.


          7.- Pagarés.


          Cumplidas las Condiciones de Repactación, en la misma fecha y a condición de que se efectúe
 la repactación de los Bonos Internacionales y su intercambio por los Nuevos Bonos Internacionales, la
 Empresa Deudora hará entrega de pagarés suscritos por Enjoy con el mismo vencimiento de los
 Nuevos Bonos Internacionales y por el monto total adeudado bajo el Nuevo Indenture a satisfacción del


                                                                                                      10
20-11411-mg       Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
                                           Pg 63 of 173


 Trustee de los Tenedores de Bonos Internacionales.


 V. PROPUESTA DE PAGO DE CAPITAL E INTERESES A ACREEDORES VALISTAS.


         1.- Prórroga.


         Los créditos de los Acreedores Valistas serán reestructurados, sujetos a las Condiciones para la
 Reprogramación (según este término se define más adelante), en las condiciones que se establecen en
 este Capítulo V (en adelante la “Reprogramación Valista”), a excepción de aquellos Acreedores
 Valistas que sean Acreedores Bancarios o Proveedores y que opten por la reestructuración que se
 indica para ellos en el Capítulo VI y en el Capítulo VII del presente Acuerdo, respectivamente (en
 adelante los “Créditos Valistas”).


         El vencimiento de los Créditos Valistas afectos a este Capítulo V se prorrogará por un plazo
 máximo de 90 días contado desde la fecha en que se celebre la Junta Deliberativa (en adelante, la
 “Prórroga de los Créditos Valistas”), salvo que con anterioridad a esa fecha llegue a ser cierto que las
 Condiciones para la Reprogramación no se verificarán, en cuyo plazo la Prórroga de los Créditos
 Valistas vencerá el día en que hayan fallado dichas condiciones, a menos que la Comisión de
 Acreedores resuelva mantener la Prórroga de los Créditos Valistas según lo dispuesto en el Capítulo
 XV de este Acuerdo. Mientras se encuentre vigente la Prórroga de Créditos Valistas, los Acreedores
 Valistas sujetos a este Capítulo V se comprometen a no ejecutar individual ni colectivamente
 procedimiento de ejecución alguno, en la medida que se encuentren pendientes las Condiciones para la
 Reprogramación.


         La Reprogramación Valista estará sujeta a que se cumplan las siguientes condiciones
 suspensivas: (i) que el presente Acuerdo de Reorganización se entienda aprobado y entre a regir, de
 conformidad a lo previsto en el art. 89 de la Ley N° 20.720; (ii) que se cumplan los demás términos de
 la Condición de Financiamiento; y (iii) la liberación de los fondos del Crédito Puente a la Compañía, en
 adelante conjuntamente denominadas como las “Condiciones para la Reprogramación”. Cumplidas
 las Condiciones para la Reprogramación, se entenderá, para todos los efectos, que la fecha de la
 Reprogramación Valista será la fecha de la Junta Deliberativa.


         Mientras no se cumplan las Condiciones para la Reprogramación, los Créditos Valistas se
 mantendrán vigentes de acuerdo a sus términos originales (incluyendo los intereses devengados
 después de la solicitud de reorganización).


          Una vez cumplidas las Condiciones para la Reprogramación, se certificará su cumplimiento
 por el Interventor Concursal o, en su defecto, por la Comisión de Acreedores con el voto favorable de
 cuatro de sus miembros, y los Créditos Valistas quedarán fijados como si hubieran sido reprogramados
 al día de la Junta Deliberativa, según el saldo de capital insoluto e intereses devengados hasta esa fecha.
 Los intereses convencionales y aquellos que se hubiesen devengado durante el período moratorio -es
 decir hasta la fecha en que se celebre la Junta Deliberativa - se calcularán de conformidad a la tasa
 originalmente pactada en ellos, excluyendo el pago de los intereses penales, multas y gastos de
 cobranza los cuales, de existir, serán expresamente condonados. Los intereses devengados hasta el día
 de la Junta Deliberativa se capitalizarán en dicha fecha.



                                                                                                         11
20-11411-mg        Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27              Main Document
                                            Pg 64 of 173


         En caso de que por este concepto se debieran pagar impuestos de timbres y estampillas -si
 procediere-, estos serán de cargo exclusivo de la Empresa Deudora, y deberán ser pagados
 oportunamente a petición de cualquier Acreedor.


         A la fecha de la Junta Deliberativa, los Créditos Valistas, incluyendo a los Acreedores
 Bancarios y excluyendo a Proveedores, representan un monto total de $189.860.711.276.- (ciento
 ochenta y nueve mil ochocientos sesenta millones setecientos once mil doscientos setenta y seis pesos)
 a la fecha de la referida Junta.


         2.- Reprogramación de los Créditos Valistas y Prepago Obligatorio.

         Una vez cumplidas las Condiciones para la Reprogramación, regirá lo dispuesto en esta
 Sección 2 y siguientes de este Capítulo V.


         La Empresa Deudora deberá pagar la totalidad del capital de los Créditos Valistas
 reprogramados, en una sola cuota (bullet), en un plazo de 7 años y un mes contado desde la fecha de
 la Junta Deliberativa. Lo anterior, es sin perjuicio del prepago obligatorio de estos créditos que se
 regula en este Capítulo V.


         A partir del día siguiente a la fecha de la Junta Deliberativa, los Créditos Valistas
 reprogramados devengarán intereses en los plazos y de conformidad a la tasa originalmente pactada
 en ellos, los que serán capitalizados en la fecha de vencimiento de los Créditos Valistas
 reprogramados o en la Fecha de Prepago (según este término se define más adelante) según
 corresponda.


         Todos los Créditos Valistas reprogramados serán prepagados de forma obligatoria (tanto
 para la Empresa Deudora como para el respectivo Acreedor Valista), sin costo de prepago, y
 considerando su valor par a la Fecha de Prepago, esto es, el saldo insoluto de capital e intereses
 devengados y no capitalizados hasta la Fecha de Prepago los que se capitalizarán en dicha fecha (en
 adelante el “Monto de Prepago”) de la siguiente forma: (a) un 80% del Monto de Prepago (en
 adelante el “Monto de Prepago Convertible”) se prepagará mediante la entrega de (i) los bonos
 convertibles en acciones de Enjoy a que se refieren los numerales 3.a.- y 3.b.- siguientes y (ii) el
 dinero recibido por la suscripción de los referidos bonos convertibles durante su Período de Oferta
 Preferente (según este término se define más adelante) por los accionistas de la Empresa Deudora
 (en adelante los “Accionistas”), según se detalla en el Capítulo X siguiente; y (b) el 20% restante
 del Monto de Prepago se prepagará mediante la entrega del Bono Renta Fija B a que se refiere el
 numeral 3.c siguiente. En la sección 4 siguiente del presente Capítulo V se detalla la manera en que
 se efectuará este prepago.


         Los Créditos Valistas reprogramados que previo a su reprogramación se encontraban
 denominados en Unidades de Fomento, se actualizarán según la variación que experimente la
 Unidad de Fomento, desde el día de la Junta Deliberativa hasta la fecha de su vencimiento o hasta la
 Fecha de Prepago, según corresponda.


         A partir de la fecha de la Junta Deliberativa a los Créditos Valistas reprogramados les serán
 aplicables, única y exclusivamente, las obligaciones de hacer y de no hacer contenidas en el

                                                                                                    12
20-11411-mg       Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                          Pg 65 of 173


 Capítulo XIII del presente Acuerdo y no tendrán vigencia las causales de incumplimiento que
 contemplen los títulos de deuda en que constan los Créditos Valistas reprogramados, de ser
 aplicable.


         Para facilitar la inscripción en el Registro de Valores de las modificaciones de los Créditos
 Valistas reprogramados que sean valores de oferta pública que serán aplicables a los mismos en
 virtud del presente Acuerdo, la Empresa Deudora se encontrará expresamente facultada en conjunto
 con el Interventor y el Representante de los Tenedores de Bonos, de ser aplicable, para suscribir
 todos los actos, contratos y documentos, sean éstos instrumentos públicos o privados, que sean
 necesarios, convenientes o requeridos por una autoridad competente para dar constancia de los
 términos de este Acuerdo en estos instrumentos, incluyendo la realización de nuevas emisiones de
 valores que puedan ser necesarias para instrumentalizar las modificaciones de los Créditos Valistas
 reprogramados y la Prórroga de los Créditos Valistas, de ser aplicable. Asimismo, la Empresa
 Deudora estará expresamente facultada para entregar instrucciones e información al Depósito
 Central de Valores S.A., Depósito de Valores (en adelante el “DCV”), que sea necesaria para la
 instrumentalización de los Créditos Valistas reprogramados, su prórroga y la ejecución de su
 prepago, en los términos descritos en la Sección 4 de este Capítulo V.


         3.- Nuevas emisiones de bonos para el prepago obligatorio de los Créditos Valistas
 Reprogramados:


         Para efectuar el prepago obligatorio de la totalidad del Monto de Prepago, la Empresa Deudora
 asume de manera incondicional e irrevocable la obligación de emitir bonos convertibles en acciones de
 Enjoy y bonos de renta fija e inscribirlos en el Registro de Valores que lleva la Comisión para el
 Mercado Financiero (“en adelante la “CMF”), con las siguientes características:


         a.- Bono Convertible A-1:


         Según lo indicado precedentemente, se prepagará obligatoriamente a los Acreedores Valistas el
         Monto de Prepago Convertible, a través de: (i) la entrega de bonos convertibles en acciones de
         Enjoy A-1 (“Bono Convertible A-1”) no colocados durante el Periodo de Oferta Preferente, en
         una cantidad equivalente a la necesaria para prepagar el Monto de Prepago Convertible
         considerando para estos efectos el valor nominal del Bono Convertible A-1, el cual en ningún
         caso podrá ser a valores inferiores o en condiciones más ventajosas que las ofrecidas a los
         Accionistas durante el Período de Oferta Preferente; y (ii) en caso de existir un saldo de Monto
         de Prepago Convertible pendiente de prepago luego de aplicar lo señalado en el número (i)
         anterior, con el producto de la suscripción y pago de los Bonos Convertibles A-1 que hubieren
         sido adquiridos durante su Período de Oferta Preferente por los Accionistas (según se describe
         en el Capítulo X siguiente), hasta completar el Monto de Prepago Convertible.


         El Bono Convertible A-1 será pagadero en una sola cuota a 99 años (bullet) contado desde la
         fecha de la Junta Deliberativa, y devengará interés a una tasa nominal en pesos igual a cero.
         Los demás términos y condiciones del Bono Convertible A-1 se adjuntarán como Anexo Nº2 a
         esta Propuesta, entendiéndose que dicho Anexo Nº2 forma parte de la Propuesta para todos los
         efectos legales.


                                                                                                      13
20-11411-mg     Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
                                        Pg 66 of 173




       La relación de canje para la conversión del Bono Convertible A-1 será de 66,67 (sesenta y seis
       coma sesenta y siete) nuevas acciones ordinarias de Enjoy por cada $1.000.- (mil pesos) de
       capital adeudado del Monto de Prepago Convertible. En caso que producto de este cálculo
       exista una fracción de acción, ésta se redondeará al entero más próximo y, si la fracción fuere
       0,5, se redondeará al entero siguiente, y de haber una diferencia, ésta se pagará en dinero por la
       Empresa Deudora, considerando como precio de la acción la suma de $15. De existir
       fracciones de Bonos Convertibles A-1 como resultado de la diferencia entre el Monto de
       Prepago Convertible, y el monto de corte del Bono Convertible A-1, la diferencia se pagará en
       dinero por la Empresa Deudora. Estos pagos se efectuarán por la Empresa en la Fecha del
       Prepago y en la fecha de conversión, respectivamente.


       La opción de conversión de los Bonos Convertibles A-1 en acciones de la Compañía, deberá
       ejercerse dentro de un plazo de 60 días hábiles bancarios, contado desde la Fecha de Prepago.
       En cualquier momento dentro de la vigencia del plazo de conversión antes señalado, los
       tenedores del Bono Convertible A-1 podrán ejercer la opción de conversión del Bono
       Convertible A-1 por acciones de Enjoy, mediante comunicación escrita dirigida a Enjoy
       manifestando en ella su intención de ejercer la opción de conversión, en los términos y
       conforme al formato de comunicación que se detallarán en el contrato de emisión de los Bonos
       Convertibles A-1.


       Dado que los Bonos Convertibles A-1 deberán ser ofrecidos preferentemente a los Accionistas
       en conformidad a la Ley Nº18.046 sobre Sociedades Anónimas, la mecánica para ello se regula
       en el Capítulo X.


       b.- Bono Convertible A-2:


       Como incentivo a participar en el Nuevo Financiamiento, una vez aprobado el Acuerdo de
       Reorganización, aquellos Acreedores Valistas que hayan participado en el Nuevo
       Financiamiento y efectuado el desembolso del respectivo Crédito Puente (directamente o a
       través de su cesionario de la opción), tendrán derecho a recibir en pago de una “porción” de su
       Monto de Prepago Convertible, a ser determinada dicha porción según su Prorrata de
       Participación (según este término se define más adelante), a través de: (i) la entrega de bonos
       convertibles en acciones de Enjoy A-2 (“Bono Convertible A-2”) no colocados durante el
       Periodo de Oferta Preferente, en una cantidad equivalente a la necesaria para prepagar la
       referida “porción” de su Monto de Prepago Convertible considerando para estos efectos el
       valor nominal del Bono Convertible A-2, el cual en ningún caso podrá ser a valores inferiores o
       en condiciones más ventajosas que las ofrecidas Accionistas durante el Período de Oferta
       Preferente; y (ii) en caso de existir un saldo de la referida “porción” del Monto de Prepago
       Convertible pendiente de prepago luego de aplicar lo señalado en el número (i) anterior, con el
       producto de la suscripción y pago de los Bonos Convertibles A-2 que hubieren sido adquiridos
       durante el Período de Oferta Preferente por los Accionistas (según se describe en el Capítulo
       X siguiente), hasta completar la referida “porción” del Monto de Prepago Convertible.


       La “porción” del Monto de Prepago Convertible que cada Acreedor Valista tendrá derecho a


                                                                                                      14
  20-11411-mg        Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                               Pg 67 of 173


            que sea pagada con Bonos Convertibles A-2 (o con el producto de su colocación durante su
            oferta preferente), será igual a su prorrata de participación en el Crédito Puente (en adelante, la
            “Prorrata de Participación”) multiplicada por un factor igual a 0,80. De existir fracciones de
            Bonos Convertibles A-2, la diferencia se pagará en dinero por la Empresa Deudora.


            La Prorrata de Participación se calculará como la división entre (i) el total efectivamente
            desembolsado por el respectivo Acreedor Valista (“acreedor valista i”) en el Crédito Puente,
            sobre (ii) la proporción que representa su acreencia en el total de los Créditos Valistas,
            excluidos Proveedores, a la fecha de la Junta Deliberativa, multiplicada por $40.000.000.000.,
            según la siguiente fórmula:


Prorrata de Participación de        (Total efectivamente desembolsado por acreedor valista i en Crédito Puente)
                               =
acreedor valista i                     (Acreencia acreedor valista i)        *      (40.000.000.000)
                                    (Créditos Valistas ex. Proveedores)



            donde los Créditos Valistas (excluidos Proveedores) a la fecha de la Junta Deliberativa
            asciende aproximadamente a $189.860.711.276.- (ciento ochenta y nueve mil ochocientos
            sesenta millones setecientos once mil doscientos setenta y seis pesos). Se adjunta como Anexo
            Nº3 a esta Propuesta ejemplos del cálculo de la “porción” del Monto de Prepago Convertible
            que podría ser pagada en Bonos Convertibles A-2, con el único objeto de facilitar su
            compresión y operatoria.


            Los términos y condiciones del Bono Convertible A-2 serán idénticos a los términos y
            condiciones del Bono Convertible A-1, los que se dan por expresamente reproducidos, con la
            sola excepción de la relación de canje por acciones de Enjoy , la que en el caso del Bono
            Convertible A-2 será de 198,02 (ciento noventa y ocho coma cero dos) nuevas acciones
            ordinarias de Enjoy por cada $1.000.- (mil pesos) de capital adeudado del Monto de Prepago
            Convertible. Los demás términos y condiciones del Bono Convertible A-2 se adjuntan como
            Anexo Nº2 a esta Propuesta, entendiéndose que dicho Anexo Nº2 forma parte de la Propuesta
            para todos los efectos legales.


            En caso de que producto de este cálculo exista una fracción de acción, ésta se redondeará al
            entero más próximo y, si la fracción fuere 0,5, se redondeará al entero siguiente, y de haber una
            diferencia, ésta se pagará en dinero por la Empresa Deudora, considerando como precio de la
            acción la suma de $5,05. De existir fracciones de Bonos Convertibles A-2 como resultado de la
            diferencia entre el Monto de Prepago Convertible a ser prepagado con Bonos Convertibles A-
            2, y el monto de corte del Bono Convertible A-2, la diferencia se pagará en dinero por la
            Empresa Deudora. Estos pagos se efectuarán por la Empresa Deudora en la Fecha de Prepago
            y en la fecha de conversión, respectivamente.


            Si en virtud de los cálculos señalados anteriormente, la “porción” del Monto de Prepago
            Convertible de un Acreedor Valista no arroja como resultado que reciba el 100% de su Monto
            de Prepago Convertible en Bonos Convertibles A-2, la diferencia será pagada mediante la
            entrega de Bonos Convertibles A-1. De existir fracciones de Bonos Convertibles A-1, la
            diferencia se pagará en dinero por la Empresa Deudora.


                                                                                                            15
20-11411-mg       Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
                                        Pg 68 of 173




       Dado que los Bonos Convertibles A-2 deberán ser ofrecidos preferentemente a los Accionistas
       en conformidad a la Ley Nº 18.046 sobre Sociedades Anónimas, la mecánica para ello se
       regula en el Capítulo X.


       Tratándose de Créditos Valistas que se encuentren en custodia a través de una corredora de
       bolsa o entidad autorizada por ley para mantener valores a nombre propio por cuenta de
       terceros (en adelante el “Custodio”), únicamente para efecto de realizar el cálculo de la Prorrata
       de Participación ésta se calculará considerando como “acreedor valista i” individualmente a
       cada persona por cuenta de quien el respectivo Custodio mantenga la respectiva acreencia (en
       adelante los “Titulares Finales”) que participe en el Nuevo Financiamiento y según ello sea
       informado por el Custodio en los términos indicados en el Capítulo VIII de este Acuerdo.




       c.- Bono Renta Fija B (Tramo B):


       La amortización del 20% del total de Monto de Prepago (sea que éstos hubieran o no
       participado en el Nuevo Financiamiento) (en adelante el “Monto de Prepago Renta Fija B”),
       se prepagarán obligatoriamente mediante la entrega de un bono de renta fija a ser emitido por
       un monto, al menos, equivalente al Monto de Prepago Renta Fija B (en adelante, el “Bono
       Renta Fija B”), pagadero en un plazo de 10 años contado desde la fecha de la Junta
       Deliberativa. De existir fracciones de Bonos Renta Fija B como resultado de la diferencia entre
       el Monto de Prepago Renta Fija B, y el monto de corte del Bono Renta Fija B, la diferencia se
       pagará en dinero por la Empresa Deudora al respectivo Acreedor Valista en la Fecha de
       Prepago.


       El Bono Renta Fija B tendrá las siguientes características:


       i.- Moneda:


       El Bono Renta Fija B será emitido en pesos chilenos.


        ii.- Amortización de capital:


        Las fechas de pago de intereses y amortizaciones de capital de los Bonos Renta Fija B, lo
        mismo que los montos a pagar en cada caso, son los que aparecen en la Tabla de Desarrollo
        que se indica en el literal c.iv.- siguiente.


        iii.- Interés:


        Los intereses serán determinados y pagados aplicando una tasa de interés nominal efectiva
        anual, que aumentará progresivamente como se detalla a continuación:


               1,5% nominal efectivo anual base 360 días y semestres iguales de 180 días, los
                primeros dos años y seis meses contados desde la fecha en que se celebre la Junta


                                                                                                      16
20-11411-mg         Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
                                             Pg 69 of 173


                    Deliberativa. Estos intereses se devengarán y se capitalizarán semestralmente,
                    conforme a la tabla de desarrollo que se indica en el literal c.iv.- siguiente.


                   6,5% nominal efectivo anual base 360 días y semestres iguales de 180 días, desde
                    el término del sexto semestre contado desde la fecha en que se celebre la Junta
                    Deliberativa en adelante. Estos intereses se devengarán y pagarán semestralmente,
                    conforme a la tabla de desarrollo que se indica en el literal c.iv.- siguiente.

           iv.- Tabla de desarrollo Bono Renta Fija B4:
           Bono Renta Fija B (CLP millones)
     Cuota     Vencimiento           Capital             Interés
                                    insoluto
 (100%) Interés capitalizado Amortización                  Valor
                                   capital
   cuota
                14-08-2020            100
       1        14-02-2021            101                       1             1                0             0
       2        14-08-2021            102                       1             1                0             0
       3        14-02-2022            102                       1             1                0             0
       4        14-08-2022            103                       1             1                0             0
       5        14-02-2023            104                       1             1                0             0
       6        14-08-2023            104                       3             0                0             3
       7        14-02-2024            104                       3             0                0             3
       8        14-08-2024            104                       3             0                0             3
       9        14-02-2025            104                       3             0                0             3
     10         14-08-2025            104                       3             0                0             3
     11         14-02-2026            101                       3             0                3             6
     12         14-08-2026             99                       3             0                3             6
     13         14-02-2027             93                       3             0                5             8
     14         14-08-2027             88                       3             0                5             8
     15         14-02-2028             80                       3             0                8            11
     16         14-08-2028             73                       3             0                8            10
     17         14-02-2029             60                       2             0               13            15
     18         14-08-2029             47                       2             0               13            15

           v.- Rescate Anticipado:


           A partir de la fecha en que se paguen íntegramente los Nuevos Bonos Internacionales la
           Empresa Deudora podrá rescatar anticipadamente, en forma total o parcial, los Bonos Renta
           Fija B al equivalente al monto del capital insoluto a ser prepagado a la fecha fijada para el
           rescate, más los intereses devengados y no pagados en el período que media entre el día
           siguiente al de la fecha de vencimiento de la última cuota de intereses pagada y la fecha
           fijada para el rescate (a la par).




           vi.- Covenant Financiero:


           En adición a las obligaciones de hacer y no hacer señaladas en el Capítulo XIII del presente
           Acuerdo de Reorganización Judicial, en el Bono Renta Fija B la Empresa Deudora se
           obligará a mantener una razón Deuda Financiera Neta / EBITDA no superior a: (a) 6,5
           veces medido y calculado sobre los estados financieros consolidados de Enjoy reportados

 4
  Esta tabla de desarrollo es ilustrativa en base 100, mientras que los valores finales que se deben considerar
 dependerán de la cantidad de Acreedores Bancarios que ejerza la opción de los Créditos Valistas.


                                                                                                            17
20-11411-mg      Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27              Main Document
                                           Pg 70 of 173


        trimestralmente a la CMF (los “Estados Financieros”) al 31 de marzo de 2024 y hasta los
        Estados Financieros al 31 de diciembre de 2025; (b) 6,0 veces medido y calculado sobre los
        Estados Financieros al 31 de marzo de 2026 y hasta los Estados Financieros al 31 de
        diciembre de 2026; (c) 5,5 veces medido y calculado sobre los Estados Financieros al 31 de
        marzo de 2027 y hasta los Estados Financieros al 31 de diciembre de 2027; (d) 5,0 veces
        medido y calculado sobre los Estados Financieros al 31 de marzo de 2028 y hasta los
        Estados Financieros al 31 de diciembre de 2028; y (e) 4,5 veces medido y calculado sobre
        los Estados Financieros al 31 de marzo de 2029 en adelante.


         La razón Deuda Financiera Neta / EBITDA no será medida sobre los Estados Financieros
        anteriores al 31 de marzo de 2024.


         Para estos efectos:
                 a. Deuda Financiera Neta: corresponderá a: /i/ La suma de las partidas registradas
                     en los rubros “Otros pasivos financieros Corrientes”, “Otros pasivos
                     financieros no corrientes”, “Pasivos por Arrendamientos corrientes”, “Pasivos
                     por Arrendamientos no corrientes”; menos /ii/ la partida registrada en el rubro
                     como “Efectivo y equivalentes al efectivo”; todo lo anterior, del Estado de
                     Situación Financiera Consolidado de Enjoy, que forma parte integral de los
                     Estados Financieros.
                 b. EBITDA: corresponderá al resultado de las siguientes partidas del Estado de
                     Resultado por Función de los Estados Financieros: /i/ Ingresos de actividades
                     ordinarias; menos /ii/ Costo de ventas; menos /iii/ Gastos de administración;
                     más /iv/ depreciación del ejercicio; más /v/ Amortización del ejercicio.


        vii.- Otros términos y condiciones:


        Otros términos y condiciones aplicables a los Bonos Renta Fija B se adjuntan como Anexo
        Nº4 a esta Propuesta entendiéndose que dicho Anexo formará parte de la Propuesta para
        todos los efectos legales.


        4.- Prepago Obligatorio de los Créditos Valistas Reprogramados:


       El procedimiento que será aplicable para efectos de efectuar el prepago obligatorio del Monto
 de Prepago de los Créditos Valistas reprogramados será el siguiente:


       a.- Fecha de Prepago:


       Dentro de un plazo de 15 días hábiles bancarios contado desde el término del Período de Oferta
       Preferente, la Empresa Deudora deberá proceder a efectuar el prepago obligatorio de los
       Créditos Valistas reprogramados (en adelante la “Fecha de Prepago”). Para estos efectos, Enjoy
       deberá otorgar un aviso de prepago a los Acreedores Valistas, mediante el envío de un Hecho
       Esencial con a lo menos 5 Días Hábiles Bancarios de anticipación a la Fecha de Prepago.


       b.- Acreencias que sean títulos de deuda de oferta pública desmaterializados :


                                                                                                  18
20-11411-mg      Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                         Pg 71 of 173




       Tratándose de Créditos Valistas reprogramados que correspondan a títulos de deuda de oferta
       pública, su prepago se efectuará en la Fecha de Prepago mediante transferencias electrónica
       de fondos, tratándose pagos en dinero, y mediante la entrega de los respectivos Bonos
       Convertibles A-1 y/o A-2, según corresponda, y del Bono Renta Fija B, a través del DCV
       mediante su transferencia y/o depósito en las cuentas que los respectivos Acreedores Valistas
       tengan registradas en el DCV, previa instrucción de la Empresa Deudora e información al
       Interventor.


       Asimismo, en la Fecha de Prepago, la Empresa Deudora, enviará una instrucción al DCV a
       efectos de que éste deje sin efecto las posiciones correspondientes a los títulos de deuda
       desmaterializados que hubieren sido objeto del prepago.


       c.- Otras Acreencias:


       Tratándose de otras acreencias distintas de las señaladas en el literal 4.b anterior y de
       aquellos títulos de deuda de oferta pública que se encuentren materializados, sus Acreedores
       Valistas deberán dirigirse en la Fecha de Prepago a las oficinas de Enjoy, ubicadas en calle
       Rosario Norte Nº555, piso 10, comuna de Las Condes, Santiago en horario hábil debiendo
       acompañar los antecedentes y títulos que acrediten su calidad de Acreedor Valista. En dicha
       oportunidad, Enjoy efectuará el prepago de aquellos montos que correspondan en dinero
       mediante fondos de inmediata disponibilidad, a las cuentas bancarias informadas por los
       respectivos Acreedores Valistas a Enjoy con, a los menos, 2 días hábiles bancarios de
       anticipación a la Fecha de Prepago, junto con instruir al DCV para que realice la transferencia
       y/o depósito de los Bonos Convertibles A-1 y/o A-2, según corresponda, y del Bono Renta
       Fija B que también corresponda a dichos acreedores en las cuentas que los respectivos
       Acreedores Valistas tengan registradas en el DCV y hayan informado a Enjoy con, a lo
       menos, 2 días hábiles bancarios de anticipación a la Fecha de Prepago, debiendo los
       respectivos Acreedores Valistas suscribir un documento que dé cuenta del prepago total de su
       Crédito Valista reprogramado.


 VI. PROPUESTA DE PAGO DE CAPITAL E                             INTERESES        A ACREEDORES
      BANCARIOS (TRAMO C).


         De conformidad a lo previsto en el artículo 64 de la Ley Nº 20.720, se proponen
 condiciones más favorables para aquellos Acreedores Bancarios que se comprometan a otorgar a la
 Empresa Deudora, o a una o más de sus filiales, a ser acordado con la Empresa Deudora, una o más
 líneas de crédito rotativas dentro de un plazo máximo de 15 días hábiles bancarios contado desde la
 fecha de entrada en vigencia del Acuerdo, con las siguientes características:


         1.- Plazo: 3 años contado desde la fecha en que se celebre la Junta Deliberativa.
         2.- Tasa de interés: acorde al mercado.
         3.- Monto: el equivalente a, al menos, 40% de su correspondiente crédito en contra de la
         Empresa Deudora, afecto al presente Acuerdo de Reorganización.
         4.- Otras condiciones: las habituales de mercado para este tipo de operaciones.



                                                                                                   19
20-11411-mg        Doc 31          Filed 08/18/20 Entered 08/18/20 17:18:27            Main Document
                                               Pg 72 of 173


         Los Acreedores Bancarios que opten por el presente Capítulo VI del Acuerdo, deberán
 otorgar su compromiso vinculante de abrir las mencionadas línea al Interventor dentro de un plazo
 de 5 días hábiles bancarios siguientes a la fecha de la Junta Deliberativa.


         La condición más favorable que se propone consiste en el prepago, sin costos de prepago,
 del 100% del capital insoluto e intereses devengados de los créditos del respectivo Acreedor
 Bancario mediante la entrega de un bono de renta fija, por el total de dicho monto para cuyos efectos la
 Empresa Deudora propone asumir la obligación de emitir un bono de renta fija con las características
 que se describen en este Capítulo VI e inscribirlo en el Registro de Valores que lleva la CMF (en
 adelante, el “Bono Renta Fija C”), pagadero en un plazo de 12 años contado desde la aprobación del
 presente Acuerdo de Reorganización. De existir fracciones de Bonos Renta Fija C como resultado de la
 diferencia entre el monto del crédito de un Acreedor Bancario, y el monto de corte del Bono Renta Fija
 C, la diferencia se pagará en dinero por la Empresa Deudora. Estos créditos, previo a la entrega de
 Bonos Renta Fija C, serán prorrogados y capitalizarán intereses en la forma estipulada en los numerales
 1.- y 2.- del Capítulo V, en lo que resulten aplicables.


         El prepago de los créditos de los Acreedores Bancarios se efectuará dentro de los 15 días
 hábiles bancarios siguientes a la fecha en que se obtenga la inscripción en el Registro de Valores de la
 CMF de los Bonos Renta Fija C. Para estos efectos, Enjoy deberá otorgar un aviso de prepago a los
 Acreedores Bancarios, mediante el envío de un Hecho Esencial con una anticipación de a lo menos 5
 Días Hábiles Bancarios de anticipación a su fecha de prepago. El prepago se efectuará a través del
 DCV mediante su transferencia y/o depósito en las cuentas que los respectivo Acreedores Bancarios
 tengan registradas en el DCV, previa instrucción de la Empresa Deudora e información al Interventor.


         Los Acreedores Bancarios que no se acojan a lo dispuesto por este Capítulo VI, se regirán por
 lo dispuesto en el Capítulo V precedente.


         Estos Acreedores Bancarios representan 6 acreedores, por un monto total de $19.629.732.671.-
 (diecinueve mil seiscientos veintinueve millones setecientos treinta y dos mil seiscientos setenta y un
 pesos) y se detallan en el Anexo N° 6 del presente Acuerdo.


         El Bono Renta Fija C tendrá las siguientes características:
         i.- Moneda:


         El Bono Renta Fija C será emitido en pesos chilenos.


         ii.- Amortización de capital:


         El pago del Bono Renta Fija C se efectuará en una sola cuota al final de 12 años contados
         desde la fecha de la Junta Deliberativa, conforme a la Tabla de Desarrollo que se indica en el
         literal iv.- siguiente.


         iii.- Interés:




                                                                                                      20
20-11411-mg        Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
                                            Pg 73 of 173


           Los intereses serán determinados y pagados aplicando una tasa de interés nominal efectiva
           anual, que aumentará progresivamente como se detalla a continuación:


                  1,5% nominal efectivo anual base 360 días y semestres iguales de 180 días, los
                   primeros cinco semestres contados desde la fecha de la Junta Deliberativa. Estos
                   intereses se devengarán y pagarán semestralmente, conforme a la tabla de
                   desarrollo que más adelante se indica.


                  2,0% nominal efectivo anual base 360 días y semestres iguales de 180 días, desde
                   el sexto semestre y hasta el doceavo semestre, ambos inclusive, contados desde la
                   fecha de la Junta Deliberativa. Estos intereses se devengarán y capitalizarán
                   semestralmente, conforme a la tabla de desarrollo que más adelante se indica.


                  3,0% nominal efectivo anual base 360 días y semestres iguales de 180 días, desde
                   el treceavo semestre y hasta el dieciochoavo semestre, ambos inclusive, contados
                   desde la fecha de la Junta Deliberativa. Estos intereses se devengarán y
                   capitalizarán semestralmente, conforme a la tabla de desarrollo que más adelante se
                   indica.


                  4,0% nominal efectivo anual base 360 días y semestres iguales de 180 días, desde
                   el diecinueveavo semestre y hasta el vigésimo cuarto semestre, ambos inclusive,
                   contados desde la fecha de la Junta Deliberativa. Estos intereses se devengarán y
                   capitalizarán semestralmente, conforme a la tabla de desarrollo que más adelante se
                   indica

           iv.- Tabla de desarrollo de capital e intereses Bono Renta Fija C5:


                                        Capital    Interés          Interés      Amortización             Valor
 Cuota         Vencimiento             insoluto    (100%)      capitalizado       capital (%)             cuota
                      14-08-2020          100,0
       1              14-02-2021          100,0          0,8               0,0                0,0             0,8
       2              14-08-2021          100,0          0,8               0,0                0,0             0,8
       3              14-02-2022          100,0          0,8               0,0                0,0             0,8
       4              14-08-2022          100,0          0,8               0,0                0,0             0,8
       5              14-02-2023          100,0          0,8               0,0                0,0             0,8
       6              14-08-2023          101,0          1,0               1,0                0,0             0,0
       7              14-02-2024          102,0          1,0               1,0                0,0             0,0
       8              14-08-2024          103,0          1,0               1,0                0,0             0,0
       9              14-02-2025          104,1          1,0               1,0                0,0             0,0
      10              14-08-2025          105,1          1,0               1,0                0,0             0,0
      11              14-02-2026          106,2          1,1               1,1                0,0             0,0
      12              14-08-2026          107,2          1,1               1,1                0,0             0,0
      13              14-02-2027          108,8          1,6               1,6                0,0             0,0
      14              14-08-2027          110,5          1,6               1,6                0,0             0,0
      15              14-02-2028          112,1          1,7               1,7                0,0             0,0
      16              14-08-2028          113,8          1,7               1,7                0,0             0,0
      17              14-02-2029          115,5          1,7               1,7                0,0             0,0
      18              14-08-2029          117,2          1,7               1,7                0,0             0,0
      19              14-02-2030          119,6          2,3               2,3                0,0             0,0
      20              14-08-2030          122,0          2,4               2,4                0,0             0,0

 5
  Esta tabla de desarrollo es ilustrativa en base 100, mientras que los valores finales que se deben considerar
 dependerán de la cantidad de Acreedores Bancarios que ejerza esta opción.


                                                                                                              21
20-11411-mg        Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27               Main Document
                                            Pg 74 of 173


     21               14-02-2031          124,4     2,4             2,4               0,0           0,0
     22               14-08-2031          126,9     2,5             2,5               0,0           0,0
     23               14-02-2032          129,4     2,5             2,5               0,0           0,0
     24               14-08-2032            0,0     2,6             0,0             129,4         132,0



          v.- Rescate Anticipado:


          A partir de la fecha en que se paguen íntegramente los Nuevos Bonos Internacionales la
          Empresa Deudora podrá rescatar anticipadamente, en forma total o parcial, los Bonos Renta
          Fija C al equivalente al monto del capital insoluto a ser prepagado a la fecha fijada para el
          rescate, más los intereses devengados y no pagados en el período que media entre el día
          siguiente al de la fecha de vencimiento de la última cuota de intereses pagada y la fecha
          fijada para el rescate (a la par).


          v.- Otros términos y condiciones: Otros términos y condiciones aplicables a los Bonos
          Renta Fija C se adjuntarán como Anexo Nº4 a esta Propuesta con anticipación a la fecha de
          la Junta Deliberativa entendiéndose que dicho Anexo formará parte de la Propuesta para
          todos los efectos.


 VII. PROPUESTA DE PAGO DE CAPITAL A ACREEDORES PROVEEDORES.


          De conformidad a lo previsto en el artículo 64 de la Ley Nº 20.720, se proponen
 condiciones más favorables para algunos de los acreedores valistas Proveedores. La condición más
 favorable que se propone consiste en el pago del 100% del capital de los créditos provenientes de
 facturas o boletas emitidas por Proveedores, en los mismos términos en que deben ser pagadas, en
 un plazo de hasta 12 meses contado desde la aprobación del presente Acuerdo de Reorganización
 Judicial.


          Estos Proveedores representan 18 acreedores, por un monto total de $381.718.815.-
 (trescientos ochenta y un millones setecientos dieciocho mil ochocientos quince pesos) y se detallan en
 el Anexo N° 6 del presente Acuerdo.


 VIII. NUEVO FINANCIAMIENTO (TRAMO D).


          Los Tenedores de Bonos Internacionales y los Acreedores Valistas tendrán la opción
 preferente de otorgar un Nuevo Financiamiento a Enjoy ascendente a, aproximadamente,
 $50.000.000.000.- (cincuenta mil millones de pesos) (en adelante, los Tenedores de Bonos
 Internacionales y los Acreedores Valistas que participen en el Nuevo Financiamiento serán referidos
 conjuntamente como los “Nuevos Financistas”).


          El Nuevo Financiamiento se documentará en un único contrato de apertura de crédito no
 rotativo a ser celebrado entre Enjoy y los Nuevos Financistas en términos sustancialmente similares
 a los que se adjuntan como Anexo Nº5 a este Acuerdo, el que se entiende formar parte del mismo
 para todos los efectos legales (el “Crédito Puente”), que se prepagará en forma obligatoria (tanto para
 la Empresa Deudora como para el respectivo Nuevo Financista) sin costo de prepago, y considerando
 como monto a prepagar el saldo insoluto de capital sumado a los intereses devengados y que se
 capitalizan a la Fecha de Prepago (en adelante el “Monto de Prepago del Nuevo Financiamiento”),

                                                                                                     22
20-11411-mg       Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                          Pg 75 of 173


 mediante la entrega de (i) de bonos convertibles en acciones de Enjoy (“Bono Convertible D”) no
 colocados durante el Periodo de Oferta Preferente, en una cantidad equivalente a la necesaria para
 prepagar el Monto de Prepago del Nuevo Financiamiento considerando para estos efectos el valor
 nominal del Bono Convertible D, el cual en ningún caso podrá ser a valores inferiores o en condiciones
 más ventajosas que las ofrecidas Accionistas durante el Período de Oferta Preferente; y (ii) en caso de
 existir un saldo de Monto de Prepago del Nuevo Financiamiento pendiente de prepago luego de aplicar
 lo señalado en el número (i) anterior, con el producto de la suscripción y pago de los Bonos
 Convertibles D que hubieren sido adquiridos durante su Período de Oferta Preferente por los
 Accionistas (según se describe en el Capítulo X siguiente), hasta completar el Monto de Prepago del
 Nuevo Financiamiento; todo lo anterior, a prorrata de la participación de los Nuevos Financistas en el
 Nuevo Financiamiento.


          1.- Crédito Puente.


         a.- Con el objeto de participar en el Nuevo Financiamiento, los Nuevos Financistas
         suscribirán un contrato de apertura de crédito no rotativo, en idénticos términos y
         condiciones, con vencimiento a 18 meses, cuyos desembolsos se documentarán mediante la
         suscripción de pagarés a la orden de cada uno de los respectivos Nuevos Financistas. El
         desembolso tendrá lugar el día hábil bancario siguiente a la fecha de suscripción del Crédito
         Puente, o al día hábil bancario siguiente a que se haya cumplido la Condición de
         Financiamiento (según este término se define más adelante), si ésta se hubiere cumplido con
         posterioridad a la celebración del Crédito Puente, oportunidad en la cual se hará entrega del
         respectivo pagaré autorizado ante Notario.


         Los créditos que se otorguen bajo el Crédito Puente devengarán una tasa de interés de un 5,7%
         anual (base 360 días y semestres iguales de 180 días), salvo que dicha tasa exceda la tasa
         máxima convencional vigente aplicable a los créditos de estas características vigente a la fecha
         de suscripción del Crédito Puente, en cuyo caso regirá la tasa máxima convencional.


         El Crédito Puente será prepagado obligatoriamente para el deudor y el acreedor en la Fecha de
         Prepago, sin costos de prepago, mediante la entrega de Bonos Convertibles D no colocados
         durante el Período de Oferta Preferente cuyas características se indican en el numeral 3.- de
         este Capítulo VIII y, en la diferencia, con el producto de la suscripción y pago de los Bonos
         Convertibles D que hubieren sido adquiridos durante su Período de Oferta Preferente por los
         Accionistas, según se indica más adelante.


         b.- La posibilidad de participar en el Crédito Puente será ofrecida preferentemente a los
         grupos y en las proporciones que se señalan a continuación (en adelante, los “Grupos”):


             i.- A los Tenedores de Bonos Internacionales: hasta $10.000.000.000.- (diez mil millones
             de pesos) (en adelante, el “Grupo A”) o su equivalente en Dólares, según el tipo de
             cambio Dólar Observado publicado por el Banco Central de Chile correspondiente al día
             en que se celebre la Junta Deliberativa.


             ii.- A los Acreedores Valistas: hasta $40.000.000.000.- (cuarenta mil millones de pesos)
             (en adelante, el “Grupo B”).

                                                                                                      23
20-11411-mg    Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                        Pg 76 of 173




       c.- Los interesados en participar en el Nuevo Financiamiento deberán manifestarlo por escrito
       al Interventor Concursal, mediante un compromiso de financiamiento (en adelante, el
       “Compromiso de Financiamiento”), cuyos resultados y los montos totales serán informados
       posteriormente por el Interventor Concursal. Tratándose de los Tenedores de Bonos
       Internacionales, estos deberán manifestar su interés enviando una comunicación escrita al
       Representante de los Tenedores de Bonos Internacionales. Adicionalmente, los Tenedores de
       Bonos Internacionales podrán manifestar su compromiso directamente al Interventor
       Concursal, mediante un Compromiso de Financiamiento. El Representante de los Tenedores
       de Bonos Internacionales remitirá al Interventor Concursal los Compromisos de
       Financiamiento que reciba de los Tenedores de Bonos Internacionales. Tratándose de
       acreencias que se encuentren en custodia a través de un Custodio, los Titulares Finales de las
       mismas que estén interesados en participar en el Nuevo Financiamiento deberán manifestarlo a
       su respectivo Custodio, quien remitirá al Interventor Concursal una comunicación por escrito
       identificando a los Titulares Finales interesados participar en el Nuevo Financiamiento junto
       con acompañar certificados de custodia que permitan identificar las acreencias de los referidos
       Titulares Finales. Adicionalmente, los Titulares Finales interesados en participar en el Nuevo
       Financiamiento deberán manifestarlo por escrito al Interventor Concursal mediante un
       Compromiso de Financiamiento, el que podrán entregar directamente al Interventor Concursal
       o a través de su respectivo Custodio.


           i.- Los Compromisos de Financiamiento recibidos al interior de un determinado Grupo se
           asignarán al monto de participación en el Nuevo Financiamiento ofrecido al
           correspondiente Grupo, a prorrata de acuerdo a la participación en el pasivo del respectivo
           Grupo que tuvieren todos los acreedores del Grupo que hayan manifestado interés, hasta
           llegar a asignar a cada acreedor participante dentro del Grupo el monto menor entre el
           100% de lo que le correspondería a dicho acreedor de acuerdo a su prorrata y su oferta de
           compromiso. Si quedare un remanente de participación en el Nuevo Financiamiento luego
           de la asignación anterior, este se distribuirá entre los acreedores del respectivo Grupo que
           hubiesen entregado Compromisos de Financiamiento por sobre su prorrata en el pasivo del
           respectivo Grupo, a prorrata de estas ofertas de compromiso en excesos. Si los
           Compromisos de Financiamiento recibidos al interior de un determinado Grupo superan el
           monto de participación en el Nuevo Financiamiento ofrecido al correspondiente Grupo,
           dicho exceso se destinará a cubrir déficits en el otro Grupo, en caso de haberlos, a prorrata
           (entre todos ellos considerando sólo el exceso), hasta completar el monto total de
           $50.000.000.000.- (cincuenta mil millones de pesos).


           ii.- En caso que no se logre obtener Compromisos de Financiamiento por un monto
           equivalente al 100% del Nuevo Financiamiento en una primera ronda, se podrán realizar
           rondas sucesivas entre aquellos interesados que hayan presentado Compromisos de
           Financiamiento en una ronda anterior, las que se asignarán a prorrata de la nueva demanda
           hasta agotar el monto de déficit.


           iii.- Si, a pesar de haber sido ofrecido en la forma indicada en los literales i.- y ii.-
           anteriores, quedare parte del Nuevo Financiamiento sin recibir Compromisos de


                                                                                                     24
20-11411-mg    Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                       Pg 77 of 173


           Financiamiento, la Compañía podrá ofrecer dicho remanente del Nuevo Financiamiento a
           terceros en términos no más favorables a los ofrecidos a los Grupos.


           iv.- Las rondas y ofertas del Nuevo Financiamiento que sucedan a la primera, deberán
           concluirse en un plazo máximo de 10 días hábiles bancarios.


       d.- No obstante lo anterior, y previo a la Junta Deliberativa, los llamados a participar en el
       Nuevo Financiamiento podrán manifestar anticipadamente su voluntad de concurrir a éste,
       mediante una nota vinculante que se enviará al Veedor Concursal, para que éste dé cuenta
       sobre ésta en la respectiva Junta. En la respectiva Junta Deliberativa se podrá dejar
       constancia de los compromisos recibidos con anterioridad, pudiendo comparecer los
       acreedores que los hayan manifestado, para reiterar dicho compromiso, lo cual en ningún
       caso afectará la vigencia o ejecutabilidad del compromiso por escrito entregado al Veedor
       Concursal.


       e.- Monto Mínimo de Compromisos de Financiamiento:


           i.- En caso de que, concluidas las rondas y ofertas de Nuevo Financiamiento descritas en el
           literal c. anterior, los Compromisos de Financiamiento no superen los $25.000.000.000.-
           (veinticinco mil millones de pesos) (“Monto Mínimo de Financiamiento”), la Condición
           de Financiamiento (según este término se define más adelante) se entenderá incumplida y,
           consecuente a ello, se producirá una causal de incumplimiento del Acuerdo de
           Reorganización y Enjoy deberá solicitar inmediatamente su propia liquidación voluntaria.


           ii.- En caso de que, concluidas las rondas y ofertas de Nuevo Financiamiento descritas en
           el literal c. anterior, los Compromisos de Financiamiento sean iguales o superiores a
           $25.000.000.000.- (veinticinco mil millones de pesos), pero inferiores a $45.000.000.000.-
           (cuarenta y cinco mil millones de pesos), los Nuevos Financistas que hayan entregado a la
           Compañía Compromisos de Financiamiento no estarán obligados a mantener tales
           compromisos, pudiendo informar a la Compañía y al Interventor el retiro, mantención u
           aumento de los mismos en un plazo de dos días hábiles con posterioridad al comunicado
           entregado por el Interventor a los Nuevos Financistas con los resultados finales de las
           rondas y ofertas de Nuevo Financiamiento. Aquellos Nuevos Financistas que nada
           indiquen dentro de dicho plazo se entenderá que mantienen su respectivo Compromiso de
           Financiamiento. Cumplido el plazo de retiro de los Compromisos de Financiamiento, la
           Compañía y el Interventor calcularán el monto total de Compromisos de Financiamiento
           neto de aquellos retirados (los “Compromisos de Financiamiento Netos”). Si los
           Compromisos de Financiamiento Netos no superan el Monto Mínimo de Financiamiento,
           la Condición de Financiamiento se entenderá incumplida y, consecuente a ello, se
           producirá una causal de incumplimiento del del Acuerdo de Reorganización y Enjoy
           deberá solicitar inmediatamente su propia liquidación voluntaria. Si los Compromisos de
           Financiamiento Netos son iguales o superiores a $25.000.000.000.- (veinticinco mil
           millones de pesos), pero inferiores a $45.000.000.000. (cuarenta y cinco mil millones de
           pesos) se entenderá cumplida la Condición de Financiamiento en este aspecto, a menos
           que la Comisión de Acreedores resuelva lo contrario mediante el voto de cuatro de sus


                                                                                                   25
20-11411-mg    Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                        Pg 78 of 173


           miembros, en cuyo caso se entenderá incumplido el Acuerdo de Reorganización y Enjoy
           deberá solicitar inmediatamente su propia liquidación voluntaria.


           iii.- En caso de que los Compromisos de Financiamiento sean iguales o superiores a
           $45.000.000.000.- (cuarenta y cinco mil millones de pesos) se tendrá por cumplida la
           Condición de Financiamiento en este respecto.


           iv.- Para los efectos del cálculo de los montos que se establecen en esta letra e.-, los
           montos comprometidos por los Nuevos Financistas que sean Tenedores de Bonos
           Internacionales se considerara en su monto equivalente en pesos, utilizando el tipo de
           cambio Dólar Observado publicado por el Banco Central de Chile que rija para el día en
           que se celebre la Junta Deliberativa, sin perjuicio del valor a que efectivamente se liquiden
           las divisas que se reciban de ellos a la fecha de desembolso respectivo.


       f.- Una vez vencidos los plazos de recepción de los Compromisos de Financiamiento según lo
       señalado en la letra c.- anterior, los Nuevos Financistas deberán suscribir el contrato de
       apertura de crédito no rotativo y los demás documentos del Nuevo Financiamiento dentro del
       segundo día hábil bancario contado desde la fecha en que se informe por el Interventor la
       participación de cada Nuevo Financista en el Crédito Puente. Para efectos de celebrar el
       contrato de apertura de crédito no rotativo, los Nuevos Financistas otorgarán mandato al
       Interventor, a fin que suscriba a su nombre y representación el referido contrato, al momento
       de ejercer su opción de otorgar el Nuevo Financiamiento. Los plazos definitivos del proceso de
       asignación de la participación de cada Nuevo Financista en el Crédito Puente y la celebración y
       desembolso del mismo serán informado por el Veedor y/o el Interventor, según corresponda.


       g.- Los fondos desembolsados por cada Nuevo Financista se mantendrán depositados en los
       agentes de retención que se designarán en el Crédito Puente (en adelante los “Agentes de
       Retención”), hasta que corresponda su liberación y entrega a Enjoy de conformidad con lo
       dispuesto en el Crédito Puente.


       h.- Si dentro del segundo día hábil bancario siguiente a la fecha de desembolso del Crédito
       Puente, uno o más de los Nuevos Financistas no dieren cumplimiento a su Compromiso de
       Financiamiento y en consecuencia no se hubieran entregado a los Agentes de Retención un
       monto equivalente a aquellos que permitieron dar por cumplida la condición establecida en la
       letra h de la Condición de Financiamiento, la Empresa Deudora deberá así informarlo al
       Interventor y a la Comisión de Acreedores con el objeto que esta última decida si el monto
       efectivamente desembolsado es suficiente para efectuar la liberación de los fondos a la
       Compañía por parte de los Agentes Retenedores. Si la Comisión de Acreedores mediante el
       voto de cuatro de sus miembros no acepta el monto efectivamente desembolsado, la Compañía
       deberá proponer, dentro de un plazo de 10 días hábiles bancarios contados desde la fecha de la
       resolución de la Comisión de Acreedores, una nueva alternativa de financiamiento para
       completar el monto faltante, en los mismos términos que el Crédito Puente. Si la Comisión de
       Acreedores acepta la propuesta de la Compañía, se procederá a la liberación de los fondos a la
       Compañía por parte de los Agentes Retenedores. En caso contrario, se entenderán como
       suficientes los montos desembolsados, a menos que la Comisión de Acreedores resuelva lo


                                                                                                     26
20-11411-mg     Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                        Pg 79 of 173


       contrario mediante el voto de cuatro de sus miembros y los montos desembolsados serán
       devueltos por los Agentes de Retención al respectivo Nuevo Financista.


       i.- La Empresa Deudora pagará a cada Nuevo Financista (en la medida que efectivamente
       realice el desembolso respectivo bajo el Crédito Puente), una comisión (commitment fee)
       ascendente al 2% del monto total efectivamente desembolsado por el respectivo Nuevo
       Financista bajo el Crédito Puente, la que será reducida del monto de su desembolso cuando
       éste sea exigible.


       j.- Los fondos desembolsados bajo el Crédito Puente se destinarán al pago de las obligaciones
       propias del giro operacional de la Empresa Deudora y sus filiales, conforme las condiciones y
       restricciones que se convienen en el presente Acuerdo. Al respecto, la Empresa Deudora
       deberá presentar a la Comisión de Acreedores un Plan de Uso de Fondos para su aprobación en
       general, quedando la atribución y responsabilidad específica de su implementación en la
       Empresa Deudora, cuyo cumplimiento será supervisado por el Interventor.


       k.- Las acreencias de los Acreedores Valistas y a los créditos contra Enjoy que nazcan con
       posterioridad al día de la Junta Deliberativa (con excepción de los Bonos Internacionales y los
       Nuevos Bonos Internacionales, que son preferentes, del“Contrato de arrendamiento con
       Opción de Compra" celebrado entre Enjoy y Banco Security, mediante escritura pública de
       fecha 5 de octubre de 2016, Repertorio N° 21.180-2016, otorgada en la Notaría de Santiago
       de don Eduardo Diez Morello y de las boletas de garantía de que da cuenta el Capítulo XII
       siguiente), se entenderán subordinados respecto al Crédito Puente y los Bonos Convertibles D,
       hasta el término del Período de Conversión, es decir al día 540 después de la fecha de
       desembolso del Crédito Puente. Los créditos contra Enjoy que nazcan con posterioridad al día
       de la Junta Deliberativa, exceptuando los ya señalados, así como los créditos respecto de
       proveedores no financieros que se generen en el curso ordinario de los negocios de Enjoy,
       deberán contener expresamente esta subordinación en sus títulos. Sin perjuicio de la
       subordinación antes indicada respecto a todos los Acreedores Valistas, aquellos Acreedores
       Valistas que participen en el Crédito Puente facultan al Interventor para que confirme y
       ratifique, en su representación, por escritura pública, los convenios de subordinación antes
       referidos.


       l.- La opción de otorgar el Nuevo Financiamiento podrá ser cedida por el respectivo acreedor,
       total o parcialmente, para lo cual así lo informará en la comunicación en que manifieste su
       Compromiso de Financiamiento, la cual también deberá ser firmada por el respectivo
       cesionario.


       m.- La cesión de un crédito bajo el Crédito Puente por parte de un acreedor sujeto al presente
       Acuerdo no alterará ni afectará en nada los derechos y preferencias que a dicho acreedor
       cedente le corresponda en tal carácter, en virtud del presente Acuerdo por su participación en el
       otorgamiento del Nuevo Financiamiento.




       2.- Condición de Financiamiento.


                                                                                                     27
20-11411-mg       Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                        Pg 80 of 173




       La obligación de efectuar los desembolsos bajo el Crédito Puente estará sujeta al
       cumplimiento, dentro de un plazo máximo de 90 días corridos de la fecha de la Junta
       Deliberativa, de las siguientes condiciones suspensivas y copulativas (la “Condición de
       Financiamiento”):


       a.- Que Enjoy cuente con las autorizaciones societarias que sean pertinentes para suscribir,
       desembolsar y cumplir el Crédito Puente;


       b.- La aprobación por parte de los Accionistas en una junta extraordinaria de accionistas de
       Enjoy de un aumento de capital, mediante la emisión de acciones y la emisión de bonos
       convertibles en acciones de Enjoy, en una cantidad suficiente para respaldar la emisión de
       los Bonos Convertibles A-1, de los Bonos Convertibles A-2 y de los Bonos Convertibles D,
       las acciones que serán destinadas a la Opción y las Acciones de Respaldo (según estos
       términos se definen en el Capítulo X), así como las modificaciones del estatuto social que
       fueren necesarias para estos efectos;


       c.- La obtención del compromiso de, al menos, el 60% de los actuales Accionistas, de
       renunciar a sus derechos de opción preferente para suscribir el Bono Convertible A-1 y el
       Bono Convertible A-2, en los términos que se estipulen en el Acuerdo de Soporte.


       d.- La obtención del compromiso de, al menos, el 60% de los actuales Accionistas de
       renunciar a un 90.88% de sus derechos de opción preferente para suscribir el Bono
       Convertible D, en los términos que se estipulen en el Acuerdo de Soporte;


       e.- La obtención de un compromiso de, al menos, el 60% de los actuales Accionistas, de no
       vender sus acciones en la Sociedad en los términos que se estipulen en el Acuerdo de
       Soporte.


       f.- Que el presente Acuerdo de Reorganización se entienda aprobado y entre a regir, de
       conformidad a lo previsto en el art. 89 de la Ley Nº 20.720;


       g.- Que el Interventor certifique que, salvo por la condición consistente en el desembolso del
       Crédito Puente, se han cumplido las condiciones para la liberación en favor de la Empresa
       Deudora de los depósitos a plazo por $9.300.000.000 que actualmente mantienen en garantía
       los bancos emisores de las boletas de garantía a que hace referencia el Capítulo XII de este
       Acuerdo, distinta de la condición del desembolso efectivo de, al menos, $25.000.000.000 del
       Nuevo Financiamiento;


       h.- (i) Que la Empresa Deudora reciba Compromisos de Financiamiento por, al menos, el
       Monto Mínimo de Financiamiento y (ii) que la Comisión de Acreedores no resuelva el
       incumplimiento de la Condición de Financiamiento en caso que los Compromisos de
       Financiamiento sean inferiores a $45.000.000.000.- (cuarenta y cinco mil millones de
       pesos), según lo indicado en la letra e, literal ii, del numeral 1 anterior; y




                                                                                                  28
20-11411-mg       Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                           Pg 81 of 173


         i.- . Que el Tribunal de Quiebras del Distrito Sur de Nueva York (del estado Nueva York de
         los Estados Unidos de América) reconozca el Acuerdo en el procedimiento denominado
         Chapter 15 que la Compañía está tramitando en dicho tribunal con motivo de su
         Procedimiento de Reorganización, Caso N° 20-11411 (MG), en la forma descrita en el
         Anexo1.


         3.- Bono Convertible D.


         a.- Enjoy se obliga de manera incondicional e irrevocable a emitir el Bono Convertible D, el
 que tendrá un monto de emisión, igual a $65.000.000.000.- (sesenta y cinco mil millones de pesos).
 De existir fracciones de Bonos Convertibles D como resultado de la diferencia entre el Monto de
 Prepago del Nuevo Financiamiento de un Nuevo Financista y el monto de corte de un Bono
 Convertible D, la diferencia se pagará en dinero por la Empresa Deudora a los respectivos Nuevo
 Financistas, a prorrata de su participación en el Nuevo Financiamiento, en la Fecha de Prepago.


         b.- Dado que los Bonos Convertibles D deberán ser ofrecidos preferentemente a los
 Accionistas en conformidad a la Ley Nº 18.046 sobre Sociedades Anónimas, la mecánica para ello
 se regula en el Capítulo X.


         c.- El Bono Convertible D tendrá las siguientes características:


         i.- Moneda:


         El Bono Convertible D será emitido en pesos chilenos.


         ii.- Amortización de capital:


         El Bono Convertible D será pagado mediante una única cuota en un plazo de 99 años a partir
         de la fecha de la Junta Deliberativa que apruebe la Propuesta (bullet).

         iii.- Interés:


         Los intereses serán determinados y capitalizados aplicando una tasa de interés nominal
         efectiva anual (base 360 días y semestres iguales de 180 días) hasta la fecha de su
         conversión en acciones, que disminuirá según se detalla a continuación:


                 5,7% anual, para el período que se inicia en la Fecha de Prepago del Crédito Puente
                  y que termina el día 540 después desde la fecha del desembolso del Crédito Puente.


                 0,0% nominal efectivo anual desde el día 541 después de la fecha del desembolso
                  del Crédito Puente.


         iv.- Período de Conversión:


         El Bono Convertible D podrá ser convertido en acciones de Enjoy durante un plazo que se
         iniciará en la Fecha de Prepago, y terminará al día 540 después de la fecha de desembolso del

                                                                                                   29
20-11411-mg    Doc 31         Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                          Pg 82 of 173


       Crédito Puente. En cualquier momento dentro de la vigencia del plazo de conversión antes
       señalado, los tenedores del Bono Convertible D podrán ejercer la opción de conversión del
       Bono Convertible D por acciones de Enjoy, mediante comunicación escrita dirigida a Enjoy
       manifestando en ella su intención de ejercer la opción de conversión, en los términos y
       conforme al formato de comunicación que se detallarán en el contrato de emisión de los Bonos
       Convertibles D.


       v.- Relación de Conversión:


       El Bono Convertible D tendrá una relación de conversión de 266,67 (doscientas sesenta y seis
       coma sesenta y siete) nuevas acciones de Enjoy por cada $1.000.- (mil pesos) de capital
       vigente e intereses devengados hasta la última fecha de capitalización de intereses anterior a la
       fecha de conversión.


       En caso que producto de este cálculo exista una fracción de acción, ésta se redondeará al entero
       más próximo y, si la fracción fuere 0,5, se redondeará al entero siguiente, y de haber una
       diferencia, ésta la diferencia se pagará en dinero por la Empresa Deudora considerando como
       precio de la acción la suma de $3,75, cuyo pago se efectuará por la Empresa Deudora en la
       fecha de conversión.


       vi.- Preferencia:


       El Bono Convertible D será considerado como preferente para el pago de capital e intereses, y
       en caso de liquidación concursal, respecto de los Acreedores Valistas (con excepción de los
       Bonos Internacionales y los Nuevos Bonos Internacionales, que son preferentes, del “Contrato
       de arrendamiento con Opción de Compra" celebrado entre Enjoy y Banco Security,
       mediante escritura pública de fecha 5 de octubre de 2016, Repertorio N° 21.180-2016,
       otorgada en la Notaría de Santiago de don Eduardo Diez Morello y de las boletas de garantía
       de que da cuenta el Capítulo XII siguiente) y a los créditos contra Enjoy que nazcan con
       posterioridad al día de la Junta Deliberativa (con excepción de aquellos créditos expresamente
       convenidos por medio del presente Acuerdo de Reorganización Judicial), cuyos créditos por
       tanto, se entenderán subordinados respecto a al Bono Convertible D, hasta el término del
       Período de Conversión, es decir al día 540 después de la fecha de desembolso del Crédito
       Puente. Los créditos contra Enjoy que nazcan con posterioridad al día de la Junta Deliberativa,
       exceptuando los ya señalados, deberán contener expresamente esta subordinación en sus
       títulos. Sin perjuicio de la subordinación establecida en el presente Acuerdo respecto a todos
       los Acreedores Valistas, aquellos Acreedores Valistas que participen en el Crédito Puente
       facultan al Interventor para que confirme y ratifique, en su representación, por escritura
       pública, los convenios de subordinación antes referidos.


       vii.- Uso de fondos:


       El uso de fondos del Bono Convertible D será exclusivamente el prepago del Crédito Puente, y
       en caso de existir un remanente, luego de efectuado lo anterior, dichos recursos se destinarán al
       pago de las obligaciones propias del giro operacional de la Empresa Deudora y sus filiales.


                                                                                                     30
20-11411-mg       Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                         Pg 83 of 173




         viii.- Otros términos y condiciones:


         Otros términos y condiciones del Bono Convertible D se adjuntan como Anexo Nº2 a esta
         Propuesta entendiéndose que dicho Anexo formará parte de la Propuesta para todos los
         efectos legales.


         4.- Prepago del Crédito Puente


         El prepago del Crédito Puente a los Nuevos Financistas se efectuará en la Fecha de
         Prepago, para cuyos efectos Enjoy deberá otorgar un aviso de prepago a los Nuevos
         Financistas, mediante el envío de un Hecho Esencial con una anticipación de a lo menos 5
         días hábiles bancarios de anticipación a la Fecha de Prepago, y en tal fecha Enjoy efectuará
         el prepago de aquellos montos que correspondan en dinero mediante fondos de inmediata
         disponibilidad, a las cuentas bancarias informadas por los respectivos Nuevos Financistas a
         Enjoy con, a los menos, 2 días hábiles bancarios de anticipación a la Fecha de Prepago, y
         tratándose de la entrega de los Bonos Convertibles D, mediante la entrega de los mismos, a
         través del DCV, mediante su transferencia y/o depósito en las cuentas que los respectivos
         Nuevos Financistas tengan registradas en el DCV o bien la cuenta que su respectivo
         Custodio tenga registrada en el DCV y hayan informado a Enjoy con, a lo menos, 2 días
         hábiles bancarios de anticipación a la Fecha de Prepago. Para estos efectos, los Nuevos
         Financistas deberán hacer entrega en esa misma fecha a Enjoy de los pagarés que les fueran
         entregados bajo el Crédito Puente, con constancia de pago de los mismos.



 IX. OPCIÓN DE SUSCRIPCIÓN DE ACCIONES A ACTUALES ACCIONISTAS.


                 En virtud del presente Acuerdo de Reorganización, y sujeto a las aprobaciones
 estatutarias correspondientes, se otorgará a los Accionistas de manera simultánea con la apertura del
 Período de Ofertas Preferente, una opción preferente para suscribir 9.389.919.856 nuevas acciones
 de pago de la Compañía (en adelante, la “Opción”), las que podrán pagarse dentro de un plazo de
 24 meses contado desde la fecha de la Junta Deliberativa que apruebe la Propuesta, a un precio de
 suscripción de $5,42 por acción (lo que da una razón de 2,00 nuevas acciones por cada acción
 vigente actualmente).
                 Para materializar la Opción, Enjoy acordará, en el mismo aumento de capital que
 respalde la emisión de los Bonos Convertibles A-1, los Bonos Convertibles A-2 y los Bonos
 Convertibles D, la emisión de las acciones de pago de la Opción. La Opción sobre estas nuevas
 acciones de pago se ofrecerá preferentemente a los Accionistas con derecho a suscribirlas (aquellos
 inscritos en el Registro de Accionistas de Enjoy a la medianoche del quinto día hábil anterior a la
 fecha de inicio del Período de Oferta Preferente), a un precio de suscripción de $5,42 (cinco coma
 cuarenta y dos pesos) por acción, quienes podrán ejercer la Opción suscribiendo las acciones
 durante el Período de Oferta Preferente, pudiendo pagar el precio de suscripción dentro de un plazo
 de 24 meses contado desde la fecha de la Junta Deliberativa. Los saldos insolutos de las acciones
 suscritas y no pagadas serán reajustados en la misma proporción en que varíe el valor de la Unidad
 de Fomento conforme a lo dispuesto en la ley. En la junta extraordinaria de accionistas que deba
 pronunciarse respecto del aumento de capital antes señalado se propondrá a los accionistas autorizar

                                                                                                   31
20-11411-mg       Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                          Pg 84 of 173


 al Directorio para no perseverar en el cobro de las acciones suscritas que no hayan sido pagadas
 dentro del referido plazo, y modificar los estatutos para establecer en ellos que las acciones suscritas
 cuyo valor no se encuentre totalmente pagado (individualmente consideradas) no tendrán derecho a
 voto mientras no sean pagadas.


         La oferta preferente de suscripción de las acciones objeto de la Opción se efectuará en los
 términos indicados en el Capítulo X siguiente.


 X. MODALIDAD JURIDICA PARA LOS PROCESOS DE FINANCIAMIENTO Y
     CONVERSIÓN.

         1.- Antes de la Junta Deliberativa, la Empresa Deudora podrá complementar la estructura
 legal para la implementación de la repactación de créditos convenida en el presente Acuerdo y, en
 particular, para la implementación del Nuevo Financiamiento, el prepago obligatorio de los créditos
 valistas con los Bonos Convertibles A-1 y Bonos Convertibles A-2 y Bono Renta Fija B, el pago del
 Crédito Puente con los Bonos Convertibles D, entre otros.


         2.- Sin perjuicio de la entrada en vigencia del presente Acuerdo, el Interventor Concursal
 citará a la Comisión de Acreedores para que, conjuntamente con la Empresa Deudora y los asesores
 técnicos que los asistan, adopten los acuerdos necesarios para la adecuada implementación de los
 distintos pasos contemplados en el Acuerdo de Reorganización en caso de ser ello necesario, con
 plenas facultades. Dicha reunión de la Comisión de Acreedores deberá celebrarse a más tardar el
 quinto día hábil siguiente a la fecha de la celebración de la Junta Deliberativa.


         3.- No obstante lo señalado anteriormente, a continuación se fijan los lineamientos
 generales propuestos para alguno de los pasos contemplados en esta Propuesta:


         a.- Todos los bonos convertibles en acciones que emita la Compañía deberán ser ofrecidos
         preferentemente a los Accionistas en conformidad a la Ley Nº 18.046 sobre Sociedades
         Anónimas (en adelante el “Período de Oferta Preferente”). Si ningún Accionista ejerce su
         opción preferente durante el Período de Oferta Preferente, la Compañía destinará Bonos
         Convertibles A-1, Bonos Convertibles A-2 y Bonos Convertibles D que sean necesarios
         para ser entregados en prepago del Monto de Prepago Convertible y del Monto de Prepago
         del Nuevo Financiamiento, conforme a lo establecido en el presente Acuerdo de
         Reorganización. Si Accionistas ejercen su opción preferente de suscripción antes señalada,
         se procederá de la siguiente manera:


                 i.- Los Bonos Convertibles A-1, que no sean colocados durante el Periodo de
                 Oferta Preferente, serán destinados en una cantidad de bonos equivalente a la
                 necesaria para prepagar el Monto de Prepago Convertible de los Créditos Valistas
                 reprogramados con derecho a recibir en pago Bonos Convertibles A-1, a prorrata;


                 ii.- En caso de existir un saldo de Monto de Prepago Convertible luego de aplicar lo
                 señalado en el número i.- anterior, el producto neto que obtenga la Compañía por la
                 suscripción y pago de los Bonos Convertibles A-1 durante el Período de Oferta
                 Preferente se destinará a pagar el saldo del Monto de Prepago Convertible de los

                                                                                                      32
20-11411-mg    Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27              Main Document
                                      Pg 85 of 173


              Créditos Valistas reprogramados con derecho a recibir en pago Bonos Convertibles
              A-1, a prorrata.


              iii.- Los Bonos Convertibles A-2, que no sean colocados durante el Periodo de
              Oferta Preferente, serán destinados en una cantidad de bonos equivalente a la
              necesaria para prepagar el Monto de Prepago Convertible de los Créditos Valistas
              reprogramados con derecho a recibir en pago Bonos Convertibles A-2, a prorrata.


              iv.- En caso de existir un saldo de Monto de Prepago Convertible con derecho a
              recibir en pago Bonos Convertibles A-2 luego de aplicar lo señalado en el número
              iii.- anterior, el producto neto que obtenga la Compañía por la suscripción y pago
              de los Bonos Convertibles A-2 durante el Período de Oferta Preferente, se destinará
              a pagar el saldo del Monto de Prepago Convertible con derecho a recibir en pago
              Bonos Convertibles A-2, a prorrata.


              v.- Los Bonos Convertibles D, que no sean colocados durante el Periodo de Oferta
              Preferente, serán destinados en una cantidad de bonos equivalente a la necesaria
              para prepagar el Monto de Prepago del Nuevo Financiamiento, a prorrata.


              vi.- En caso de existir un saldo de Monto de Prepago del Nuevo Financiamiento
              con derecho a recibir en pago Bonos Convertibles D luego de aplicar lo señalado en
              el número v.- anterior, el producto neto que obtenga la Compañía por la suscripción
              y pago de los Bonos Convertibles D durante el Período de Oferta Preferente, se
              destinará a pagar el saldo del Monto de Prepago del Nuevo Financiamiento, a
              prorrata.


              vii.- En los tres casos previstos anteriormente, la Compañía podrá emitir Bonos
              Convertibles A-1, Bonos Convertibles A-2 y Bonos Convertibles D, según
              corresponda, por un monto superior al requerido para cubrir el pago previsto en el
              presente Acuerdo de Reorganización.


       b.- El Período de Oferta Preferente de los Bonos Convertibles A-1, de los Bonos
       Convertibles A-2 y de los Bonos Convertibles D y de las acciones para el ejercicio de la
       Opción se realizará de manera simultánea (al mismo tiempo). Los Períodos de Oferta
       Preferente de los Bonos Convertibles A-1, de los Bonos Convertibles A-2 y de los Bonos
       Convertibles D y de las acciones para el ejercicio de la Opción deberá iniciarse dentro de
       los 15 días hábiles siguientes a la última fecha en que se efectúe la inscripción en el
       Registro de Valores de la CMF de estas emisiones.


       c.- Con el objeto de facilitar la viabilidad de los acuerdos contenidos en la presente
       Propuesta de Reorganización:


              i.- Las sociedades Entretenciones Consolidadas SpA, Inversiones e Inmobiliaria
              Almonacid Limitada e Inversiones Cumbres Limitada, que representan el 60.52%
              del capital accionario de Enjoy suscribirán un acuerdo de soporte con Enjoy (en


                                                                                              33
20-11411-mg    Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                        Pg 86 of 173


               adelante el “Acuerdo de Soporte”) por el que: (i) se obligan a asistir y participar
               con la totalidad de sus acciones en la junta extraordinaria de accionistas de que da
               cuenta el literal e siguiente, aprobando en ella la emisión de los Bonos Convertibles
               A-1, Bonos Convertibles A-2 y Bonos Convertibles D, el aumento de capital
               indicado en la referida letra e, las modificaciones de estatutos que sean necesarias
               para estos efectos, y las demás materias que sean necesarias para la implementación
               de la Propuesta en el contexto del Acuerdo de Reorganización Judicial de Enjoy;
               (ii) prometen renunciar a sus derechos de suscripción preferente para suscribir los
               Bonos Convertibles A-1 y los Bonos Convertibles A-2 y renunciar a un 90.88% de
               sus derechos para suscribir preferentemente de los Bonos Convertibles D, cuando
               tales derechos nazcan, en los términos estipulados en el Acuerdo de Soporte; y (iii)
               se obligan a no enajenar sus acciones, en los términos indicados en el Acuerdo de
               Soporte. El Acuerdo de Soporte deberá ser celebrado y entregado al Veedor con
               anticipación a la fecha de la Junta Deliberativa, para que éste dé cuenta sobre el
               Acuerdo de Soporte en la referida Junta; y


               ii.- Acreedores de la Compañía, deberán manifestar y hacer llegar al Veedor con,
               anticipación a la fecha de la Junta Deliberativa su compromiso de participar en el
               Nuevo Financiamiento sujeto a los términos y condiciones de este Acuerdo de
               Reorganización, con un monto de $25.000.000.000.- (veinticinco mil millones de
               pesos).


       d.- Los Compromisos de Financiamiento deberán formalizarse mediante un documento
       vinculante estandarizado, cuyo formato será remitido a cada acreedor por el Veedor, con
       anterioridad a la Junta Deliberativa, y que deberá ser entregado por el respectivo acreedor al
       Interventor Concursal hasta el día 20 de agosto del 2020 a las 17 horas. El procedimiento
       para formalizar este compromiso será informado por el Veedor con anterioridad a la Junta
       Deliberativa, el que en todo caso deberá ser consistente con el procedimiento descrito en la
       letra c), del número 1, del Capítulo VIII del presente Acuerdo.


       e.- Dentro de los 60 días corridos siguientes a la fecha de entrada en vigencia del Acuerdo
       de Reorganización, se deberá realizar una Junta Extraordinaria de Accionistas, en la que se
       someterá a consideración de los Accionistas lo siguiente:


               i.- Un único aumento de capital, mediante la emisión de nuevas acciones, que
               permitan dar cumplimiento a lo siguiente:


                        Emisión de acciones necesarias para el respaldo de los Bonos Convertibles
                         A-1, de los Bonos Convertibles A-2 y de los Bonos Convertibles D;


                        Emisión de acciones necesarias para poder otorgar la Opción a los
                         Accionistas; y


                        La emisión de acciones de pago por hasta $10.000.000.000.- (diez mil
                         millones de pesos) adicionales, como mecanismo de protección frente a


                                                                                                  34
20-11411-mg        Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27              Main Document
                                          Pg 87 of 173


                          necesidades de caja, cuyas condiciones (incluyendo su precio de
                          colocación) podrán ser determinadas por el Directorio dentro de los plazos
                          legales (en adelante las “Acciones de Reserva”), pudiendo ser destinada
                          una parte de ellas a planes de compensación de trabajadores de la
                          Compañía y sus filiales, en los términos que determine el Directorio (en
                          adelante el “Stock Option”).


                   ii.- La emisión de los Bonos Convertibles A-1, de los Bonos Convertibles A-2 y de
                   los Bonos Convertibles D señalados precedentemente en el presente Acuerdo de
                   Reorganización.


                   iii.- Todas las demás materias que sea necesario someter a consideración de los
                   Accionistas en la referida Junta, para la correcta implementación del presente
                   Acuerdo.


         4.- En todo caso, el número de acciones en que se puedan convertir los Bonos Convertibles
 A-1, los Bonos Convertibles A-2 y los Bonos Convertibles D incluidos en el presente Acuerdo,
 serán determinadas para cumplir la condición de que los Accionistas actuales no disminuyan su
 participación accionaria en Enjoy a un porcentaje menor a un 10% una vez convertidos todos los
 referidos bonos. Sin embargo, este mínimo de 10% se enmarca exclusivamente en el contexto de la
 Reorganización Judicial de Enjoy y, por lo tanto, no es aplicable en caso de que Enjoy, concluida la
 Reorganización, requiera nuevo capital, en cuyo caso, los referidos Accionistas y sus diluciones (si
 aplican) quedarán sujetas a las condiciones particulares de dicho nuevo aumento de capital o
 financiamiento.


 XI. ADMINISTRACIÓN.


         La administración de Enjoy, será ejercida por los actuales órganos que establecen sus
 estatutos, durante la vigencia del presente Acuerdo.


         Sin perjuicio de lo señalado y, de conformidad a lo establecido en el artículo 69 de la Ley
 Nº 20.720, se propone que los acreedores en la Junta Deliberativa designen a un Interventor
 Concursal con las atribuciones que se señalan más adelante y por el plazo previsto en la disposición
 antes citada. Sus honorarios los fijará la Comisión de Acreedores, que más adelante se regula, en
 conjunto con la Empresa Deudora.


 XII. RENOVACIÓN DE BOLETAS DE GARANTIAS.

         1.- Con el objeto de garantizar ante la Superintendencia de Casinos de Juego el
 cumplimiento de la oferta técnica; la construcción y desarrollo los proyectos en tiempo y forma en
 los casinos de Coquimbo, Viña del Mar, Puerto Varas y Pucón y, finalmente, para cumplir
 íntegramente la oferta económica contenidas en los procesos de licitación que realizó la autoridad
 reguladora, los bancos Banco BTG Pactual Chile, Banco Internacional y Banco Security emitieron
 en 2018 Boletas de Garantía por aproximadamente UF4.800.000.- (cuatro millones ochocientas mil
 Unidades de Fomento), en favor de Casino de la Bahía S.A., Casino del Mar S.A., Casino de Lago




                                                                                                  35
20-11411-mg        Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                             Pg 88 of 173


 S.A., y Casino de Puerto Varas S.A. Parte de dichas Boletas de Garantía se encuentran garantizadas
 por pólizas de seguro, emitidas por CESCE Chile Aseguradora S.A.


           2.- El total de aquellas boletas de garantía -que no se encontraban aseguradas por las pólizas
 de garantía antes indicadas- y las obligaciones bajo tales pólizas se encontraban, a su turno,
 garantizadas: (i) Con el aval, fianza solidaria y codeuda solidaria de Enjoy; (ii) Con una hipoteca
 sobre un inmueble de propiedad de una filial de Enjoy ubicado en la ciudad de Castro; (iii) Con
 Depósitos a Plazo endosados en garantía por aproximadamente $32.000.000.000.- (treinta y dos mil
 millones de pesos) tomados por Enjoy en favor de los Bancos, títulos que se encontraban en poder
 de Banco BTG Pactual Chile, como banco agente del sindicato de bancos y agente de garantías.


           3.- Con fecha 14 de julio de 2020, la Administración y los otorgantes de las boletas de
 garantías antes señaladas, suscribieron nuevos contratos para la renovación de las referidas boletas y
 pólizas, y acordaron las condiciones para la liberación de los mencionados depósitos en garantía,
 sujeto al cumplimiento de ciertos hitos, que incluyeron el otorgamiento y posterior inscripción de
 una hipoteca sobre ciertos inmuebles de propiedad de una filial de Enjoy, ubicados en la comuna de
 Rinconada de Los Andes, correspondiente a catorce lotes (en conjunto el “Inmueble Rinconada”).


           4.- La liberación de los depósitos en garantía, está sujeta al cumplimiento de las siguientes
 condiciones:


           a.- Para la liberación de $5.200.000.000.- (cinco mil doscientos millones de pesos):
           Cuando copulativamente se encuentren cumplidas las siguientes condiciones: (i) Se hayan
           obtenido las autorizaciones de los acreedores de Enjoy en los términos requeridos por el
           artículo 74 inciso segundo de la Ley Nº 20.720, y tratándose de los tenedores de bonos
           locales, que además, éstos hayan aprobado todas las materias previstas en las letras c) y d)
           de la citación a junta de tenedores de bonos cuyo primer aviso fue publicado el 27 de junio
           de 2020, y que debe celebrarse el día 13 de julio a las 12.00 PM; (ii) Se haya suscrito por
           todas las partes el contrato de hipoteca y prohibiciones sobre el Inmueble Rinconada en
           favor de Banco BTG Pactual Chile, como agente de garantías junto a toda la
           Documentación del Préstamo, según este término se define más adelante a satisfacción de
           los financistas; y (iii) Pago total de la o las primas correspondientes a las pólizas de seguro
           de garantía. Estas condiciones ya se han cumplido, y por tanto estos depósitos fueron
           liberados con fecha 14 de julio;


           b.- Para la liberación por $18.600.000.000.- (dieciocho mil seiscientos millones de
 pesos):


                   i.-       Se liberarán $9.300.000.000.- (nueve mil trescientos millones de pesos)
                   cuando copulativamente se encuentren cumplidas las siguientes condiciones:


                        Cuando el Tribunal certifique que el Acuerdo de Reorganización Judicial de la
                         Empresa Deudora se encuentre aprobado según los términos del artículo 89 de
                         la Ley Nº 20.720 y que puede ser cumplido y comenzar a regir, en conformidad
                         con el inciso cuarto de dicho artículo.


                                                                                                       36
20-11411-mg   Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                       Pg 89 of 173




                 Que dicho Acuerdo de Reorganización Judicial incorpore y acuerde las
                  siguientes materias: (a) Restructuración total del bono internacional de Enjoy; y
                  (b) Capitalización de al menos un 70% de los créditos valistas verificados en el
                  procedimiento de reorganización, con un mínimo de $115.000.000.000.-
                  (ciento quince mil millones de pesos); y c) Que se hayan incorporado al texto
                  del Acuerdo de Reorganización que se acuerde, declaraciones en orden a
                  confirmar y ratificar expresamente (c.i) todos los otorgamientos de créditos;
                  (c.ii) restructuración de pasivos; y (c.iii) operaciones entre los bancos, Banco
                  BTG Pactual Chile, Banco Internacional y Banco Security, BTG Pactual Chile
                  S.A. Administradora General de Fondos, y sus fondos administrados,
                  incluyendo, sin limitación, a BTG Pactual Deuda Privada Fondo de Inversión,
                  y sus respectivas filiales y demás personas relacionadas, con Enjoy y sus
                  sociedades filiales, en los 2 años anteriores al inicio del Procedimiento de
                  Reorganización Judicial, dejándose constancia en el texto del acuerdo del retiro
                  y renuncia definitiva por los acreedores de toda acción judicial o de otra
                  naturaleza que pretenda impugnar o cuestionar la eficacia y/u oponibilidad de
                  los actos y contratos ejecutados o celebrados a que se refieren los puntos (c.i),
                  (c.ii) y (c.iii) anteriores y que las condiciones indicadas en la letra c) anterior,
                  no hayan sido objeto de impugnación.


                  En cumplimiento de los términos y condiciones antes señalados, mediante este
                  Acuerdo se confirman y ratifican expresamente las materias a que se refieren
                  los puntos (c.i), (c.ii) y (c.iii) anteriores. Asimismo, mediante este Acuerdo, los
                  Acreedores dejan constancia del retiro y renuncia definitiva de toda acción
                  judicial o de otra naturaleza que pretenda impugnar o cuestionar la eficacia y/u
                  oponibilidad de los actos y contratos ejecutados o celebrados a que se refieren
                  los puntos (c.i), (c.ii) y (c.iii) anteriores.


                 Para los efectos de lo anterior y, sin perjuicio que la Junta de Tenedores de
                  Bonos celebrada con fecha 13 de Julio del año en curso, aprobó y ratificó entre
                  otras materias la validación de las operaciones antes señaladas, los acreedores
                  presentes en esta Junta Deliberativa, confirman y ratifican expresamente (i)
                  todos los otorgamientos de créditos; (ii) las reestructuraciones de pasivos; y
                  (iii) las operaciones celebradas o ejecutadas entre los bancos, Banco BTG
                  Pactual Chile, Banco Internacional y Banco Security, BTG Pactual Chile S.A.
                  Administradora General de Fondos, y sus fondos administrados, incluyendo,
                  sin limitación, a BTG Pactual Deuda Privada Fondo de Inversión, y sus
                  respectivas filiales y demás personas relacionadas, con Enjoy y sus sociedades
                  filiales, en los 2 años anteriores al inicio del Procedimiento de Reorganización
                  Judicial, y declararan que renuncian expresamente a ejercer cualquier acción
                  judicial o de otra naturaleza que pretenda impugnar o cuestionar la eficacia y/u
                  oponibilidad de los actos y contratos ejecutados o celebrados a que se refieren
                  los puntos (i), (ii) y (iii) antes referidos o requerir la revocación de los mismos.




                                                                                                    37
20-11411-mg      Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                        Pg 90 of 173


                   Se produzca el desembolso efectivo de al menos $25.000.000.000.- (veinticinco
                    mil millones de pesos) en virtud del Nuevo Financiamiento otorgado a Enjoy,
                    por uno o más acreedores, ingresando efectivamente dicho monto a la caja de la
                    compañía.


                ii.- Se liberan $9.300.000.000.- (nueve mil trescientos millones de pesos) cuando
                copulativamente se encuentren cumplidas las condiciones anteriores y se haya
                inscrito legalmente en favor del Banco Agente, como acreedor y agente de
                garantías, la hipoteca específica y prohibiciones constituidas sobre el Inmueble
                Rinconada, en el Conservador de Bienes Raíces respectivo.


        c.- Para la liberación de $8.300.000.000.- (ocho mil trescientos millones): Habiéndose
        cumplido todas y cada una de las condiciones copulativas mencionadas precedentemente en
        los literales a.- y b.- precedentes, se procederá a: (a) La liberación de $4.150.000.000.-
        (cuatro mil ciento cincuenta millones de pesos), contra el ingreso efectivo a la caja de Enjoy
        de al menos otros $10.000.000.000.- (diez mil millones de pesos) adicionales a los
        $25.000.000.000.- (veinticinco mil millones de pesos) referidos precedentemente; (b) La
        liberación de $4.150.000.000.- (cuatro mil ciento cincuenta millones de pesos), contra el
        ingreso efectivo a la caja de Enjoy de al menos otros $5.000.000.000.- (cinco mil millones
        de pesos), adicionales a los $25.000.000.000.- (veinticinco mil millones de pesos) y
        $10.000.000.000.- (diez mil millones de pesos) mencionados anteriormente.


        d.- Para la liberación de la hipoteca y prohibiciones sobre Inmueble Rinconada: Se
        podrá liberar sólo a partir del mes 18 contado desde la fecha de emisión de las respectivas
        boletas de garantía y/o pólizas, sujeto a ciertas condiciones que se indican en los
        respectivos documentos del financiamiento suscritos con ocasión de la emisión de las
        nuevas boletas de garantía, incluyendo que la sentencia que apruebe el Acuerdo de
        Reorganización Judicial se encuentra firme y ejecutoriada.


 XIII. OBLIGACIONES DE HACER Y NO HACER.

        Según lo señalado en el Capítulo IV, se mantendrán las obligaciones de hacer y de no
 hacer para con los Tenedores de Bonos Internacionales contenidas en el Indenture -con los
 cambios descritos en el Anexo N° 1 respecto de los Nuevos Bonos Internacionales. Por su parte, se
 establecen exclusivamente las siguientes obligaciones de hacer y no hacer para con el resto de los
 Acreedores afectos al presente Acuerdo:


        1.- Obligaciones de Hacer.


        a.- Realizar o hacer que se realice todo lo necesario para preservar y mantener en pleno
        vigor y efecto su existencia societaria y validez, sin alterar su forma societaria, lo que
        incluye su carácter de sociedad anónima abierta, inscrita en el Registro de Valores que lleva
        para estos efectos la CMF y, además, incluyendo, sin carácter limitativo, su disolución o
        transformación, y sin incurrir en causas legales de disolución; como asimismo, preservar y
        mantener todos aquellos derechos, propiedades, licencias, marcas, permisos, franquicias,
        servidumbres, concesiones o patentes que sean necesarios para el normal funcionamiento de


                                                                                                   38
20-11411-mg     Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                       Pg 91 of 173


       la Empresa Deudora y el desarrollo de su giro; y mantener todos sus activos relevantes en
       buen estado de conservación conforme a su natural uso y desgaste.


       b.- Pagar todos los impuestos y otras obligaciones tributarias aplicables, como asimismo
       aquellas de origen laboral u otras preferentes de acuerdo a la legislación vigente, salvo
       aquéllas que sean impugnadas de buena fe y conforme a los procedimientos legales
       apropiados.


       c.- Cumplir en todos los aspectos con las leyes, reglamentos y disposiciones y órdenes
       aplicables, incluyéndose especialmente en dicho cumplimiento, sin limitaciones, el pago
       oportuno de todos los impuestos, contribuciones, gravámenes y cargas fiscales o de otro
       tipo que afecten a la Empresa Deudora o a sus bienes, y dar oportuno cumplimiento a las
       obligaciones tributarias, laborales, previsionales y medioambientales a que pudiere estar
       afecta, si corresponde, salvo aquellas respecto de las cuales se hayan presentado de buena fe
       los recursos legales apropiados.


       d.- Proporcionar al Interventor Concursal toda la información financiera y/o contable
       adicional, que sea solicitada por el mismo.


       e.- Asegurar que, en cualquier tiempo, sus obligaciones bajo el presente Acuerdo de
       Reorganización tengan, al menos, la misma prelación y prioridad de pago bajo la ley que
       sus restantes obligaciones de pago, actuales o futuras, con otros acreedores de la misma
       clase, de acuerdo con la ley. Lo anterior es sin perjuicio de las preferencias establecidas en
       el presente Acuerdo de Reorganización.


       f.- Realizar, suscribir, ejecutar y celebrar todos los actos y contratos para dar íntegro
       cumplimiento al Acuerdo de Reorganización, que le requiera el Interventor Concursal,
       mientras éste se encuentre vigente.


       2.- Obligaciones de No Hacer.


       a.- Otorgar préstamos o créditos o cualquier clase de financiamiento a terceros, excluyendo
       filiales, salvo que se trate de financiamiento dentro del giro ordinario del negocio del
       Emisor el que en todo caso deberá siempre realizarse en condiciones de mercado.


       b.- Efectuar operaciones con partes relacionadas sin dar cumplimiento a lo dispuesto en el
       Título XVI de la Ley de Sociedades Anónimas. Para todos los efectos, se entenderá por
       “operaciones con partes relacionadas” a las definidas como tales en el artículo ciento
       cuarenta y seis de la Ley de Sociedades Anónimas, o aquél que lo modifique o reemplace
       en el futuro.


       c.- A partir de la fecha de la Junta Deliberativa que apruebe la Propuesta constituirse en
       aval, fiador, codeudor solidario, o comprometer su patrimonio por obligaciones de terceros,
       salvo que dichos terceros fueren filiales del Emisor.




                                                                                                  39
20-11411-mg       Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                           Pg 92 of 173




 XIV. APROBACIÓN Y VIGENCIA DEL ACUERDO.


         1.- De conformidad a lo previsto en el art. 89 de la Ley Nº 20.720, el presente Acuerdo se
 entenderá aprobado y entrará a regir desde que:


         a.- Una vez vencido el plazo para impugnarlo, sin que se hubiere impugnado, el tribunal
         competente lo declare así de oficio o a petición de cualquier interesado o del Veedor.


         b.- Si se hubiere impugnado y las impugnaciones fueren desechadas, desde que cause
         ejecutoria la resolución que deseche la o las impugnaciones y declare aprobado el Acuerdo.


         c.- Si se hubiere impugnado y las impugnaciones fueren interpuestas por acreedores de una
         determinada clase o categoría, que representen menos del 30% del pasivo con derecho a voto
         de su respectiva clase o categoría y el tribunal así lo declare.


         2.- El Acuerdo de Reorganización tendrá vigencia hasta la última de las siguientes fechas: (i)
 lo primero que ocurra entre: (a) la fecha de término del período de conversión de los Bonos
 Convertibles A-1, de los Bonos Convertibles A-2 y de los Bono Convertible D o (b) la fecha en que se
 hayan convertido la totalidad de los Bonos Convertibles A-1, de los Bonos Convertibles A-2 y los
 Bonos Convertibles D, para el caso de que este último evento ocurra con anterioridad al término del
 referido período de conversión y (ii) la fecha en que ocurra el intercambio de los Bonos Internacionales
 por los Nuevos Bonos Internacionales.


 XV. COMISIÓN DE ACREEDORES.


         1.- Para supervigilar el cumplimiento de las estipulaciones del Acuerdo de Reorganización
 Judicial y la actuación de los Órganos de Administración de la Compañía, se designa a una
 Comisión de Acreedores -no remunerada, salvo la excepción que se indica más adelante- integrada
 por cinco miembros titulares y sus respectivos suplentes (uno por cada miembro titular de la
 Comisión de Acreedores), que ejercerá sus funciones mientras se encuentre vigente el presente
 Acuerdo. La Comisión de Acreedores estará compuesta por dos representantes de los Tenedores de
 Bonos Internacionales, dos representantes de los tenedores de bonos nacionales y un quinto
 miembro no acreedor ni representante de un acreedor y su respectivo suplente, que será elegido por
 los restantes miembros de la Comisión de Acreedores en su primera sesión, en la que además
 podrán determinarle una remuneración. Cada acreedor de los recién mencionados tendrá el derecho
 de remover a su representante en la Comisión de Acreedores y designar su reemplazo. Los cuatro
 miembros titulares y suplentes de la Comisión de Acreedores que serán representantes de los
 acreedores serán elegidos en la Junta de Acreedores, respectivamente, por los Tenedores de Bonos
 Internacionales (dos miembros titulares y dos suplentes) y los tenedores de bonos nacionales (dos
 miembros titulares y dos miembros suplentes). Se deja constancia que ni la repactación de los
 Tenedores de Bonos Internacionales ni la reprogramación de los Acreedores Valistas implicarán un
 cambio o actualización de los integrantes de la Comisión de Acreedores.


         2.- Los miembros de la Comisión de Acreedores tendrán la obligación de mantener en
 absoluta reserva toda información que, por la naturaleza de su contenido, tenga el carácter de


                                                                                                      40
20-11411-mg       Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
                                         Pg 93 of 173


 confidencial, debiendo abstenerse de divulgarla a terceros. Para estos efectos, deberán suscribir un
 Acuerdo de Confidencialidad que contenga la obligación antes señalada.


         3.- El Directorio de Enjoy S.A. se ha comprometido a adoptar las medidas que, dentro del
 marco de las disposiciones de la Ley sobre Sociedades Anónimas, le permitan a tres (3)
 representantes de la Comisión de Acreedores conformada por representantes de los tenedores de
 bonos internacionales y los tenedores de bonos locales de Enjoy, para que sean invitados a las
 sesiones del Directorio en que se traten las materias atingentes a la implementación y cumplimiento
 del Acuerdo de Reorganización, con el fin de que exista una adecuada coordinación entre las
 materias que son sometidas a conocimiento y aprobación del Directorio, por una parte, y, por la otra,
 el cumplimiento del Acuerdo de Reorganización y las facultades de la Comisión de Acreedores.
 Para lo anterior, los miembros de la Comisión de Acreedores deberán otorgar en forma previa un
 acuerdo de confidencialidad que asegure la debida reserva de la información de la Compañía a la
 que pudieran acceder.


         4.- La Comisión de Acreedores fijará su forma funcionamiento y determinará la
 periodicidad de sus reuniones. Habrá miembros titulares y suplentes. Con todo, la administración de
 la Empresa Deudora o el Interventor Concursal, en su caso, podrán requerir que la Comisión de
 Acreedores se reúna para conocer y resolver materias específicas. Para estos efectos, se despachará
 carta certificada al domicilio del representante legal de los respectivos miembros de la Comisión de
 Acreedores o a sus correos electrónicos (registrado en la primera sesión constitutiva de esta
 Comisión), con a lo menos dos días hábiles bancarios de antelación, requiriendo la reunión, con
 indicación de la materia a consultar o discutir. Las citaciones consecutivas deberán tener, a lo
 menos, dos días hábiles bancarios de diferencia entre la primera y segunda citación. Si a
 requerimiento de éstos, la Comisión de Acreedores no se reúne habiendo mediado dos citaciones
 consecutivas, se solicitará las autorizaciones que corresponda al Tribunal competente.


         5.- Respecto a los quórums para sesionar y mayorías para adoptar acuerdos, la Comisión de
 Acreedores sesionará con la participación de la mayoría simple de sus miembros (a lo menos 3), y
 los acuerdos se adoptarán por mayoría simple de sus miembros asistentes a la respectiva sesión (a lo
 menos 2), salvo en lo que respecta a las Condiciones de Repactación, las Condiciones para la
 Reprogramación y/o la Condición de Financiamiento o a las materias indicadas en el numeral 7.g y
 7.j siguiente, para lo cual se requerirá de un quórum de asistencia de a lo menos 4 (cuatro) de sus
 miembros y una mayoría de a lo menos 4 de los asistentes para adoptar acuerdos.


         6.- La Comisión de Acreedores designará a un Presidente de la misma, que tendrá las
 siguientes facultades:


         a.- Citar a reunión a los miembros de la Comisión de Acreedores, a requerimiento de
         cualquier miembro de la Comisión; del Interventor Concursal o de la Empresa Deudora.


         b.- Citar a Junta de Acreedores en todos los casos que la Comisión de Acreedores lo estime
         necesario o conveniente.




                                                                                                   41
20-11411-mg    Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27               Main Document
                                         Pg 94 of 173


       c.- Comunicar a la Empresa Deudora las decisiones adoptadas por la Comisión de
       Acreedores.


       7.- La Comisión de Acreedores tendrá las siguientes facultades:


       a.- Remover y reemplazar al Interventor y requerir de él la información y gestiones que
       estime pertinentes.


       b.- Fijar los honorarios del Interventor en cuanto a sus actividades de intervención
       propiamente tal. Dichos honorarios deberán ajustarse a la remuneración corriente del
       mercado, de acuerdo con la complejidad y responsabilidad del cargo y capacidad de pago de
       la Compañía.


       c.- Tomar conocimiento de los antecedentes que le proporcione el Interventor, en especial,
       de la cuenta de su gestión, cuya periodicidad será determinada por la Comisión de
       Acreedores.


       d.- Proveer las autorizaciones establecidas en el presente Acuerdo de Reorganización.


       e.- Reemplazar al Presidente y/o Vicepresidente de la Comisión de Acreedores.


       f.- Solicitar a la Empresa Deudora por intermedio del Interventor, la información del giro y
       sus planes y programas de operación.


       g.- De conformidad al inciso segundo del art. 83 de la Ley Nº 20.720, la Comisión de
       Acreedores podrá modificar todo o parte del contenido del Acuerdo de Reorganización,
       salvo lo referente a la calidad de acreedor, su clase o categoría, diferencias entre acreedores
       de igual clase o categoría, monto de sus créditos y su preferencia. Se deja constancia que,
       cualquier modificación a los derechos de los Tenedores de Bonos Internacionales bajo el
       Indenture o el Nuevo Indenture requerirá de la modificación de dicho contrato, según
       corresponda, con el acuerdo previo de la Compañía y de los Tenedores de Bonos
       Internacionales bajo las reglas del Indenture o Nuevo Indenture.


       h.- Autorizar excepcionalmente a Enjoy a no cumplir una determinada, obligación de hacer
       y/o de no hacer del presente Acuerdo de Reorganización.


       i.- En representación de los acreedores, renunciar fundadamente al cumplimiento de
       cualquiera de las condiciones establecidas en su beneficio en el Acuerdo (sujeto al
       respectivo quórum fijado en este Acuerdo), o acordar su cumplimiento en una forma distinta
       a la originalmente contemplada o suspender su aplicación en forma temporal.


       j.-En el evento que no se cumplan las Condiciones de Repactación previstas en el Capítulo
       IV, o bien las Condiciones de Financiamiento contenidas en el Capítulo VIII del presente
       Acuerdo de Reorganización, la Comisión de Acreedores analizará y determinará un
       mecanismo que permita implementar la repactación de los Bonos Internacionales en los


                                                                                                  42
20-11411-mg       Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27               Main Document
                                          Pg 95 of 173


         términos previstos en el referido Capítulo IV o bien, en su caso, acordará la fórmula
         adecuada para la obtención de un financiamiento transitorio, pudiendo acordar con la
         Empresa deudora los plazos y demás condiciones de este financiamiento. Estas materias
         deberán ser acordadas por a lo menos 4 miembros de la Comisión quienes, además,
         determinarán los plazos para dar cumplimiento a la ejecución de los actos y contratos que
         sean necesarios para implementar y desarrollar las referidas operacionesde Acreedores.


         k.- Aprobar Plan de Uso de Fondos del Nuevo Financiamiento en general, quedando la
         atribución y responsabilidad específica de su implementación en la Empresa Deudora, cuyo
         cumplimiento será supervisado por el Interventor


         l.- Las demás facultades que el presente Acuerdo le otorgue.


         m.- Asistir a las sesiones de directorio de Enjoy en los términos del N° 3 de este Capítulo
         XV.


 XVI. INTERVENTOR CONCURSAL.

         1.- Sin perjuicio de la conformación de una Comisión de Acreedores, y de conformidad a lo
 establecido en el artículo 69 de la Ley Nº 20.720, se propone que en la Junta Deliberativa de
 Acreedores se designe un Interventor (en adelante, el “Interventor Concursal” o el “Interventor”),
 que ejercerá sus funciones mientras se encuentre vigente el presente Acuerdo, quien tendrá las
 facultades establecidas en el citado artículo y las que más adelante se señalan.


         2.- Esta designación deberá recaer en un veedor vigente de la Nómina de Veedores
 registrada en la Superintendencia de Insolvencia y Reemprendimiento.


         3.- Sin perjuicio de las facultades que le corresponden de acuerdo al artículo 294 del Código
 de Procedimiento Civil, se propone que el Interventor Concursal designado tenga las siguientes
 facultades:


         a.- Tener acceso a las oficinas e instalaciones de la Empresa Deudora para solicitar toda la
         información contable, financiera y comercial de esta, a fin de verificar o controlar el debido
         cumplimiento de las obligaciones contraídas en el presente Acuerdo de Reorganización.


         b.- Informar a la Comisión de Acreedores de cualquier antecedente u operación que realice
         la Empresa Deudora y que pueda afectar el normal servicio de la deuda afecta al presente
         Acuerdo.


         c.- Informar regularmente (a lo menos mensualmente) a la Comisión de Acreedores sobre
         los ingresos y gastos de la Empresa Deudora y en especial, sobre la eficiencia y gastos
         operacionales y pago de proveedores.


         d.- Confeccionar actas de las reuniones de la Comisión.


         e.- Aprobar todos los pagos que se realicen para el servicio de la deuda.

                                                                                                    43
20-11411-mg       Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                          Pg 96 of 173




         f.- Realizar una comprobación acerca del saldo de los créditos afectos al presente Acuerdo
         de Reorganización y determinar la procedencia de los pagos.


         g.- Autorizar a la Empresa Deudora a otorgar garantías personales o reales para caucionar
         obligaciones propias y/o de terceros, en casos distintos a los ya permitidos mediante el presente
         Acuerdo, cuando éstas se encuentren ligadas al giro de la Compañía.


         h.- Cumplir y ejecutar todas las facultades y obligaciones establecidas en el presente
         Acuerdo de Reorganización y aquellas que encomiende la Comisión de Acreedores.


         i.- Informar regularmente (a lo menos mensualmente) a la Comisión de Acreedores sobre el
         uso de los fondos provenientes del Crédito Puente.


         j.- Las demás facultades que se le otorgan en el presente Acuerdo de Reorganización.



 XVII. INCUMPLIMIENTO.


         1.- De conformidad con lo dispuesto en los artículos 98 y siguientes de la Ley Nº 20.720,
 cualquier acreedor al que le afecte este Acuerdo podrá solicitar la declaración de incumplimiento,
 en caso de inobservancia de las estipulaciones del presente Acuerdo, y/o en caso de que se hubiere
 agravado el mal estado de los negocios de la Empresa Deudora en forma que haga temer un
 perjuicio para dichos acreedores.


         2.- Será una causal expresa de incumplimiento del Acuerdo de Reorganización, en caso de
 que los Compromisos de Financiamiento no superen los $25.000.000.000.- (veinticinco mil millones de
 pesos). De ocurrir dicho incumplimiento, Enjoy deberá solicitar inmediatamente su propia liquidación
 voluntaria.
         3.- Será una causal expresa de incumplimiento (y un “Bankruptcy Law Evento of Default”
 bajo el Nuevo Indenture) uno cualquiera de los siguientes eventos: (i) que no se realice la junta
 extraordinaria de accionistas de aumento de capital señala en al Capítulo X anterior dentro de los
 60 días siguientes a la fecha de la Junta Deliberativa; (ii) que en la junta extraordinaria de
 accionistas antes señalada no se aprueben todas las materias propuestas; (iii) que Enjoy no suscriba
 cada uno de los contratos de emisión de bonos dentro de los 90 días siguientes a la fecha de la de la
 Junta Deliberativa; (iv) que Enjoy no solicite a la CMF la inscripción en el Registro de Valores de
 los respectivos bonos dentro de los 120 días siguientes a la fecha de la Junta Deliberativa; (v) que
 Enjoy no obtenga de la CMF la inscripción de los respectivos bonos en el Registro de Valores
 dentro del plazo de un año contado desde la fecha de la Junta Deliberativa; (vi) que Enjoy no dé
 inicio al Período de Oferta Preferente dentro de los 30 días hábiles siguientes a la a la última fecha
 en que se efectúe la inscripción en el Registro de Valores de la CMF de las emisiones de bonos
 convertibles y de las acciones; y (vii) que Enjoy no efectúe los prepagos con los respectivos bonos
 en las fechas establecidas en este Acuerdo. De ocurrir cualquiera de los eventos anteriormente
 descritos, Enjoy deberá solicitar inmediatamente su propia liquidación voluntaria.




                                                                                                      44
20-11411-mg      Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27               Main Document
                                         Pg 97 of 173


         4.- Por otra parte, los Acreedores también podrán individualmente ejercer todas las acciones
 que les confiere la ley para obtener el pago íntegro de sus créditos, todo ello dentro del marco del
 presente Acuerdo de Reorganización, salvo en el caso de las acciones de los Tenedores de Bonos
 Internacionales bajo el Indenture, que se ejercerán libremente sin sujeción a este Acuerdo conforme
 se explica en los Capítulos IV y XVIII.


 XVIII. GARANTÍAS.


       Se ratifican las obligaciones de Enjoy contenidas en el Indenture y en los Bonos
 Internacionales, y por tanto se mantienen, ratifican y reservan, expresamente y en todas sus partes,
 las Garantías reales y personales establecidas en estos documentos para garantizar el pago de las
 obligaciones del Indenture, incluyendo, sin limitación, durante la Prórroga de los Bonos
 Internacionales. Asimismo, dichas Garantías reales y personales garantizarán todas las obligaciones
 de Enjoy bajo los Nuevos Instrumentos, debiendo otorgarse los documentos que pudieran ser
 requeridos bajo ley chilena y uruguaya para la debida reserva, ratificación y mantención de las
 mismas, o bien, para la creación de nuevas garantías en términos sustancialmente idénticos a las
 actuales.


       Por el presente acto, o bien, mediante Escritura Pública de Declaración (en adelante la
 “Escritura de Declaración”) acompañada al 8° Juzgado Civil de Santiago, en la causa rol C-6.689-
 2020, con anterioridad a la celebración de la Junta Deliberativa, Enjoy Gestión Limitada.,
 Inversiones Enjoy SpA, Inversiones Inmobiliarias Enjoy SpA., Enjoy Consultora S.A., Inversiones
 Andes Entretención Limitada., Inmobiliaria Proyecto Integral Coquimbo SpA, Operaciones
 Integrales Coquimbo Limitada, Inmobiliaria Kuden SpA, Campos del Norte S.A., Enjoy Caribe
 SpA, Inmobiliaria Proyecto Integral Castro SpA, Slots S.A., Masterline S.A., Kuden S.A.,
 Operaciones Turísticas S.A., Operaciones Integrales Isla Grande S.A., Rantrur S.A., Casino de
 Iquique S.A., Casino de la Bahía S.A., Casino del Mar S.A., Casino del Lago S.A., Casino de
 Puerto Varas S.A., Yojne S.A. y Baluma S.A. (en adelante conjuntamente los “Garantes”),
 representadas por sus apoderados señores Esteban Rigo-Righi Baillie RUT Nº13.454.480-5 y
 Rodrigo Larraín Kaplan RUT Nº 10.973.139-0, comparecen y declaran expresamente que acceden a
 las obligaciones de Enjoy bajo el Indenture, este Acuerdo y los Nuevos Instrumentos, y declaran
 expresamente que las prendas, hipotecas, fideicomisos y codeudas solidarias constituidas por ellos
 en los términos señalados en el Indenture, según corresponda, se extenderán también a las
 obligaciones de la Empresa Deudora bajo el Indenture, este Acuerdo y los Nuevos Instrumentos, en
 los términos señalados en el presente Acuerdo.


       Adicionalmente, por el presente acto o mediante la Escritura de Declaración, Inmobiliaria
 Proyecto Integral Coquimbo SpA e Inmobiliaria Kuden SpA, representadas por sus apoderados
 señores Esteban Rigo-Righi Baillie y Rodrigo Larraín comparecen y declaran que accederán
 expresamente a las nuevas obligaciones de Enjoy bajo el Indenture, este Acuerdo y los Nuevos
 Instrumentos aquí acordadas. Asimismo, para los efectos del artículo 1.642 del Código Civil,
 Inmobiliaria Proyecto Integral Coquimbo SpA, Inmobiliaria Kuden SpA, la Empresa Deudora,
 todos ellos representados por sus apoderados señores Esteban Rigo-Righi Baillie y Rodrigo Larraín
 Kaplan y los Tenedores de Bonos Internacionales convienen expresamente en la reserva de las
 hipotecas constituidas por Inmobiliaria Coquimbo SpA e Inmobiliaria Kuden SpA, en beneficio de
 los Tenedores de Bonos Internacionales.

                                                                                                  45
20-11411-mg         Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                         Pg 98 of 173




       Para ausencia de dudas, las Garantías reales y personales que garantizan las obligaciones de
 Enjoy bajo el Indenture y los Bonos Internacionales, reservadas y ratificadas en este acto o
 mediante la Escritura de Declaración, se extienden y acceden al pago total de la deuda de Enjoy con
 los Tenedores de Bonos Internacionales, sea en virtud de este Acuerdo, los actuales Bonos
 Internacionales, del Indenture y sus Security Documents, o bien del Nuevo Indenture y los Nuevos
 Bonos Internacionales en el evento que el intercambio previsto en el Capítulo IV se lleve a efecto,
 extendiéndose en todos los casos a las sucesivas prórrogas, repactaciones o novaciones de dichos
 créditos, lo que es expresamente aceptado por los Garantes comparecientes.


       Los Garantes, representados en la forma antes señalada, se obligan a suscribir todos los actos,
 contratos y documentos que sean necesarios o convenientes para la implementación del presente
 Acuerdo de Reorganización, incluyendo, en o antes del intercambio de los Bonos Internacionales
 por los Nuevos Instrumentos y como condición de dicho intercambio, el otorgamiento de escrituras
 públicas de reserva y ratificación de las Garantías, y el otorgamiento de las correspondientes
 autorizaciones corporativas, a satisfacción del Trustee de los Bonos Internacionales.


       En el evento que el Trustee de los Bonos Internacionales considere que, para cualquiera de las
 Garantías, es más beneficioso para los Tenedores de Bonos Internacionales el otorgamiento de
 nuevos contratos de garantías que recaigan sobre los mismos bienes, muebles o inmuebles, en lugar
 de la ratificación y reserva de las existentes, los Garantes suscribirán todos los actos, contratos y
 documentos que sean necesarios o convenientes para la implementación de esas nuevas garantías,
 en términos sustancialmente iguales a las Garantías actuales, y la condición de intercambio se
 entenderá cumplida al otorgarse las nuevas garantías a satisfacción del Trustee de los Bonos
 Internacionales.



 XIX. FORMALIDAD Y OTRAS ESTIPULACIONES.


         1.- Según lo establece el artículo 90 de la Ley Nº 20.720, una copia del acta de la Junta de
 Acreedores en la que conste el voto favorable del Acuerdo y su texto íntegro, junto con la copia de
 la resolución judicial que lo aprueba y su certificado de ejecutoria, podrá ser autorizado por un
 ministro de fe o protocolizarse ante un notario público. Sin perjuicio de lo anterior, la Empresa
 Deudora estará obligada a suscribir los nuevos títulos que documenten los términos del presente
 Acuerdo.


         2.- El presente Acuerdo de Reorganización debidamente aprobado tendrá el efecto de poner
 término inmediato a todos los juicios pendientes o de precaver la interposición de acciones de
 diversa índole, ya sea civiles, comerciales y otros, incluidos pero no limitados a juicios de
 notificación de cobro de facturas, juicios de notificación de protesto de cheque, querellas por giro
 doloso de cheque y/o juicios ejecutivos por cualquier título, que se sigan en contra de la Empresa
 Deudora o sus codeudores solidarios, avalistas o fiadores, iniciados por acreedores a quienes el
 presente Acuerdo de Reorganización afecte en los términos del artículo 66 de la Ley Nº 20.720.


         3.- Para estos efectos una copia autorizada de la resolución que tenga por aprobado el Acuerdo
 de Reorganización servirá como atento y suficiente oficio remisor para requerir al Tribunal

                                                                                                    46
20-11411-mg       Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
                                          Pg 99 of 173


 correspondiente que disponga el término del juicio y el alzamiento de embargos, medidas precautorias
 y cualquier gravamen de diversa índole. Todo lo anterior es sin perjuicio de la instrucción directa que al
 efecto envíe el Tribunal llamado a conocer de la presente Propuesta mediante medios electrónicos de
 interconexión, donde se requiera el término de los procedimientos y los respectivos alzamientos.


         El mismo efecto señalado en los párrafos anteriores, tendrá el Acuerdo que comience a
 regir, no obstante ser impugnado por acreedores que representen menos del 30% del pasivo con
 derecho a voto de su respectiva clase o categoría, según lo dispuesto en el inciso cuarto del artículo
 89 de la Ley Nº 20.720. Para efectos de determinar el porcentaje señalado anteriormente, será
 necesaria una certificación que realice la Secretaría de este Tribunal.


         4.- Los acreedores de la Empresa Deudora que hayan publicado sus acreencias morosas en
 los respectivos registros que mantengan diversas instituciones, ya sea públicos o privados, tales
 como DICOM EQUIFAX, Boletín Comercial dependiente de la Cámara de Comercio de Chile,
 registro de morosidad de la Comisión para el Mercado Financiero, y en general cualquier registro de
 morosidades existente en nuestro País, autorizan por este acto a la Empresa Deudora a solicitar la
 eliminación de todas las anotaciones de morosidades y en general cualquier publicación relacionada
 al efecto, que tengan relación con acreencias anteriores a la Resolución de Reorganización y
 aquellas posteriores sobre créditos previamente devengados.


         Asimismo, los acreedores por este acto se comprometen a no requerir nuevas publicaciones
 respectos a los créditos que forman parte del presente Acuerdo de Reorganización, mientras la
 Empresa Deudora se encuentre al día en el cumplimiento de sus obligaciones bajo este Acuerdo.


         Los antecedentes señalados en el numeral primero del presente Capítulo servirán como
 atento y suficiente oficio remisor para efectos de requerir la eliminación de las publicaciones y
 publicaciones referidas precedentemente.


         5.- Los acreedores y la Empresa Deudora dejan constancia que con posterioridad al
 cumplimiento de la Condición de Financiamiento no será aplicable la prohibición establecida en el
 artículo 67 de la Ley Nº 20.720, sin perjuicio de la restricción contractual para efectuar
 disminuciones de capital conforme a los términos del Nuevo Indenture.


 XX. DECLARACIONES Y SEGURIDADES A LA FECHA DE ESTE ACUERDO DE
      REORGANIZACIÓN JUDICIAL.


         La Empresa Deudora debidamente representada en la forma indicada en la comparecencia
 de este instrumento, a esta fecha, declara y asegura lo siguiente a cada Acreedor de este Acuerdo de
 Reorganización Judicial:


         1.- Que es una sociedad válidamente constituida y vigente bajo las leyes de Chile y que,
 tanto la celebración de este Acuerdo de Reorganización Judicial, como el cumplimiento y ejecución
 de todas las obligaciones en él contenidas, se encuentran dentro de sus facultades legales y
 societarias y que han sido aprobadas por sus órganos de administración competentes; y que quienes
 comparecen en este Acuerdo de Reorganización Judicial en su representación tienen los poderes y



                                                                                                        47
20-11411-mg       Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
                                         Pg 100 of 173


 autoridades suficientes para celebrar este Acuerdo de Reorganización y cumplir las obligaciones
 contraídas en el mismo.


         2.- Que la celebración de este Acuerdo de Reorganización Judicial no requiere de la
 aprobación o autorización de autoridad gubernamental o judicial adicional ninguna, ni de terceros,
 salvo aquéllas ya obtenidas y que permanecen en vigencia, y que no tiene información ni
 conocimiento que la celebración y el cumplimiento de este Acuerdo de Reorganización Judicial
 viola ni contraviene la legislación, normativa o resoluciones actualmente vigentes, ni sus
 respectivos estatutos. Lo anterior es sin perjuicio de las aprobaciones y/o autorizaciones y/o
 procedimientos que puedan ser requeridos con motivo de la implementación del presente Acuerdo,
 conforme a /i/ los estatutos de Enjoy; /ii/ la Ley Nº 18.046 sobre Sociedades Anónimas y su
 Reglamento; /iii/ la Ley Nº 18.045 sobre Mercado de Valores, y normativa relacionada dictada por
 la Comisión para el Mercado Financiero, /iv/ el DL 211 que fija las normas para la defensa de la
 Libre Competencia; /v/ la Ley N° 19.995 que establece las bases generales para la autorización,
 funcionamiento y fiscalización de Casinos de Juego; /vi/ las regulaciones emitidas por la
 Superintendencia de Casinos de Juego; y /vii/ la normativa y legislación que sea aplicable de
 Uruguay y Argentina.


         3.- Que el presente instrumento constituye documentación legal, válida, exigible, con
 mérito ejecutivo, obligatoria y suficiente para su cobro, y que en cualquier gestión de cobro de las
 obligaciones de que da cuenta este Acuerdo de Reorganización Judicial, reconocerá este
 instrumento como título suficiente para el cobro de las mismas.


         4.- Ninguna renuncia a cualquier disposición de este Acuerdo de Reorganización Judicial,
 ni el consentimiento para que la Empresa Deudora actúe en forma diferente a ellos, tendrá efecto
 alguno a menos que haya sido otorgada por escrito y suscrita por la Comisión de Acreedores en
 este Acuerdo de Reorganización Judicial, y en tal caso esa renuncia o consentimiento tendrá
 efecto solamente en el caso específico y para el objeto específico para el cual se haya otorgado.
 En todo caso, toda modificación de este Acuerdo de Reorganización Judicial deberá ceñirse y
 respetar, en todo lo que fuere aplicable, las estipulaciones contenidas en este instrumento.


         5.- Lo dispuesto en este Acuerdo de Reorganización Judicial será obligatorio para la
 Empresa Deudora y los acreedores afectos a este Acuerdo, y sus respectivos sucesores legales y
 cesionarios.


         6.- Las denominaciones asignadas a las distintas estipulaciones de este Acuerdo de
 Reorganización Judicial han sido establecidas sólo para referencia y facilidad de su lectura, sin
 afectar el significado o alcance que la cláusula en su integridad pueda tener y que puedan ser
 distintos que dicha denominación.



 XXI. DOMICILIO Y JURISDICCIÓN COMPETENTE.


         El domicilio especial del Acuerdo será la ciudad de Santiago, por lo que se someterá a la
 competencia de sus tribunales ordinarios para conocer sobre cualquier dificultad que se suscite en
 cualquiera de las clases o categorías del presente Acuerdo, sin excluir la posibilidad de que los


                                                                                                  48
20-11411-mg      Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27   Main Document
                                        Pg 101 of 173


 Tenedores de Bonos Internacionales recurran para el cumplimiento del Indenture a las
 jurisdicciones que correspondan bajo ese contrato.




                                                                                  49
20-11411-mg   Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27   Main Document
                                  Pg 102 of 173



                                   Exhibit B

                                    Redline
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
Presentation version 8/8
                                                Pg 103 of 173



                                    JUDICIAL REORGANIZATION AGREEMENT
                                                       ENJOY S.A.


       I.        BACKGROUND INFORMATION ON THE PETITIONING DEBTOR COMPANY


1.- Corporate name:                             ENJOY S.A.
2.- R.U.T.:                                     96.970.380-7.
3.- Domicile:                                   Avenida Presidente Riesco N° 5.711, piso 15, comuna de Las Condes,
                                                Metropolitan Region.
4.- Organization:                               Organized pursuant to a public instrument dated October 23, 2001. On
                                                June 9, 2009, the Company was registered with the Securities Registry
                                                of the Chilean Financial Market Commission (Comisión para el
                                                Mercado Financiero) (CMF) under No. 1033.


 II.        CREDITORS ENROLLED IN THE REORGANIZATION AGREEMENT.


             For purposes of this Judicial Reorganization Agreement, creditors (hereinafter, indiscriminately, the
“Creditors”) shall be considered all holders of direct loans against ENJOY S.A. (hereinafter, indiscriminately,
“Enjoy,” the “Debtor Company” or the “Company”), which originated prior to the Reorganization Resolution,
pursuant to Article 66 of Law 20,720. Loans originating after the Reorganization Resolution shall be repaid in
accordance with the agreed-upon terms and tenors.


             Pursuant to Article 61 of the aforementioned bankruptcy law, this Judicial Reorganization Agreement
(hereinafter, indiscriminately, “Reorganization Agreement,” “Agreement” or the “Proposal”) contains a
restructuring and repayment proposal for secured creditors, which corresponds to International Bondholders (as said
term is defined further below), a restructuring and payment proposal for unsecured creditors, excluding creditors that
are related companies belonging to the Enjoy S.A. group of companies (hereinafter the “Unsecured Creditors”), a
special repayment proposal for bank creditors (hereinafter the “Bank Creditors”) and a special repayment proposal
for unsecured creditors participating as suppliers to Enjoy of goods and services (hereinafter the “Suppliers”) as
these terms are defined in the following chapters.


             Pursuant to Article 63 of Law No. 20,720, loans held by related companies belonging to the group of Enjoy
S.A. subsidiary companies will be subject to postponed repayment, until expiration of this Reorganization
Agreement. Nevertheless, all payments may be made to related companies that correspond to Enjoy’s normal
operational activities with its subsidiaries.




                                                                                                                    4
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
Presentation version 8/8
                                                 Pg 104 of 173


III. DEVELOPMENT OF THE PURPOSE OF THE AGREEMENT.

           The Reorganization Agreement shall have the following purpose and content:


           1.- The effective and total continuation of the ongoing commercial activities of ENJOY S.A., as from the
date of presentation of this Proposal, with a view to fulfilling payment conditions consistent with projected cash
flows, recovering the Company’s operating levels and providing for the payment of its obligations.


           2.- The granting of new conditions for the repayment of all loans enrolled in the Reorganization Agreement
under the conditions set forth in this instrument;


           3.- A reduction in the Company’s debt level, through conversion of at least 70% of the unsecured debt
consisting of bonds convertible to Enjoy shares, with a strong incentive for conversion.


           4.- Obtaining fresh funds for the Company totaling approximately $50,000,000,000 (fifty billion Chilean
pesos),1 through the granting of loans to be prepaid through the issuance of a bond convertible to shares of Enjoy,
with a strong incentive for conversion.


IV. PROPOSED PAYMENT OF PRINCIPAL AND INTEREST TO SECURED CREDITORS.




1
    Hereinafter, all references to figures in pesos refer to Chilean pesos.

                                                                                                                   5
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
Presentation version 8/8
                                                 Pg 105 of 173


                      Guaranteed creditors are holders of debt issued under the instrument referred to as the “Indenture,”
dated May 16, 2017, supplemented by the instrument known as “Supplemental Indenture No. 1” dated May 30,
2017, entered into between the Company, as issuer, its guarantor subsidiaries (“Guarantors”) and Citibank N.A. as
International Bondholders Representative or Trustee2 (hereinafter the “Indenture”), concerning the guaranteed
bonds maturing in 2022 (10.50% Senior Secured Notes due to 2022) placed by the Company in the international
markets under US Securities and Exchange Commission Rule 144A and Regulation S and the US Securities Act of
1933 (hereinafter the “International Bonds,” with their holders or final beneficiaries being the “International
Bondholders”3)


                      As explained further below, under the Agreement the International Bonds will be extended and,
subject to the Renegotiation Conditions (as this term is defined further below), renegotiated without intent to
substitute, with said renegotiation reflected in a new Indenture, new bonds, and the guarantee documents needed in
order to extend, ratify and reserve the International Bonds’ current guarantees to the extended and restructured debt
(hereinafter, the “New Indenture” and the “New International Bonds” and, together, the “New Instruments”).


          1.- Extension.


          The due dates of the loans under this Chapter IV will be extended for a maximum of 90 days after the date
of the Deliberative Meeting [Junta Deliberative] of Creditors, convened to hear and decide on the Proposal
(hereinafter the “Deliberative Meeting”), unless it becomes certain prior to said deadline that the Renegotiation
Conditions (as this term is defined further below) will not be fulfilled, in which case the extension period will expire
on the day that said conditions failed (the “Extension of the International Bonds”), unless the Creditors
Commission resolves to maintain the Extension of the International Bonds as provided for in Chapter XV of this
Agreement.


          Until such time as the Renegotiation Conditions are met, the International Bonds shall remain current in
accordance with their original terms (including interest accrued after the request for reorganization); non-compliance
events and rights and actions existing under the Indenture due to existing non-compliance events shall not be waived;
and current real and personal guarantees of the International Bonds (hereinafter the “Guarantees” shall remain in full
force and effect. So long as the International Bonds Extension is current, the above is without prejudice to
International Bondholders’ committing not to individually or collectively file any enforcement proceeding
whatsoever, as long as the Renegotiation Conditions are pending.


          2.- Renegotiation Conditions.


2
  Pursuant to the document titled “Agreement of Resignation, Appointment and Acceptance” dated July 9, 2020
  entered into between the Company, UMB BANK, N.A. and CITIBANK, N.A., UMB BANK, N.A. was appointed
  as “Trustee” for purposes of the Indenture.
3
  After the exchange of the International Bonds for the New International Bonds, “International Bondholders” will
  mean the holders of the New International Bonds.

                                                                                                                        6
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
Presentation version 8/8
                                                Pg 106 of 173


          The International Bonds shall be renegotiated by means of their exchange for the New International Bonds,
in the event of fulfillment of the following contingent and supplementary conditions, as established to the benefit of
the International Bondholders (the “Renegotiation Conditions”):


          (i) That this Reorganization Agreement is understood as approved and begins to apply pursuant to Art. 89 of
           Law No. 20,720;


          (ii) That the New York Southern District Bankruptcy Court (New York State, United States of America)
           recognizes the Agreement in the Chapter 15 proceeding the Company is filing with said court by reason of
           its Reorganization Proceeding, Case No. 20-11411 (MG);


          (iii) That the promissory notes to which Section 7 below refers, and the documents for the reserve and
           ratification of guarantees to which Chapter XVIII below refers, are granted simultaneously, in both cases
           to the satisfaction of the International Bonds’ Trustee;

          (iv) That collection expenses, fees and reimbursements owed to the Trustee under the Indenture have been
           paid to its satisfaction, including the Trustee’s advisors fees, applicable under the rules of the Indenture;


          (v) That the other terms of the Financing Condition (as this term is defined further below in Chapter VIII
           of this Agreement) and the release of the funds from the Bridge Loan to the Company have been met.


           Having certified the fulfillment of the Renegotiation Conditions by the Bankruptcy Administrator [Interventor
Concursal] or, absent the latter, by the Creditors Commission with the favorable vote of four of its members, the loans
shall be renegotiated in the form set forth in Number 3 below.


           In the event that the Bankruptcy Administrator determines that the Renegotiation Conditions have failed due
to expiration of the International Bonds Extension without the latter’s having been verified, or because it has become
certain before expiration of the term of the Extension that none of the events comprising them will occur:


          (i) International Bondholders may exercise all their rights under the Indenture to obtain payment of their
          receivables, with no restrictions whatsoever and without being subject to this Agreement;


          (ii) non-fulfillment of the Renegotiation Conditions or expiration of the term without their verification shall
          be a Bankruptcy Law Event of Default under the Indenture; and


          (iii) International Bondholders may judicially enforce and collect their loans individually under the rules of




                                                                                                                           7
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
Presentation version 8/8
                                               Pg 107 of 173


          the Indenture, with all their real or personal guarantees and in any jurisdiction, without need to obtain a
          declaration of breach of this Agreement and without its serving as defense for that enforcement.


           To remove all doubt, in all aspects not modified by this Reorganization Agreement, the obligations
contained in the Indenture and in the International Bonds are ratified, and therefore all International Bondholder
rights under said agreement shall be maintained, as well as all real and personal guarantees established in the
Indenture, the International Bonds and their related documents. Nothing in this Agreement may be interpreted as
restricting or impeding the International Bondholders from exercising their rights and actions under the Indenture in
the face of a breach of the Debtor Company’s obligations under said agreement, as it is understood that all those
rights and actions are expressly reserved.


           All the above is without prejudice to the Creditors Commission’s resolving to extend the Extension of the
International Bonds in the event that the Renegotiation Conditions fail as set forth in Chapter XV below. As long as
the International Bond Extension is current, International Bondholders undertake to not individually or jointly take
any enforcement action whatsoever against Enjoy and its Guarantors (as this term is defined further below).


           3.- Renegotiation of the International Bonds:


           Having satisfied Renegotiation Conditions within the deadline for the International Bonds Extension, the
International Bonds shall be renegotiated in the form indicated below, exchanging the current debt instruments for
the New International Bonds, on the understanding that, for all legal purposes, the International Bonds’ renegotiation
date shall be the date of the Deliberative Meeting.


           Having completed the exchange of the International Bonds for the New International Bonds, the Company
will have to obtain CUSIP and ISIN numbers for the New international Bonds (separately for the Senior New
International Bonds and the Junior New International Bond, as these terms are defined below).


           The total principal value of the New International Bonds shall be equivalent to the sum of: (i) USD 195
million (equivalent to the total principal owed under the International Bonds); and (ii) total interest under the
International Bonds (including Defaulted Interest and Post-Petition Interest, as these terms are defined in the
Indenture), accrued and not paid as of the date of the Deliberative Meeting.


           The New International Bonds shall be divided into two tranches, the “Senior New International Bond” and
the “Junior New International Bond,” which shall be identical in all aspects, except the following: (i) the Senior
New International Bonds shall have priority to be redeemed early in the event of mandatory early redemption as a
result of sale of the assets backing the New International Bonds, pursuant to Appendix No. 1 of this Agreement,




                                                                                                                    8
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
Presentation version 8/8
                                               Pg 108 of 173


which is understood as forming part of the same for all legal purposes; and (ii) in the event the Company enters into
liquidation, the Senior New International Bonds shall have the right to comprehensive payment (both outstanding
principal and interest accrued and not paid) before any payment is made to the Junior New International Bonds, all
as described in Appendix No. 1 of this Agreement.


           Senior New International Bonds shall be issued and delivered, in exchange for the International Bonds, to
International Bondholders who issue Financing Commitments (as this term is defined further below) for an amount
greater than or equal to the prorated New Financing corresponding to the respective International Bondholder in
accordance with that bondholder’s proportion of principal of the International Bonds (the “International
Bondholder Financing Minimum Amount”), and undertake the respective disbursement (directly or through the
option assignee) from the Bridge Loan (as this term is defined further below) in an amount effectively assigned
thereto; all the above is in accordance with Chapter VIII of this Agreement.


           For their part, Junior New International Bonds will be issued to International Bondholders that (i) do not
participate in the New Financing up to at least the International Bondholder Financing Minimum Amount, or who (ii)
do not undertake the respective disbursement of the Bridge Loan up to at least the amount assigned in the Bridge
Loan under the terms described in Chapter VIII.


           The International Bondholder Financing Minimum Amount shall be calculated in pesos in accordance with
the following formula:

International Bondholder j Financing
                                                 International Bondholder j Principal
          Minimum Amount                  =                                              x    (10,000,000,000)
                                                 (Total International Bond Principal)
               (pesos)

           To this end, “International Bondholder j Principal” shall mean the unpaid balance of principal of the
International Bonds of the respective International Bondholder (face value). For its part, “Total International Bond
Principal” shall mean the total balance of unpaid principal of the International Bonds (face value), i.e., USD 195
million (one hundred ninety-five million US dollars) as of the date of the Deliberative Meeting.

           The equivalent in US dollars of the International Bondholder Financing Minimum Amount shall be
calculated by using the Observed Dollar published in the Diario Oficial [Official Daily Gazette] on the date of the
Deliberative Meeting. Attached as Appendix No. 3 to this Proposal are examples of calculations of the International
Bondholder Financing Minimum Amount, solely for purposes of facilitating its understanding and application.

           The New International Bonds shall be issued by the Company and be governed by the New Indenture. The
New International Bonds and New Indenture shall be identical in all aspects to the current International Bonds and
Indenture (including the fact of being subject to the laws of the State of New York of the United States of America),
with the sole exception of those changes that will be incorporated into the New Indenture and the New International




                                                                                                                      9
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
Presentation version 8/8
                                               Pg 109 of 173


Bonds as noted in Appendix No. 1 of this Agreement. The initial Trustee, paying agent and Registrar and Transfer
Agent for the New Indenture shall be UMB BANK, N.A. It is confirmed that the terms contained in the Appendix
No. 1 are those that must be reflected in the New Indenture.

           The New International Bonds will be issued as one or more global amounts registered in the name of Cede
& Co. as Holder of Record, and as nominee of The Depository Trust Company, in the same way as the International
Bonds were issued.


           Additionally, all Guarantees and Security Documents established in the Indenture and in the International
Bonds will be maintained, to be reflected in the New Instruments, in accordance with the terms set forth in Chapter
XVIII of this Agreement.


           4.- New term for repayment of the loans:


          The Debtor Company must pay the entire principal balance of the renegotiated loans in a single installment
(bullet), on August 14, 2027. The above is without prejudice to any redemptions that may occur in accordance with
the New Indenture.




                                                                                                                 10
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
Presentation version 8/8
                                               Pg 110 of 173


           5.- Interest:

          a.- Interest accrued up to the date of the Deliberative Meeting:

          All loans applied to this Chapter IV shall be set as of the date of the Deliberative Meeting, in accordance
with the outstanding balance of principal and interest accrued and not paid to date. Contractual interest and any that
might have accrued during the delinquency period, up to the date of holding of the Deliberative Meeting, shall be
calculated in accordance with the rate originally agreed upon (including Defaulted Interest and Post-Petition Interest,
as these terms are defined in the Indenture), excluding the payment of any penalty interest, fines and collection
expenses, which shall be expressly forgiven, if they exist. Interest accrued up to the date of the Deliberative Meeting
shall be capitalized on said date, as shown in the amortization table of Part d. below.


          Any collection expenses, fees and reimbursements that may be owed under the Indenture to the
Bondholders’ Representative (Trustee), Paying Agent, Registrar and Transfer Agent or Guarantee Agent must be
paid as set forth in the Indenture, including any advisory and attorney expenses applicable under the rules of the
Indenture and those necessary for purposes of recording the guarantees in accordance with the new conditions set
forth in the Agreement, which shall also be assumed by the Debtor Company.


          In the event that stamp and recording taxes – if applicable – are to be owed for this reason, they shall be
assumed solely by the Debtor Company, and must be paid in timely fashion at the request of any Creditor.


          b.- Calculation of the interest rate:




                                                                                                                   11
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
Presentation version 8/8
                                                Pg 111 of 173


          Interest shall be calculated and paid on all loans described in this Chapter IV, applying an annual interest
rate, subject to the increments detailed below:


           i.    6.0% annual basis 30/360 days the first year of approval of this Reorganization Agreement.
           ii.   7.0% annual basis 30/360 days the second year of approval of this Reorganization Agreement.
           iii. 7.5% annual basis 30/360 days the third year of approval of this Reorganization Agreement.
           iv. 8.0% annual basis 30/360 days the fourth year of approval of this Reorganization Agreement.
           v.    8.5% annual basis 30/360 days the fifth year of approval of this Reorganization Agreement.
           vi. 9.0% annual basis 30/360 days the sixth year of approval of this Reorganization Agreement.
           vii. 9.5% annual basis 30/360 days the seventh year of approval of this Reorganization Agreement.




                                                                                                                   12
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
Presentation version 8/8
                                                 Pg 112 of 173


          This interest shall accrue as from the date the Deliberative Meeting is held.

          c.- Interest payment schedule:

          Interest shall be paid in accordance with the following payment schedule:

                 i.- First Period: For the period running from the Deliberative Meeting to the fourth quarter after said
                 date, i.e., between August 15, 2020 and August 14, 2021, interest shall accrue to be capitalized
                 quarterly, i.e., on November 14, 2020, February 14, 2021, May 14, 2021 and August 14, 2021.

                 ii.- Second Period: For the period running between the fifth and sixth quarters after the Deliberative
                 Meeting, i.e., between August 15, 2021 and February 14, 2022, interest shall accrue, 50% of which shall
                 be paid and the remaining 50% capitalized quarterly, i.e., on November 14, 2021 and February 14, 2022.

                 iii.- Third Period: For the period running from the seventh quarter after the Deliberative Meeting and
                 henceforth, i.e., from February 15, 2022, interest shall be paid quarterly, at the end of each three-month
                 period.

           Within five business days after each of the indicated interest payment dates, the Company shall provide to
the Trustee and the New International Bondholders a report showing the amount of interest capitalized on said dates.




                                                                                                                       13
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
Presentation version 8/8
                                               Pg 113 of 173


          Interest not to be capitalized in accordance with Roman numerals ii or iii above shall be due and must be
paid on the respective payment date, as indicated in the amortization schedule in Section d.- below.

          d.- Principal and interest amortization schedule:

           Secured Loan (USD)

Installment           Maturity          Unpaid         Interest     Capitalized       Amortization     Installment
                                        balance        (100%)          interest        of principal        amount
                        8/14/2020   210,505,263               0               0                   0              0
             1         11/14/2020   213,662,841      3,157,579       3,157,579                    0              0
             2          2/14/2021   216,867,784      3,204,943       3,204,943                    0              0
             3          5/14/2021   220,120,801      3,253,017       3,253,017                    0              0
             4          8/14/2021   223,422,613      3,301,812       3,301,812                    0              0
             5         11/14/2021   225,377,561      3,909,896       1,954,948                    0      1,954,948
             6          2/14/2022   227,349,614      3,944,107       1,972,054                    0      1,972,054
             7          5/14/2022   227,349,614      3,978,618                0                   0      3,978,618
             8          8/14/2022   227,349,614      3,978,618                0                   0      3,978,618
             9         11/14/2022   227,349,614      4,262,805                0                   0      4,262,805
            10          2/14/2023   227,349,614      4,262,805                0                   0      4,262,805
            11          5/14/2023   227,349,614      4,262,805                0                   0      4,262,805
            12          8/14/2023   227,349,614      4,262,805                0                   0      4,262,805
            13         11/14/2023   227,349,614      4,546,992                0                   0      4,546,992
            14          2/14/2024   227,349,614      4,546,992                0                   0      4,546,992
            15          5/14/2024   227,349,614      4,546,992                0                   0      4,546,992
            16          8/14/2024   227,349,614      4,546,992                0                   0      4,546,992
            17         11/14/2024   227,349,614      4,831,179                0                   0      4,831,179
            18          2/14/2025   227,349,614      4,831,179                0                   0      4,831,179
            19          5/14/2025   227,349,614      4,831,179                0                   0      4,831,179
            20          8/14/2025   227,349,614      4,831,179                0                   0      4,831,179
            21         11/14/2025   227,349,614      5,115,366                0                   0      5,115,366
            22          2/14/2026   227,349,614      5,115,366                0                   0      5,115,366
            23          5/14/2026   227,349,614      5,115,366                0                   0      5,115,366
            24          8/14/2026   227,349,614      5,115,366                0                   0      5,115,366
            25         11/14/2026   227,349,614      5,399,553                0                   0      5,399,553
            26          2/14/2027   227,349,614      5,399,553                0                   0      5,399,553
            27          5/14/2027   227,349,614      5,399,553                0                   0      5,399,553
            28          8/14/2027             0      5,399,553                0        227,349,614     232,749,168




                                                                                                                14
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
Presentation version 8/8
                                               Pg 114 of 173




          19           5/14/2025    227,349,614      4,831,179                0                  0      4,831,179
          20           8/14/2025    227,349,614      4,831,179                0                  0      4,831,179
          21          11/14/2025    227,349,614      5,115,366                0                  0      5,115,366
          22           2/14/2026    227,349,614      5,115,366                0                  0      5,115,366
          23           5/14/2026    227,349,614      5,115,366                0                  0      5,115,366
          24           8/14/2026    227,349,614      5,115,366                0                  0      5,115,366
          25          11/14/2026    227,349,614      5,399,553                0                  0      5,399,553
          26           2/14/2027    227,349,614      5,399,553                0                  0      5,399,553
          27           5/14/2027    227,349,614      5,399,553                0                  0      5,399,553
          28           8/14/2027              0      5,399,553                0        227,349,614    232,749,168


          6.- Participation in the New Financing:

          International Bondholders, subject to any restrictions that might apply to each of them in any relevant
jurisdiction, shall have the preferential option to grant new financing to Enjoy (hereinafter the “New Financing”),
pursuant to the terms described in Chapter VIII below, for a minimum amount totaling $10,000,000,000.- (ten
billion pesos), subject to an exchange rate adjustment indicated further below in this Agreement.

           7.- Promissory Notes.

          Having fulfilled the Renegotiation Conditions, on the same date and provided that the renegotiation of the
International Bonds and their exchange for the New International Bonds is realized, the Debtor Company will deliver
promissory notes signed by Enjoy with the same maturity as the New International Bonds and for the total




                                                                                                                 15
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
Presentation version 8/8
                                               Pg 115 of 173


          amount owed under the New Indenture, to the satisfaction of the International Bondholders’ Trustee.

V.    PROPOSED PAYMENT OF PRINCIPAL AND INTEREST TO UNSECURED CREDITORS


           1.- Extension.


          The loans of Unsecured Creditors shall be restructured, subject to the Rescheduling Conditions (as this term
is defined below), under the conditions set forth in this Chapter V (hereinafter the “Unsecured Rescheduling”),
with the exception of those Unsecured Creditors who are Bank Creditors or Suppliers and who opt for the
restructuring stipulated for them in Chapter VI and Chapter VII of this Agreement, respectively (hereinafter the
“Unsecured Loans”).


           The maturity of Unsecured Loans under this Chapter V shall be extended for a maximum of 90 days as
from the date the Deliberative Meeting is held (hereinafter, the “Extension of the Unsecured Loans”), unless it
becomes certain before that date that the Rescheduling Conditions will not be verified, during the term of which the
Extension of the Unsecured Loans will expire on the date that said conditions failed, unless the Creditors
Commission resolves to maintain the Extension of the Unsecured Loans as provided for in Chapter XV of this
Agreement. So long as the Extension of the Unsecured Loans remains current, the Unsecured Creditors subject to
this Chapter V undertake to not individually or collectively file any enforcement proceeding whatsoever, to the
extent that the Renegotiation Conditions remain pending.


          The Unsecured Rescheduling shall be subject to fulfillment of the following contingent conditions: (i) that
this Reorganization Agreement is understood as approved and enters into force, in accordance with the provisions of
Art. 89 of Law No. 20,720; (ii) that the other terms of the Financing Conditions are fulfilled; and (iii) that the Bridge
Loan funds are released to the Company, hereinafter referred to together as the “Rescheduling Conditions,” are
fulfilled. Having satisfied the Rescheduling Conditions, it shall be assumed, for all due purposes, that the date of the
Unsecured Rescheduling shall be the date of the Deliberative Meeting.


           Until such time as the Rescheduling Conditions are fulfilled, the Unsecured Loans shall remain current in
accordance with their original terms (including interest accrued after the reorganization request).


           Once the Rescheduling Conditions have been met, their fulfillment shall be certified by the Bankruptcy
Administrator or, in the latter’s absence, by the Creditors Commission with the favorable vote of four of its
members, and the Unsecured Loans shall be set as if they had been rescheduled on the date of the Deliberative
Meeting, consistent with the outstanding balance of principal and interest accrued up to that date. Contractual
interest and that which had accrued during the delinquency period – i.e., up to the date of holding of the Deliberative
Meeting – will be calculated in accordance with the rate originally agreed to therein, excluding the payment of any
penalty interest, fines and collection expenses, which shall be expressly forgiven. Interest accrued up to the date of
the Deliberative Meeting shall be capitalized on said date.



                                                                                                                     16
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
Presentation version 8/8
                                               Pg 116 of 173


In the event that stamp and recording taxes – if any – are to be paid for this item, they shall be assumed
solely by the Debtor Company, and must be paid in a timely fashion at the petition of any Creditor.


           As of the date the Deliberative Meeting is held, Unsecured Loans, including those to Bank Creditors and
excluding Suppliers, represent a total of $189,909,378,544189,860,711,276 (one hundred eighty-nine billion, nineeight
hundred ninesixty million, threeseven hundred eleven thousand, two hundred seventy-eight thousand, five hundred
forty-foursix pesos) on the date of the aforementioned Meeting.




           2.- Rescheduling of Unsecured Loans and Mandatory Prepayment.

           Once the Rescheduling conditions are fulfilled, the provisions of this Section 2 and thereafter of this
Chapter V shall apply.

           The Debtor Company must pay the entire principal of the rescheduled Unsecured Loans, in a single
installment (bullet) within 7 years and one month from the date of the Deliberative Meeting. The above is without
prejudice to the mandatory prepayment of these loans as regulated in this Chapter V.

           As from the day after the date of the Deliberative Meeting, the rescheduled Unsecured Loans shall accrue
interest during the periods and in accordance with the rate originally agreed to for them, to be capitalized on the
maturity date of the rescheduled Unsecured Loans or on the Prepayment Date (as this term is defined below), as the
case may be.

           All rescheduled Unsecured Loans shall be required to be prepared (for both the Debtor Company and the
respective Unsecured Creditor) at no prepayment cost, and assuming their par value on the Prepayment Date, i.e., the
unpaid balance of principal and interest accrued and not capitalized up to the Prepayment Date, which shall be
capitalized on said date (hereinafter the “Prepayment Amount”) as follows: (a) 80% of the Prepayment Amount
(hereinafter the “Convertible Prepayment Amount) shall be prepaid through delivery of (i) the bonds convertible to
shares of Enjoy to which numerals 3.a.- and 3.b.- below refer, and (ii) the money received for the subscription of the
aforementioned convertible bonds during their Preferential Offer Period (as this term is defined below) by
shareholders of the Debtor Company (hereinafter the “Shareholders”), as detailed in Chapter X below; and (b) the
remaining 20% of the Prepayment Amount shall be prepaid through the delivery of Fixed Income Bond B to which
numeral 3.c below refers. Section 4 below of this Chapter V details how this prepayment shall be made.

           The rescheduled Unsecured Loans that, before rescheduling, were denominated in Unidades de Fomento
[Chilean Incentive Units], will be updated according to the change in the Unidad de Fomento from the date of the
Deliberative Meeting to their due dates or up to the Prepayment Date, as applicable.

           As from the date of the Deliberative Meeting, the obligations to do and not do as contained in Chapter XIII
of this Agreement shall apply solely and exclusively to the rescheduled Unsecured Loans, and the default events




                                                                                                                   17
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
Presentation version 8/8
                                               Pg 117 of 173


considered in the debt instruments containing the rescheduled Unsecured Loans, if applicable, shall not be valid.

           To facilitate the recording in the Securities Registry of the changes in rescheduled Unsecured Loans that are
publicly offered securities, which will be applicable thereto under this Agreement, the Debtor Company, together
with the Administrator and the Bondholders Representative, if applicable, will be expressly entitled to sign all
instruments, agreements and documents, whether public or private, that are necessary, appropriate or requested by a
competent authority to afford confirmation of the terms of this Agreement in these instruments, including the
execution of new issuances of securities that may be necessary in order to facilitate modification of the rescheduled
Unsecured Loans, and the Extension of the Unsecured Loans, if applicable. The Debtor Company will also be
expressly authorized to deliver instructions and information to Depósito Central de Valores S.A., Depósito de
Valores (hereinafter “DCV”), that may be necessary for facilitating the rescheduled Unsecured Loans, their extension
and execution of their prepayment, as described in Section 4 of this Chapter V.



           3.- New issuance of bonds for mandatory prepayment of the Rescheduled Unsecured Loans:


          To undertake the mandatory prepayment of the entire Prepayment Amount, the Debtor Company
unconditionally and irrevocably assumes the obligation to issue bonds convertible to shares of Enjoy and
fixed-income bonds and to record them with the Securities Registry maintained by the Financial Market Commission
(“hereinafter the “CMF”), with the following characteristics:


        a.- Convertible A-1 Bond:


          As noted above, Unsecured Creditors are required to be prepaid the Convertible Prepayment Amount,
          through: (i) the delivery of bonds convertible to Enjoy A-1 shares (“Convertible A-1 Bond”) not placed
          during the Preferential Offer Period, in an amount equivalent to that needed to prepay the Convertible
          Prepayment Amount, assuming for these purposes the par value of the Convertible A-1 Bond, which in no
          case may be for amounts less than or under conditions more advantageous than those offered to
          Shareholders during the Preferential Offer Period; and (ii) in the event of the existence of a balance in the
          Convertible Prepayment Amount pending prepayment after applying the amount indicated in number (i)
          above, with the proceeds from the subscription and payment of the Convertible A-1 Bonds that would have
          been acquired during their Preferential Offer Period by the Shareholders (as described in Chapter X
          below), until the Convertible Prepayment Amount is realized.


          The Convertible A-1 Bond will be payable in a single installment 99 years (bullet) after the date of the
          Deliberative Meeting, and will accrue interest at a nominal peso rate equal to zero. The other terms and
          conditions of the Convertible A-1 Bond will be attached as Appendix No. 2 to this Proposal, on the
          understanding that said Appendix No. 2 forms part of the Proposal for all legal purposes.




                                                                                                                    18
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                           Main Document
Presentation version 8/8
                                                Pg 118 of 173


          The exchange rate for converting the Convertible A-1 Bond shall be 66.67 (sixty-six point six seven) new
          common shares of Enjoy for every $1,000 (one thousand pesos) of principal owed on the Convertible
          Prepayment Amount. In the event that this calculation results in a fraction of a share, it shall be rounded to
          the nearest whole number and, if the fraction is 0.5, it shall be rounded to the next highest whole number, and should
          there be a difference, it shall be paid in cash by the Debtor Company, assuming the sum of $15 as the price per share.
          Should there exist fractions of Convertible A-1 Bonds as a result of the difference between the Convertible Prepayment
          Amount and the cutoff amount for the Convertible A-1 Bond, the difference shall be paid in cash by the Debtor
          Company. These payments shall be made by the Company on the Prepayment Date and the conversion date,
          respectively.


          The option for conversion of the Convertible A-1 Bonds into Company shares must be exercised within 60
          banking days from the Prepayment Date. Convertible A-1 Bondholders may exercise the option to convert
          the Convertible A-1 Bond to shares of Enjoy at any time during the validity of the aforementioned
          conversion period, by written communication sent to Enjoy expressing therein their intent to exercise the
          conversion option, under the terms and in accordance with the communication form to be described in the
          Convertible A-1 Bonds issuance agreement.


          Since the Convertible A-1 Bonds must be offered preferentially to Shareholders in accordance with Law
          No. 18,046 on Corporations, the mechanisms for doing so shall be regulated in Chapter X.


        b.- Convertible A-2 Bond:


          As an incentive for participating in the New Financing, once the Reorganization Agreement is approved,
          those Unsecured Creditors who participated in the New Financing and effected the disbursement of the
          respective Bridge Loan (directly or through their option assignee) shall be entitled to receive in payment of
          a “portion” of their Convertible Prepayment Amount, with said portion to be determined according to their
          Prorated Share (as this term is defined further below), through: (i) the delivery of bonds convertible to A-2
          Enjoy shares (“Convertible A-2 Bond”) not placed during the Preferential Option Period, in an amount
          equivalent to that which is necessary to prepay the aforementioned “portion” of their Convertible Prepayment
          Amount, assuming for these purposes the par value of the Convertible A-2 Bond, which under no
          circumstances may be less than or under conditions more advantageous than those offered [to?] Shareholders
          during the Preferential Offer Period; and (ii) should there exist a balance in the aforementioned “portion” of the
          Convertible Prepayment Amount pending prepayment after applying the amount indicated in number (i) above,
          with the proceeds from the subscription and payment of the Convertible A-2 Bonds that had been acquired
          during the Preferential Offer Period by Shareholders (as described in Chapter X below), until completing the
          aforementioned “portion” of the Convertible Prepayment Amount.

          The “portion” of the Convertible Prepayment Amount that each Unsecured Creditor shall be entitled to be




                                                                                                                            19
20-11411-mg                Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
Presentation version 8/8
                                                   Pg 119 of 173


          paid with Convertible A-2 Bonds (or with the proceeds of their placement during their preferential offer)
          shall be equal to their prorated share in the Bridge Loan (hereinafter, the “Prorated Share”), multiplied by a
          factor equal to 0.80. Should there exist fractions of Convertible A-2 Bonds, the difference will be paid in
          cash by the Debtor Company.

          The Prorated Share shall be calculated as the quotient between (i) the amount effectively disbursed by the
          respective Unsecured Creditor (“unsecured creditor i”) in the Bridge Loan, over (ii) the proportion
          represented by its receivable among total Unsecured Loans, excluding Suppliers, on the date of the
          Deliberative Meeting, multiplied by $40,000,000,000, in accordance with the following formula:


                                            (Total effectively disbursed by unsecured creditor i in the Bridge Loan)
Prorated Share of unsecured
                                    =        (Receivable of unsecured creditor i)
creditor i                                                                             * (40,000,000,000)
                                           (Unsecured Loans excluding Suppliers)

          where Unsecured Loans (excluding Suppliers) as of the date of the Deliberative Meeting total
          approximately $189,909,378,544189,860,711,276 (one hundred eighty-nine billion, nineeight hundred
          ninesixty million, threeseven hundred eleven thousand, two hundred seventy-eight thousand, five hundred
          forty-foursix pesos). Attached as Appendix No. 3 to this Proposal are examples of the calculation of the
          “portion” of the Convertible Prepayment Amount that could be paid in Convertible A-2 Bonds, for the sole
          purpose of facilitating understanding and implementation.

           The terms and conditions of the Convertible A-2 Bond shall be identical to the terms and conditions of the
          Convertible A-1 Bond, which are considered expressly reproduced herein, with the sole exception of the
          exchange rate for shares of Enjoy, which in the case of the Convertible A-2 Bond shall be 198.02 (one
          hundred ninety-eight point zero two) new common shares of Enjoy for each $1,000.- (one thousand pesos)
          of principal owed from Convertible Prepayment Amount. The other terms and conditions of the Convertible
          A-2 Bond are attached as Appendix No. 2 to this Proposal, on the understanding that said Appendix No. 2
          forms part of the Proposal for all legal purposes.


          In the event that the results of this calculation yield a fraction of shares, it shall be rounded to the nearest
          whole number and, if the fraction is 0.5, it shall be rounded to the next highest whole number, and should
          there be a difference, it will be paid in cash by the Debtor Company, considering the sum of $5.05 as the price
          per share. Should there be fractions of Convertible A-2 Bonds as a result of the difference between the
          Convertible Prepayment Amount to be prepaid with Convertible A-2 Bonds, and the cutoff amount of the
          Convertible A-2 Bond, the difference shall be paid in cash by the Debtor Company. These payments shall be
          made by the Debtor Company on the Prepayment Date and conversion date, respectively.

          If, pursuant to the calculations noted above, the “portion” of an Unsecured Creditor’s Convertible
          Prepayment Amount does not yield as a result the receipt of 100% of its Convertible Prepayment Amount in
          A-2 Convertible B, the difference shall be paid through the delivery of Convertible A-1 Bonds. Should
          fractions of Convertible A-1 Bonds exist, the difference shall be paid in cash by the Debtor Company.



                                                                                                                       20
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
Presentation version 8/8
                                                 Pg 120 of 173


          Since Convertible A-2 Bonds must be offered preferentially to Shareholders in accordance with Law No.
          18,046 on Corporations, the mechanism for this is regulated in Chapter X.


          With regard to Unsecured Loans in custody through an exchange broker or an entity legally authorized to
          hold securities in its own name on behalf of third parties (hereinafter the “Custodian”), solely for purposes
          of undertaking calculation of the Prorated Share, this shall be calculated by assuming as “unsecured creditor
          i” each person individually on behalf of whom the respective Custodian is holding the respective receivable
          (hereinafter the “Final Instruments”) participating in the New Financing, depending on how that is reported
          by the Custodian in accordance with the terms noted in Chapter VIII of this Agreement.


        c.- Fixed Income Bond B (Tranche B):


          The amortization of 20.0% of the total Prepayment Amount (whether or not they had participated in the
          New Financing) (hereinafter the “Fixed Income Prepayment Amount B”) shall be required to be prepaid
          through delivery of a fixed income bond to be issued for an amount equivalent to at least the Fixed Income
          Prepayment Amount B (hereinafter the “Fixed Income B Bond”), payable within 10 years as from the date
          of the Deliberative Meeting. If fractions of Fixed Income B Bonds exist as a result of the difference between
          the Fixed Income Prepayment Amount B and the cutoff amount of the Fixed Income B Bond , the difference
          shall be paid in cash by the Debtor Company to the respective Unsecured Creditor on the Prepayment Date.

          Fixed Income B Bond shall have the following features.

          i.- Currency:

          Fixed Income B Bond shall be issued in Chilean pesos.

            ii.- Amortization of principal:

            The dates of payment of interest and amortizations of principal of the Fixed Income B Bond, as well as the
             amounts to be paid in each case, are as shown in the Amortization Table indicated in Part c.iv.- below.

             iii.- Interest:

             Interest shall be calculated and paid by applying an annual effective nominal interest rate, which will
             gradually increase as described below:

                     1.5% annual effective rate, base 360 days and semi-annual periods equal to 180 days, the first two
                      years and six months after the date the Deliberative Meeting is held. This interest shall accrue




                                                                                                                         21
20-11411-mg                 Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                          Main Document
Presentation version 8/8
                                                    Pg 121 of 173


                       and be capitalized semi-annually, all in accordance with the amortization table indicated in Part
                       c.iv.- below.

                      6.5% annual effective rate, base 360 days and semi-annual periods equal to 180 days, from the end of
                       the sixth semi-annual period after the date the Deliberative Meeting is held, and henceforth. This
                       interest shall accrue and be paid semi-annually, all in accordance with the amortization table provided
                       below in Part c.iv.-.

            iv.- Amortization table for Fixed Income Bond B4:

            Fixed Income Bond B (CLP millions)

    Installment        Maturity         Unpaid Principal          Interest     Capitalized        Amortization              Value
                                                                 (100%)           interest         of principal     of installment
        (100%)          Capitalized      Amortization of            Value
                           interest            principal
     installment
                           8/14/2020           38,031100               0                  0                     0                 0
              1            2/14/2021           38,315101            2841               2841                    0                   0
              2            8/14/2021           38,601102            2861               2861                    0                   0
              3            2/14/2022           38,890102            2881               2881                    0                   0
              4            8/14/2022           39,180103            2911               2911                    0                   0
              5            2/14/2023           39,473104            2931               2931                    0                   0
              6            8/14/2023           39,473104          1,2633                   0                   0              1,2633
              7            2/14/2024           39,473104          1,2633                   0                   0              1,2633
              8            8/14/2024           39,473104          1,2633                   0                   0              1,2633
              9            2/14/2025           39,473104          1,2633                   0                   0              1,2633
             10            8/14/2025           39,473104          1,2633                   0                   0              1,2633
             11            2/14/2026           38,486101          1,2633                   0                9873              2,2506
             12            8/14/2026            37,49999          1,2313                   0                9873              2,2186
             13            2/14/2027            35,52693          1,2003                   0              1,9745              3,1738
             14            8/14/2027            33,55288          1,1363                   0              1,9745              3,1108
             15            2/14/2028            30,59280          1,0733                   0              2,9608             4,03411
             16            8/14/2028            27,63173            9793                   0              2,9608             3,93910
             17            2/14/2029            22,69760            8842                   0             4,93413             5,81815
             18            8/14/2029            17,76347            7262                   0             4,93413             5,66015
             19            2/14/2030               8,881             568                   0               8,881               9,450
             20            8/14/2030                   0             284                   0               8,881               9,166

            v.- Early Redemption:


            As from the date the New International Bonds are repaid in their entirety, the Debtor Company may redeem the
            Fixed Income B Bonds in advance, in whole or in part, at the equivalent of the amount of outstanding principal
            to be prepaid on the date set for the redemption, plus interest accrued and not paid during the period between the
            day after the due date of the final installment of paid interest and the date set for the redemption (at par).

            vi.- Financial Covenant:


4
    This amortization table is for reference purposes, with the UF value of July 2, 2020. Said amount must be updated in
    accordance with the value of the UF on the date of the Deliberative Meeting, iillustrated on a base 100, while the final
    amounts to be considered will depend on the number of Bank Creditors who exercise the Unsecured Loans option.e.,
    August 14, 2020.

                                                                                                                                 22
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
Presentation version 8/8
                                               Pg 122 of 173


          In addition to the obligations to do and not do as indicated in Chapter XIII of this Judicial Reorganization
          Agreement, in the Fixed Income B Bond the Debtor Company shall undertake to maintain a Net Financial Debt /
          EBITDA ratio not to exceed: (a) 6.5x measured and calculated on the consolidated financial statements of Enjoy




                                                                                                                     23
20-11411-mg                Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
Presentation version 8/8
                                                  Pg 123 of 173


          reported quarterly to the CMF (the “Financial Statements”) as of March 31, 2024, and up to the Financial
          Statements of December 31, 2025; (b) 6.0 times measured and calculated on the Financial Statements as of
          March 31, 2026 and up to the Financial Statements of December 2026; (c) 5.5x measured and calculated on
          the Financial Statements as of March 31, 2027 and up to the Financial Statements of December 31, 2027;
          (d) 5.0x measured and calculated on the Financial Statements as of March 31, 2028 and up to the Financial
          Statements of December 31, 2028; and (e) 4.5 times measured and calculated on the Financial Statements
          as of March 31, 2029 and henceforth.

          The Net Financial Debt / EBITDA ratio shall not be measured on the Financial Statements prior to March
          31, 2024.

          For these purposes:
                      a.   Net Financial Debt: shall correspond to: /i/ The sum of the items posted under “Other current
                           financial liabilities,” “Other non-current financial liabilities,” “Current leasing liabilities” and
                           “Non-current leasing liabilities,” less /ii/ the item posted as “Cash and cash equivalents;” all
                           the above are from the Enjoy Consolidated Statement of Financial Position, which forms an
                           integral part of the Financial Statements.
                      b.   EBITDA: corresponds to the results of the following items from the Income Statement by
                           Function of the Financial Statements: /i/ Revenue from ordinary activities; less /ii/ Cost of
                           sales; less /iii/ Administrative expenses; plus /iv/ Annual depreciation; plus /v/ Annual
                           amortization.

          vii.- Other terms and conditions:


          Other terms and conditions applicable to the Fixed Income B Bonds are added as Appendix No. 4 to this
          Proposal, on the understanding that said Appendix shall form part of the Proposal for all legal purposes.


           4.- Mandatory Prepayment of the Rescheduled Unsecured Loans:


           The procedure that shall apply for purposes of undertaking mandatory prepayment of the Prepayment
Amount of the rescheduled Unsecured Loans shall be the following:


          a.- Prepayment Date:


          Within 15 banking days after expiration of the Preferential Offer Period, the Debtor Company must
          undertake to make mandatory prepayment of the rescheduled Unsecured Loans (hereinafter the
          “Prepayment Date”). To this end, Enjoy must grant a prepayment notice to the Unsecured Creditors, by
          reporting an essential Event as least five Banking Days prior to the Prepayment Date.


          b.- Receivables that are unrealized public debt offering instruments:


                                                                                                                           24
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                 Main Document
Presentation version 8/8
                                                 Pg 124 of 173


          Rescheduled Unsecured Loans that correspond to public debt offering instruments shall be prepaid on the
          Prepayment Date by means of electronic funds transfers, in the case of cash payments, and through delivery
          of the respective Convertible A-1 and/or A-2 Bonds, as applicable, and the Fixed Income B Bond, through
          DCV by means of their transfer and/or deposit to the accounts that the respective Unsecured Creditors have
          registered with DCV, subject to instruction from the Debtor Company and information to the Administrator.


          Further, on the Prepayment Date, the Debtor Company shall send an instruction to DCV in order for the
          latter to leave as invalid the positions corresponding to the unrealized debt instruments that had been the
          object of the prepayment.


          c.- Other Receivables:


          In the case of receivables other than those indicated in Part 5.b above and those public debt offering
          instruments that are released, Unsecured Creditors must direct themselves on the Prepayment Date to the
          offices of Enjoy, located at calle Rosario Norte No. 555, piso 10, commune of las Condes, Santiago, during
          business hours, to monitor the information and instruments that attest to their capacity as Unsecured
          Creditors. On that occasion, Enjoy shall prepay those corresponding cash amounts through immediately
          available funds, to the bank accounts reported by the respective Unsecured Creditors to Enjoy, at least two
          banking days before the Prepayment Date, while instructing the DCV to make the transfer and/or deposit of
          the Convertible A-1 and/or A-2 Bonds, as applicable, and the Fixed Income B Bond that also corresponds
          to said creditors, into the accounts that the respective Unsecured Creditors have registered with DCV and
          reported to Enjoy at least two banking days before the Prepayment Date, and the respective Unsecured
          Creditors must sign a document acknowledging complete prepayment of their rescheduled Unsecured Loan.


VI. PROPOSED PAYMENT OF PRINCIPAL AND INTEREST TO BANK CREDITORS (TRANCHE C).


           Pursuant to Article 64 of Law No. 20,720, more favorable conditions are proposed for Bank Creditors who
commit to granting to the Debtor Company, or to one or more of its subsidiaries, to be agreed to with the Debtor
Company, one or more revolving lines of credit within a maximum of 15 banking days after the date of entry into force
of the Agreement, with the following features:


          1.- Term: 3 years after the date of holding of the Deliberative Meeting.
          2.- Interest rate: consistent with the market.
          3.- Amount: the equivalent of at least 40% of its corresponding loan against the Debtor Company, allocated
          to this Reorganization Agreement.
          4.- Other conditions: those typical in the market for these types of transactions.




                                                                                                                  25
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
Presentation version 8/8
                                                Pg 125 of 173


           Bank Creditors that opt for this Chapter VI of the Agreement must grant their binding commitment to open
the aforementioned lines to the Administrator within five banking days after the date of the Deliberative Meeting.


           The most favorable condition offered consists of the prepayment, at no prepayment costs, of 100% of
outstanding principal and accrued interest from the respective Bank Creditor’s loans through issuance of a fixed
income bond totaling said amount, for the purposes of which the Debtor Company proposes assuming the obligation
to issue a fixed income bond with the characteristics described in this Chapter VI and to record it with the Securities
Registry maintained by the CMF (hereinafter “Fixed Income Bond C”), payable within 12 years after approval of
this Reorganization Agreement. Should there exist fractions of Fixed Income C Bonds as a result of the difference
between the amount of the loan of a Bank Creditor, and the cutoff amount of the Fixed Income C Bond, the
difference shall be paid in cash by the Debtor Company. These loans, prior to delivery of the Fixed Income C Bonds,
shall be extended and shall capitalize interest in the form stipulated in numerals 1.- and 2.- of Chapter V, where
applicable.

           The Bank Creditors’ loans shall be prepaid within 15 banking days after the date of acquisition of
registration of the Fixed Income C Bonds with the CMF’s Securities Registry. To this end, Enjoy must issue a
prepayment notice to the Bank Creditors, by declaring an Essential Event at least five banking days before its
prepayment date. Prepayment shall be made through the DCV by means of transfer and/or deposit to the accounts the
respective Bank Creditors have registered with the DCV, subject to instructions of the Debtor Company and
information to the Administrator.

           Bank Creditors who do not conform to the provisions of this Chapter VI shall be governed by the
provisions of Chapter V above.

           These Bank Creditors represent fivesix creditors, totaling $19,629,681,603.9419,629,732,671 (nineteen
billion, six hundred twenty-nine million, sixseven hundred eighty-onethirty-two thousand, six hundred
threeseventy-one pesos), and are detailed in Annex No. 6 of this Agreement.

          The Fixed Income C Bond shall have the following features.
          i.- Currency:

          The Fixed Income C Bond shall be issued in Chilean pesos.

            ii.- Amortization of principal:

            Payment of the Fixed Income C Bond shall be made in a single installment after 12 years after the date of
              the Deliberative Meeting, in accordance with the Amortization Table provided in Part iv.- below.


             iii.- Interest:




                                                                                                                     26
20-11411-mg                Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
Presentation version 8/8
                                                  Pg 126 of 173


             Interest shall be calculated and paid by applying an annual effective nominal interest rate, which will
             gradually increase as described below:

                     1.5% annual effective rate, base 360 days and semi-annual periods equal to 180 days, the first five
                      semi-annual periods after the date of the Deliberative Meeting. This interest shall accrue and be paid
                      semi-annually, all in accordance with the amortization table provided below.

                     2.0% annual effective rate, base 360 days and semi-annual periods equal to 180 days, from the sixth
                      semi-annual period to the twelfth semi-annual period, both inclusive, after the date of the
                      Deliberative Meeting. This interest shall accrue and be paid semi-annually, all in accordance with the
                      amortization table provided below.

                     3.0% annual effective rate, base 360 days and semi-annual periods equal to 180 days, from the
                      thirteenth semi-annual period to the eighteenth semi-annual period, both inclusive, after the date of
                      the Deliberative Meeting. This interest shall accrue and be paid semi-annually, all in accordance with
                      the amortization table provided below.

                     4.0% annual effective rate, base 360 days and semi-annual periods equal to 180 days, from the
                      nineteenth semi-annual period to the twenty-fourth semi-annual period, both inclusive, after the
                      date of the Deliberative Meeting. This interest shall accrue and be paid semi-annually, all in accordance
                      with the amortization table provided below.

           iv.- Amortization table for Fixed Income Bond C5:

Installment                Maturity            Unpaid       Interest      Capitalized    Amortization of             Value
                                              principal     (100%)           interest         principal      of installment
                               8/14/2020          100.0
              1                2/14/2021          100.0          0.8               0.0                 0.0              0.8
              2                8/14/2021          100.0          0.8               0.0                 0.0              0.8
              3                2/14/2022          100.0          0.8               0.0                 0.0              0.8
              4                8/14/2022          100.0          0.8               0.0                 0.0              0.8
              5                2/14/2023          100.0          0.8               0.0                 0.0              0.8
              6                8/14/2023          101.0          1.0               1.0                 0.0              0.0
              7                2/14/2024          102.0          1.0               1.0                 0.0              0.0
              8                8/14/2024          103.0          1.0               1.0                 0.0              0.0
              9                2/14/2025          104.1          1.0               1.0                 0.0              0.0
             10                8/14/2025          105.1          1.0               1.0                 0.0              0.0
             11                2/14/2026          106.2          1.1               1.1                 0.0              0.0
             12                8/14/2026          107.2          1.1               1.1                 0.0              0.0
             13                2/14/2027          108.8          1.6               1.6                 0.0              0.0
             14                8/14/2027          110.5          1.6               1.6                 0.0              0.0
             15                2/14/2028          112.1          1.7               1.7                 0.0              0.0
             16                8/14/2028          113.8          1.7               1.7                 0.0              0.0
             17                2/14/2029          115.5          1.7               1.7                 0.0              0.0
             18                8/14/2029          117.2          1.7               1.7                 0.0              0.0
             19                2/14/2030          119.6          2.3               2.3                 0.0              0.0
             20                8/14/2030          122.0          2.4               2.4                 0.0              0.0
             21                2/14/2031          124.4          2.4               2.4                 0.0              0.0
             22                8/14/2031          126.9          2.5               2.5                 0.0              0.0
             23                2/14/2032          129.4          2.5               2.5                 0.0              0.0
             24                8/14/2032            0.0          2.6               0.0               129.4            132.0


5
    This amortization table is illustrated on a base 100, while the final amounts to be considered will depend on the number
    of Bank Creditors who exercise the Unsecured Loans option.

                                                                                                                           27
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
Presentation version 8/8
                                                Pg 127 of 173




          21                  2/14/2031         124.4         2.4                2.4                0.0              0.0
          22                  8/14/2031         126.9         2.5                2.5                0.0              0.0
          23                  2/14/2032         129.4         2.5                2.5                0.0              0.0
          24                  8/14/2032           0.0         2.6                0.0              129.4            132.0


          v.- Early Redemption:


          As from the date the New International Bonds are repaid in their entirety, the Debtor Company may redeem
          the Fixed Income C Bonds early, in whole or in part, at the equivalent of the total outstanding principal to
          be prepaid on the date set for the redemption, plus interest accrued and not paid during the period between
          the day after the due date of the final installment of paid interest and the date set for the redemption (at par).

          v.- Other terms and conditions: Other terms and conditions applicable to the Fixed Income C Bonds shall be
          attached as Appendix No. 4 to this Proposal before the date of the Deliberative Meeting, on the
          understanding that said Appendix shall form part of the Proposal for all due purposes.

VII. PROPOSED PAYMENT OF PRINCIPAL TO SUPPLIER CREDITORS

           Pursuant to Article 64 of Law 20,720, more favorable conditions are proposed for some of the unsecured
creditors. The more favorable condition proposed consists in paying 100% of the principal of the loans originating
from invoices or receipts issued by Suppliers under the same terms, which must be paid within 12 months as from
approval of this Judicial Reorganization Agreement.

          These Suppliers represent 18 creditors, totaling $382,029,349.381,718,815.- (three hundred eighty-twoone
million, twenty-nineseven hundred eighteen thousand, three hundred forty-nine pesos)eight hundred fifteen pesos)
and are detailed in Appendix No. 6 of this Agreement.

VIII. NEW FINANCING (TRANCHE D).


          The International Bondholders and Unsecured Creditors shall have the preferential option of granting New
Financing to Enjoy totaling approximately $50,000,000,000 (fifty billion pesos) (hereinafter, the International
Bondholders and Unsecured Creditors participating in the New Financing shall be referred to jointly as the “New
Financers”).


          The New Financing shall be documented in a single, non-revolving loan opening agreement to be entered
into between Enjoy and the New Financers under terms substantially similar to those attached as Appendix No. 5 of
this Agreement, which is understood as forming a part thereof for all legal purposes (the “Bridge Loan”), which
shall be required to be prepaid (for both the Debtor Company and the respective New Financer) at no prepayment
cost, and assuming as the amount to be prepaid the outstanding balance of principal plus interest accrued and to be
capitalized on the Prepayment Date (hereinafter the “New Financing Prepayment Amount”), through the delivery




                                                                                                                         28
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                          Main Document
Presentation version 8/8
                                                Pg 128 of 173


of (i) bonds convertible to Enjoy shares (“Convertible D Bond”) not placed during the Preferential Offer Period, in
an amount equivalent to that which is necessary to prepay the New Financing Prepayment Amount, assuming for
these purposes the par value of the Convertible D Bond, which under no circumstances may be for amounts less than
or under conditions more advantageous than those offered to Shareholders during the Preferential Offer Period; and
(ii) in the event there exists a balance of the New Financing Prepayment Amount pending prepayment after applying
the amount indicated in number (i) above, with the proceeds from the subscription and payment of the Convertible D
Bonds that had been acquired during their Preferential Offer Period by the Shareholders (as described in Chapter X
below), until completing the New Financing Prepayment Amount; all the above shall be prorated for the New
Financers’ Share in the New Financing.


          1.- Bridge Loan.


          a.- With a view to participating in the New Financing, the New Financers will sign a non-revolving loan opening
          agreement, under identical terms and conditions maturing at 18 months, the disbursements of which shall be
          documented by signing promissory notes to the order of each respective New Financer. The disbursement shall
          take place on the third banking day after the signing date of the Bridge Loan, or on the banking day after which the
          Financing Condition (as this term is defined below) has been fulfilled, if fulfilled after entering into the Bridge
          Loan, at which time the respective promissory note authorized by a Notary shall be issued.

          Loans granted under the Bridge Loan shall accrue annual interest of 5.7% (base 360 days and semi-annual
          periods equal to 180 days), unless said rate exceeds the current maximum contractual rate applicable to
          loans with these characteristics current on the signing date of the Bridge Loan, in which case said
          contractual maximum rate shall apply.

          It shall be required for the Bridge Loan to be prepaid for the debtor and creditor on the Prepayment Date,
          with no prepayment costs, through the issuance of Convertible D Bonds not placed during the Preferential
          Option Period, the characteristics of which are noted in Numeral 3 of this Chapter VIII, and in the event of
          a difference, with the proceeds from the subscription and paying of the Convertible D Bonds that had been
          acquired during its Preferential Offer Period by the Shareholders, as indicated below.

          b.- The opportunity to participate in the Bridge Loan shall be offered preferentially to the groups and in the
          proportions specified below (hereinafter the “Groups”):


                 i.- To International Bondholders: up to $10,000,000,000.- (ten billion pesos) (hereinafter, “Group A”)
                 or its equivalent in US dollars, according to the Observed Dollar Exchange rate published by the
                 Central Bank of Chile on the date the Deliberative Meeting is held.


                 ii.- To Unsecured Creditors: up to $40,000,000,000.- (forty billion pesos) (hereinafter, “Group B”).




                                                                                                                          29
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
Presentation version 8/8
                                                 Pg 129 of 173


           c.- Those interested in participating in the New Financing must express this in writing to the Bankruptcy
           Administrator, through a financing commitment (hereinafter the “Financing Commitment”), the results and total
           amounts of which must be subsequently reported by the Bankruptcy Administrator. With regard to International
           Bondholders, they must express their interest by sending a written communication to the International Bondholders
           Representative. Additionally, International Bondholders may express their commitment directly to the Bankruptcy
           Administrator, through a Financing Commitment. The International Bondholders Representative shall send to the
           Bankruptcy Administrator any Financing Commitment formsCommitments it might receive from International
           Bondholders. With regard to receivables held in custody through a Custodian, their Final Holders interested in
           participating in the New Financing must express this to their respective Custodian, who shall send to the
           Bankruptcy Administrator a written communication identifying Final Holders interested in participating in the
           New Financing while attaching custody certificates to identify the receivables of the aforementioned Final Holders.
           Additionally, Final Holders interested in participating in the New Financing must so state in writing to the
           Bankruptcy Administrator through a Financing Commitment, which they may deliver to the Bankruptcy
           Administrator either directly or through their respective Custodian.


                i.- Financing Commitments received within a specified Group shall be allocated to the value of the
                share in the New Financing offered to the corresponding Group, prorated in accordance with the share
                in the liabilities of the respective Group held by all group creditors who have expressed interest, until
                the allocation to each participating creditor within the Group of 100% of what would correspond to
                each creditor in accordance with their prorating, or their commitment offer, whichever is less. If a share
                of the New Financing remains after the above allocation, it shall be distributed among the creditors of
                the respective Group that delivered Financing Commitments above their prorating for the respective
                Group’s liabilities, prorated for these excess commitment offers. If the Financing Commitments
                received within a specific Group exceed the share in the New Financing offered to the Corresponding
                Group, said excess shall be allocated to cover shortfalls in the other Group, if any, prorated (among all
                those considering only the excess) until depletion of the total of $50,000,000,000 (fifty billion pesos).

                ii.- In the event it is not possible to obtain Financing Commitments in an initial round for an amount
                equivalent to 100% of the New Financing, successive rounds may be held among interested parties who
                submitted Financing Commitments in previous rounds, which shall be allocated, prorated for the new
                request until the amount of the shortfall is depleted.

                iii.- If, despite having been offered in the form indicated in Parts i.- and ii.- above, a portion of the New
                Financing remains without having received Financing Commitments, the Company may offer said




                                                                                                                          30
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
Presentation version 8/8
                                                 Pg 130 of 173


                remainder of the New Financing to third parties under terms no more favorable than those offered to
                these three Groups.

                iv.- Rounds and offerings of New Financing that follow the first must be concluded within a maximum
                of 10 banking days.


           d.- Notwithstanding the above, and prior to the Deliberative Meeting, those convened to participate in the
           New Financing may state in advance their intent to participate therein, through a binding note to be sent to
           the Bankruptcy Auditor (Veedor Concursal), in order for the latter to acknowledge this at the respective
           meeting. At the respective Deliberative Meeting, a record may be left of the commitments received in
           advance, and the creditors may appear who expressed them, to repeat said commitment, which under no
           circumstances shall affect the validity or enforceability of the written commitment delivered to the
           Bankruptcy Auditor.

           e.- Minimum Amount of Financing Commitments:

                i.- In the event that, after completing the rounds and offerings of New Financing described in Part c.
                above, the Financing Commitments do not exceed $25,000,000,000 (twenty-five billion pesos)
                (“Minimum Financing Amount”), the Financing Condition (as this term is defined below) shall be
                understood as unfulfilled and, as a consequence, a cause for breach of the Reorganization Agreement
                shall occur and Enjoy must immediately request its own voluntary liquidation.

                ii.- In the event that, after completing the New Financing rounds and offers as described in Part c.
                above, Financing Commitments are greater than or equal to $25,000,000,000 (twenty-five billion
                pesos) but less than $45,000,000,000 (forty-five billion pesos), the New Financers who delivered the
                Financing Commitments to the Company are not required to maintain said commitments, and may
                inform the Company and the Administrator of their withdrawal, maintenance or increase within two
                business days after the notice issued by the administrator to the New Financers with the final results of
                the New Financing rounds and offers. Those New Financers who indicate nothing within said period
                shall be understood as maintaining their respective Financing Commitment. After fulfilling the
                withdrawal period for the Financing Commitments, the Company and the Administrator shall calculate
                the total amount of Financing Commitments net of those withdrawn (the “Net Financing
                Commitments”). If Net Financing Commitments do not exceed the Minimum Financing Amount, the
                Financing Condition will be understood as unfulfilled and, consequently, a default event under the
                Reorganization Agreement shall occur and Enjoy must immediately request its own voluntary
                liquidation. If the Net Financing Commitments are greater than or equal to $25,000,000,000
                (twenty-five billion pesos) but less than $45,000,000,000 (forty-five billion pesos), the Financing
                Condition




                                                                                                                     31
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
Presentation version 8/8
                                                Pg 131 of 173


                shall be understood as fulfilled in this aspect, unless the Creditors Commission resolves otherwise by
                vote of four of its members, in which case the Reorganization Agreement shall be understood as not
                fulfilled and Enjoy must immediately request its own voluntary liquidation.


                iii.- In the event that the Financing Commitments meet or exceed $45,000,000,000 (forty-five billion
                pesos), the Financing Condition shall be considered as fulfilled in that respect.


                iv.- For purposes of calculating the amounts set forth in this letter e.-, the amounts committed by New
                Financers who are International Bondholders shall be assumed in their peso-equivalent, using the
                Observed Dollar exchange rate published by the Central Bank of Chile applicable on the day the
                Deliberative Meeting is held, without prejudice to the amount at which the currencies received from
                them are effectively liquidated on the date of the respective disbursement.


           f.- Once the periods for receiving the Financing Commitments have lapsed, as noted in letter c.- above, the
           New Financers must sign the non-revolving loan opening agreement and other New Financing documents
           by the second banking day after the date the Administrator reports each New Financer’s share in the Bridge
           Loan. For purposes of entering into the non-revolving credit line agreement, the New Financers shall
           authorize the Administrator to sign the aforementioned agreement in their name and behalf, upon exercising
           their option to grant the New Financing. The terms defined in the process of allocating each New Financer’s
           share in the Bridge Loan and entering and disbursing them shall be reported by the Auditor and/or
           Administrator, as applicable.


           g.- Funds disbursed by each New Financer shall be kept on deposit with the withholding agents to be
           designated in the Bridge Loan (hereinafter the “Withholding Agents”), until their release and delivery to
           Enjoy in accordance with the Bridge Loan’s provisions.


           h.- If, by the second banking day after the Bridge Loan disbursement date, one or more New Financers fails
           to fulfill their Financing Commitment and consequently an amount has not been delivered to the
           Withholding Agents equivalent to those they permitted to give in fulfillment of the condition set forth in
           Letter h of the Financing Condition, the Debtor Company must so advise the Administrator and the
           Creditors Commission in order for the latter to determine whether the amount effectively disbursed is
           sufficient as to trigger the release of funds to the Company by the Withholding Agents. If the Creditors
           Commission, by vote of four of its members, fails to accept the amount effectively disbursed, the Company,
           within 10 banking days after the date of the Creditors Commission’s resolution, must propose new
           alternative financing to supplement the missing amount, under the same terms as the Bridge Loan. If the
           Creditors Commission accepts the Company’s proposal, it shall undertake release of the funds to the
           Company by the Withholding Agents. Otherwise, the disbursed amounts shall be considered sufficient,




                                                                                                                   32
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
Presentation version 8/8
                                                Pg 132 of 173


           unless the Creditors Commission resolves otherwise by vote of four of its members, and the disbursed
           amounts shall be returned by the Withholding Agents to the respective New Financer.


           i.- The Debtor Company shall pay each New Financer (to the extent the respective disbursement is actually
           made under the Bridge Loan) a commitment fee totaling 2% of the total amount actually disbursed by the
           respective New Financer under the Bridge Loan, to be deducted from their total disbursement when the
           latter becomes due.


           j.- Funds disbursed under the Bridge Loan shall be allocated to repaying obligations incurred during the course
           of the regular business activities of the Debtor Company and its subsidiaries, in accordance with the conditions
           and restrictions applying thereto under this Agreement. In this regard, the Debtor Company must submit to
           the Creditors Commission a Plan for the Use of Funds for general approval, with the Debtor Company
           retaining the allocation and specific responsibility for its implementation, the fulfillment of which shall be
           supervised by the Administrator.


           k.- The Unsecured Creditors’ receivables and the loans against Enjoy that arise after the date of the
           Deliberative Meeting (with the exception of the International Bonds and the New International Bonds,
           which are preferential, the “Lease Agreement with Purchase Option” entered into between Enjoy and Banco
           Security, pursuant to a public instrument dated October 5, 2016, Directory No. 21,180-2016 issued through
           the Santiago Notary office of Mr. Eduardo Diez Morello, and the guarantee vouchers referenced in
           Chapter XII below), shall be understood as subordinate to the Bridge Loan and the Convertible D Bonds,
           until the end of the Conversion Period, i.e., day 540 after the Bridge Loan disbursement date. Loans against
           Enjoy that arise after the date of the Deliberative Meeting, excepting those already noted, as well as loans
           with respect to non-financial providers generated during the ordinary course of Enjoy’s business must
           expressly contain this subordination in its instruments. Without prejudice to the subordination specified
           above with respect to the Unsecured Creditors, Unsecured Creditors who participate in the Bridge Loan
           authorize the Administrator to confirm and ratify the aforementioned subordination agreements on their
           behalf, by public instrument.


           l.- The option to grant the New Financing may be assigned by the respective creditor, in whole or in part, to
           which end it shall so note in the communication expressing its Financing Commitment, which must also be
           signed by the respective assignee.


           m.- The assignment of a loan under the Bridge Loan by a creditor subject to this Agreement shall not in any
           way alter or affect the rights and preferences corresponding to said assigning creditor in that capacity,
           pursuant to this Agreement, for its participation in granting the New Financing.


           2.- Financing Condition.



                                                                                                                       33
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
Presentation version 8/8
                                                Pg 133 of 173


           The obligation to undertake disbursements under the Bridge Loan shall be subject to fulfillment, within a
           maximum of 90 calendar days from the date of the Deliberative Meeting, of the following contingent and
           supplementary conditions (the “Financing Condition”):


           a.- That Enjoy have the relevant corporate authorizations to subscribe, disburse and fulfill the Bridge Loan;

           b.- Approval by part of the Shareholders at an extraordinary shareholders meeting of Enjoy for a capital
           increase, through the issuance of shares and of bonds convertible to shares of Enjoy, in an amount sufficient as
           to back the issuance of the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds, the
           shares to be allocated to the Option and the Support Shares (as these terms are defined in Chapter X), and
           amendments of the corporate bylaws that might be needed for these purposes;

           c.- Acquisition of the commitment of at least 60% of current Shareholders, to waive their preferential option
           rights to subscribe the Convertible A-1 Bond and Convertible A-2 Bond, under the terms stipulated in the
           Support Agreement.

           d.- Acquisition of the commitment of at least 60% of current Shareholders to waive 90.88% of their
           preferential option rights to subscribe the Convertible D Bond, under the terms stipulated in the Support
           Agreement;

           e.- Acquisition of a commitment of at least 60% of current Shareholders to not sell their shares in the
           Company under the terms stipulated in the Support Agreement.

           f.- That this Reorganization Agreement be understood as approved and begin to apply pursuant to Art. 89 of
           Law No. 20,720;

           g.- That the Administrator certify that, except for the disbursement of the Bridge Loan, the conditions have
           been fulfilled for the release in favor of the Debtor Company of time deposits totaling $9,300,000,000
           currently held in guarantee by the banks issuing the guarantee vouchers to which Chapter XII of this
           Agreement refers, as opposed to the condition for the effective disbursement of at least $25,000,000,000 of
           the New Financing; and

           h.- (i) That the Debtor Company receive Financing Commitments totaling at least the Minimum Financing
           Amount and (ii) that the Creditors Commission not declare a violation of the Financing Condition in the
           event that Financing Commitments are less than $45,000,000,000 (forty-five billion pesos), as noted in
           Letter e, Part ii of Numeral 1 above.; and




                                                                                                                       34
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
Presentation version 8/8
                                                 Pg 134 of 173


           i.- That the New York Southern District Bankruptcy Court (New York State, United States of America)
           recognizes the Agreement in the so-called Chapter 15 proceeding the Company is filing with said court by
           reason of its Reorganization Proceeding, Case No. 20-11411 (MG), as described in Appendix 1.

          3.- Convertible D Bond.

          a.- Enjoy unconditionally and irrevocably undertakes to issue the Convertible D Bond, which shall have an
issuance amount equal to $65,000,000,000 (sixty-five billion pesos). Should fractions of Convertible D Bonds exist as a
result of the difference between a New Financer’s New Financing Prepayment Amount and the Convertible D Bonds
cutoff amount, this difference shall be paid in cash by the Debtor Company to the respective New Financers, prorated for
their share in the New Financing, on the Prepayment Date.

          b.- Since Convertible D Bonds must preferentially be offered to Shareholders in accordance with Law No.
18,046 on Corporations, the mechanism for doing so shall be regulated in Chapter X.

          c.- The Convertible D Bond shall have the following features:

          i.- Currency:

          The Convertible D Bond shall be issued in Chilean pesos.

          ii.- Principal amortization:

          The Convertible D Bond shall be repaid through a single installment within 99 years of the date of the
          Deliberative Meeting approving the Proposal (bullet).


          iii.- Interest:

          Interest shall be calculated and capitalized by applying an annual effective nominal rate (base 360 days and
          semi-annual periods equal to 180 days) up to the date of conversion to shares, which shall be reduced
          gradually as described below:

                     5.7% for the period starting on the Prepayment Date of the Bridge Loan and ending 540 days after
                      the date of disbursement of the Bridge Loan.

                     0.0% nominal annual effective rate from day 541 after the date of disbursement of the Bridge
                      Loan.


           iv.- Conversion Period:

           The Convertible D Bond may only be converted to shares of Enjoy during a period starting on the
           Prepayment Date, and ending 540 days after the date of disbursement of the Bridge Loan. At any time




                                                                                                                    35
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
Presentation version 8/8
                                                 Pg 135 of 173


           during the lifetime of the aforementioned conversion period, Convertible D Bondholders may exercise the
           option to convert the Convertible D Bond to shares of Enjoy, subject to written communication sent to
           Enjoy expressing therein their intent to exercise the conversion option, under the terms and in accordance
           with the communication form to be described in the agreement for the issuance of the Convertible D Bonds.

           v.- Conversion Rate:

           The Convertible D Bond will have a conversion rate of 266.67 (two hundred sixty-six point six seven) new
           shares of Enjoy for each $1,000.- (one thousand pesos) of current principal and accrued interest up to the
           latest date of interest capitalization prior to the conversion date.

           In the event that the results of this calculation yield a fraction of shares, it shall be rounded to the nearest
           whole number and, if the fraction is 0.5, it shall be rounded to the next whole number, and if there is a
           difference, this difference shall be paid in cash by the Debtor Company, assuming as share price the sum of
           $3.75, to be paid by the Debtor Company on the conversion date.

           vi.- Preference:


           The Convertible D Bond shall be considered preferential for the payment of principal and interest and in the
           event of bankruptcy settlement with respect to Unsecured Creditors (with the exception of the International
           Bonds and the New International Bonds, which are preferential, the “Lease Agreement with Purchase
           Option” entered into between Enjoy and Banco Security, pursuant to a public instrument dated October 5,
           2016, Directory No. 21,180-2016, issued through the Notary Office of Mr. Eduardo Diez Morello, and the
           guarantee vouchers discussed in Chapter XII below) and loans against Enjoy that arise after the date of the
           Deliberative Meeting (with the exception of loans expressly agreed to by means of this Judicial
           Reorganization Agreement), which loans, therefore, shall be understood as being subordinate to the
           Convertible D Bond, until the end of the Conversion Period, i.e., day 540 after the Bridge Loan
           disbursement date. Loans against Enjoy that arise after the date of the Deliberative Meeting, excepting those
           already noted, must expressly contain this subordination in their instruments. Without prejudice to the
           subordination set forth in this Agreement with respect to all Unsecured Creditors, those Unsecured
           Creditors that participate in the Bridge Loan authorize the Administrator to confirm and ratify the
           aforementioned subordination agreements on their behalf, by public instrument,.


           vii.- Use of funds:


           Funds from the Convertible D Bond shall be used exclusively for prepaying the Bridge Loan, and in the
           event of a remainder after paying the above, said funds shall be allocated to repaying the obligations
           corresponding to the normal operations of the Debtor Company and its subsidiaries.




                                                                                                                       36
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
Presentation version 8/8
                                               Pg 136 of 173


           viii.- Other terms and conditions


           Other terms and conditions of the Convertible D Bond are attached as Appendix No. 2 to this Proposal, on
           the understanding that said Appendix shall form part of the Proposal for all legal purposes.


           4.- Prepayment of the Bridge Loan


           Prepayment of the Bridge Loan to the New Financers shall be made on the Prepayment Date, to which end
           Enjoy must grant a prepayment notice to the New Financers, by declaring an Essential Event at least five
           banking days before the Prepayment Date, and on said date Enjoy shall prepay the corresponding amounts
           in cash through immediately available funds, to the bank accounts reported by the respective New Financers
           to Enjoy at least two banking days before the Prepayment Date, and for delivery of the Convertible D
           Bonds, by delivering the same through the DCV, by means of their transfer and/or deposit to the accounts
           that the respective New Financers have registered with the DCV or the account that their respective
           Custodian has registered with the DCV, and reported to Enjoy at least two banking days before the
           Prepayment Date. For these purposes, the New Financers must deliver to Enjoy on that same date the
           promissory notes delivered to them under the Bridge Loan, with confirmation of payment of the same.


IX. OPTION FOR CONDITIONAL SUBSCRIPTION OF SHARES BY CURRENT SHAREHOLDERS.




                Pursuant to this Reorganization Agreement, and subject to the corresponding statutory approvals,
Shareholders shall be granted ana preferential option (hereinafter the “Option”), simultaneously with the opening of
the Preferential Offer Period, to subscribe 9,389,919,856 new Company payment shares for(hereinafter the
“Option”), which may be paid within a term of 24 months after the date of the Deliberative Meeting approving the
Proposal, at a subscription price of $5.755.42 per share (yielding a rate of 2.00 new shares for each current share).


                To apply the Option, Enjoy shall grant, in the same capital increase as supports the issuance of the
Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds, the issuance of shares for payment of the
Option. The Option on these new payment shares shall be offered preferentially to Shareholders with right to
subscribe them (those registered with the Enjoy Shareholders Registry as of midnight on the fifth business day prior
to the start date of the Preferential Offer Period), at a subscription price of $5.755.42 (five point seven fivefour two
pesos) per share, who may exercise the Option (and ultimately subscribe the shares at the aforementioned price of
$5.75)by subscribing the shares during the Preferential Option Period, by paying the subscription price within 24
months after the date of the Deliberative Meeting. The Option shall be implemented by entering into an option
agreement for the subscription of Enjoy shares incorporating the above terms as to the option’s subscription price
and exercise period, expressly stating that the aforementioned option may be freely assigned by the respective
shareholder. outstanding balances of subscribed shares not paid-in shall be adjusted in the same proportion as the
value of the Chilean Unidad de Fomento varies in accordance with the law. At the extraordinary shareholders

                                                                                                                        37
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                Main Document
Presentation version 8/8
                                               Pg 137 of 173


meeting convened to approve the aforementioned capital increase, it shall be proposed that shareholders authorize
the Board to not persevere in




                                                                                                              38
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
Presentation version 8/8
                                                 Pg 138 of 173


collecting on subscribed shares that have not been paid-in within the aforementioned period, and to amend the
bylaws to state that subscribed shares with value not totally paid-in (considered individually) shall not be entitled to
vote so long as they remain unpaid.


           The preferential subscription offering of the shares covered by the Option shall be undertaken in accordance
with the terms set forth in Chapter X below.


X.    LEGAL STRUCTURE FOR THE FINANCING AND CONVERSION PROCESSES.

           1.- Prior to the Deliberative Meeting, the Debtor Company may supplement the legal structure for
implementation of the loan renegotiation as agreed to in this Accord and, specifically, for implementation of the New
Financing, mandatory prepayment of the unsecured loans with Convertible A-1 Bonds and Convertible A-2 Bonds
and Fixed Income B Bond, repayment of the Bridge Loan with Convertible D Bonds, etc.

           2.- Without prejudice to the entry into force of this Agreement, the Bankruptcy Administrator shall convene
the Creditors Commission, together with the Debtor Company and the technical advisors assisting them, to adopt the
necessary agreements for appropriate implementation of the various steps considered in the Reorganization
Agreement if necessary, with full powers. Said meeting of the Creditors Committee must be held no later than the
fifth business day after the date of holding of the Deliberative Meeting.


           3.- Notwithstanding the above, following are the general guidelines proposed for some of the steps
considered in this Proposal.


           a.- All bonds convertible to shares issued by the Company must be offered preferentially to Shareholders in
           accordance with Law No. 18,046 on Corporations (hereinafter the “Preferential Offer Period”). If no
           Shareholder exercises their preferential option during the Preferential Offer Period, the Company shall
           allocate the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds that are necessary to
           be delivered in prepayment of the Convertible Prepayment Amount and the New Financing Prepayment
           Amount, as set forth in this Reorganization Agreement. If shareholders exercise their aforementioned
           preferential subscription option, the procedure shall be as follows:


                      i.- Convertible A-1 Bonds not placed during the Preferential Offer Period shall be allocated in a
                      quantity of bonds equivalent to what is needed to prepay the Convertible Prepayment Amount of
                      the rescheduled Unsecured Loans entitled to receive Convertible A-1 Bonds in payment, prorated.


                      ii.- Should there exist a balance in the Convertible Prepayment Amount after applying the amounts
                      indicated in number i.- above, the net proceeds the Company obtains for the subscription and
                      payment of the Convertible A-1 Bonds during the Preferential Offer Period shall be allocated for




                                                                                                                     39
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
Presentation version 8/8
                                                 Pg 139 of 173


                      paying off the balance of the Convertible Prepayment Amount of the rescheduled Unsecured Loans
                      with right to receive Convertible A-1 Bonds in payment, prorated.


                      iii.- Convertible A-2 Bonds not placed during the Preferential Offer Period shall be allocated in a
                      quantity of bonds equivalent to what is needed to prepay the Convertible Prepayment Amount of
                      the rescheduled Unsecured Loans entitled to receive Convertible A-2 Bonds in payment, prorated.


                      iv.- Should there exist a balance in the Convertible Prepayment Amount right to receive
                      Convertible A-2 Bonds in payment after applying the amounts indicated in Number iii.- above, the
                      net proceeds the Company obtains for the subscription and payment of the Convertible A-2 Bonds
                      during the Preferential Offer Period shall be allocated for paying off the balance of the Convertible
                      Prepayment Amount with right to receive Convertible A-2 Bonds in payment, prorated.


                      v.- Convertible D Bonds not placed during the Preferential Offer Period shall be allocated in a
                      quantity of bonds equivalent to what is needed to prepay the New Financing Prepayment Amount,
                      prorated.


                      vi.- Should there exist a balance in the New Financing Prepayment Amount right to receive
                      Convertible D Bonds in payment after applying the amounts noted in Number v.- above, the net
                      proceeds the Company obtains for subscription and payment of the Convertible D Bonds during
                      the Preferential Offer Period shall be allocated to paying off the balance of the New Financing
                      Prepayment Amount, prorated.


                      vii.- In the three cases set forth above, the Company may issue Convertible A-1 Bonds,
                      Convertible A-2 Bonds and Convertible D Bonds, as applicable, for an amount greater than
                      requested to cover the payment set forth in this Reorganization Agreement.


           b.- The Preferential Offer Period for the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D
           Bonds and for shares to exercise the Option shall be realized simultaneously (at the same time). The
           Preferential Offer Period for the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds
           and for shares to exercise the Option must be initiated within [15] business days after the deadline for
           recording these issuances in the CMF’s Securities Registry.


           c.- With a view to facilitating the feasibility of the agreements contained in this Reorganization Proposal:


                      i.- The companies Entretenciones Consolidadas SpA, Inversiones e Inmobiliaria Almonacid
                      Limitada and Inversiones Cumbres Limitada, which represent 60.52% of the Enjoy shareholder
                      capital, shall sign a support agreement with Enjoy (hereinafter the “Support Agreement”) pursuant



                                                                                                                          40
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
Presentation version 8/8
                                                 Pg 140 of 173


                      to which: (i) they undertake to assist and participate with all their shares in the extraordinary
                      shareholders meeting addressing Part e below, approving thereatthere at the issuance of the
                      Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds, the capital increase
                      noted in the aforementioned Letter e, the changes of bylaws necessary for these purposes, and
                      other matters necessary for implementation of the Proposal in the context of the Enjoy Judicial
                      Reorganization Agreement; (ii) they promise to waive their preferential subscription rights to
                      subscribe the Convertible A-1 Bonds and Convertible A-2 Bonds and waive 90.88% of their rights
                      to preferentially subscribe the Convertible D Bonds, when said rights arise, under the terms
                      stipulated in the Support Agreement; and (iii) they undertake not to transfer their shares, in
                      accordance with the terms set forth in the Support Agreement. The Support Agreement must be
                      entered into and delivered to the Auditor in advance of the date of the Deliberative Meeting, in
                      order for the Auditor to address the Support Agreement at the aforementioned Meeting; and

                      ii.- Company Creditors must express and send to the Auditor, before the date of the Deliberative
                      Meeting, their commitment to participate in the New Financing subject to the terms and conditions
                      of this Reorganization Agreement, in the amount of $25,000,000,000 (twenty-five billion pesos).


          d.- The Financing Commitments must be formalized through a standardized binding document, the format
          of which shall be sent to each creditor by the Auditor, prior to the Deliberative Meeting, which must be
          delivered by the respective creditor to the Bankruptcy Administrator in its first round, by August 20, 2020 at
          5:00 p.m. The procedure for formalizing this commitment shall be reported by the Auditor prior to the
          Deliberative Meeting, which in any case must be consistent with the procedure described in Letter c),
          Number 1, Chapter VIII of this Agreement.


          e.- Within 60 calendar days after the date of entry into force of the Reorganization Agreement, an
          Extraordinary Shareholders Meeting must be held, to which the following will be submitted for Shareholder
          consideration:


                      i.- A single capital increase, through the issuance of new shares, to allow fulfillment of the
                      following:


                              Issuance of the necessary shares to support the Convertible A-1 Bonds, Convertible A-2
                               Bonds and Convertible D Bonds;


                              Issuance of shares needed to be able to grant the Option to Shareholders; and


                              Issuance of payment shares for up to an additional $10,000,000,000.- (ten billion pesos),
                               as a mechanism to protect against cash flow needs, the conditions of which (including




                                                                                                                       41
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
Presentation version 8/8
                                                 Pg 141 of 173


                              their placement price) may be set by the board within the legal deadlines (hereinafter the
                              “Reserve Shares”), a part of which may be allocated to compensation plans for workers
                              of the Company and its subsidiaries, in accordance with the terms set by the Board
                              (hereinafter the “Stock Option”).


                      ii.- Issuance of the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds
                      identified previously in this Reorganization Agreement.


                      iii.- Any other matters that may be necessary to submit for consideration of the Shareholders at the
                      aforementioned Meeting, for correct implementation of this Agreement.



      4.- In all cases, the number of shares into which the Convertible A-1 Bonds, Convertible A-2 Bonds and
Convertible D Bonds may be converted pursuant to this Agreement were set in order to fulfill the condition that
current Company shareholders not reduce their equity stake in Enjoy to a percentage less than 10% after converting
all the aforementioned bonds. However, this minimum of 10% falls exclusively within the context of the Judicial
Reorganization of Enjoy, and therefore is not applicable in the event that Enjoy, after completing the Reorganization,
requires new capital, in which case the shareholders and their dilutions (if applicable) shall be subject to the specific
conditions of said new capital increase or financing.


XI. ADMINISTRATION.


          The administration of Enjoy shall be exercised by the current entities that have established its bylaws,
during the term of this Agreement.

          Without prejudice to the above, and as set forth in Article 69 of Law No. 20,720, it is proposed that the
creditors at the Deliberative Meeting appoint a Bankruptcy Administrator with the authority indicated below and for
the term set forth in the aforementioned provision. The latter’s fees shall be set by the Creditors Commission, which
shall be regulated below, together with the Debtor Company.

XII. RENEWAL OF GUARANTEE VOUCHERS (BOLETAS DE GARANTIAS).


           1.- With a view to guaranteeing to the Superintendency of Gambling Casinos fulfillment of the technical
offer; construction and development [of] the plans in timely and appropriate fashion at the Coquimbo, Viña del Mar,
Puerto Varas and Pucón casinos; and finally, complete fulfillment of the economic offer contained in the tender
proceedings carried out by the regulatory authority, in 2018 the banks Banco BTG Pactual Chile, Banco
Internacional and Banco Security issued Guarantee Vouchers for approximately UF 4,800,000.0 (four million, eight
hundred thousand Unidades de Fomento) in favor of Casino de la Bahía S.A., Casino del Mar S.A., Casino de Lago




                                                                                                                      42
20-11411-mg                 Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
Presentation version 8/8
                                                   Pg 142 of 173


S.A. and Casino de Puerto Varas S.A. Part of said Guarantee Vouchers are secured by insurance policies issued by
CESCE Chile Aseguradora S.A.

           2.- All guarantee vouchers – which are not secured by the security policies referenced above – and the
obligations under said policies are, in turn, guaranteed (i) by the endorsement, joint and several surety and joint and
several co-debt of Enjoy; (ii) by a mortgage on a property owned by an Enjoy S.A. subsidiary located in the city of
Castro; (iii) by time deposits pledged in guarantee, totaling approximately $32,000,000,000 (thirty-two billion
pesos), taken by Enjoy S.A. in favor of the Banks, which securities are in the possession of Banco BTG Pactual
Chile, as the agent bank for the bank syndicate and as guarantee agent.


           3.- On July 14, 2020, the Administration and issuers of the aforementioned guarantee vouchers entered into
new agreements for renewal of the aforementioned vouchers and policies, and agreed to the conditions for the release
of the aforementioned security deposits, subject to the meeting of certain milestones, including the granting and
subsequent recording of a mortgage on certain properties owned by an Enjoy subsidiary located in the commune of
Rinconada de Los Andes, corresponding to fourteen lots (together the “Rinconada Property”).


           4.- Release of the security deposits is subject to fulfillment of the following conditions:


           a.- For the release of $5,200,000,000 (five billion, two hundred million pesos): When all the following
           conditions are found to be met: (i) Authorizations have been obtained from Enjoy creditors pursuant to
           Article 74, Section Two of Law No. 20,720, and with regard to local bondholders and, in addition, the latter
           have approved all the matters stipulated in Letters c) and d) of the convocation of the bondholders meeting,
           the first notice of which was published June 27, 2020, to be held July 13 at 12 noon; (ii) all parties have
           signed the mortgage agreement and restrictions on the Rinconada Property in favor of Banco BTG Pactual
           Chile, as guarantee agent, together with all the Loan Documentation, as this term is defined below to the
           satisfaction of the financers; and (iii) complete payment of the premium or premiums corresponding to the
           guarantee insurance policy. These conditions have already been met, and therefore these deposits were
           released on July 14;


           b.- For the release of $18,600,000,000 (eighteen billion, six hundred million pesos)


                      i.-       $9,300,000,000 (nine billion, three hundred million pesos) will be released when the
                      following three conditions together are met:


                           When the Court certifies that the Debtor Company’s Judicial Reorganization Agreement is
                            approved pursuant to Article 89 of Law No. 20,720 and that it may be fulfilled and begin to
                            apply in accordance with Part Four of said article.




                                                                                                                    43
20-11411-mg                Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
Presentation version 8/8
                                                    Pg 143 of 173


                          That said Judicial Reorganization Agreement incorporates and agrees to the following matters:
                           (a) Complete restructuring of the Enjoy international bond; and (b) Capitalization of at least
                           70% of the unsecured loans verified in the reorganization procedure, with a minimum of
                           $115,000,000,000 (one hundred fifteen billion pesos); and c) That the text of the approved
                           Reorganization Agreement includes statements aimed at confirming and expressly ratifying
                           (c.i) all loans granted; (c.ii) the restructuring of liabilities; and (c.iii) transactions between the
                           banks, Banco BTG Pactual Chile, Banco Internacional and Banco Security, BTG Pactual
                           Chile S.A. Administradora General de Fondos and their administered funds, including but not
                           limited to BTG Pactual Deuda Privada Fondo de Inversión [Private Debt Investment Fund] and
                           its respective subsidiaries and other related parties, with Enjoy and its subsidiary companies,
                           in the two years prior to the start of the Judicial Reorganization Procedure, leaving
                           confirmation in the text of the agreement of the withdrawal and final waiver by the creditors of
                           all judicial or other types of actions seeking to dispute or question the efficacy and/or
                           enforceability of the acts and agreements executed or entered into to which Points (c.1), (c.ii)
                           and (c.iii) above refer, and the conditions noted in letter c) above, that have not been subject
                           to dispute.


                           In fulfillment of the above terms and conditions, by means of this Agreement, the matters to
                           which Points (c.1), (c.ii) and (c.iii) above refer are expressly confirmed and ratified. Further,
                           by means of this Agreement, the Creditors confirm the withdrawal and final abandonment of
                           any judicial or other type of action that might seek to dispute or question the efficacy and/or
                           enforceability of the instruments and agreements executed or entered into to which Points
                           (c.1), (c.ii) and (c.iii) above refer.


                          For purposes of the above, and without prejudice to the fact that the Bondholders Meeting
                           held July 13 of this year approved and ratified the validation of the aforementioned deals,
                           among other matters, the creditors present at this Deliberative Meeting expressly confirm and
                           ratify (i) all grants of loans; (ii) the restructuring of liabilities; and (iii) arrangements entered
                           into or executed between the banks, Banco BTG Pactual Chile, Banco Internacional and
                           Banco Security, BTG Pactual Chile S.A. Administradora General de Fondos, and their
                           administrated funds, including but not limited to BTG Pactual Deuda Privada Fondo de
                           Inversión and their respective subsidiaries and other related parties, with Enjoy and its
                           subsidiary companies, in the two years before the start of the Judicial Reorganization
                           Procedure, and have stated that they expressly waive the exercise of any judicial or other type
                           of action seeking to dispute or question the efficacy and/or enforceability of the acts and
                           agreements executed or entered into to which Points (i), (ii) and (iii) above refer, or request
                           their revocation.




                                                                                                                             44
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
Presentation version 8/8
                                                Pg 144 of 173


                     The effective disbursement of at least $25,000,000,000 (twenty-five billion pesos) under the New
                      Financing granted to Enjoy, by one or more creditors, effectively incorporating said amount into
                      the company’s coffers.


                ii.- $9,300,000,000 (nine billion, three hundred million pesos) will be released when the above
                conditions, together, have been met and the specific mortgage and restrictions set on the Rinconada
                Property have been legally recorded in favor of the Agent Bank, as creditor and guarantee agent, in the
                respective Real Estate Registry.


     c.- For the release of $8,300,000,000 (eight billion, three hundred million [pesos]): Having fulfilled each
     and every one condition, together, mentioned previously in Parts a.- and b.- above, the procedure shall be: (a)
     The release of $4,150,000,000 (four billion, one hundred fifty million pesos), against the effective incorporation
     into Enjoy’s coffers of at least another $10,000,000,000 (ten billion pesos) in addition to the $25,000,000,000
     (twenty-five billion pesos) referenced previously; (b) The release of $4,150,000,000 (four billion, one hundred
     fifty million pesos) against the effective incorporation into Enjoy’s coffers of at least another $5,000,000,000
     (five billion pesos) in addition to the $25,000,000,000 (twenty-five billion pesos) and $10,000,000,000 (ten
     billion pesos) mentioned above.


     d.- For the release of the mortgage and restrictions on the Rinconada Property: This may only be released as of
     month 18 after the date of issuance of the respective guarantee vouchers and/or policies, subject to certain conditions
     noted in the respective financing documents signed on the occasion of the issuance of the new guarantee vouchers,
     including that the decision approving the Judicial Reorganization Agreement be final and enforceable.


XIII.      OBLIGATIONS TO DO AND NOT DO.

          As set forth in Chapter IV, the obligations to do and to not do shall be maintained vis-à-vis the
International Bondholders as contained in the Indenture – with the changes described in Appendix No. 1 with
respect to the New International Bonds. In turn, the following obligations to do and not do shall be established
exclusively vis-à-vis the rest of the Creditors enrolled in this Agreement:


          1.- Obligations to Do.

           a.- To carry out or cause to carry out all necessary measures to preserve and maintain in full force and effect
           its corporate existence and validity, without altering its corporate form, including its status as publicly
           traded, limited-liability corporation, registered with the Securities Registry maintained for these purposes by
           the CMF and, in addition, including but not limited to, its dissolution or transformation, without incurring
           legal grounds for dissolution; as well as to preserve and maintain all rights, properties, licenses, trademarks,
           permits, exemptions, easements, concessions or patents that may be necessary for the




                                                                                                                        45
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
Presentation version 8/8
                                                 Pg 145 of 173


           normal functioning of the Debtor Company and the development of its business operations; and to maintain
           all its relevant assets in good state of repair consistent with their natural use and wear and tear.

           b.- To pay all taxes and other applicable tax obligations as well as those of a labor-related origin or other
           preferential payments in accordance with current law, except those that may be disputed in good faith and in
           accordance with the appropriate legal procedures.

           c.- To fulfill in all aspects the laws, regulations and provisions and applicable orders, specifically including,
           without restriction, the timely payment of all taxes, contributions, encumbrances and tax charges of any
           other kind affecting the Debtor Party or its assets, and to fulfill any tax, labor, social security and
           environmental obligations that may apply thereto in a timely fashion, as applicable, except those with
           respect to which the appropriate legal appeals have been filed in good faith.

           d.- To provide the Bankruptcy Administrator with all additional financial and/or accounting information
           that might be requested thereby.


           e.- To ensure that, at all times, its obligations under this Reorganization Agreement have at least the same
           prevalence and payment priority under the law as its remaining payment obligations, current or future, to
           other creditors of the same class, in accordance with the law. The above is without prejudice to the
           preferences set forth in this Reorganization Agreement.

           f.- To complete, sign, execute and enter into any instruments and agreements to afford complete fulfillment
           of the Reorganization Agreement, as required of it by the Bankruptcy Administrator.

           2.- Obligations to Not Do.

           a.- Grant loans or credits or any type of financing to third parties, excluding subsidiaries, except in the case
           of financing within the Issuer’s ordinary course of business, which must at all times and under all
           circumstances be carried out under market conditions.

           b.- Enter into transactions with Related Parties, without fulfillment of the provisions of Title XVI of the
           Chilean Corporations Act [Ley de Sociedades Anónimas]. For all due purposes, “transactions with related
           parties” shall be understood as those defined as such in Article One Hundred Forty-Six of the Corporations
           Act, or that which may modify or replace it in the future.

           c.- As of the date of the Deliberative Meeting approving the Proposal, to establish itself as endorser,
           guarantor, joint and several co-debtor or to commit its equity to fulfill third-party obligations, unless said
           third parties are subsidiaries of the Issuer.




                                                                                                                        46
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
Presentation version 8/8
                                                Pg 146 of 173




XIV. APPROVAL AND VALIDITY OF THE AGREEMENT.


          1.- Pursuant to Art. 89 of Law 20,720, this Agreement shall be understood as approved and shall enter into
force provided that:


          a.- Upon expiration of the period for disputing it, without its having been disputed, the competent court so
          declares it at its own behest or at the petition of any interested party of the Auditor.

          b.- If it has been disputed and the disputes are dismissed, provided that the resolution dismissing the dispute
          or disputes is enforceable and the Agreement is declared approved.

          c.- If it had been disputed and the disputes were filed by creditors of a specified class or category,
          representing less than 30% of the liabilities with right to vote in their respective class or category and the
          court so states.

          2.- The Reorganization Agreement shall be valid until the last of the following dates: (i) (a) the expiration
date of the conversion period of the Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bond or (b)
the date when all Convertible A-1 Bonds, Convertible A-2 Bonds and Convertible D Bonds have been converted,
whichever occurs first, in the event that this latter event occurs before expiration of the aforementioned conversion
period, and (ii) the date of occurrence of the exchange of the International Bonds for the New International Bonds.


XV. CREDITORS COMMISSION.

           1.- To oversee fulfillment of the stipulations of the Judicial Reorganization Agreement and the actions of the
Company’s Administrative Entities, a Creditors Commission is appointed (non-remunerated, except as noted further
below), consisting of five acting members and their respective alternates (one for each acting member of the
Creditors Commission), who shall exercise their duties so long as this Agreement remains in force. The Creditors
Commission shall consist of two representatives of the International Bondholders, two representatives of the
domestic bondholders and a fifth member, not a creditor nor a creditor representative, and its respective alternate,
who shall be elected by the remaining members of the Creditors Commission at its first session, at which
remuneration may also be set. Each creditor mentioned above shall be entitled to remove their representative from
the Creditors Commission and appoint a replacement. The four acting members and alternates of the Creditors
Commission who shall be creditor representatives shall be elected at the Creditors Meeting, respectively, by the
International Bondholders (two acting members and two alternates) and domestic bondholders (two acting members
and two alternate members). It is set forth that neither a renegotiation of International Bondholders nor a
rescheduling of Unsecured Creditors shall involve a change or update in the members of the Creditors Commission.


          2.- Members of the Creditors Commission shall be required to maintain absolute secrecy over all
information that is confidential by nature of its content and must refrain from disclosing it to any person or entity. To



                                                                                                                      47
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
Presentation version 8/8
                                               Pg 147 of 173


          this end, they must sign a Confidentiality Agreement containing the obligation set forth above.


          3.- The Enjoy S.A. Board of Directors has committed to adopting measures that, within the framework of the
provisions of the Chilean Corporations Act [Ley sobre Sociedades Anónimas], allow it three (3) representatives on
the Creditors Commission consisting of representatives of Enjoy’s international and local bondholders, for them to be
invited to Board sessions to discuss matters corresponding to the implementation and fulfillment of the
Reorganization Agreement, in order to afford adequate coordination between matters submitted for the knowledge
and approval of the Board of Directors, on the one hand, and fulfillment of the Reorganization Agreement and the
powers of the Creditors Commission, on the other. For purposes of the above, members of the Creditors Commission
must grant in advance a confidentiality agreement providing for due confidentiality of the Company’s information on
the part of those who might access it.


          4.- The Commission shall set its form [of] functioning and determine the frequency of its meetings. There
shall be acting and alternate members. Nevertheless, the management of the Debtor Company or the Bankruptcy
Administrator, as the case may be, may request that the Creditors Commission meet to hear and decide upon specific
matters. To this end, a certified letter shall be sent to the domicile of the legal representative of the respective
members of the Creditors Commission or to their email addresses (registered at the first organizational session of this
Commission), at least seven banking days in advance, requesting a meeting and noting the topics to be consulted or
discussed. The resulting convocations must have at least two business day’s difference between the first and second
convocations. If, at the latter’s request, the Creditor’s Commission does not meet, having issued the two consecutive
convocations, the corresponding authorizations shall be requested of the competent Court.


          4.5.- As to quorums for sessions and majorities to approve resolutions, the Creditors Commission shall meet
with the participation of a simple majority of its members (at least three) and resolutions shall be adopted by simple
majority of its members attending the respective session (at least two), except with regard to the Renegotiation
Conditions, Rescheduling Conditions and/or Financing Condition or the matters noted in Numbers 6.7.g and 6.7.j
below, for which a quorum of attendance of at least 4 (four) of its members and a majority of at least four of those in
attendance shall be required to approve resolutions.


          5.6.- The Creditors Commission shall appoint a Chair thereof, which shall have the following powers:


          a.- To convene the Commission members to meet, at the request of any Commission Member, the
          Bankruptcy Administrator or the Debtor Company.

          b.- To convene the Creditors Meeting in all cases that the Commission deems necessary or appropriate.




                                                                                                                   48
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                         Main Document
Presentation version 8/8
                                                Pg 148 of 173


          c.- To communicate to the Debtor Company the decisions adopted by the Creditors Commission.

          6.7.- The Creditors Commission shall have the following powers:

          a.- To remove and replace the Administrator and request from it such information and actions as it deems
          relevant.

          b.- To set the fees of the Administrator with regard to its administration activities as such. Said fees must be
          adapted to current market remuneration, in accordance with the complexity and responsibility of the position
          and the Company’s payment capacity.

          c.- To hear the background information provided by the Administrator, in particular the account of its
          management, the frequency of which shall be determined by the Commission.


          d.- To provide the authorizations set forth in this Reorganization Agreement.


          e.- To replace the Chair and/or Vice Chair of the Creditors Commission.


          f.- To request the Debtor Company, through the Administrator’s intermediation, for information on the
          regular course of business and its operations, plans and programs.


          g.- Pursuant to Part Two, Art. 83 of Law 20,720, the Creditors Commission may amend all or part of the
          contents of the Reorganization Agreement, except with respect to the capacity of creditor, its class or
          category, differences between creditors of the same class or category, the amount of their loans and their
          preference. It is set forth that any modification to the rights of the International Bondholders under the
          Indenture or the New Indenture shall require the modification of said agreement, as applicable, with the
          prior consent of the Company and of the International Bondholders under the rules of the Indenture or the
          New Indenture.


          h.- To authorize Enjoy, on an extraordinary basis, to not fulfill a specific obligation to do and/or to not do
          under this Reorganization Agreement.


          i.- In representation of the creditors, to justifiably waive fulfillment of any of the conditions established to its
          benefit in the Agreement (subject to the respective quorum set in this Agreement), or to approve its
          fulfillment in a form other than that originally agreed to or to temporarily suspend its application.


          j.- In the event that the Renegotiation Conditions stipulated in Chapter IV, or the Financing Conditions
          contained in Chapter VIII of this Reorganization Agreement are not fulfilled, the Creditors Commission shall
          analyze and identify a mechanism that permits implementing renegotiation of the International Bonds in




                                                                                                                          49
20-11411-mg                Doc 31    Filed 08/18/20 Entered 08/18/20 17:18:27                          Main Document
Presentation version 8/8
                                                Pg 149 of 173


          accordance with the terms stipulated in the aforementioned Chapter IV or, as the case may be, shall approve the
          appropriate formula for obtaining temporary financing, with the ability to agree with the Debtor Company on the
          terms and other conditions of this financing. These matters must be approved by at last four members of the
          Commission, who shall also set the terms for fulfilling execution of the instruments and agreements necessary for
          implementing and developing the aforementioned Creditor actions.


          k.- To approve the Plan for the Use of Funds from the New Financing in general, with the Debtor Company to
          retain the allocation and specific responsibility for its implementation, the fulfillment of which will be supervised
          by the Administrator.


          l.- Such other powers as this Agreement grants thereto.


          m.- To attend Enjoy board of director sessions pursuant to No. 3 of this Chapter XV.


XVI. BANKRUPTCY ADMINISTRATOR.

          1.- Without prejudice to the formation of a Creditors Commission, and as set forth in Article 69 of Law 20,720, it
is proposed that the Deliberative Creditors Meeting appoint an Administrator (hereinafter the ‘Bankruptcy Administrator”
or ‘Administrator”), who shall exercise their duties so long as this Agreement remains in force, and shall have the powers
set forth in the aforementioned article and those stipulated below.


          2.- This appointment must fall to a current auditor from the List of Auditors registered with the Chilean
Insolvency and Recovery Superintendency (Superintendencia de Insolvencia y Reemprendimiento).


          3.- Without prejudice to the powers corresponding thereto under Article 294 of the Chilean Civil Procedures Code
[Código de Procedimiento Civil], it is proposed that the appointed Bankruptcy Administrator have the following powers:


          a.- Have access to the offices and facilities of the Debtor Company to request all the latter’s accounting, financial
          and commercial information, in order to verify or monitor due fulfillment of the obligations assumed in this
          Reorganization Agreement.


          b.- Inform the Creditors Commission of any background information or transaction executed by the Debtor
          Company that might affect normal servicing of the debt assigned to this Agreement.


          c.- Regularly (at least monthly) inform the Creditors Commission of the revenue and expenses of the Debtor
          Company, and in particular its operational efficiency and expenses and its payment of suppliers.


          d.- Draw up minutes of the Commission’s meetings.


          e.- Approve all payments made for debt service.




                                                                                                                           50
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                          Main Document
Presentation version 8/8
                                               Pg 150 of 173


          f.- Undertake confirmation as to the balance of the loans assigned to this Reorganization Agreement and
          determine the priority of the payments.


          g.- Authorize the Debtor Company to grant personal or real guarantees to secure own and/or third-party
          obligations, in cases other than those already permitted under this Agreement, when linked to the Company’s
          operations.


          h.- Fulfill and execute all powers and obligations set forth in this Reorganization Agreement and those assigned
          thereto by the Creditors Commission.


          i.- Regularly (at least monthly) inform the Creditors Commission as to the use of the funds originating from the
          Bridge Loan.


          j.- Such other powers as are granted thereto in this Reorganization Agreement.


XVII. NON-COMPLIANCE.


          1.- Pursuant to Articles 98 and thereafter of Law 20,720, any creditor to which this Agreement is applied may
request a declaration of non-compliance, in the event of failure to comply with the stipulations of this Agreement, and/or
in the event that the poor condition of the Debtor Company’s businesses has been aggravated in such a way as to cause
said creditors fear of loss.


          2.- It shall be an express cause for violation of the Reorganization Agreement, if the Financing Commitments do
not exceed $25,000,000,000 (twenty-five billion pesos). Should said violation occur, Enjoy must immediately request its
own voluntary liquidation.


          3.- The following events shall be express causes for violation of the Reorganization Agreement (and a
“Bankruptcy Law Event of Default” under the New Indenture): (i) that the extraordinary shareholders meeting for capital
increase is not held [as] indicated in Chapter X above within 60 days after the date of the Deliberative Meeting; (ii) that
at the aforementioned extraordinary shareholders meeting not all proposed matters are approved; (iii) that Enjoy does not
sign each bond issuance agreement within 90 days after the date of the Deliberative Meeting; (iv) that Enjoy does not
request that the CMF record the respective bonds on the Securities Registry within 120 days after the date of the
Deliberative Meeting; (v) that Enjoy does not obtain from the CMF the recording of the respective bonds in the Securities
Registry within one year after the date of the Deliberative Meeting; (vi) that Enjoy does not initiate the Preferential Offer
Period within 30 business days after the deadline for effecting the recording in the CMF Securities Registry of the
issuances of convertible bonds and shares; and (vii) that Enjoy does not undertake prepayments of the respective bonds on
the dates set in this Agreement. Should any of the above events transpire, Enjoy must immediately request its own
voluntary liquidation.




                                                                                                                         51
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                       Main Document
Presentation version 8/8
                                               Pg 151 of 173


          4.- Moreover, the Creditors may also individually exercise any actions conferred thereon by the law to obtain
complete repayment of their loans, all within the framework of this Reorganization Agreement, except in the case of the
shares of the International Bondholders under the Indenture, which shall be freely exercised without being subject to this
Agreement as explained in Chapters IV and XVIII.


XVIII. GUARANTEES.


        Enjoy’s obligations under the Indenture and the International Bonds are ratified, and therefore all real and
personal guarantees established in these documents are maintained, ratified and reserved, in all their parts, to guarantee
payment of the Indenture obligations, including but not limited to during the Extension of the International Bonds.
Further, said real and personal Guarantees shall guarantee all Enjoy’s obligations under the New Instruments, and the
documents that may be required under Chilean and Uruguayan law for the due reserve, ratification and maintenance
of the same must be granted, or for the creation of new guarantees in accordance with terms substantially identical to
the current ones.


        By means of this instrument, or rather, through a Public Instrument of Declaration (hereinafter the
“Declaration Instrument”), forwarded to the 8th Civil Court of Santiago, in Case C-6,689-2020, before holding the
Deliberative Meeting, Enjoy Gestión Limitada., Inversiones Enjoy SpA, Inversiones Inmobiliarias Enjoy SpA.,
Enjoy Consultora S.A., Inversiones Andes Entretención Limitada., Inmobiliaria Proyecto Integral Coquimbo SpA,
Operaciones Integrales Coquimbo Limitada, Inmobiliaria Kuden SpA, Campos del Norte S.A., Enjoy Caribe SpA,
Inmobiliaria Proyecto Integral Castro SpA, Slots S.A., Masterline S.A., Kuden S.A., Operaciones Turísticas S.A.,
Operaciones Integrales Isla Grande S.A., Rantrur S.A., Casino de Iquique S.A., Casino de la Bahía S.A., Casino del
Mar S.A., Casino del Lago S.A., Casino de Puerto Varas S.A., Yojne S.A. and Baluma S.A. (hereinafter jointly the
“Guarantors”), represented by the legal representatives Messrs. Esteban Rigo-Righi Baillie, RUT No. 13.454.480-5
and Rodrigo Larraín Kaplan, RUT No. 10.973.139-0, appear and expressly represent that they are acceding to
Enjoy’s obligations under the Indenture, this Agreement and the New Instruments, and expressly represent that the
pledges, mortgages, trusts and joint and several co-debts established thereby as set forth in the terms noted in the
Indenture, as applicable, shall also be extended to the obligations of the Debtor Company under the Indenture, this
Agreement and the New Instruments, as set forth in this Agreement.

        Additionally, by means of this instrument or through the Declaration Instrument, Inmobiliaria Proyecto
Integral Coquimbo SpA and Inmobiliaria Kuden SpA, represented by their legal representatives Messrs. Esteban
Rigo-Righi Baillie and Rodrigo Larraín, appear and represent that they will expressly accede to Enjoy’s new
obligations under the Indenture, this Agreement and the New Instruments herein agreed to. Further, pursuant to
Article 1,642 of the Chilean Civil Code [Código Civil], Inmobiliaria Proyecto Integral Coquimbo SpA, Inmobiliaria
Kuden SpA and the Debtor Company, all of them represented by the legal representatives Messrs. Esteban
Rigo-Righi Baillie and Rodrigo Larraín Kaplan, and the International Bondholders expressly agree to the reserve of
the mortgages established by Inmobiliaria Coquimbo SpA and Inmobiliaria Kuden SpA, to the benefit of the
International Bondholders.



                                                                                                                      52
20-11411-mg                Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27                          Main Document
Presentation version 8/8
                                                 Pg 152 of 173


        To remove all doubt, real and personal guarantees covering Enjoy’s obligations under the Indenture and the
International Bonds, reserved and ratified by means of this instrument or through the Declaration Instrument, are
extended and accede to the total payment of Enjoy’s debt to the International Bondholders, under either this
Agreement, the current International Bonds, the Indenture and its Security Documents, or the New Indenture and
New International Bonds in the event that the exchange provided for in Chapter IV is carried out, extending in all
cases to the successive extensions, renegotiations or substitutions of said loans, as expressly accepted by the
appearing guarantors.


           The Guarantors, represented in the form set forth above, undertake to sign all instruments, agreements and
documents that may be necessary or appropriate for the implementation of this Reorganization Agreement, including
on or before the exchange of the International Bonds by the new Instruments and as a condition for said exchange,
the granting of public instruments of reserve and ratification of the Guarantees, and the granting of the corresponding
corporate authorizations, to the satisfaction of the International Bonds Trustee.


           In the event that the International Bonds Trustee believes that, for any of the Guarantees, it is more beneficial for
the International Bondholders to be granted new guarantee agreements applying to those same assets, moveable or real, in
place of the ratification and reserve of existing ones, the Guarantors shall sign all instruments, agreements and documents
that may be necessary or appropriate for the implementation of those new guarantees, under terms substantially identical
to those of the current Guarantees, and the exchange condition shall be understood as fulfilled upon granting the new
guarantees to the satisfaction of the International Bonds Trustee.


XIX. FORMAL RECORDING REQUIREMENTS AND OTHER STIPULATIONS.


          1. As set forth in Article 90 of Law 20,720, a copy of the minutes of the Creditors Meeting declaring a vote
in favor of the Agreement and its complete text, and a copy of the court resolution approving it and its execution
certificate, may be authorized by a certifying officer or be notarized by a notary public. Without prejudice to the
above, the Debtor Company shall be required to sign the new instruments documenting the terms of this Agreement.

          2.- This Reorganization Agreement, duly approved, shall have the effect of immediately terminating all
pending judgments or of preventing the filing of legal actions of various kinds, whether civil, commercial or other,
including but not limited to judgments of notification of collection of invoices, judgments of notification of protest of
check, complaints for fraudulent passing of checks and/or enforcement judgments of any kind, which have been filed
against the Debtor Company or its joint and several co-debtors, endorsers or guarantors, by the creditors to whom
this Reorganization Agreement applies pursuant to Article 66 of Law 20,720.

          3.- To this end, an authorized copy of the resolution approved by the Reorganization Agreement shall serve
as timely and sufficient official notice to request the corresponding Court to call for termination of the judgment and




                                                                                                                            53
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                        Main Document
Presentation version 8/8
                                               Pg 153 of 173


the lifting of attachments, precautionary measures and any encumbrances of various kinds. All the above is without
prejudice to the direct instruction sent electronically for this purpose by the Court convened to hear this Proposal,
requesting termination of the procedures and the respective lifting.


           The Agreement now starting to apply shall have the same effect as indicated in the preceding paragraphs
notwithstanding any disputes by creditors representing fewer than 30% of the liabilities with right to vote in their
respective class or category, as provided for in Part Four, Article 89 of Law 20,720. For purposes of determining the
percentage stipulated above, a certification must be executed by the Secretary of this Court.


           4.- The creditors of the Debtor Company that have published their delinquent receivables in the respective
registries maintained by various institutions, whether public or private, such as DICOM EQUIFAX, the Boletín
Comercial published by the Chile Chamber of Commerce, the delinquency registry of the Financial Market
Commission, and in general any existing registry of delinquencies in our country, hereby authorize the Debtor
Company to request the elimination of all records of delinquencies and in general any publication related to this
purpose, with regard to receivables prior to the Reorganization Resolution and those subsequent thereto concerning
previously assumed loans.

           Further, the creditors hereby undertake to not request new publications with respect to the loans forming
part of this Reorganization Agreement, so long as the Debtor Company is current with fulfillment of its obligations
under this Agreement.


           The background information specified in the first number of this Chapter shall serve as timely and sufficient
official notice for purposes of requesting elimination of the publications referenced previously.


           5. The creditors and the Debtor Company set forth that after fulfillment of the Financing Condition, the
restriction set forth in Article 67 of Law No. 20,720 shall not apply, without prejudice to the contractual restriction
on effecting capital reductions under the New Indenture.


XX.    REPRESENTATIONS AND ASSURANCES                             ON     THE      DATE      OF      THIS    JUDICIAL
      REORGANIZATION AGREEMENT.

          The Debtor Company, duly represented in the form stipulated in the body of this instrument, on this date,
represents and assures the following to each Creditor of this Judicial Reorganization Agreement:


          1.- That it is a corporation duly organized and current under the laws of Chile and that both the entering into
of this Judicial Reorganization Agreement, and the fulfillment and execution of all the obligations contained therein
fall within the legal and corporate powers that have been approved by its competent administrative entities; and that
the parties appearing in this Judicial Reorganization Agreement on its behalf have sufficient power and




                                                                                                                     54
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                      Main Document
Presentation version 8/8
                                               Pg 154 of 173


          authority as to enter into this Reorganization Agreement and to fulfill the obligations assumed therein.


          2.- That entering into this Judicial Reorganization Agreement does not require the approval or authorization
of any additional government or judicial authority whatsoever, nor of third parties, except those already obtained and
that remain current, and that it has no information or knowledge that entering into and fulfilling this Judicial
Reorganization Agreement violates or contravenes current laws, regulations or resolutions, nor its respective bylaws.
The above is without prejudice to any approvals and/or authorizations and/or procedures that may be required by
reason of implementation of this Agreement, pursuant to /i/ the bylaws of Enjoy; /ii/ Law 18,046 on Corporations
and its Regulation; /iii/ Law 18,045 on the Securities Market and related regulations decreed by the Financial Market
Commission; /iv/ DL [Decree-Law] 211 setting the regulations for the protection of Free Trade; /v/ Law No. 19,995
establishing the general bases for the authorization, functioning and monitoring of gambling casinos; /vi/ regulations
issued by the Chilean Superintendency of Gambling Casinos; and /vii/ the applicable regulations and laws in
Uruguay and Argentina.


          3.- That this instrument constitutes legal, valid, necessary, enforceable, mandatory and sufficient
documentation for its collection, and in any collection action involving the obligations under this Judicial
Reorganization Agreement, it will recognize this instrument as sufficient for their collection.


          4.- No waiver of any provision of this Judicial Reorganization Agreement, nor the consent for the Debtor
Company to act differently therefrom, shall have any effect whatsoever unless granted in writing and signed by the
Creditors Commission in this Judicial Reorganization Agreement, and in said case that waiver or consent shall
have effect only in the specific case and for the specific purpose for which it has been granted. In all cases, any
changes to this Judicial Reorganization Agreement must adhere to and comply, in all applicable aspects, with the
stipulations contained in this instrument.


          5.- The provisions of this Judicial Reorganization Agreement shall be mandatory for and extended to the
benefit of the Parties and their respective legal successors and assigns.


          6.- The names signed by the Parties for the various stipulations of this Reorganization Agreement have
been established solely for reference and ease of reading, without affecting the meaning or scope of the entire
clause which might differ from said name.


XXI. DOMICILE AND COMPETENT JURISDICTION.


          The special domicile of the Agreement shall be the city of Santiago, and therefore the decision as to any
difficulty that might arise in any of the classes or categories of this Agreement shall be submitted to the competency




                                                                                                                     55
20-11411-mg                Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
Presentation version 8/8
                                               Pg 155 of 173


          of its ordinary courts, without excluding the possibility that the International Bondholders might resort for
fulfillment of the Indenture to the corresponding jurisdictions under this agreement.




                                                                                                                   56
20-11411-mg   Doc 31   Filed 08/18/20 Entered 08/18/20 17:18:27   Main Document
                                  Pg 156 of 173



                                   Exhibit C

                                   Annex 1
 20-11411-mg          Doc 31      Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                             Pg 157 of 173


                       ANEXO N° 1                                                  ANNEX N° 1

                            del                                                          to

     ACUERDO DE REORGANIZACIÓN JUDICIAL                                             THE PLAN


  Nuevos Bonos Garantizados - Términos y Condiciones                    New Senior Secured Notes Term Sheet
                   (“Term Sheet”)                                                 (“Term Sheet”)


          1.      Bonos Garantizados Existentes. Se hace               1.         Existing Senior Secured Notes.
referencia a la Escritura de Emisión de fecha 16 de mayo de    Reference is made to the Indenture dated as of May
2017, complementada por Escritura de Emisión                   16, 2017, as supplemented by the Supplemental
complementaria N° 1 de fecha 30 de mayo de 2017 (ambas,        Indenture No. 1 dated as of May 30, 2017 (together,
la “Escritura de Emisión Existente”), celebradas entre Enjoy   the “Existing Indenture”), each among Enjoy S.A., a
S.A., una sociedad anónima abierta organizada y existente      publicly traded stock corporation (sociedad anónima
bajo las leyes de Chile (la “Compañía” o el “Emisor” o el      abierta) organized and existing under the laws of
“Deudor”), las Filiales Garantes parte de este documento,      Chile (the “Company” or the “Issuer” or the
Citibank N.A. como Fideicomisario,[1] y Lord Securities        “Debtor”), the Subsidiary Guarantors party thereto,
Corporation como Agente de Garantía, en relación con los       Citibank N.A. as Trustee, and Lord Securities
bonos garantizados tasa 10.50% emitidos por la Compañía        Corporation as Collateral Agent, relating to the
pagaderas en 2022 (las “Bonos Garantizados                     Company’s 10.50% Senior Secured Notes due 2022
Existentes”).[2] Los términos en mayúsculas en este Anexo      (the “Existing Senior Secured Notes”). [2]
N° 1 tendrán el mismo significado que en la Escritura de       Capitalized terms used in this Annex N° 1 shall have
Emisión Existente o el Acuerdo de Reorganización Judicial      the meanings assigned thereto in the Existing
(como se definen más adelante), según dicho Acuerdo de         Indenture or the Plan (as hereinafter defined), as such
Reorganización Judicial se propone a la fecha del presente y   Plan is proposed as of the date this Term Sheet and
modificación al mismo circulado a Tenedores y                  an amended Plan is distributed to Holders and owners
beneficiarios finales de derechos sobre los Bonos              of beneficial interests (the “Beneficial Owners”) in
Garantizados Existentes (“Beneficiarios Finales”). [3]         the Existing Senior Secured Notes. [3]

        2.         Acuerdo de Reorganización Judicial. La              2.        The Plan. The Company has filed
Compañía ha solicitado el Acuerdo de Reorganización            the Enjoy S.A. Judicial Reorganization Agreement
Judicial de Enjoy S.A. (el “Acuerdo de Reorganización          (the “Plan”) in a reorganization proceeding (the
Judicial ”) en un procedimiento de reorganización (el          “Reorganization Proceeding”) governed by Chapter
“Procedimiento de Reorganización”) regulado por el             III of Law N°20,720 on Reorganization and
Capítulo III de la Ley N° 20.720 de Reorganización y           Liquidation of Companies and Individuals in the 8°
Liquidación de Empresas y Personas en el 8° Juzgado Civil      Civil Court of Santiago in Santiago, Chile (the
de Santiago en Santiago de Chile (el “Tribunal Chileno”)       “Chilean Court”) (which proceeding was
(cuyo procedimiento comenzó el 5 de mayo de 2020).             commenced on May 5, 2020).

        3.       Nuevos Bonos Garantizados.                        3.    New Senior Secured Notes.

          (a)     De acuerdo con el Acuerdo de                         (a) Pursuant to the Plan, and subject to
Reorganización Judicial, y sujeto a las condiciones del        conditions set forth in Paragraph 11 below (the
Párrafo 11 siguiente (las “Condición de Intercambio de los     “Senior Secured Notes Exchange Conditions”), new
Bonos Garantizados”), se emitirán nuevos “Bonos                “Senior Secured Notes due 2027” (the “New Senior
Garantizados 2027” (los “Nuevos Bonos Garantizados”) en        Secured Notes”) shall be issued in exchange for the
reemplazo de las Bonos Garantizados Existentes. Cuando y       Existing Senior Secured Notes. When and if issued,
si es que son emitidos, se considerará como fecha de           the issuance date of the New Senior Secured Notes
emisión de los Nuevos Bonos Garantizados (la “Fecha de         shall be deemed to be (the “New Senior Secured
Emisión de los Nuevos Bonos Garantizados ”) la fecha de la     Notes Issuance Date”) the date of the Deliberative
Junta Deliberativa de Acreedores.                              Creditors’ Meeting.




                                                          1
20-11411-mg          Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                              Pg 158 of 173


         (b)      Las Nuevos Bonos Garantizados                       (b) The New Senior Secured Notes shall
     consistirán en dos tramos identificados como Tramo A         consist of two tranches, identified as “Tranche A”
     y Tramo B. El Tramo A y el Tramo B de las Nuevos             and “Tranche B”. The Tranche A and Tranche B
     Bonos Garantizados serán idénticos en todos los              New Senior Secured Notes shall be identical in all
     aspectos, excepto (i) con respecto a la prioridad dada a     respects, except (i) as provided below regarding the
     los canjes obligatorios del Tramo A de las Nuevos            priority given to mandatory redemptions of the
     Bonos Garantizados según se establece a                      Tranche A New Senior Secured Notes, and (ii)
     continuación, y (ii) tras cualquier liquidación de la        upon any liquidation of the Company, the Tranche
     Compañía, el Tramo A de las Nuevos Bonos                     A New Senior Secured Notes shall be paid in full
     Garantizados se pagará en su totalidad (en cuanto al         (as to principal and accrued and unpaid interest)
     capital y los intereses acumulados y no pagados) antes       prior to any payment on the Tranche B New Senior
     de cualquier pago del Tramo B de los Nuevos Bonos            Secured Notes.
     Garantizados.

         (c)   El Tramo A de Nuevos Bonos Garantizados                 (c)       Tranche A New Senior Secured
     será emitido en reemplazo de las Bonos Garantizados           Notes shall be issued in exchange for Existing
     Existentes mantenidos por los Beneficiarios Finales           Senior Secured Notes held by Beneficial Owners
     que elijan suscribir la compra de los Pagarés del             who elect to subscribe to purchase the Bridge
     Crédito Puente, suscripción que estará disponible para        Loan Notes, which shall be made available for
     todos los Beneficiarios Finales de Bonos Garantizados         subscription to all of the Beneficial Owners of the
     Existentes. El Tramo B de las Nuevos Bonos                    Existing Senior Secured Notes. Tranche B New
     Garantizados será emitido en reemplazo de las Bonos           Senior Secured Notes shall be issued in exchange
     Garantizados Existentes mantenidas por todos los              for Existing Senior Secured Notes held by all
     demás Beneficiarios Finales.                                  other Beneficial Owners.

4.   Nuevos Bonos Garantizados la Nueva Escritura de            4. New Senior Secured Notes and New Indenture.
     Emisión. Las Nuevos Bonos Garantizados serán                  The New Senior Secured Notes shall be issued by
     emitidos por la Compañía en virtud de, y estarán              the Company pursuant to, and governed by, an
     regulados por, una escritura (la “Nueva Escritura de          indenture (the “New Indenture”). The New
     Emisión”). Las Nuevos Bonos Garantizados el Nueva             Senior Secured Notes and the New Indenture
     Escritura de Emisión de Emisión serán idénticos a los         shall be identical to the Existing Senior Secured
     Bonos Garantizados Existentes y la Escritura de               Notes and the Existing Indenture, except for (i)
     Emisión de Emisión Existente, excepto por (i) las             the modifications or variations described in this
     modificaciones o variaciones descritas en este Term           Term Sheet, and (ii) immaterial modifications or
     Sheet, y (ii) las modificaciones y variaciones                variations that shall be reasonably requested by
     inmateriales que sean solicitadas razonablemente por          the trustee for the New Senior Secured Notes
     el fideicomisario de los Nuevos Bonos Garantizados            Trustee (the “New Trustee”) and a majority in
     (el “Nuevo Fideicomisario”) y una mayoría en la               principal amount of the beneficial interests in the
     principal cantidad de intereses financieros en las            Existing Senior Secured Notes (the “Majority
     Bonos Garantizados Existentes (la “Beneficiarios              Beneficial Owners”). The initial New Trustee
     Finales Mayoritarios”). El Nuevo Fideicomisario               shall be UMB BANK, N.A.
     inicial será UMB BANK, N.A.

5.   Gravámenes y Documentos de Garantía. Los                   5. Liens and Security Documents. The Existing
     documentos de garantía existentes serán enmendados y          Security Documents shall be amended and
     modificados para proporcionar que los Nuevos Bonos            modified (or at the election of the New Trustee,
     Garantizados estén caucionados por Gravámenes de              new Security Documents identical to the Existing
     primera prioridad de conformidad con los Documentos           Security Documents shall be executed and
     de Garantía Existentes (en su forma enmendada y               recorded) to provide that the New Senior Secured
     modificada, los “Nuevos Documentos de Garantía ”)             Notes shall be secured by first-priority Liens
     en la misma medida y de la misma manera que las               pursuant to the Existing Security Documents (as
     Bonos Garantizados Existentes están actualmente               so amended and modified, the “New Security
     asegurados, incluso según lo dispuesto actualmente en         Documents”) to the same extent and in the same
     el Artículo Once de la Escritura de Emisión de                manner as the Existing Senior Secured Notes are
     Emisión Existente, para cumplir con las disposiciones         currently secured, including as provided currently
     de este Term Sheet, y con el mismo Agente de                  in Article Eleven of the Existing Indenture, to

                                                          2
 20-11411-mg         Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                             Pg 159 of 173


     Garantía inicial, y los nuevos títulos ejecutivos en             conform to the provisions of this Term Sheet, and
     Chile y Uruguay para facilitar la ejecución de los               with the same initial Collateral Agent, and new
     Gravámenes se proporcionarán a satisfacción del                  executive titles (títulos ejecutivos) in Chile and
     Fideicomisario Existente, el Nuevo Fideicomisario, el            Uruguay to facilitate the execution of the Liens
     Agente de Garantía y los Beneficiarios Finales                   shall be provided to the satisfaction of the
     Mayoritarios.                                                    Existing Trustee, the New Trustee, the Collateral
                                                                      Agent and the Majority Beneficial Owners.

6.   Filiales Garantes. Las Filiales Garantes bajo el Nueva      6.    Subsidiary Guarantors. The Subsidiary
     Escritura de Emisión serán los mismos que aquellos                Guarantors under the New Indenture shall be
     bajo la Escritura de Emisión Existente, y con las                 the same as under the Existing Indenture, and
     obligaciones del Garante según se establece                       with Guarantor obligations as provided
     actualmente en el Artículo Doce de la Escritura de                currently in Article Twelve of the Existing
     Emisión Existente. Las Filiales Garantes acordarán                Indenture. The Subsidiary Guarantors shall
     que sus obligaciones bajo la Escritura de Emisión                 agree that their obligations under the Existing
     Existente y los Documentos de Garantía Existentes se              Indenture and the Existing Security Documents
     extenderán a las Nuevos Bonos Garantizados para                   shall be extended to the New Senior Secured
     todos los propósitos legales, y según se acuerda en este          Notes for all legal purposes as agreed herein, in
     documento, en particular para los propósitos del                  particular for purposes of article 1649 of the
     artículo 1649 del Código Civil de Chile. En                       Chilean Civil Code. Consequently, all
     consecuencia, todas las Hipotecas, Contratos de                   Mortgages, Collateral Pledge Agreements and
     Prenda y otras garantías de las Filiales Garantes son y           other guarantees granted by the Subsidiary
     serán ratificadas y extendidas en consecuencia, y                 Guarantors are and shall be ratified and
     garantizarán todas las obligaciones bajo los Nuevos               extended accordingly, and will secure all
     Bonos Garantizados, la Nueva Escritura de Emisión y               obligations under the New Senior Secured
     los Nuevos Documentos de Garantía .                               Notes, the New Indenture and the New Security
                                                                       Documents.

7.   Vencimiento de los Nuevos Bonos Garantizados y              7.    New Senior Secured Notes Stated Maturity and
     Liquidaciones.                                                    Redemptions.

         (a)       Vencimiento Pactado. El Vencimiento               (a) Stated Maturity. The Stated Maturity for
Pactado para los Nuevos Bonos Garantizados será el séptimo      the New Senior Secured Notes shall be the seventh
aniversario de la fecha de la Junta Deliberativa de             anniversary of the date of the Deliberative Creditors
Acreedores.                                                     Meeting.

         (b)      Rescate Opcional. La Nueva Escritura de             (c) Optional Redemption. The New
Emisión, incluyendo el Artículo Cinco (Rescate Opcional de      Indenture, including Article Five (Optional
los Bonos), se verá modificada (a partir de la Escritura de     Redemption of Notes), shall be modified (from the
Emisión Existente) de la siguiente manera (con un lenguaje      Existing Indenture) as follows (with conforming
conforme en la Nueva Escritura de Emisión según sea             language in the New Indenture as necessary to reflect
necesario para reflejar lo siguiente):                          the following):

                (i)         Cualquier rescate opcional (o               (i)       Any optional redemption (or
prepago del capital) de las Nuevos Bonos Garantizados se        prepayment of principal) of the New Senior Secured
realizará únicamente en relación con todos los Nuevos           Notes shall be solely as to all of the New Senior
Bonos Garantizados que se encuentren vigentes (una              Secured Notes then outstanding (an “Optional
“Rescate Opcional”); y no se permitirá ninguna Rescate          Redemption”); and any Optional Redemption of less
Opcional por menos que todos los Nuevos Bonos                   than all of the New Senior Secured Notes shall not be
Garantizados. Una “Rescate Opcional ” no incluye ninguna        permitted. “Optional Redemption” does not include
Venta/Rescate Especial de Activos , siempre que la              any Special Asset Sale/Redemption provided that
Compañía haya cumplido con los términos y condiciones de        there has been compliance by the Company with the
la Venta/Rescate Especial de Activos.                           terms and conditions of the Special Asset
                                                                Sale/Redemption.




                                                          3
 20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                              Pg 160 of 173


                (ii)     No se permitirá Rescate Opcional               (ii) No Optional Redemption of the New
de los Nuevos Bonos Garantizados durante los Años 1 y 2          Senior Secured Notes shall be allowed during Years
(como se menciona a continuación) después de la Fecha de         1 and 2 (as referenced below) following the New
Emisión de los Nuevos Bonos Garantizados.                        Senior Secured Notes Issuance Date.

                (ii)       El Rescate Opcional de los                   (iii)      The Optional Redemption of the
Nuevos Bonos Garantizados se permitirá después de los            New Senior Secured Notes shall be allowed after
Años 1 y 2, y los precios de rescate de los Nuevos Bonos         Years 1 and 2, and the redemption prices for the New
Garantizados serán los establecidos en el Párrafo 5 (Rescate     Senior Secured Notes shall be as set forth in
Opcional) del “Formulario del Reverso del Bono” del              Paragraph 5 (Optional Redemption) of the “Form of
“Formato de Bono” adjunto como Anexo A de la Nueva               Reverse of Note” of the “Form of Note” attached as
Escritura de Emisión, que será modificada en los términos        Exhibit A to the New Indenture, modified as shown
del “Apéndice A” adjunto al presente.                            Schedule A hereto.

         (d)      Venta/Rescate Especial de Activos                   (c)     Special Asset Sale/Redemption.

                            (i)      (A)      La Compañía y                   (i) (A) The Company and its Restricted
sus Filiales Restringidas y Filiales Garantes podrán efectuar    Subsidiaries and Subsidiary Guarantors shall be
una venta de los Activos Baluma, los Activos Coquimbo y          allowed to effect a sale of the Baluma Assets, the
los Activos Pucón (los “Activos Especiales”) (una “Venta         Coquimbo Assets and the Pucón Assets (the “Special
Especial de Activos ”) siempre que:                              Assets”) (a “Special Asset Sale”) provided that:

                         (1)       la venta de cualquiera de                       (1)        the sale of any of the
           los Activos Especiales se realice (x) en                         Special Assets is (x) effected on an arms’
           condiciones equitativas y con todas las                          length basis and with all necessary
           aprobaciones corporativas necesarias, e (y) por                  corporate approvals, and (y) for a price
           un precio igual o mayor que el Valor Justo de                    equal to or greater than the Fair Market
           Mercado de dicho Activo Especial;                                Value of such Special Asset;

                           (2)       la Compañía                                   (2)         the Company shall provide
           proporcionará al Nuevo Fideicomisario (las                       to the New Trustee (the following together,
           siguientes, conjuntamente, “Opiniones de Venta                   the “Special Asset Sale Opinions”): (x) an
           Especial de Activos”): (x) una opinión, de una                   opinion of a recognized Chilean
           reconocido banco de inversiones chileno                          independent investment banking or
           independiente o tasadora, de que la transacción                  valuation firm that the transaction satisfies
           cumple con las condiciones de la sub-cláusula (1)                the conditions of the foregoing subclause
           anterior; e (y) cualquier certificado u opinión                  (1); and (y) any certificate or opinion
           requerido bajo la Sección 314(d)(1) de la Ley de                 required under Section 314(d)(1) of the
           Escrituras de Emisión de 1939, y sus                             Trust Indenture Act of 1939, as amended, or
           modificaciones, o de otra forma requerida bajo la                otherwise required under the New Indenture
           Nueva Escritura de Emisión (incluida la Sección                  (including Indenture Section 11.6 (Release
           11.6 (Liberación de Garantía) o los Nuevos                       of Collateral)) or the New Security
           Documentos de Garantía en relación con la                        Documents in connection with the release
           liberación de cualquier Garantía Real; y                         of any Collateral; and

                          (3)       la Compañía efectúe                             (3)      the Company effects
           (dentro de los 30 Días Hábiles posteriores a la                  (within 30 Business Days following the
           venta) las liquidaciones de las Nuevos Bonos                     sale) redemptions of the New Senior
           Garantizados como se describe a continuación.                    Secured Notes as described below.

                       (B)        Ninguna otra                                    (B) No other “disposition” of the
“disposición” de los Activos Especiales será permitida, a no     Special Assets shall be permitted except as follows:
ser que:

               (1)      No obstante las restricciones                        (1)            Notwithstanding the
mencionadas anteriormente sobre cualquier disposición de         restrictions referenced above on any disposition of

                                                             4
 20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                              Pg 161 of 173


Activos Especiales, una Venta Especial de Activos puede          the Special Assets, a Special Asset Sale may include
incluir una Transacción de Venta y Arrendamiento que             a Sale and Leaseback Transaction that complies
cumpla de otra manera con las disposiciones y condiciones        otherwise with the provisions and conditions of a
de una Venta Especial de Activos y una Venta/Rescate             Special Asset Sale and a Special Asset
Especial de Activos (como se define aquí) adelante en este       Sale/Redemption (as defined herein) set forth on this
Párrafo 7 (c).                                                   Paragraph 7(c).

                   (2)     Una transferencia de los Activos               (2)       A transfer of the Special Assets to
Especiales a cualquier Filial que sea propiedad total (directa   any Subsidiary wholly-owned (directly or indirectly)
o indirecta) de la Compañía, que sea tanto una Filial            by the Company which is both a Restricted
Restringida como una Filial Garante que sea 100%                 Subsidiary and a Subsidiary Guarantor that is 100%
propiedad de la Compañía como parte de una                       owned by the Company as part of a corporate
reestructuración corporativa no será considerada una Venta       restructuring shall not be deemed to be a Special
Especial de Activos (una “Reestructuración Corporativa           Asset Sale provided that (an “Approved Corporate
Aprobada”) siempre que: (x) el cesionario acepte que tanto       Restructuring”): (x) such transferee agrees that it and
éste como los Activos Especiales continuarán sujetos a las       the Special Assets shall continue to be bound by the
condiciones y disposiciones de la Venta Especial de Activos      Special Asset Sale and the Special Asset
y de la Venta/Rescate Especial de Activos y todas las demás      Sale/Redemption conditions and provisions and all
condiciones y disposiciones de la Nueva Escritura de             other conditions and provisions of the New
Emisión de Emisión, incluso con respecto a la creación de        Indenture, including regarding the incurrence of
Gravámenes sobre los Activos Especiales y en el caso de          Liens on the Special Assets and in the event of any
cualquier disposición futura (o intento de disposición) de los   future disposition (or attempted disposition) of the
Activos Especiales; e (y) todos los Nuevos Documentos de         Special Assets; and (y) all New Security Documents
Garantía que cubran los Activos Especiales se enmendarán y       covering the Special Assets shall be amended and
modificarán según lo requiera el Nuevo Fideicomisario y el       modified as required by the New Trustee and the
Agente de Garantía para preservar los gravámenes de              Collateral Agent to preserve the first-priority Liens of
primera prioridad de las Nuevos Bonos Garantizados en            the New Senior Secured Notes as to the Special
cuanto a los Activos Especiales y hacer que los Nuevos           Assets and to cause the New Security Documents to
Documentos de Garantía continúen en plena vigencia y             continue in full force and effect without adverse
efecto sin efecto adverso sobre dichos Gravámenes de             effect on such first-priority Liens of the New Senior
primera prioridad de las Nuevos Bonos Garantizados.              Secured Notes.

                            (i)     (A)      “Monto Mínimo                   (i) (A) “Minimum Redemption
de Rescate” significa lo siguiente en cuanto a cada Venta        Amount” means the following as to each Special
Especial de Activos:                                             Asset Sale:

       Monto Mínimo de Rescate                                        Minimum Redemption Amount
       Activos Baluma US$ 160 millones                                Baluma Assets   US$ 160 million
       Activos Coquimbo UF 1.150.000                                  Coquimbo Assets UF 1,150,000
       Activos Pucón    UF 660.000                                    Pucón Assets    UF 660,000

                       (B) Si se produce una Venta Especial                   (B) If there shall occur a Special Asset
de Activos, entonces una cantidad equivalente al mayor de        Sale, then an amount equal to the greater of the
los Montos Mínimos de Rescate aplicables a dicha Venta           Minimum Redemption Amount applicable to such
Especial de Activos y al 80% de los ingresos netos en            Special Asset Sale and 80% of the net cash proceeds
efectivo (y el equivalente en efectivo del Valor Justo de        (and the cash equivalent of the Fair Market Value of
Mercado de cualquier contraprestación no efectiva)               any non-cash consideration) received by the
recibidos por la Compañía en dicha Venta Especial de             Company in such Special Asset Sale shall be paid by
Activos serán pagados a la Compañía en efectivo (dólares         the Company in cash (U.S. dollars) (regardless of the
estadounidenses) (independientemente de la forma de              form of consideration received by the Company in
contraprestación recibida por la Compañía en la Venta            the Special Asset Sale) to redeem New Senior
Especial de Activos) para rescatar Nuevos Bonos                  Secured Notes in the priority described below. All
Garantizados en el orden de prioridad descrita abajo. Todos      proceeds (or Fair Market Value cash equivalent) from
los ingresos (o el equivalente en efectivo del Valor Justo de    any Special Asset Sale shall be deposited with the
Mercado) de cualquier Venta Especial de Activos se               Collateral Agent to fund (in whole or in part) such
depositarán con el Agente de Garantía para financiar (total o    redemption. The redemption price for New Senior

                                                           5
 20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                              Pg 162 of 173


parcialmente) dicho rescate. El precio de rescate o rescate de   Secured Notes shall be the principal amount of such
los Nuevos Bonos Senior Garantizados será el monto de            New Senior Secured Notes redeemed plus all interest
capital de dichos Nuevos Bonos Garantizados redimidos            (including Defaulted Interest) thereunder accrued and
más todos los intereses (incluidos los Intereses Incumplidos)    unpaid at the redemption payment date. Any New
acumulados e impagos en la fecha de pago del rescate.            Senior Secured Notes that are not redeemed shall
Cualquier Nuevo Bono Garantizado que no se rescate               remain outstanding. Any Special Asset Sale and the
permanecerá vigente. Toda Venta Especial de Activos y            redemption of New Senior Secured Notes is referred
rescate de Nuevos Bonos Garantizados se denominan                to as a “Special Asset Sale/Redemption”, and the
“Venta/Rescate Especial de Activos”, y la cantidad de            amount of cash required to effect the Special Asset
efectivo requerida para efectuar la Venta/Rescate Especial       Sale/Redemption is referred to herein as the “Special
de Activos se denomina en este documento “Monto de               Asset Sale/Redemption Amount”. Immediately
Venta/Rescate Especial de Activos”. Inmediatamente               following any Special Asset Sale/Redemption, the net
después de cualquier Venta/Rescate Especial de Activos ,         proceeds of the Special Asset Sale that are not used
los ingresos netos de la Venta/Rescate Especial de Activos       to fund such Special Asset Sale/Redemption shall be
que no se utilicen para financiar dicha Venta/Rescate            returned to the Company.
Especial de Activos se devolverán a la Compañía

           (iii) Sin perjuicio de las disposiciones de la                        (iii) Notwithstanding the provisions
    Sección 3.13 de la Escritura de Emisión (Limitación de         of Indenture Section 3.13 (Limitation on Asset
    las Ventas de Activos), la Sección 3.15 (Limitación de         Sales), Indenture Section 3.15 (Limitation on Sale
    las Transacciones de Venta y Arrendamiento) y la               and Leaseback Transactions) and Indenture Section
    Sección 3.19 (Limitación de las Transacciones con              3.19 (Limitation on Transactions with Affiliates),
    Relacionados), o cualquier otra disposición de la Nueva        or any other provision of the New Indenture, and
    Escritura de Emisión, y las acciones que la Compañía o         actions that the Company or Restricted Subsidiaries
    las Filiales Restringidas puedan estar autorizadas a           may be permitted to take under Indenture Sections
    realizar bajo las Secciones 3.13, 3.15 y 3.19 de la            3.13, 3.15 and 3.19 or otherwise, no Asset Sale
    Escritura de Emisión o de otra forma, ninguna Venta de         (including any Sale and Leaseback Transaction) or
    Activos (incluida cualquier Transacción de Venta y             other “disposition” with respect to the Baluma
    Arrendamiento) u otra “disposición” con respecto a los         Assets, the Coquimbo Assets and the Pucón Assets
    Activos Baluma, los Activos Coquimbo y los Activos             shall be permitted except (x) as a Special Asset
    Pucón se permite excepto como (x) Venta Especial de            Sale and with a Special Asset Sale/Redemption, (y)
    Activos y con una Venta/Rescate Especial de Activos ,          an Approved Corporate Restructuring, or (z)
    (y) Reestructuración Corporativa Aprobada, o (z) con el        otherwise with the consent of the Holders or
    consentimiento de Tenedores o Beneficiarios Finales de         Beneficial Owners of at least 66-2/3% in aggregate
    al menos 66-2/3% del monto total de capital de Nuevos          principal amount of the New Senior Secured Notes
    Bonos Garantizados vigentes (y tal consentimiento              then outstanding (and any such consent may
    podrá modificar las obligaciones de rescate de la              modify the redemption obligations of the Company
    Compañía en una Venta/Rescate Especial de Activos).            under any Special Asset Sale/Redemption).

                 (iv) Tras el cierre o consumación de                      (iv) Upon the closing or consummation of
    cualquier Venta Especial de Activos, la Compañía dará          any Special Asset Sale, the Company shall give
    aviso al Fideicomisario y (distribuida por la Compañía a       notice to the Trustee and notice (distributed by the
    través de DTC) a los Tenedores y Beneficiarios Finales         Company through DTC) to the Holders and
    de las Nuevos Bonos Garantizados acerca de la Venta            Beneficial Owners of the New Senior Secured
    Especial de Activos y de las obligaciones de rescate de        Notes of the Special Asset Sale and the mandatory
    la Compañía (un “Aviso de Venta/Rescate Especial de            redemption obligations of the Company (a “Special
    Activos”). El Aviso de Venta/Rescate Especial de               Asset Sale/Redemption Notice”). The Special
    Activos describirá con razonable detalle los términos de       Asset Sale/Redemption Notice shall describe in
    la Venta Especial de Activos (incluyendo un resumen            reasonable detail the terms of the Special Asset
    razonable de las Opiniones de Venta Especial de                Sale (including a reasonable summary of the
    Activos o copias de estos) y el Monto de la                    Special Asset Sale Opinions or copies thereof) and
    Venta/Rescate Especial de Activos para el rescate de           the Special Asset Sale/Redemption Amount for
    Nuevos Bonos Garantizados. Los Beneficiarios Finales           redemption of New Senior Secured Notes. The
    del Tramo A de Nuevos Bonos Garantizados podrán                Beneficial Owners of the Tranche A New Senior
    optar (dentro de los 10 Días Hábiles posteriores al Aviso      Secured Notes may elect (within 10 Business Days
    de Venta/Rescate Especial de Activos) por el rescate de        after the Special Asset Sale/Redemption Notice) to

                                                           6
 20-11411-mg           Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                               Pg 163 of 173


     sus Nuevos Bonos Garantizados y declarando el monto            have their New Senior Secured Notes redeemed
     de capital de los Nuevos Bonos Garantizados que deseen         and stating the principal amount of the New Senior
     sean rescatados. Si las elecciones de rescate por parte de     Secured Notes they wish to have redeemed. If
     los Beneficiarios Finales del Tramo A de las Nuevos            redemption elections by the Beneficial Owners of
     Bonos Garantizados superan el Monto de Venta/Rescate           the Tranche A New Senior Secured Notes exceed
     Especial de Activos, el rescate se prorrateará entre los       the Special Asset Sale/Redemption Amount, the
     Beneficiarios Finales del Tramo A que hayan optado por         redemption shall be prorated among the electing
     el rescate de sus Nuevos Bonos Garantizados. Si las            Beneficial Owners of the Tranche A New Senior
     elecciones de rescate por parte de los Beneficiarios           Secured Notes. If redemption elections by the
     Finales del Tramo A de las Nuevos Bonos Garantizados           Beneficial Owners of the Tranche A New Senior
     suman menos que el Monto de Venta/Rescate Especial             Secured Notes aggregate less than the Special
     de Activos, todos los fondos que no se usen para               Asset Sale/Redemption Amount, any funds not
     rescatar el Tramo A de los Nuevos Bonos Garantizados           used to redeem Tranche A New Senior Secured
     se utilizarán para rescatar (obligatoriamente) Nuevos          Notes shall be used to redeem (mandatorily)
     Bonos Garantizados del Tramo B. Si, después de dichos          Tranche B New Senior Secured Notes. If, after
     rescates del Tramo B de los Nuevos Bonos                       such redemptions of the Tranche B New Senior
     Garantizados, aún quedan fondos del Monto de                   Secured Notes, there are funds remaining from the
     Venta/Rescate Especial de Activos, entonces dichos             Special Asset Sale/Redemption Amount, then such
     fondos se utilizarán para rescatar (obligatoriamente)          funds shall be used to redeem (mandatorily)
     Nuevos Bonos Garantizados del Tramo A (pero después            additional Tranche A New Senior Secured Notes
     de dar prioridad a las elecciones de rescate iniciales de      (but after giving priority to the initial redemption
     los Beneficiarios Finales del Tramo A de las Nuevos            elections of the Beneficial Owners of the Tranche
     Bonos Garantizados según se estableció                         A New Senior Secured Notes as stated above).
     precedentemente.

                (v) No obstante las otras disposiciones de                         (v) Notwithstanding the other
     este Párrafo 7 (c), en el caso de cualquier transacción        provisions of this Paragraph 7(c), in the event of
     que afecte a los Activos Especiales que también sea un         any transaction affecting the Special Assets which
     Cambio de Control, las disposiciones de la Sección 3.7         is also a Change of Control, the provisions of
     de la Escritura de Emisión de Emisión (Evento de               Indenture Section 3.7 (Change of Control
     Recompra de Cambio de Control) continuarán                     Repurchase Event) shall continue to apply.
     aplicándose.

8.      Fecha de Pago de Intereses y Tasa de Interés Nuevos         8.     New Senior Secured Notes Interest Payment
        Bonos Garantizados                                                 Dates and Interest Rates.

          (a)      Las Fechas de Pago de Intereses bajo los               (a) The Interest Payment Dates under the
Nuevos Bonos Garantizados serán los días 14 de los menes          New Senior Secured Notes shall be the 14th day of
de agosto, noviembre, febrero y mayo siguientes a la fecha        each August, November, February and May
de emisión de los Nuevos Bonos Garantizados con fecha de          following the New Senior Secured Notes Issuance
registro el primer día de cada uno de esos meses.                 Date with Record Dates on the first day of each such
                                                                  month.

         (b)      (i)      Los intereses se devengarán bajo              (b)        (i)       Interest shall accrue under
los Nuevos Bonos Garantizados (desde y hasta después de           the New Senior Secured Notes (from and after the
la fecha de emisión de los Nuevos Bonos Garantizados) de          New Senior Secured Notes Issuance Date) at the
acuerdo con las siguientes tasas anuales durante cada uno de      following annual rates during each of the Years (i.e.
los Años (v.gr., periodos de 12 meses) que se indican a           12-month periods) indicated below following the
continuación con posterioridad a la fecha de emisión de los       New Senior Secured Notes Issuance Date and until
Nuevos Bonos Garantizados y hasta la fecha en que sean            the New Senior Secured Notes and all Obligations
íntegramente pagados los Nuevos Bonos Garantizados y las          thereunder are paid in full:
obligaciones que de ellos emanan:




                                                            7
 20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                              Pg 164 of 173


         Año 1:            6,0%                                          Year 1:            6.0%
         Año 2:            7,0%                                          Year 2:            7.0%
         Año 3:            7,5%                                          Year 3:            7.5%
         Año 4:            8,0%                                          Year 4:            8.0%
         Año 5:            8,5%                                          Year 5:            8.5%
         Año 6:            9,0%                                          Year 6:            9.0%
         Año 7 y sigte.:   9,5%                                          Year 7 et. seq.:   9.5%

                (ii)        Los intereses que se devenguen                  (ii) Interest accruing during each of the
durante cada uno de los trimestres en el Año 1 no serán         four quarters in Year 1 shall not be payable in cash
pagaderos en dinero, sino que serán capitalizados y añadidos    but shall be capitalized and added to the principal
al monto de capital de los Nuevos Bonos Garantizados, y los     amount of the New Senior Secured Notes, and
intereses sobre dichos intereses capitalizados (monto de        interest on such capitalized interest (additional
capital adicional) devengarán sobre los mismos desde y          principal amount) shall accrue thereon from and after
hasta la Fecha de Pago de Intereses de pago aplicable.          the applicable Interest Payment Date. Fifty Percent
Cincuenta (50%) de los intereses que se devenguen durante       (50%) of interest accruing during each of the first and
el primer y segundo trimestre del Año 2 no serán pagaderos      second quarters in Year 2 shall not be payable in cash
en dinero, sino que serán capitalizados y añadidos al monto     but shall be capitalized and added to the principal
de capital de los Nuevos Bonos Garantizados, y los intereses    amount of the New Senior Secured Notes, and
sobre tales intereses capitalizados (monto de capital           interest on such capitalized interest (additional
adicional) se devengarán sobre los mismos desde y después       principal amount) shall accrue thereon from and after
de la Fecha de Pago de Intereses aplicable.                     the applicable Interest Payment Date.

         (iii)    todos los intereses que se devenguen bajo           (iii)       All interest accruing under the New
los Nuevos Bonos Garantizados que no sean capitalizados         Senior Secured Notes which is not capitalized shall
serán pagaderos en dinero a la Fecha de Pago de Intereses       be payable in cash on the applicable Interest Payment
aplicable. Los Intereses Morosos ser aplicarán en los Nuevos    Dates. Defaulted Interest shall apply in the New
Bonos Garantizados (calculados desde la Fecha de Pago de        Senior Secured Notes (calculated from the applicable
Intereses aplicable) a cualquier interés pagadero en dinero y   Interest Payment Date) to any interest payable in cash
no pagado oportunamente a la Fecha de Pago de Intereses         and not timely paid on the applicable Interest
aplicable. Tan pronto a continuación de cada Fecha de Pago      Payment Date. Promptly following each such Interest
de Intereses, la Compañía entregará al Fideicomisario y a los   Payment Date, the Company shall provide to the
Tenedores y Beneficiarios Finales de los Nuevos Bonos           Trustee and Holders and Beneficial Owners of the
Garantizados un reporte indicando los montos de intereses       New Senior Secured Notes a report showing the
capitalizados correspondientes a esas Fechas de Pago de         amount of the interest capitalized for such Interest
Intereses y acumuladamente.                                     Payment Dates and cumulatively.

9.     Ciertas Obligaciones de la Nueva Escritura de            9.   Certain New Indenture Covenants and Events
       Emisión y Eventos de Incumplimiento. La Nueva                 of Default. The New Indenture shall provide as
       Escritura de Emisión dispondrá lo siguiente:                  follows:

    (a) Sección 3.11 de la Escritura de Emisión                   (a)   Indenture Section 3.11 (Limitation on
(Limitación para Incurrir en Endeudamiento Adicional) se        Incurrence of Additional Indebtedness) shall be
modifica (de la Escritura de Emisión Existente) como sigue:     modified (from the Existing Indenture) as follows:

         (i)      Sección 3.11(a) de la Escritura de Emisión             (i)       Indenture Section 3.11(a) shall
indicará: “La Compañía no permitirá, ni causará que se          state: “The Company shall not and shall not cause or
permita por ninguna de sus Filiales Restringidas, directa o     permit any of its Restricted Subsidiaries to, directly
indirectamente, Incurrir en Endeudamiento (incluyendo           or indirectly, Incur any Indebtedness (including
Endeudamiento Adquirido).” [El resto de la Sección 3.11(a)      Acquired Indebtedness).” [The remainder of
de la Escritura de Emisión se elimina como también              Indenture Section 3.11(a) will be deleted, as well as
cualquier definición relacionada que de otra forma no sea       any related definitions not otherwise needed in the
necesaria en la Nueva Escritura de Emisión después de la        New Indenture after the modification of Indenture
modificación de la Sección 3.11(a) de la Escritura de           Section 3.11(a).]
Emisión .]


                                                          8
 20-11411-mg           Doc 31        Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                                Pg 165 of 173


          (ii)     “Endeudamiento Permitido” bajo la                         (ii)     “Permitted Indebtedness” under
Sección 3.11(b) de la Escritura de Emisión de Emisión (la          Indenture Section 3.11(b) (which does not include
que no incluye Endeudamiento de Baluma de conformidad              Indebtedness of Baluma pursuant to Indenture
con Sección 3.11(c) de la Escritura de Emisión ) incluirá          Section 3.11(c)) shall include (all of the following
(todo lo que aquí se refiere como el “Nuevo Endeudamiento          being herein referred to as the “Plan New Permitted
Permitido del Acuerdo de Reorganización Judicial”): los            Indebtedness”): the Bridge Loan Notes and the
Pagarés del Crédito Puente y el Tramo Convertible D                Convertible Tranche D (together the “New Financing
(ambos, el “Nuevo Endeudamiento Financiero ”); el Tramo            Indebtedness”); the Convertible Tranche A-1; the
Convertible A-1; el Tramo Convertible A-2; el Bono Tramo           Convertible Tranche A-2; the Fixed Income Tranche
Renta Fija B; el Bono Renta Fija Tramo C ; el                      B Bond; the Fixed Income Tranche C Bond; the
Endeudamiento Bancario Permitido; hipotecas existentes             Permitted Bank Indebtedness; existing mortgages that
que no están afectadas por el Proceso de Reorganización;           are unaffected by the Reorganization Proceeding;
líneas de crédito bancarias para sustentar boletas de garantía     banking credit lines to support performance bonds
bancaria otorgadas a la Compañía y sus Filiales Restringidas       granted to the Company and its Restricted
en conexión con procesos licitatorios para postular, o             Subsidiaries in connection with bidding processes
adquirir, concesiones de casinos (las “Boletas de Garantía         for, or acquiring, licensed casino projects (the
Bancaria”). Aparte de las Boletas de Garantía Bancaria, la         “Performance Bonds”). Other than the Performance
Deuda Bancaria Permitida y las hipotecas existentes, todo          Bonds, the Permitted Bank Indebtedness and the
Nuevo Endeudamiento Permitido del Acuerdo de                       existing mortgages, all Plan New Permitted
Reorganización Judicial será de carácter valista.                  Indebtedness shall be unsecured.

          (iii)     (A)       las siguientes cláusulas de la                 (iii)      (A)      The following clauses of
Sección 3.11(b) de la Escritura de Emisión se eliminan:            Indenture Section 3.11(b) shall be deleted: clause
cláusula (iii), cláusula (xi), cláusula (xiv) (excepto en cuanto   (iii), clause (xi), clause (xiv) (except as it relates to
se relacione con las Obligaciones de Leasing Capitalizadas         Capitalized Lease Obligations of the Company or any
de la Compañía o cualquier Filial Garante), cláusula (xvii) y      Subsidiary Guarantor), clause (xvii) and clause (xix).
cláusula (xix). Sección 3.11(b) de la Escritura de Emisión         Indenture Section 3.11(b)(xviii) shall be amended to
de Emisión (xviii) se modifica para eliminar el texto actual       delete the current language of subclause (i) thereof
de la sub cláusula (i) y permitir Endeudamiento bajo la sub        and to permit Indebtedness under subclause (i)
cláusula (i) de la misma hasta CLP$ 40 billones u otras            thereof up to CLP$ 40 billion or its other currency
divisas equivalente solo hasta marzo de 2024 (sujeto a las         equivalent solely until March 2024 (subject to the
restricciones del Párrafo 9(b)(ii) más abajo y no incluyen el      restrictions in Paragraph 9(b)(ii) below and not
Nuevo Endeudamiento Permitido del Acuerdo de                       including Plan New Permitted Indebtedness or
Reorganización Judicial o Endeudamiento incurrido por              Indebtedness incurred by Baluma as permitted by
Baluma según lo permite la Sección 3.11(c)(ii)), y la sub-         Section 3.11(c)(ii)), and subclause (ii) of Indenture
cláusula (ii) de la Sección 3.11(b) de la Escritura de             Section 3.11(b)(xviii) shall be deleted.
Emisión (xviii) se elimina.

                 (B)       Sección 3.11(b) de la Escritura de                 (B)     Indenture Section 3.11(b), clause
Emisión, cláusula (i), se modifica para permitir “Deuda            (i), shall be modified to allow “Permitted Bank
Bancaria Permitida” de conformidad con el Acuerdo de               Indebtedness” pursuant to the Plan in an aggregate
Reorganización Judicial por un monto agregado vigente en           amount outstanding at any time not to exceed CLP$
cualquier tiempo no superior a CLP$ 12.000 millones.               12 billion.

        (iv)     Sección 3.11(c), cláusula (ii), de la                      (iv)      Indenture Section 3.11(c), clause
Escritura de Emisión se modifica para eliminar su texto            (ii), shall be modified to delete the current language
actual y reemplazarlo por el siguiente:                            and to state that:

                    “(ii) Endeudamiento de Baluma S.A.                     “(ii) Indebtedness of Baluma S.A. not to
no debe exceder: (i) US$ 15,000,000 en cualquier tiempo en         exceed: (i) US$ 15,000,000 at any time on or before
o antes de noviembre 30, 2021; y (y) US$ 10,000,000 desde          November 30, 2021; and (y) US$ 10,000,000 from
y después de diciembre 1, 2021; menos (en cada caso)               and after December 1, 2021; less (in each case) any
cualquier Endeudamiento incurrido de conformidad con la            Indebtedness incurred pursuant to Section
Sección 3.11(c)(vi);”                                              3.11(c)(vi);”




                                                             9
 20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                              Pg 166 of 173


          (v) Sección 3.11(c)(vi) de la Escritura de                      (v)      Indenture Section 3.11(c)(vi) shall
Emisión se modifica para eliminar la sub-cláusula (ii) y la      be modified to delete subclause (ii) thereof and the
salvedad que le sigue.                                           proviso that follows.

    (b) (i)       Al final del trimestre en que cualquier            (b) (i)        As of the end of the quarter in
venta de Activos Baluma ocurra, y al final de cada               which any sale of the Baluma Assets shall occur, and
trimestre de ahí en adelante, de conformidad con los estados     as of the end of each quarter thereafter, pursuant to
financieros consolidados de la Compañía informados a la          the consolidated financial statements of the Company
Comisión para el Mercado Financiero o CMF, la                    reported to the Chilean Financial Market
Compañía tendrá un Ratio Financiero no mayor a un                Commission (Comisión para el Mercado Financiero
múltiplo de 3,0 veces; excepto que dicho cálculo se hará         or the “CMF”), the Company shall have a Financial
sobre una base pro forma (excluyendo los efectos de venta        Ratio of no greater than 3.0 times; except such
de Activos Baluma ) para el trimestre en que la venta haya       calculation shall be on a pro forma basis (excluding
ocurrido.                                                        the effects of sale of the Baluma Assets) for the
                                                                 quarter in which the sale shall have occurred.

          (ii)    Comenzando en marzo de 2024, salvo que                 (ii)       Beginning in March 2024, unless
haya ocurrido una venta de Activos Baluma, la Compañía no        there shall have been a sale of the Baluma Assets, the
incurrirá, ni permitirá que cualquiera de sus Filiales           Company shall not, and shall not cause or permit any
Restringidas, directa o indirectamente, incurran o permitan      of its Restricted Subsidiaries to, directly or indirectly,
que exista cualquier Endeudamiento, que después de dar           incur or allow to exist any Indebtedness, which after
efecto a dicho nuevo Endeudamiento resulte en (i) un Ratio       giving effect to such new Indebtedness results in (i) a
Financiero de 6,5 veces desde marzo 2024, y hasta                Financial Ratio of 6.5 times from March 2024, and
diciembre 2025, (ii) un ratio Financiero de 6,0 veces desde      until December 2025, (ii) a Financial Ratio of 6.0
marzo 2026, y hasta diciembre 2026, y (iii) un Ratio             times from March 2026, and until December 2026,
Financiero de 5,5 veces desde marzo 2027, y de ahí en            and (iii) a Financial Ratio of 5.5 times from March
adelante.                                                        2027, and thereafter.

          (iii)     (A)     “Deuda Financiera Neta”                       (iii) (A) “Net Financial Debt” shall mean:
significará: (x) la suma de los montos registrados como          (x) the sum of the amounts recorded as “other current
“otros pasivos financieros corrientes”, “otros pasivos           financial liabilities”, “other non-current financial
financieros no-corrientes”, “pasivos corrientes de leasings” y   liabilities”, “current lease liabilities” and “non-
“pasivos no-corrientes de leasings”, menos (y) los montos        current lease liabilities”, less (y) the amounts
registrados como “caja y equivalentes de caja”; todo lo          recorded as “cash and cash equivalents”; all of the
anterior de conformidad con el Estado de la Posición             above pursuant to the Consolidated Statement of
Financiera Consolidado de la Compañía, que se reporta            Financial Position of the Company, reported on a
trimestralmente a la CMF.                                        quarterly basis to the CMF.

                   (B)      “EBITDA Ajustado” significará                         (B)        “Adjusted EBITDA” for
el resultado de los siguientes ítems contables de los Estados    shall mean the result of the following accounting
Financieros de Enjoy S.A. para los doce meses que terminen       items of Enjoy S.A’s Income Statement for the
en la fecha de medición: (v) ingresos de actividades             twelve-month period ending on the measurement
ordinarias totales; menos (w) costos de venta; menos (x)         date: (v) total revenues (ingresos de actividades
gastos de administración; mas (y) depreciación; mas (z)          ordinarias); less (w) cost of sales (costo de venta);
amortización.                                                    less (x) selling, general and administrative expenses
                                                                 (gastos de administración); plus (y) depreciation;
                                                                 plus (z) amortization.

                 (C)      “Ratio Financiero” significa la                      (C)         The “Financial Ratio”
ratio de Deuda Financiera Neta a EBITDA Ajustado.                means the ratio of Net Financial Debt to Adjusted
                                                                 EBITDA.

         (c)     Cualquier venta de los Activos Baluma,                 (c) Any sale of the Baluma Assets, the
Activos Coquimbo o Activos Pucón se regirá por las               Coquimbo Assets or the Pucón Assets shall be
disposiciones sobre Venta/Rescate Especial de Activos y no       governed by the Special Asset Sale/Redemption


                                                            10
 20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                  Main Document
                                              Pg 167 of 173


por la Sección 3.13 de la Escritura de Emisión (Limitation      provisions and not Indenture Section 3.13 (Limitation
on Asset Sales).                                                on Asset Sales).

          (d)     La definición de “Gravámenes Permitidos”               (d)        The definition of “Permitted Liens”
se modifica para incluir (x) las garantías que cubren Boletas   shall be amended to include (x) the collateral
de Garantía Bancaria siempre que tales garantías se limiten a   securing the Performance Bonds provided that such
hipotecas sobre bienes raíces en Rinconada y Chiloé, y (y)      collateral is limited to a mortgage on real property in
depósitos a plazo entregados en garantía en favor de            Rinconada and Chiloe, and (y) term deposits granted
emisores de Boletas de Garantía Bancaria en conformidad         as guaranties in favor of the issuers of Performance
con los términos y condiciones de las líneas de crédito         Bonds in accordance with the terms and conditions of
relevantes y contratos de agencia de garantías al 14 de julio   the relevant credit lines and security agency
de 2020.                                                        agreements as of July 14, 2020.

         (e)     La Compañía no reducirá su capital para                (e)       The Company shall not reduce its
absorber pérdidas acumuladas.                                   capital to absorb accumulated losses.

           (f)    Las transacciones bajo y en conformidad               (f)       The transactions under and in
con el Acuerdo de Reorganización Judicial, incluyendo la        accordance with the Plan, including the issuance of
emisión de los Nuevos Bonos Garantizados, el Nuevo              the New Senior Secured Notes, the New Financing
Endeudamiento Financiero, Tramo Convertible A-1 , Tramo         Indebtedness, the Convertible Tranche A-1, the
Convertible A-2 y el Tramo Convertible D y la celebración       Convertible Tranche A-2 and the Convertible
por la Compañía, sus Filiales Restringidas y las Filiales       Tranche D and the entry by the Company, its
Garantes en los Nuevos Instrumentos de Garantía y el            Restricted Subsidiaries and the Subsidiary Guarantors
otorgamiento por la Compañía, sus Filiales Restringidas y       into the New Security Documents and the grant by
las Filiales Garantes de Gravámenes bajo las mismas             the Company, its Restricted Subsidiaries and the
(incluyendo la emisión de capital al momento de la              Subsidiary Guarantors of Liens thereunder (including
conversión de cualquier instrumento de deuda convertible        the issuance of equity upon the conversion of any
emitido de conformidad con el Acuerdo de Reorganización         convertible debt instruments issued pursuant to the
Judicial), no constituirá un Evento de Compra por Cambio        Plan), shall not constitute a Change of Control
de Control bajo la Sección 3.7 de la Escritura de Emisión       Purchase Event under Indenture Section 3.7 (Change
(Evento de Compra por Cambio de Control). La definición         of Control Purchase Event). The definition of
de “Tenedores Permitidos” se modifica para incluir a los        “Permitted Holders” shall be amended to include the
Tenedores Permitidos actualmente definidos en la Escritura      Permitted Holders currently defined in the Existing
de Emisión Existente y a todos los nuevos tenedores de más      Indenture and all new holders of more than 5% of the
de 5% de las acciones ordinarias de la Compañía a               ordinary shares of the Company following
continuación de la perfección de las transacciones              completion of the foregoing transactions under and in
precedentes de conformidad con el Acuerdo de                    accordance with the Plan.
Reorganización Judicial.

         (g)     Sección 3.12 de la Escritura de Emisión                (g) Indenture Section 3.12 (Limitation on
(Limitation on Restricted Payments) se modifica a los           Restricted Payments) shall be modified to effect:
efectos de:

               (i)     prohibir absolutamente cualquier                    (i)    an absolute prohibition on any
       rescate, prepago o recompra por la Compañía, sus              redemption, prepayment or repurchase by the
       Filiales Restringidas o las Filiales Garantes de Nuevo        Company, its Restricted Subsidiaries or the
       Endeudamiento Permitido del Acuerdo de                        Subsidiary Guarantors of the Plan New
       Reorganización Judicial (fuera de (x) cualquier pago          Permitted Indebtedness (other than (x) any
       de acreencias bancarias en el Acuerdo de                      payment of bank claims in the Plan by the
       Reorganización Judicial mediante la entrega de                delivery of the Fixed Income Tranche C Bond,
       Bonos Renta Fija Tramo C, (y) repago de créditos              (y) repayment of unsecured credits under the
       valistas bajo el Acuerdo de Reorganización Judicial           Plan through the delivery of the Convertible
       mediante la entrega bonos Tramo Convertible A-1 ,             Tranche A-1, Convertible Tranche A-2 and
       Tramo Convertible A-2 y Tramo Renta Fija Bono B,              Fixed Income Tranche Bond B, and (z)
       y (z) repago los Pagarés del Crédito Puente de                repayment of the Bridge Loan Notes in
       conformidad con los términos o el canje de los                accordance with their terms or the exchange of

                                                           11
20-11411-mg          Doc 31     Filed 08/18/20 Entered 08/18/20 17:18:27               Main Document
                                           Pg 168 of 173


   Pagarés del Crédito Puente por Tramo Convertible D        the Bridge Loan Notes for the Convertible
   o Acciones de Conversión, todo de conformidad con         Tranche D or Conversion Shares, all in
   el Acuerdo de Reorganización Judicial) previo al          accordance with the Plan) prior to the
   rescate o pago íntegro de todas las Obligaciones bajo     redemption or payment in full of all Obligations
   los Nuevos Bonos Garantizados;                            under the New Senior Secured Notes;

          (ii) una prohibición de cualquier rescate,               (ii) a prohibition on any redemption,
   prepago o recompra por la Compañía o sus Filiales         prepayment or repurchase by the Company or
   Restringidas o las Filiales Garantes de Boletas de        its Restricted Subsidiaries or the Subsidiary
   Garantía Bancaria previo a su Vencimiento Pactado         Guarantors of the Performance Bonds prior to
   originalmente establecido de conformidad con el           their Stated Maturity as originally established
   Acuerdo de Reorganización Judicial a no ser que           pursuant to the Plan unless such Performance
   esas Boletas de Garantía Bancaria sean                    Bonds are contemporaneously replaced with
   contemporáneamente remplazadas con nuevas                 new Performance Bonds for an equal or lesser
   Boletas de Garantía Bancaria por un monto igual o         amount; and
   menor; y

          (iii) la eliminación del texto de la Sección             (iii) the deletion of the language of
   3.12(a) de la Escritura de Emisión que sigue a la         Indenture Section 3.12(a) that follows clause
   cláusula (iv) (comenzando con la frase “si en             (iv) (beginning with the language “if at the time
   cualquier tiempo el Pago Restringido e                    of the Restricted Payment and immediately
   inmediatamente después de dar efecto pro forma al         after giving pro forma effect thereto;”
   mismo;”

          (iv)       eliminación de la Sección 3.12(b)            (iv) the deletion of Indenture Section
   de la Escritura de Emisión, excepto que:                  3.12(b), except that:

                     (A)       las sub-cláusulas (i), (vi)                (A)       subclauses (i), (vi) and
     y (vii) de la misma se mantienen;                       (vii) thereof) shall be preserved;

                   (B)         nuevas sub-cláusulas se                   (B)     new subclauses shall be
     añaden a la Sección 3.12(b) de la Escritura de          added to Indenture Section 3.12(b) that read as
     Emisión conforme a lo siguiente:                        follows:

                 *         *        *                                    *         *        *

          En tanto se mantengan vigentes los Bonos y               So long as the Notes are outstanding and
  cualquier Obligación bajo los mismos, la Escritura de      any Obligation under the Notes, the Indenture
  Emisión o los Documentos de Garantía se mantengan          or the Security Documents remains unpaid or
  impagas o insatisfechas, la Compañía o sus Filiales        unsatisfied, the Company or its Restricted
  Restringidas se abstendrán de aprobar, declarar,           Subsidiaries shall not approve, declare, make or
  efectuar o pagar (todo lo cual se refiere en este anexo    pay (all of the following being referred to
  como una “Reducción de Capital) cualquier reducción        herein as a “Capital Reduction”) any capital
  de capital o distribución a los accionistas de la          reduction or any distribution to the shareholders
  Compañía como resultado de una reducción de capital,       of the Company as a result of a capital
  recompra de acciones o cualquier otra actuación            reduction, share repurchase or any other
  societaria equivalente que tenga por efecto reducir el     equivalent corporate decision having the effect
  capital de la Compañía o de cualquier Filial               of reducing the capital of the Company or any
  Restringida, excepto por las reducciones de capital        Restricted Subsidiary, except for mandatory
  obligatorias que sean requeridas de conformidad con la     capital reductions required pursuant to the
  Ley de Sociedades Anónimas.                                Chilean Corporations Law.

         Los dividendos obligatorios permitidos y                 Mandatory dividends permitted and paid
  pagaderos bajo la Sección 3.12(b)(vi), estarán             under Section 3.12(b)(vi), shall be allowed. The
  permitidos. La declaración y pago de dividendos            declaration and payment of additional
  adicionales por la Compañía será permitida pero            dividends by the Company shall be allowed but

                                                       12
 20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                              Pg 169 of 173


      (sumado en monto a cualesquiera dividendos                       not (together in amount with any mandatory
      obligatorios pagados) no podrá exceder las utilidades            dividends paid) in excess of net profits (for the
      líquidas (y para obviar dudas, utilidades líquidas               avoidance of doubt, net profits being after
      después absorbidas todas las pérdidas acumuladas),               offsetting all cumulative losses), provided that
      siempre que (i) tales dividendos no resulten en una              (i) such dividends do not result in any Capital
      Reducción de Capital, (ii) el pago de dichos montos              Reduction, (ii) the payment of such amounts is
      cumpla con la Ley de Sociedades Anónimas y los                   in compliance with Chilean corporate law and
      estatutos de la Compañía o sus Filiales Restringidas,            the bylaws of the Company or its Restricted
      según sea el caso, y (iii) la Compañía, sus Filiales             Subsidiaries, as applicable, and (iii) the
      Restringidas y las Filiales Garantes se encuentren en            Company, the Restricted Subsidiaries and the
      cumplimiento con esta Escritura de Emisión a la época            Subsidiary Guarantors are in compliance with
      en que se declare el pago de tales dividendos,                   this Indenture at the time of any declaration and
      incluyendo el que no exista ningún Evento de                     payment of such dividends, including that no
      Incumplimiento a la época de la declaración y pago de            Event of Default exists at the time of any
      tales dividendos o que pudiese existir a continuación            declaration and payment of such dividends or
      de la declaración y pago de tales dividendos (o, en              would exist after the declaration or payment of
      cualquiera de ambos casos, pudiese existir con el paso           such dividends (or, in either case, may exist
      de cualquier plazo de gracia aplicable para dicho                with the passage of any applicable grace period
      Evento de Incumplimiento).                                       for such Event of Default).

                        *     *    *                                                 *      *     *
y;                                                              and;

               (iv)        la modificación de la Sección                 (v)       the modification of Indenture
         3.12(c) de la Escritura de Emisión en armonía con            Section 3.12(c) to comport with this Paragraph
         el Párrafo 9(g).                                             9(g).

(h)      Sección 3.22 de la Escritura de Emisión (Covenant      (h)      Indenture Section 3.22 (Covenant
Suspension) se modifica de modo que las disposiciones en la     Suspension) shall be amended such that the
Nueva Escritura de Emisión que (w) restringen el Incurrir en    provisions in the New Indenture that (w) restrict the
Deuda (Incurrence of Debt) de conformidad con el Párrafo        Incurrence of Debt pursuant to Paragraph 9(b) above,
9(b) precedente, (x) restringen el repago de Endeudamiento      (x) restrict the repayment of Indebtedness or other
u otros Pagos Restringidos de conformidad con el Párrafo        Restricted Payments pursuant to Paragraph 9(g)
9(g) precedente, (y) se relacionan con cualquier Venta          above, (y) relate to any Special Asset Sale or Special
Especial de Activos o Venta/Rescate Especial de Activos         Asset Sale/Redemption pursuant to Paragraph 7(c)
conforme al Párrafo 7(c) precedente, y (z) pertenezcan al       above, and (z) pertain to transactions with Affiliates
ámbito de transacciones con Partes Relacionadas bajo la         under Indenture Section 3.19 (Limitation on
Sección 3.19 de la Escritura de Emisión (Limitation on          Transactions with Affiliates), shall as to all of the
Transactions with Affiliates), sobrevivirán respecto de todas   aforementioned provisions survive covenant
esas disposiciones a la suspensión de obligaciones              suspension.
(covenants).

(i)      (A)      La definición de “Bankruptcy Law Event        (i)     (A)         The definition of “Bankruptcy Law
         de Default” se modifica para añadir e incluir                 Event of Default” shall be amended and
         cualquier incumplimiento material por la                      modified to add and include any material
         Compañía, sus Filiales Restringidas o las Filiales            breach by the Company, its Restricted
         Garantes de, o la falta de cumplimiento con, sus              Subsidiaries or the Subsidiary Guarantors of, or
         obligaciones materiales bajo el Acuerdo de                    other failure to perform, their material
         Reorganización Judicial o la adopción de cualquier            obligations under the Plan or the taking of any
         acción material en contravención al Acuerdo de                material action in contravention of the Plan or
         Reorganización Judicial o la satisfacción de las              to satisfy the Senior Secured Notes Exchange
         condiciones del Intercambio de Bonos Asegurados.              Conditions. Upon the occurrence of any
         De ocurrir cualquier Evento de Incumplimiento por             Bankruptcy Law Event of Default, all rights
         Ley de Insolvencia, todos los derechos y acciones             and remedies under the Existing Senior Secured
         legales bajo los Bonos Garantizados Existentes, la            Notes, the Existing Indenture, the Existing
         Escritura de Emisión Existente, los Documentos de             Security Documents and the Subsidiary

                                                          13
 20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                    Main Document
                                              Pg 170 of 173


         Garantía Existentes y las Garantías de las Filiales           Guarantees may be exercised by the Existing
         podrán ser ejercidos por el Fideicomisario                    Trustee, the Collateral Agent and the Holders
         Existente, el Agente de Garantías y los Tenedores y           and Beneficial Owners of the Existing Senior
         Beneficiarios Finales de los Bonos Garantizados               Secured Notes.
         Existentes.

                (B)        La Nueva Escritura de Emisión                      (B) The New Indenture shall provide
         dispondrá que, en el caso de cualquier acción                 that, in the case of any action permitted to be
         permitida adoptada por Tenedores que constituyan              taken by Holders constituting a majority or other
         una mayoría u otro porcentaje de los Nuevos Bonos             percentage of the New Senior Secured Notes
         Garantizados vigentes (incluyendo instrucciones al            outstanding (including directions to the Trustee or
         Fideicomisario o el Agente de Garantías, renuncias            the Collateral Agent, waivers (of Events of
         (de Eventos de Incumplimiento u otro) o                       Default or otherwise) or consents), including for
         consentimientos), incluyendo para propósitos de               purposes of actions of Required Holders, such
         acciones de los Tenedores Requeridos, tales acciones          action shall be deemed to have been properly
         se tendrán por adoptadas apropiadamente o                     taken or authorized by the equivalent Beneficial
         autorizadas por los Beneficiarios Finales                     Owners who provide to the Trustee and the
         equivalentes que provean al Fideicomisario y la               Company confirmations from DTC participants
         Compañía confirmaciones de los partícipes del DTC             who are custodians for such Beneficial Owner
         que sean custodios de tales Beneficiarios Finales que         that such DTC participants hold interests in the
         dicho participes del DTC mantengan un interés en              New Senior Secured Notes for such Beneficial
         los Nuevos Bonos Garantizados para dichos                     Owners and stating the amounts so held.
         Beneficiarios Finales y declarado los montos por
         ellos mantenidos.

                (C)       La Compañía acuerda que, ocurra                    (C) The Company agrees that, whether
         o no el Intercambio de Bonos Garantizados, el voto            or not the Senior Secured Notes Exchange shall
         de los Tenedores o Beneficiarios Finales de los               occur, the vote of the Holders or Beneficial
         Bonos Garantizados Existentes aprobando el                    Owners of the Existing Senior Secured Notes to
         Acuerdo de Reorganización Judicial constituirá una            approve the Plan shall constitute also an
         inmediata enmienda y modificación de la Escritura             immediate amendment and modification of the
         de Emisión Existente según lo expresado,                      Existing Indenture as aforesaid solely for the
         solamente a los efetos de este Párrafo 9(i), y la             purpose of this Paragraph 9(i), and the
         Compañía conviene en otorgar y entregar al                    Company shall execute and deliver to the
         Fideicomisario Existente, dentro de los 10 Días               Existing Trustee, within 10 Business Days
         Hábiles siguientes a la Junta Deliberativa, una               following the Deliberative Creditors’ Meeting,
         Escritura de Emisión Complementaria escriturando              a Supplemental Indenture memorializing the
         las modificaciones precedentes.                               foregoing amendment.

 10.     Documentación Final. Los Nuevos Bonos                   10.      Final Documentation. The New Senior
Garantizados, la Nueva Escritura de Emisión y los Nuevos         Secured Notes, the New Indenture and the New
Instrumentos de Garantía conformarán sus disposiciones a         Security Documents shall conform to the descriptions
las descripciones contenidas en este Term Sheet y estarán en     thereof in this Term Sheet and shall be in form and
forma y sustancia razonablemente satisfactorios para el          substance otherwise reasonably satisfactory to the
Fideicomisario Existente, el Nuevo Fideicomisario y la           Existing Trustee, the New Trustee and the Majority
Mayoría de los Beneficiarios Finales.                            Beneficial Owners.

 11.     Efectividad del Intercambio de Bonos                    11. Effectiveness of the Exchange of Senior
Garantizados. Si bien la Fecha de Emisión de los Nuevos          Secured Notes. While the New Senior Secured Notes
Bonos Garantizados tendrá efecto retroactivamente a la           Issuance Date will be deemed retroactively to be the
fecha de la Junta Deliberativa,                                  date of the Deliberative Creditors’ Meeting,

       (i)       salvo y hasta en tanto que el tribunal que              (i)         unless and until the Chilean court
  conoce del proceso de reorganización de la Compañía            has certified that the reorganization plan is effective
  haya certificado la efectividad del Acuerdo de                 (pursuant to Article 89 of the Law 20.720 (Chilean
  Reorganización Judicial (de conformidad con el artículo        Insolvency and Bankruptcy Law)) (the “Chilean

                                                           14
20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                   Main Document
                                             Pg 171 of 173


 89 de la ley 20.720 (ley de reorganización y liquidación)     Court Order”) and the Chapter 15 Court (as defined
 y el tribunal que conoce del proceso de Capítulo 15 haya      herein) has “recognized” the reorganization
 homologado dicho proceso de reorganización, el Acuerdo        proceeding, the plan and the Chilean Court Order (the
 de Reorganización Judicial y el certificado del tribunal      “Chapter 15 Recognition Order” (with each such
 chileno (en donde cada orden tribunalicia se encuentre        court order being a final order with no further right of
 firme y ejecutoriada, sin orden de no innovar y sin           appeal or appeal pending and no stay of such court
 apelación pendiente ni ulterior recurso), y cuya              order), and which Chapter 15 Recognition Order
 homologación por el tribunal del Capítulo 15 haya sido        shall have also approved under Section 1145 of the
 también aprobada bajo la Sección 1145 del Código de           U.S. Bankruptcy Code, and its application to, the
 Quiebras de los Estados Unidos de América, y su               offering and issuance of the New Senior Secured
 aplicación a la oferta y emisión de los Nuevos Bonos          Notes; or
 Garantizados; o

      (ii)      si las Nuevas Condiciones de                           (ii)        if the New Financing Conditions
 Financiamiento no se cumplen (incluyendo la emisión de        are not satisfied (including the issuance of the Bridge
 los Pagarés del Crédito Puente por el monto total de las      Loan Notes for the full amount of the Bridge Loan
 Suscripciones de Pagarés de Crédito Puente y no se haya       Notes Subscriptions and no invocation of liquidation
 invocado una liquidación por el Comité de Acreedores);        by the Creditors Committee);

                (A)        los Nuevos Bonos Garantizados                (A)     the New Senior Secured Notes shall
       no se emitirán, la Nueva Escritura de Emisión no             not be issued, the New Indenture shall not be
       será otorgada ni entrará en vigor, los Nuevos                executed or effective, the New Security
       Documentos de Garantía no serán enmendados o                 Documents shall not be amended or modified
       modificados o ejecutados ni entrarán en vigencia, y          or executed or effective, and the transactions
       las operaciones bajo los Párrafos 3, 4, 5 y 6                under Paragraphs 3, 4, 5 and 6 above (being
       precedentes (a veces referidas como el “Intercambio          sometimes referred to as the “Senior Secured
       de Bonos Garantizados”) no ocurrirán, y                      Notes Exchange”) shall not occur, and

                (B)        los Bonos Garantizados                         (B) the Existing Senior Secured Notes,
       Existentes, la Escritura de Emisión Existente, los           the Existing Indenture, the Existing Security
       Documentos de Garantía Existentes y las Garantías            Documents and the Subsidiary Guarantees shall
       de Filiales permanecerán plenamente vigentes, las            continue in full force and effect, the claims,
       acciones y derechos y recursos del Fideicomisario            rights and remedies of the Existing Trustee, the
       Existente, el Agente de Garantías y los Tenedores y          Collateral Agent and the Holders and Beneficial
       Beneficiarios Finales de los Bonos Garantizados              Owners of the Existing Senior Secured Notes
       Existentes no se extinguirán (incluyendo con                 thereunder shall not be extinguished (including
       respecto a Intereses Moratorios e Intereses Post-            in respect of Defaulted Interest and Post-
       Protección Concursal), y los Eventos de                      Petition Interest), and Events of Default
       Incumplimiento bajo los mismos no serán                      thereunder shall not be waived.
       renunciados.

                       Apéndice A                                                    Appendix A

  5.    Rescate Opcional                                           5.    Optional Redemption

  (a) Rescate Opcional con una Prima de “Make-Whole”.               (a) Optional Redemption with a Make-Whole
      En cualquier momento y de tiempo en tiempo               Premium. At any time and from time to time during
      durante el plazo que comienza el 15 de agosto de         the period commencing August 15, 2022 and
      2022 y expira 14 de agosto de 2024, la Compañía          ending August 14, 2024, the Company shall have
      tendrá el derecho, a su opción, de recatar los Bonos,    the right, at its option, to redeem the Notes, in whole
      en su totalidad, pero no parcialmente, a un precio       but not in part, at a redemption price equal to 100%
      de rescate igual a 100% del monto de capital de los      of the principal amount of the Notes redeemed plus
      Bonos rescatados más el exceso de:                       the excess of:

        (i)    el valor presente (calculado por el                      (i)       the present value (as calculated by
        Banquero de Inversiones Independiente) a la tal                 the Independent Investment Banker) at such

                                                          15
 20-11411-mg          Doc 31       Filed 08/18/20 Entered 08/18/20 17:18:27                     Main Document
                                              Pg 172 of 173


         Fecha de Rescate de (A) 100% del monto de                      Redemption Date of (A) 100% of the
         capital de los Bonos más (B) todos los restantes               principal amount of Notes plus (B) all
         intereses programados debidos de ahí en adelante               required remaining scheduled interest
         hasta el 14 de agosto de 2027 (excluyendo los                  payments due thereon through August 14,
         intereses devengados e impagos a la Fecha de                   2027 (excluding accrued but unpaid interest
         Rescate), descontados a la Fecha de Rescate sobre              to the Redemption Date), discounted to the
         una base semestral (asumiendo un año de 360 días               Redemption Date on a semi-annual basis
         consistente de doce meses de 30 días) a una tasa del           (assuming a 360-day year consisting of
         Tesoro (Treasury Rate) más 400 puntos base, sobre              twelve 30-day months) at the Treasury Rate
                                                                        plus 400 basis points, over

         (ii)     el monto de capital de los Bonos (el                    (ii)      the principal amount of the Notes
         “Monto Make-Whole”), más en cada caso cualquier                  (the “Make-Whole Amount”), plus in each
         monto de interés devengados e impagos sobre el                   case any accrued and unpaid interest on the
         monto de capital de los Bonos a, pero sin incluir, la            principal amount of the Notes to, but not
         Fecha de Rescate (sujeto al derecho de los                       including, the Redemption Date (subject to
         Tenedores registrados a la Fecha de Registro                     the right of Holders of record on the relevant
         relevante para recibir intereses debidos a la Fecha              Record Date to receive interest due on the
         de Pago de Intereses relevante).                                 relevant Interest Payment Date).


“Emisión Comparable al Tesoro” significa el o los valores        “Comparable Treasury Issue” means the United
del Tesoro Norteamericano (United States Treasury)               States Treasury security or securities selected by an
seleccionados por un Banquero de Inversión Independiente         Independent Investment Banker as having an actual
como un valor que tenga un vencimiento, real o interpolado,      or interpolated maturity comparable to August 14,
comparable a 14 de agosto de 2027 que se utilizaría, al          2027 that would be utilized, at the time of selection
tiempo de la selección y en conformidad con prácticas            and in accordance with customary financial practice,
financiaras habituales, para poner precio a nuevas emisiones     in pricing new issues of corporate debt securities with
de deuda corporativa con vencimiento comparable a 14 de          a maturity comparable to August 14, 2027.
agosto de 2027.

[El resto del Párrafo 5(a) permanecerá sin cambios.]             [The remainder of Paragraph 5(a) will remain
                                                                 unchanged.]
            *                  *                *                        *               *                 *

            (b) Opción de Rescate Opcional sin Prima de                  (b)       Optional Redemption Without a
  “Make-Whole”. En cualquier momento y de tiempo en              Make-Whole Premium. At any time and from time
  tiempo después del 14 de agosto de 2024, la Compañía           to time after August 14, 2024, the Company may, at
  tendrá el derecho, a su opción, de rescatar los Bonos, en      its option, redeem the Notes, in whole but not in
  su totalidad, pero no parcialmente, a un precio de rescate     part, at a redemption price equal to 100% of the
  igual a 100% del monto de capital de los Bonos más los         principal amount of the Notes, plus accrued and
  intereses devengados e impagos sobre dicho capital, de         unpaid interest thereon, if any, to, but not including,
  haberlos, a, pero sin incluir, la Fecha de Rescate aplicable   the applicable Redemption Date (subject to the right
  (sujeto al derecho de los Tenedores registrados la Fecha       of Holders of record on the relevant Record Date to
  de Registro para recibir intereses debidos a la Fecha de       receive interest due on the relevant Interest Payment
  Pago de Intereses relevante).                                  Date).

[El resto del Párrafo 5(b) se elimina]                           [The remainder of Paragraph 5(b) will be deleted.]

                  *        *        *                                              *        *        *

El Párrafo 5(c) (Opción de Rescate Opcional con producto         Paragraph 5(c) (Optional Redemption with Proceeds
de Ofertas de Acciones) y Párrafo 5(d) (Opción de Rescate        of Equity Offerings) and Paragraph 5(d) (Optional
Opcional por Evento Tributario) se eliminan.                     Redemption Upon Tax Event) will be deleted.

Notas al Pie                                                     Footnotes

                                                           16
 20-11411-mg             Doc 31         Filed 08/18/20 Entered 08/18/20 17:18:27                          Main Document
                                                   Pg 173 of 173



[1] De conformidad con el Acuerdo de Renuncia, Nombramiento y            [1] Pursuant to Agreement of Resignation, Appointment
Aceptación de fecha del 9 de julio de 2020 (el “Acuerdo de               and Acceptance dated as of July 9, 2020 (the “Acceptance
Aceptación”) por y entre la Compañía, UMB BANK, NA, una                  Agreement”) by and among the Company, UMB BANK,
asociación bancaria nacional debidamente organizada y existente          N.A. a national banking association duly organized and
bajo las leyes de los Estados Unidos de América (“UMB” o el              existing under the laws of the United States of America
“Fideicomisario Sucesor”) y CITIBANK, NA, una asociación                 (“UMB” or the “Successor Trustee”) and CITIBANK,
bancaria nacional debidamente organizada y existente bajo las            N.A., a national banking association duly organized and
leyes de los Estados Unidos de América (“Citibank” o el                  existing under the laws of the United States of America
“Fideicomisario Renunciante”), el Fideicomisario Sucesor ha sido         (“Citibank” or the “Resigning Trustee”), the Successor
designado como “Fideicomisario” en virtud de la Escritura de             Trustee has been appointed as “Trustee” under the Existing
Emisión Existente. El Fideicomisario Sucesor será el Fiduciario          Indenture. The Successor Trustee will be the initial Trustee
inicial también bajo el Nuevo Fideicomiso de Notas Garantizadas          also under the New Senior Secured Notes Indenture.
Senior.

[2] Los Bonos Garantizados Existentes (y los Nuevos Bonos                [2] The Existing Senior Secured Notes (and the New Senior
Garantizados (según se definen en este documento)) a veces se            Secured Notes (as defined herein)) are sometimes referred
denominan, en el Acuerdo de Reorganización Judicial (según se            to, in the Plan (as defined herein), as the “International
define en este documento), como los “Bonos Internacionales”; sin         Bonds”; however, for the avoidance of doubt all references
embargo, para evitar dudas, todas las referencias en el Acuerdo de       in the Plan to the International Bonds shall mean and
Reorganización Judicial a los Bonos Internacionales significarán e       include all of the Existing Senior Secured Notes
incluirán todas Bonos Garantizados Existentes.                           outstanding.

[3] Después del Intercambio de Bonos Garantizados (como se               [3] After the Senior Secured Notes Exchange (as defined in
define en el Acuerdo de Reorganización Judicial), “Beneficiarios         Paragraph 11 below), “Beneficial Owners” shall mean the
Finales” significará los titulares de derechos beneficiarios sobre los   owners of beneficial interests in the New Senior Secured
Nuevos Bonos Garantizados. Los tenedores de una mayoría del              Notes. The holders of a majority in principal amount of the
monto de capital de tales derechos beneficiales sobre Bonos              beneficial interests in the Existing Senior Secured Notes, or
Garantizados Existentes, o los titulares de los mismos derechos          the beneficial interests in the New Senior Secured Notes
sobre los Nuevos Bonos Garantizados luego de su emisión son              after the issuance thereof, are referred to in this Annex N° 1
referidos en este Anexo N° 1 como la “Mayoría de los                     as the “Majority Beneficial Owners”.
Beneficiarios Finales”.




                                                                  17
